UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (10.1%) McDonald's Corp. 9,966,424 664,960 Walt Disney Co. 17,965,470 627,175 Home Depot Inc. 15,757,883 509,768 Comcast Corp. Class A 24,979,381 470,112 * Amazon.com Inc. 3,170,664 430,354 * Ford Motor Co. 31,199,817 392,182 Target Corp. 6,968,505 366,543 Time Warner Inc. 10,664,542 333,480 Lowe's Cos. Inc. 13,635,259 330,519 News Corp. Class A 20,872,727 300,776 * DIRECTV Class A 8,670,202 293,140 NIKE Inc. Class B 3,614,270 265,649 Johnson Controls Inc. 6,225,356 205,374 * Viacom Inc. Class B 5,630,892 193,590 Time Warner Cable Inc. 3,269,389 174,291 * Starbucks Corp. 6,891,567 167,258 Yum! Brands Inc. 4,338,636 166,300 TJX Cos. Inc. 3,893,474 165,550 Staples Inc. 6,759,057 158,094 ^ Carnival Corp. 4,024,095 156,457 * Kohl's Corp. 2,844,149 155,802 Best Buy Co. Inc. 3,168,436 134,785 Coach Inc. 2,913,141 115,127 Omnicom Group Inc. 2,875,633 111,603 * priceline.com Inc. 422,619 107,768 * Bed Bath & Beyond Inc. 2,426,853 106,199 McGraw-Hill Cos. Inc. 2,921,050 104,135 Gap Inc. 4,416,365 102,062 * Discovery Communications Inc. Class A 2,628,883 88,830 CBS Corp. Class B 6,281,521 87,564 Macy's Inc. 3,907,326 85,062 Stanley Black & Decker Inc. 1,458,321 83,722 Starwood Hotels & Resorts Worldwide Inc. 1,735,586 80,948 Mattel Inc. 3,354,786 76,288 Marriott International Inc. Class A 2,353,983 74,198 * Apollo Group Inc. Class A 1,192,617 73,095 JC Penney Co. Inc. 2,188,929 70,418 Fortune Brands Inc. 1,395,282 67,685 VF Corp. 819,490 65,682 Nordstrom Inc. 1,534,024 62,665 Genuine Parts Co. 1,469,980 62,092 Ross Stores Inc. 1,153,024 61,652 Ltd Brands Inc. 2,482,482 61,119 Harley-Davidson Inc. 2,175,741 61,073 Whirlpool Corp. 689,279 60,140 Sherwin-Williams Co. 853,281 57,750 Darden Restaurants Inc. 1,295,651 57,708 H&R Block Inc. 3,111,784 55,390 Tiffany & Co. 1,154,913 54,847 * O'Reilly Automotive Inc. 1,273,141 53,103 International Game Technology 2,756,206 50,852 ^,* Sears Holdings Corp. 450,360 48,833 Expedia Inc. 1,956,120 48,825 Wynn Resorts Ltd. 639,824 48,518 * AutoZone Inc. 274,995 47,599 Family Dollar Stores Inc. 1,288,037 47,155 * Urban Outfitters Inc. 1,202,037 45,713 Polo Ralph Lauren Corp. Class A 533,110 45,336 Hasbro Inc. 1,141,884 43,711 Wyndham Worldwide Corp. 1,656,658 42,626 Newell Rubbermaid Inc. 2,576,982 39,170 * Interpublic Group of Cos. Inc. 4,508,616 37,512 DeVry Inc. 573,072 37,364 Abercrombie & Fitch Co. 815,943 37,240 Scripps Networks Interactive Inc. Class A 829,494 36,788 Gannett Co. Inc. 2,192,053 36,213 * GameStop Corp. Class A 1,527,163 33,460 * Pulte Group Inc. 2,927,987 32,940 DR Horton Inc. 2,563,136 32,295 * Harman International Industries Inc. 643,544 30,105 Leggett & Platt Inc. 1,376,124 29,779 * Goodyear Tire & Rubber Co. 2,247,038 28,403 * Big Lots Inc. 766,583 27,919 RadioShack Corp. 1,161,573 26,286 Lennar Corp. Class A 1,496,836 25,761 Washington Post Co. Class B 57,456 25,521 Comcast Corp. 1,304,720 23,446 * Office Depot Inc. 2,548,334 20,336 * AutoNation Inc. 837,102 15,135 * Eastman Kodak Co. 2,487,762 14,404 * New York Times Co. Class A 1,072,420 11,936 Meredith Corp. 340,025 11,700 Consumer Staples (11.3%) Procter & Gamble Co. 26,904,847 1,702,270 Coca-Cola Co. 21,352,039 1,174,362 Wal-Mart Stores Inc. 19,764,169 1,098,888 PepsiCo Inc. 15,137,481 1,001,496 Philip Morris International Inc. 17,423,050 908,786 Kraft Foods Inc. 16,090,044 486,563 CVS Caremark Corp. 12,880,164 470,899 Altria Group Inc. 19,271,718 395,456 Colgate-Palmolive Co. 4,573,465 389,934 Walgreen Co. 9,134,181 338,787 Costco Wholesale Corp. 4,073,382 243,222 Kimberly-Clark Corp. 3,853,290 242,295 General Mills Inc. 3,055,418 216,293 Archer-Daniels-Midland Co. 5,958,867 172,211 Sysco Corp. 5,490,177 161,960 Avon Products Inc. 3,961,499 134,176 HJ Heinz Co. 2,928,004 133,546 Kroger Co. 6,019,774 130,388 Kellogg Co. 2,358,119 125,994 Lorillard Inc. 1,435,328 107,994 ConAgra Foods Inc. 4,108,686 103,005 ^ Mead Johnson Nutrition Co. 1,896,982 98,700 Sara Lee Corp. 6,468,259 90,103 Safeway Inc. 3,604,792 89,615 Reynolds American Inc. 1,568,400 84,662 Clorox Co. 1,297,451 83,218 Dr Pepper Snapple Group Inc. 2,357,922 82,928 Coca-Cola Enterprises Inc. 2,949,370 81,580 Estee Lauder Cos. Inc. Class A 1,095,476 71,063 JM Smucker Co. 1,104,630 66,565 Hershey Co. 1,543,162 66,063 Campbell Soup Co. 1,747,027 61,757 Molson Coors Brewing Co. Class B 1,459,529 61,388 Brown-Forman Corp. Class B 1,011,814 60,152 * Whole Foods Market Inc. 1,580,990 57,153 Tyson Foods Inc. Class A 2,831,321 54,220 McCormick & Co. Inc. 1,214,957 46,606 SUPERVALU Inc. 1,967,207 32,813 * Constellation Brands Inc. Class A 1,849,425 30,404 Hormel Foods Corp. 647,484 27,201 * Dean Foods Co. 1,674,760 26,277 Energy (10.9%) Exxon Mobil Corp. 43,732,593 2,929,209 Chevron Corp. 18,603,076 1,410,671 ConocoPhillips 13,772,393 704,733 Schlumberger Ltd. 11,083,857 703,382 Occidental Petroleum Corp. 7,521,044 635,829 Anadarko Petroleum Corp. 4,559,646 332,079 Apache Corp. 3,118,651 316,543 Devon Energy Corp. 4,142,628 266,909 XTO Energy Inc. 5,408,630 255,179 Halliburton Co. 8,366,990 252,097 EOG Resources Inc. 2,341,044 217,577 Marathon Oil Corp. 6,566,509 207,764 Hess Corp. 2,700,348 168,907 National Oilwell Varco Inc. 3,880,676 157,478 Chesapeake Energy Corp. 6,008,489 142,041 Spectra Energy Corp. 5,999,599 135,171 Baker Hughes Inc. 2,874,680 134,650 * Southwestern Energy Co. 3,203,085 130,430 Williams Cos. Inc. 5,409,366 124,956 Noble Energy Inc. 1,609,171 117,469 Peabody Energy Corp. 2,484,525 113,543 Valero Energy Corp. 5,235,064 103,131 Murphy Oil Corp. 1,771,133 99,520 Smith International Inc. 2,295,050 98,274 * Cameron International Corp. 2,267,177 97,171 Consol Energy Inc. 2,034,440 86,789 * FMC Technologies Inc. 1,133,847 73,281 El Paso Corp. 6,508,380 70,551 Range Resources Corp. 1,463,941 68,615 * Denbury Resources Inc. 3,669,385 61,902 Pioneer Natural Resources Co. 1,070,205 60,274 BJ Services Co. 2,723,754 58,288 ^ Diamond Offshore Drilling Inc. 645,019 57,284 * Nabors Industries Ltd. 2,629,117 51,610 Massey Energy Co. 881,102 46,073 Helmerich & Payne Inc. 979,317 37,292 Cabot Oil & Gas Corp. 961,300 35,376 Sunoco Inc. 1,084,201 32,212 * Rowan Cos. Inc. 1,055,372 30,722 Tesoro Corp. 1,300,545 18,078 Financials (16.5%) Bank of America Corp. 92,925,294 1,658,717 JPMorgan Chase & Co. 36,801,550 1,646,869 Wells Fargo & Co. 47,988,439 1,493,400 * Berkshire Hathaway Inc. Class B 13,800,505 1,121,567 Goldman Sachs Group Inc. 4,874,514 831,738 * Citigroup Inc. 182,006,889 737,128 US Bancorp 17,723,205 458,677 American Express Co. 11,085,105 457,371 Morgan Stanley 12,950,256 379,313 Bank of New York Mellon Corp. 11,171,600 344,979 MetLife Inc. 7,587,422 328,839 PNC Financial Services Group Inc. 4,788,617 285,880 Prudential Financial Inc. 4,304,433 260,418 Travelers Cos. Inc. 4,761,630 256,842 Aflac Inc. 4,340,578 235,650 Simon Property Group Inc. 2,688,666 225,579 State Street Corp. 4,588,835 207,140 BB&T Corp. 6,378,800 206,609 CME Group Inc. 617,080 195,065 Capital One Financial Corp. 4,221,399 174,808 Charles Schwab Corp. 9,064,148 169,409 Allstate Corp. 4,976,674 160,796 Chubb Corp. 3,046,376 157,955 Franklin Resources Inc. 1,374,733 152,458 T Rowe Price Group Inc. 2,388,620 131,207 * Berkshire Hathaway Inc. Class A 1,019 124,114 SunTrust Banks Inc. 4,630,319 124,046 Northern Trust Corp. 2,240,307 123,799 Loews Corp. 3,289,927 122,648 Marsh & McLennan Cos. Inc. 4,934,281 120,495 Progressive Corp. 6,223,369 118,804 Hartford Financial Services Group Inc. 4,109,543 116,793 Public Storage 1,258,155 115,738 Vornado Realty Trust 1,454,431 110,100 Ameriprise Financial Inc. 2,365,442 107,296 AON Corp. 2,474,143 105,671 Equity Residential 2,613,601 102,323 Fifth Third Bancorp 7,377,534 100,261 Boston Properties Inc. 1,286,720 97,070 HCP Inc. 2,719,114 89,731 Host Hotels & Resorts Inc. 6,056,168 88,723 Invesco Ltd. 3,979,414 87,189 Regions Financial Corp. 11,026,033 86,554 Principal Financial Group Inc. 2,960,003 86,462 Lincoln National Corp. 2,803,514 86,068 * Genworth Financial Inc. Class A 4,534,199 83,157 Unum Group 3,079,009 76,267 * IntercontinentalExchange Inc. 679,845 76,265 Discover Financial Services 5,037,797 75,063 NYSE Euronext 2,412,939 71,447 Ventas Inc. 1,453,395 69,007 AvalonBay Communities Inc. 755,668 65,252 KeyCorp 8,153,458 63,189 Hudson City Bancorp Inc. 4,387,720 62,130 Comerica Inc. 1,614,827 61,428 ^ M&T Bank Corp. 767,117 60,894 XL Capital Ltd. Class A 3,175,113 60,010 Plum Creek Timber Co. Inc. 1,511,010 58,793 Kimco Realty Corp. 3,728,193 58,309 ProLogis 4,391,640 57,970 * SLM Corp. 4,495,989 56,290 Moody's Corp. 1,821,627 54,193 People's United Financial Inc. 3,439,226 53,790 Health Care REIT Inc. 1,141,589 51,634 * Leucadia National Corp. 1,759,799 43,661 Cincinnati Financial Corp. 1,509,789 43,633 Legg Mason Inc. 1,507,631 43,224 ^,* American International Group Inc. 1,249,042 42,642 Torchmark Corp. 767,772 41,084 * CB Richard Ellis Group Inc. Class A 2,501,551 39,650 Marshall & Ilsley Corp. 4,866,428 39,175 Assurant Inc. 1,083,824 37,262 Huntington Bancshares Inc. 6,635,333 35,632 ^ Zions Bancorporation 1,394,481 30,428 * First Horizon National Corp. 2,087,978 29,336 * NASDAQ OMX Group Inc. 1,370,877 28,953 Janus Capital Group Inc. 1,688,790 24,133 * E*Trade Financial Corp. 14,365,947 23,704 Federated Investors Inc. Class B 817,360 21,562 Apartment Investment & Management Co. 1,085,391 19,982 Health Care (12.1%) Johnson & Johnson 25,490,708 1,661,994 Pfizer Inc. 74,754,875 1,282,046 Merck & Co. Inc. 28,856,772 1,077,800 Abbott Laboratories 14,381,933 757,640 * Amgen Inc. 9,071,095 542,089 Medtronic Inc. 10,232,187 460,755 Bristol-Myers Squibb Co. 15,879,263 423,976 * Gilead Sciences Inc. 8,367,832 380,569 UnitedHealth Group Inc. 10,722,007 350,288 Eli Lilly & Co. 9,399,617 340,454 Baxter International Inc. 5,582,422 324,897 * Medco Health Solutions Inc. 4,302,531 277,771 * WellPoint Inc. 4,115,923 264,983 * Celgene Corp. 4,258,374 263,849 * Express Scripts Inc. 2,548,503 259,336 * Thermo Fisher Scientific Inc. 3,787,783 194,844 Allergan Inc. 2,852,594 186,331 Becton Dickinson and Co. 2,185,233 172,043 McKesson Corp. 2,485,917 163,375 Stryker Corp. 2,619,629 149,895 * Biogen Idec Inc. 2,500,881 143,451 Aetna Inc. 3,994,124 140,234 * Genzyme Corp. 2,461,789 127,595 * Intuitive Surgical Inc. 360,985 125,670 * St. Jude Medical Inc. 3,017,267 123,859 Cardinal Health Inc. 3,348,149 120,634 * Zimmer Holdings Inc. 1,975,643 116,958 * Boston Scientific Corp. 14,011,263 101,161 CIGNA Corp. 2,536,444 92,783 * Forest Laboratories Inc. 2,799,216 87,783 * Life Technologies Corp. 1,676,636 87,638 * Hospira Inc. 1,504,988 85,258 Quest Diagnostics Inc. 1,393,375 81,220 CR Bard Inc. 886,378 76,778 AmerisourceBergen Corp. Class A 2,618,119 75,716 * Humana Inc. 1,576,186 73,718 * Laboratory Corp. of America Holdings 970,692 73,491 ^,* Mylan Inc. 2,835,951 64,404 * Varian Medical Systems Inc. 1,147,907 63,514 * DaVita Inc. 948,468 60,133 * Waters Corp. 869,621 58,734 * Millipore Corp. 515,981 54,488 DENTSPLY International Inc. 1,364,487 47,552 * Cephalon Inc. 692,793 46,958 * CareFusion Corp. 1,643,573 43,440 * Watson Pharmaceuticals Inc. 984,423 41,119 * Coventry Health Care Inc. 1,373,154 33,944 * King Pharmaceuticals Inc. 2,302,181 27,074 Patterson Cos. Inc. 863,534 26,813 PerkinElmer Inc. 1,083,356 25,892 * Tenet Healthcare Corp. 4,017,497 22,980 Industrials (10.5%) General Electric Co. 98,833,347 1,798,767 United Technologies Corp. 8,673,874 638,484 United Parcel Service Inc. Class B 9,200,847 592,627 3M Co. 6,592,633 550,946 Boeing Co. 7,011,684 509,118 Caterpillar Inc. 5,776,989 363,084 Emerson Electric Co. 6,969,811 350,860 Union Pacific Corp. 4,680,603 343,088 Honeywell International Inc. 7,078,625 320,449 General Dynamics Corp. 3,572,883 275,827 FedEx Corp. 2,899,120 270,778 Lockheed Martin Corp. 2,923,891 243,326 Deere & Co. 3,923,561 233,295 Raytheon Co. 3,454,069 197,296 Danaher Corp. 2,429,405 194,134 Norfolk Southern Corp. 3,412,771 190,740 CSX Corp. 3,616,225 184,066 Northrop Grumman Corp. 2,807,134 184,064 Illinois Tool Works Inc. 3,577,950 169,452 Precision Castparts Corp. 1,305,424 165,410 Waste Management Inc. 4,496,436 154,812 PACCAR Inc. 3,372,067 146,145 Eaton Corp. 1,532,064 116,084 Cummins Inc. 1,865,131 115,545 L-3 Communications Holdings Inc. 1,071,094 98,144 Parker Hannifin Corp. 1,490,536 96,497 Rockwell Collins Inc. 1,458,442 91,284 Southwest Airlines Co. 6,882,294 90,984 ITT Corp. 1,694,677 90,852 Republic Services Inc. Class A 2,997,294 86,981 CH Robinson Worldwide Inc. 1,544,602 86,266 Goodrich Corp. 1,154,076 81,385 Dover Corp. 1,727,890 80,779 Fluor Corp. 1,661,164 77,261 Rockwell Automation Inc. 1,320,229 74,408 Expeditors International of Washington Inc. 1,967,899 72,655 WW Grainger Inc. 570,678 61,702 Fastenal Co. 1,215,357 58,325 Flowserve Corp. 518,251 57,148 ^,* First Solar Inc. 450,117 55,207 Textron Inc. 2,516,083 53,416 * Jacobs Engineering Group Inc. 1,153,842 52,142 Masco Corp. 3,332,501 51,720 Roper Industries Inc. 868,630 50,242 Pitney Bowes Inc. 1,922,197 46,998 Iron Mountain Inc. 1,679,490 46,018 Pall Corp. 1,084,181 43,898 * Stericycle Inc. 781,541 42,594 Robert Half International Inc. 1,385,959 42,175 Equifax Inc. 1,172,927 41,991 RR Donnelley & Sons Co. 1,904,129 40,653 Avery Dennison Corp. 1,046,226 38,093 * Quanta Services Inc. 1,947,105 37,307 Dun & Bradstreet Corp. 473,580 35,244 Cintas Corp. 1,219,219 34,248 Snap-On Inc. 535,597 23,213 Ryder System Inc. 494,748 19,176 ^,* Raytheon Co. Warrants Exp. 06/16/11 60,569 1,181 Information Technology (18.9%) Microsoft Corp. 70,678,526 2,068,760 * Apple Inc. 8,399,539 1,973,304 International Business Machines Corp. 12,032,444 1,543,161 * Cisco Systems Inc. 53,035,879 1,380,524 * Google Inc. Class A 2,238,499 1,269,251 Hewlett-Packard Co. 21,805,614 1,158,968 Intel Corp. 51,168,128 1,139,003 Oracle Corp. 36,206,263 930,139 QUALCOMM Inc. 15,567,197 653,667 Visa Inc. Class A 4,134,789 376,390 * EMC Corp. 19,014,141 343,015 Corning Inc. 14,435,603 291,744 * eBay Inc. 10,478,313 282,391 Texas Instruments Inc. 11,514,299 281,755 * Dell Inc. 15,949,345 239,400 Mastercard Inc. Class A 894,828 227,286 Automatic Data Processing Inc. 4,681,335 208,179 * Yahoo! Inc. 11,024,336 182,232 * Adobe Systems Inc. 4,858,671 171,851 Applied Materials Inc. 12,453,037 167,867 * Motorola Inc. 21,437,644 150,492 * Juniper Networks Inc. 4,874,190 149,540 * Cognizant Technology Solutions Corp. Class A 2,758,961 140,652 Broadcom Corp. Class A 3,995,660 132,576 * Symantec Corp. 7,468,073 126,360 Xerox Corp. 12,533,455 122,201 * Agilent Technologies Inc. 3,234,330 111,229 Western Union Co. 6,330,370 107,363 * NetApp Inc. 3,195,475 104,045 * Intuit Inc. 2,907,699 99,850 Paychex Inc. 2,983,516 91,594 * NVIDIA Corp. 5,147,324 89,460 CA Inc. 3,660,833 85,920 * Western Digital Corp. 2,119,982 82,658 * Micron Technology Inc. 7,887,343 81,949 * Citrix Systems Inc. 1,698,167 80,612 Analog Devices Inc. 2,760,175 79,548 * Computer Sciences Corp. 1,414,510 77,077 * Salesforce.com Inc. 1,020,023 75,941 * SanDisk Corp. 2,117,937 73,344 * Fiserv Inc. 1,410,857 71,615 Fidelity National Information Services Inc. 3,042,037 71,305 Amphenol Corp. Class A 1,591,588 67,149 Altera Corp. 2,741,273 66,640 Xilinx Inc. 2,569,473 65,522 * BMC Software Inc. 1,691,504 64,277 * Autodesk Inc. 2,131,883 62,720 * McAfee Inc. 1,463,721 58,739 Linear Technology Corp. 2,070,615 58,557 Harris Corp. 1,211,628 57,540 * Electronic Arts Inc. 3,020,513 56,363 * Red Hat Inc. 1,742,624 51,007 * SAIC Inc. 2,823,775 49,981 * Akamai Technologies Inc. 1,589,414 49,923 KLA-Tencor Corp. 1,585,853 49,035 * Advanced Micro Devices Inc. 5,225,149 48,437 Microchip Technology Inc. 1,703,689 47,976 * Teradata Corp. 1,545,712 44,656 * VeriSign Inc. 1,700,795 44,238 * FLIR Systems Inc. 1,407,653 39,696 * LSI Corp. 6,061,005 37,093 * MEMC Electronic Materials Inc. 2,074,425 31,801 National Semiconductor Corp. 2,194,417 31,709 Total System Services Inc. 1,828,627 28,636 Jabil Circuit Inc. 1,767,824 28,621 Tellabs Inc. 3,583,162 27,125 Molex Inc. 1,253,374 26,145 * Lexmark International Inc. Class A 724,641 26,145 * JDS Uniphase Corp. 2,065,243 25,877 * Novellus Systems Inc. 899,885 22,497 * QLogic Corp. 1,063,193 21,583 * Monster Worldwide Inc. 1,166,167 19,370 * Novell Inc. 3,216,952 19,270 * Teradyne Inc. 1,622,223 18,120 * Compuware Corp. 2,137,995 17,959 Molex Inc. Class A 4,051 72 Materials (3.5%) Monsanto Co. 5,056,352 361,125 Freeport-McMoRan Copper & Gold Inc. 3,987,853 333,145 Dow Chemical Co. 10,665,220 315,371 EI du Pont de Nemours & Co. 8,372,096 311,777 Praxair Inc. 2,837,459 235,509 Newmont Mining Corp. 4,547,104 231,584 Air Products & Chemicals Inc. 1,963,820 145,225 Alcoa Inc. 9,459,709 134,706 Nucor Corp. 2,920,298 132,523 PPG Industries Inc. 1,536,245 100,470 International Paper Co. 4,017,471 98,870 Ecolab Inc. 2,189,474 96,227 Cliffs Natural Resources Inc. 1,253,811 88,958 Weyerhaeuser Co. 1,961,568 88,800 United States Steel Corp. 1,330,367 84,505 Sigma-Aldrich Corp. 1,129,364 60,602 * Owens-Illinois Inc. 1,563,799 55,577 Vulcan Materials Co. 1,163,789 54,977 Allegheny Technologies Inc. 909,601 49,109 Airgas Inc. 761,938 48,475 Ball Corp. 873,201 46,611 Eastman Chemical Co. 674,313 42,940 CF Industries Holdings Inc. 450,585 41,084 FMC Corp. 670,482 40,591 MeadWestvaco Corp. 1,588,093 40,576 International Flavors & Fragrances Inc. 733,021 34,943 Sealed Air Corp. 1,474,162 31,075 * Pactiv Corp. 1,227,104 30,899 Bemis Co. Inc. 1,003,379 28,817 AK Steel Holding Corp. 1,014,633 23,195 * Titanium Metals Corp. 784,245 13,011 Telecommunication Services (2.8%) AT&T Inc. 54,670,153 1,412,677 Verizon Communications Inc. 26,266,997 814,802 * American Tower Corp. Class A 3,724,117 158,685 * Sprint Nextel Corp. 27,541,038 104,656 CenturyTel Inc. 2,759,888 97,866 Qwest Communications International Inc. 13,780,940 71,936 Windstream Corp. 4,236,358 46,134 ^ Frontier Communications Corp. 2,897,715 21,559 * MetroPCS Communications Inc. 2,418,996 17,126 Utilities (3.4%) Exelon Corp. 6,116,885 267,981 Southern Co. 7,606,259 252,223 Dominion Resources Inc. 5,540,395 227,766 Duke Energy Corp. 12,102,424 197,512 FPL Group Inc. 3,834,411 185,317 American Electric Power Co. Inc. 4,431,004 151,452 PG&E Corp. 3,441,225 145,977 Entergy Corp. 1,752,602 142,574 Public Service Enterprise Group Inc. 4,693,663 138,557 Consolidated Edison Inc. 2,602,916 115,934 Sempra Energy 2,286,009 114,072 FirstEnergy Corp. 2,827,755 110,537 Progress Energy Inc. 2,638,944 103,869 Edison International 3,022,291 103,272 PPL Corp. 3,497,759 96,923 Xcel Energy Inc. 4,235,920 89,801 Questar Corp. 1,618,261 69,909 DTE Energy Co. 1,530,570 68,263 * AES Corp. 6,195,839 68,154 Constellation Energy Group Inc. 1,864,492 65,462 Ameren Corp. 2,198,669 57,341 EQT Corp. 1,332,291 54,624 Wisconsin Energy Corp. 1,084,928 53,606 CenterPoint Energy Inc. 3,622,771 52,023 * NRG Energy Inc. 2,428,272 50,751 Northeast Utilities 1,628,251 45,005 Oneok Inc. 979,378 44,709 NiSource Inc. 2,557,539 40,409 SCANA Corp. 1,028,337 38,655 Allegheny Energy Inc. 1,572,608 36,170 Pinnacle West Capital Corp. 939,834 35,460 Pepco Holdings Inc. 2,056,252 35,265 Integrys Energy Group Inc. 708,675 33,577 CMS Energy Corp. 2,130,568 32,939 TECO Energy Inc. 1,982,476 31,501 Nicor Inc. 419,561 17,588 Total Common Stocks (Cost $76,628,558) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.183% 268,280,847 268,281 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 43,000 42,942 Total Temporary Cash Investments (Cost $311,230) Total Investments (100.3%) (Cost $76,939,788) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $196,197,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $201,340,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $42,942,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but 500 Index Fund after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 73 21,265 356 E-mini S&P 500 Index June 2010 50 2,913 (10) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). 500 Index Fund The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 97,833,570 - - Temporary Cash Investments 268,281 42,942 - Futures ContractsAssets 1 3 - - Futures ContractsLiabilities 1 (170) - - Total 98,101,684 42,942 - 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $76,939,788,000. Net unrealized appreciation of investment securities for tax purposes was $21,205,005,000, consisting of unrealized gains of $31,795,967,000 on securities that had risen in value since their purchase and $10,590,962,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (14.3%) * Las Vegas Sands Corp. 1,937,240 40,973 Cablevision Systems Corp. Class A 1,544,934 37,295 * Liberty Global Inc. 1,218,430 35,200 * CarMax Inc. 1,384,861 34,788 * Dollar Tree Inc. 551,136 32,638 * BorgWarner Inc. 728,895 27,829 * NVR Inc. 37,888 27,526 DISH Network Corp. Class A 1,311,571 27,307 PetSmart Inc. 771,788 24,666 American Eagle Outfitters Inc. 1,297,602 24,032 Advance Auto Parts Inc. 570,545 23,917 * Chipotle Mexican Grill Inc. Class A 195,786 22,059 ^ Strayer Education Inc. 86,613 21,092 * Sirius XM Radio Inc. 24,101,451 20,980 * ITT Educational Services Inc. 184,144 20,713 *,^ Royal Caribbean Cruises Ltd. 614,625 20,276 *,^ NetFlix Inc. 261,563 19,288 * Mohawk Industries Inc. 350,404 19,055 Tupperware Brands Corp. 391,549 18,880 Jarden Corp. 562,247 18,717 * DreamWorks Animation SKG Inc. Class A 471,523 18,573 Phillips-Van Heusen Corp. 322,817 18,517 * LKQ Corp. 883,293 17,931 * Toll Brothers Inc. 861,673 17,923 * Aeropostale Inc. 619,116 17,849 Williams-Sonoma Inc. 660,595 17,367 Guess? Inc. 362,727 17,041 Gentex Corp. 861,390 16,728 * Hanesbrands Inc. 594,640 16,543 Chico's FAS Inc. 1,112,013 16,035 * J Crew Group Inc. 349,299 16,033 * MGM Mirage 1,268,489 15,222 * Panera Bread Co. Class A 197,116 15,077 Foot Locker Inc. 977,526 14,702 * Dick's Sporting Goods Inc. 558,703 14,588 Service Corp. International 1,583,498 14,537 * Bally Technologies Inc. 342,493 13,885 * Tempur-Pedic International Inc. 458,198 13,819 * WMS Industries Inc. 326,352 13,687 * Warnaco Group Inc. 284,150 13,557 * Career Education Corp. 421,187 13,326 Tractor Supply Co. 225,613 13,097 Sotheby's 417,722 12,987 * Liberty Global Inc. Class A 440,556 12,847 * Live Nation Entertainment Inc. 875,600 12,696 * TRW Automotive Holdings Corp. 438,259 12,525 Brinker International Inc. 639,803 12,335 Burger King Holdings Inc. 572,482 12,171 * Brink's Home Security Holdings Inc. 285,982 12,169 * Penn National Gaming Inc. 421,328 11,713 John Wiley & Sons Inc. Class A 267,032 11,557 * Lamar Advertising Co. Class A 332,611 11,425 * Fossil Inc. 299,900 11,318 Aaron's Inc. 337,469 11,251 * Deckers Outdoor Corp. 80,330 11,086 Wendy's/Arby's Group Inc. Class A 2,141,163 10,706 * Carter's Inc. 354,040 10,674 Polaris Industries Inc. 204,512 10,463 * Hyatt Hotels Corp. Class A 268,110 10,446 * Dana Holding Corp. 869,466 10,329 Jones Apparel Group Inc. 535,797 10,191 * Cheesecake Factory Inc. 376,104 10,177 * Dress Barn Inc. 369,750 9,673 * Rent-A-Center Inc. 408,055 9,651 * Gymboree Corp. 186,764 9,643 * Corinthian Colleges Inc. 546,977 9,621 * Collective Brands Inc. 400,360 9,104 Wolverine World Wide Inc. 309,860 9,036 Brunswick Corp. 552,367 8,821 Regal Entertainment Group Class A 500,158 8,788 * Gaylord Entertainment Co. 293,712 8,603 * OfficeMax Inc. 523,300 8,593 * Saks Inc. 996,387 8,569 * Tenneco Inc. 361,937 8,560 Hillenbrand Inc. 386,429 8,498 * Madison Square Garden Inc. Class A 387,057 8,411 * Capella Education Co. 90,285 8,382 * Valassis Communications Inc. 300,850 8,373 MDC Holdings Inc. 234,891 8,130 * Jack in the Box Inc. 344,317 8,109 Men's Wearhouse Inc. 325,765 7,799 KB Home 462,279 7,743 * AnnTaylor Stores Corp. 367,591 7,609 * Skechers U.S.A. Inc. Class A 209,168 7,597 * Childrens Place Retail Stores Inc. 169,899 7,569 * ArvinMeritor Inc. 566,550 7,563 Dillard's Inc. Class A 316,107 7,460 * Vail Resorts Inc. 183,363 7,351 Interactive Data Corp. 228,192 7,302 * HSN Inc. 247,102 7,275 * Life Time Fitness Inc. 257,059 7,223 Cooper Tire & Rubber Co. 378,140 7,192 * Jo-Ann Stores Inc. 166,342 6,983 Pool Corp. 306,143 6,931 *,^ Under Armour Inc. Class A 235,406 6,923 * Iconix Brand Group Inc. 446,339 6,856 Matthews International Corp. Class A 188,388 6,688 Thor Industries Inc. 220,170 6,651 Regis Corp. 354,418 6,621 Cracker Barrel Old Country Store Inc. 141,954 6,584 * PF Chang's China Bistro Inc. 142,476 6,287 * Coinstar Inc. 193,038 6,274 Choice Hotels International Inc. 178,633 6,218 * JOS A Bank Clothiers Inc. 113,503 6,203 Ryland Group Inc. 273,052 6,127 Bob Evans Farms Inc. 193,031 5,967 * Morningstar Inc. 123,537 5,941 * Timberland Co. Class A 275,145 5,872 ^ Buckle Inc. 158,036 5,809 Finish Line Inc. Class A 353,708 5,773 * Scientific Games Corp. Class A 402,861 5,672 * Buffalo Wild Wings Inc. 112,882 5,431 * CEC Entertainment Inc. 141,493 5,389 Weight Watchers International Inc. 210,342 5,370 ^ Barnes & Noble Inc. 245,863 5,316 * American Public Education Inc. 114,014 5,313 * Dollar General Corp. 210,000 5,302 American Greetings Corp. Class A 246,907 5,146 *,^ Blue Nile Inc. 89,886 4,946 * Helen of Troy Ltd. 189,173 4,930 International Speedway Corp. Class A 190,695 4,914 * Steven Madden Ltd. 100,141 4,887 * Group 1 Automotive Inc. 152,021 4,843 * True Religion Apparel Inc. 157,216 4,773 * CROCS Inc. 532,040 4,666 * Sally Beauty Holdings Inc. 520,703 4,645 * 99 Cents Only Stores 284,503 4,637 Unifirst Corp. 89,848 4,627 * Pier 1 Imports Inc. 721,220 4,594 * Hibbett Sports Inc. 178,076 4,555 National CineMedia Inc. 261,361 4,511 * Genesco Inc. 144,250 4,473 * Texas Roadhouse Inc. Class A 321,349 4,464 Scholastic Corp. 158,406 4,435 *,^ Cabela's Inc. 252,799 4,421 Monro Muffler Brake Inc. 123,376 4,412 Arbitron Inc. 165,191 4,404 * Liz Claiborne Inc. 589,297 4,378 * Sonic Corp. 383,780 4,241 * Ruby Tuesday Inc. 400,200 4,230 * Meritage Homes Corp. 197,313 4,144 * K12 Inc. 185,674 4,124 Brown Shoe Co. Inc. 266,301 4,122 * La-Z-Boy Inc. 322,325 4,042 * Ulta Salon Cosmetics & Fragrance Inc. 177,877 4,024 Cato Corp. Class A 184,541 3,957 * Charming Shoppes Inc. 717,911 3,920 Belo Corp. Class A 564,407 3,849 CKE Restaurants Inc. 342,419 3,791 * DineEquity Inc. 94,903 3,752 Columbia Sportswear Co. 71,363 3,749 Cinemark Holdings Inc. 203,607 3,734 Stage Stores Inc. 239,300 3,683 * American Axle & Manufacturing Holdings Inc. 364,857 3,641 * Pinnacle Entertainment Inc. 372,496 3,628 Stewart Enterprises Inc. Class A 576,690 3,604 * Interval Leisure Group Inc. 247,285 3,600 National Presto Industries Inc. 30,150 3,585 * Papa John's International Inc. 137,641 3,539 Callaway Golf Co. 399,961 3,528 * RCN Corp. 231,757 3,495 * Penske Auto Group Inc. 240,421 3,467 * Domino's Pizza Inc. 253,923 3,464 ^ NutriSystem Inc. 191,982 3,419 * Quiksilver Inc. 721,646 3,413 * Boyd Gaming Corp. 344,594 3,405 Ethan Allen Interiors Inc. 163,216 3,367 * Modine Manufacturing Co. 287,303 3,229 * Peet's Coffee & Tea Inc. 80,602 3,196 ^ PetMed Express Inc. 141,943 3,147 * Shutterfly Inc. 130,210 3,137 * Education Management Corp. 141,828 3,106 * BJ's Restaurants Inc. 131,383 3,061 Harte-Hanks Inc. 236,902 3,047 * Citi Trends Inc. 91,639 2,973 Fred's Inc. Class A 246,400 2,952 Ameristar Casinos Inc. 161,084 2,935 PEP Boys-Manny Moe & Jack 291,154 2,926 * Maidenform Brands Inc. 133,758 2,923 * Steak N Shake Co. 7,614 2,903 * Wet Seal Inc. Class A 605,557 2,882 * Universal Technical Institute Inc. 125,841 2,872 World Wrestling Entertainment Inc. Class A 165,483 2,863 * Federal Mogul Corp. 153,386 2,816 *,^ Fuel Systems Solutions Inc. 86,766 2,773 * Standard Pacific Corp. 609,986 2,757 * Shuffle Master Inc. 336,184 2,753 * Exide Technologies 474,325 2,727 * Sonic Automotive Inc. Class A 246,362 2,710 * Asbury Automotive Group Inc. 199,092 2,648 *,^ Talbots Inc. 203,487 2,637 * Clear Channel Outdoor Holdings Inc. Class A 248,361 2,635 * Drew Industries Inc. 118,357 2,606 * Warner Music Group Corp. 375,480 2,595 * California Pizza Kitchen Inc. 154,104 2,587 * Lumber Liquidators Holdings Inc. 96,103 2,563 * Winnebago Industries 174,398 2,548 * Select Comfort Corp. 319,591 2,547 * hhgregg Inc. 99,707 2,517 * Ascent Media Corp. Class A 90,070 2,454 * Coldwater Creek Inc. 352,127 2,444 Superior Industries International Inc. 148,761 2,392 * Denny's Corp. 619,969 2,381 * Red Robin Gourmet Burgers Inc. 97,016 2,371 * Zumiez Inc. 115,347 2,363 Churchill Downs Inc. 61,494 2,306 * Jakks Pacific Inc. 172,589 2,252 * Pacific Sunwear Of California 404,855 2,150 * Volcom Inc. 109,443 2,136 Haverty Furniture Cos. Inc. 130,300 2,126 * CKX Inc. 338,442 2,075 * Mediacom Communications Corp. Class A 338,382 2,013 * Grand Canyon Education Inc. 76,944 2,011 * Pre-Paid Legal Services Inc. 52,092 1,972 Big 5 Sporting Goods Corp. 128,277 1,952 * Universal Electronics Inc. 87,259 1,949 * EW Scripps Co. Class A 230,026 1,944 * Knology Inc. 144,156 1,937 * Kirkland's Inc. 91,424 1,920 * Krispy Kreme Doughnuts Inc. 469,880 1,889 * Rentrak Corp. 87,383 1,883 Christopher & Banks Corp. 235,186 1,881 ^ Sturm Ruger & Co. Inc. 156,523 1,877 * Amerigon Inc. 184,424 1,865 * DSW Inc. Class A 71,778 1,832 Oxford Industries Inc. 90,124 1,832 * RC2 Corp. 122,065 1,827 Bebe Stores Inc. 204,472 1,820 * G-III Apparel Group Ltd. 65,857 1,815 * HOT Topic Inc. 278,986 1,813 * Dolan Media Co. 166,405 1,809 * K-Swiss Inc. Class A 170,922 1,788 * Stein Mart Inc. 196,195 1,772 * iRobot Corp. 116,641 1,768 Speedway Motorsports Inc. 109,814 1,714 * Furniture Brands International Inc. 264,838 1,703 Ambassadors Group Inc. 152,537 1,686 * Beazer Homes USA Inc. 370,758 1,683 Marcus Corp. 127,034 1,650 * AFC Enterprises Inc. 151,533 1,626 Systemax Inc. 73,832 1,605 * Bridgepoint Education Inc. 62,732 1,542 * Tuesday Morning Corp. 229,823 1,515 *,^ Overstock.com Inc. 92,939 1,510 * Core-Mark Holding Co. Inc. 49,275 1,508 * Drugstore.Com Inc. 415,627 1,484 * MarineMax Inc. 135,071 1,453 * Sinclair Broadcast Group Inc. Class A 285,760 1,452 * LIN TV Corp. Class A 250,739 1,442 * Destination Maternity Corp. 55,820 1,432 * Retail Ventures Inc. 150,244 1,429 * LodgeNet Interactive Corp. 203,299 1,417 * Midas Inc. 123,595 1,394 * Smith & Wesson Holding Corp. 366,383 1,385 * Movado Group Inc. 122,706 1,384 * Entravision Communications Corp. Class A 500,925 1,383 * Audiovox Corp. Class A 170,914 1,330 * Landry's Restaurants Inc. 74,053 1,327 * Steinway Musical Instruments Inc. 69,062 1,300 ^ McClatchy Co. Class A 261,156 1,282 * Lincoln Educational Services Corp. 50,372 1,274 * Dorman Products Inc. 66,321 1,259 Gaiam Inc. Class A 149,271 1,239 * Insignia Systems Inc. 188,278 1,235 * Shoe Carnival Inc. 53,872 1,232 Blyth Inc. 39,394 1,231 * Martha Stewart Living Omnimedia Class A 219,308 1,224 * Learning Tree International Inc. 86,899 1,223 Cherokee Inc. 67,862 1,222 * M/I Homes Inc. 83,003 1,216 * America's Car-Mart Inc. 49,976 1,205 * Entercom Communications Corp. Class A 101,046 1,201 * Morgans Hotel Group Co. 186,662 1,197 * Cavco Industries Inc. 34,750 1,186 Spartan Motors Inc. 206,857 1,158 * Orbitz Worldwide Inc. 160,978 1,145 * Perry Ellis International Inc. 50,145 1,136 * Vitamin Shoppe Inc. 50,436 1,132 * Unifi Inc. 310,592 1,131 * AH Belo Corp. Class A 155,625 1,116 *,^ Hovnanian Enterprises Inc. Class A 253,739 1,104 * Hawk Corp. Class A 56,343 1,099 * Kid Brands Inc. 120,801 1,045 * Kenneth Cole Productions Inc. Class A 81,486 1,044 * Youbet.com Inc. 354,035 1,041 CSS Industries Inc. 51,131 1,028 * Joe's Jeans Inc. 389,951 1,026 * Culp Inc. 82,428 988 * Saga Communications Inc. Class A 43,124 969 * Journal Communications Inc. Class A 228,949 962 * Leapfrog Enterprises Inc. 146,071 957 * Sealy Corp. 269,004 942 * Ruth's Hospitality Group Inc. 177,107 939 * Red Lion Hotels Corp. 122,900 887 Sport Supply Group Inc. 65,881 885 Weyco Group Inc. 37,181 874 * Marine Products Corp. 145,537 873 * Rubio's Restaurants Inc. 110,026 869 *,^ Brookfield Homes Corp. 97,838 855 * Casual Male Retail Group Inc. 219,326 846 * Isle of Capri Casinos Inc. 108,392 843 * Rocky Brands Inc. 87,684 837 PRIMEDIA Inc. 238,939 822 * Cumulus Media Inc. Class A 241,486 821 * O'Charleys Inc. 87,672 784 * Lithia Motors Inc. Class A 121,153 775 CPI Corp. 54,957 762 * Rue21 Inc. 21,600 749 * Stanley Furniture Co. Inc. 71,739 729 Standard Motor Products Inc. 73,250 727 * Nautilus Inc. 237,420 717 * Media General Inc. Class A 84,284 699 * Lifetime Brands Inc. 58,274 688 * Bon-Ton Stores Inc. 51,406 686 * Vitacost.com Inc. 56,424 680 * West Marine Inc. 62,207 675 Courier Corp. 40,814 674 * Famous Dave's Of America Inc. 83,695 674 * Nexstar Broadcasting Group Inc. Class A 136,245 670 * New York & Co. Inc. 137,133 657 * Delta Apparel Inc. 41,746 651 Skyline Corp. 34,905 649 * Build-A-Bear Workshop Inc. 90,789 646 * Tandy Leather Factory Inc. 163,605 645 Hooker Furniture Corp. 40,100 645 * Borders Group Inc. 372,043 640 * Libbey Inc. 51,160 631 * Jamba Inc. 231,010 628 Books-A-Million Inc. 86,393 625 * Stoneridge Inc. 60,029 594 * Forward Industries Inc. 188,728 576 * Bassett Furniture Industries Inc. 102,010 575 Frisch's Restaurants Inc. 25,701 568 * Cache Inc. 99,997 551 * Arctic Cat Inc. 50,072 543 * Dixie Group Inc. 109,360 541 RG Barry Corp. 52,442 535 * AC Moore Arts & Crafts Inc. 182,300 534 * Zale Corp. 194,361 533 * 1-800-Flowers.com Inc. Class A 210,271 528 *,^ Caribou Coffee Co. Inc. 79,042 523 * Luby's Inc. 132,166 521 * American Apparel Inc. 168,038 509 * Nobel Learning Communities Inc. 64,467 505 * Alloy Inc. 61,206 502 * Playboy Enterprises Inc. Class B 135,923 497 * Multimedia Games Inc. 127,150 496 * Crown Media Holdings Inc. Class A 256,853 493 * Carrols Restaurant Group Inc. 71,987 490 * Princeton Review Inc. 139,455 487 * Carmike Cinemas Inc. 35,058 486 Collectors Universe 41,451 468 Dover Downs Gaming & Entertainment Inc. 117,948 467 Dover Motorsports Inc. 224,979 463 Flexsteel Industries 33,066 449 * Monarch Casino & Resort Inc. 51,748 442 * Fisher Communications Inc. 30,955 436 * Bluegreen Corp. 131,902 431 * Valuevision Media Inc. Class A 129,750 431 Mac-Gray Corp. 37,698 426 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 620,940 416 * McCormick & Schmick's Seafood Restaurants Inc. 41,063 414 * Benihana Inc. Class A 63,045 410 * Outdoor Channel Holdings Inc. 60,881 401 * Nobility Homes Inc. 39,711 389 * Hollywood Media Corp. 321,267 379 * Lee Enterprises Inc. 111,261 377 * Beasley Broadcasting Group Inc. Class A 90,279 375 *,^ Raser Technologies Inc. 373,034 373 * Navarre Corp. 174,695 363 * MTR Gaming Group Inc. 176,697 359 * Empire Resorts Inc. 194,399 354 * Trans World Entertainment 194,782 351 * Bidz.com Inc. 170,005 345 * Charles & Colvard Ltd. 179,486 328 * Perfumania Holdings Inc. 39,291 328 *,^ Conn's Inc. 41,737 327 Emerson Radio Corp. 146,755 318 * Strattec Security Corp. 15,593 317 *,^ Jackson Hewitt Tax Service Inc. 157,580 315 * VCG Holding Corp. 129,258 310 Gaming Partners International Corp. 49,597 307 * Nathan's Famous Inc. 19,811 307 * Shiloh Industries Inc. 53,686 303 * Radio One Inc. Class A 93,623 300 * Heelys Inc. 125,864 300 *,^ Blockbuster Inc. Class A 1,176,389 297 Ark Restaurants Corp. 21,211 289 * Global Traffic Network Inc. 52,639 283 * Carriage Services Inc. Class A 57,955 266 * Escalade Inc. 98,010 259 * Great Wolf Resorts Inc. 76,636 244 * Century Casinos Inc. 96,100 240 * Town Sports International Holdings Inc. 57,536 225 * Morton's Restaurant Group Inc. 35,710 218 * Palm Harbor Homes Inc. 106,050 213 * Lakes Entertainment Inc. 92,413 213 * Rick's Cabaret International Inc. 16,335 209 * 4Kids Entertainment Inc. 181,285 208 * Lodgian Inc. 80,960 202 * J Alexander's Corp. 47,500 199 * Benihana Inc. Class A 27,540 188 * Harris Interactive Inc. 150,804 182 * Golfsmith International Holdings Inc. 43,979 177 * Infosonics Corp. 184,032 171 * Bakers Footwear Group Inc. 69,383 160 * Premier Exhibitions Inc. 88,368 140 * NTN Buzztime Inc. 273,189 137 * Silverleaf Resorts Inc. 107,300 130 * Bluefly Inc. 44,163 123 * Duckwall-ALCO Stores Inc. 8,417 122 * Emmis Communications Corp. Class A 95,521 109 * Gray Television Inc. 43,597 100 * Playboy Enterprises Inc. Class A 22,850 98 * Syms Corp. 9,144 91 * Johnson Outdoors Inc. Class A 7,174 81 * Williams Controls Inc. 8,524 68 * Hallwood Group Inc. 1,600 65 * Cosi Inc. 73,531 65 Aaron's Inc. Class A 2,025 55 * Atrinsic Inc. 66,436 54 * Cost Plus Inc. 23,132 48 * Dreams Inc. 28,545 45 * Ambassadors International Inc. 77,088 40 * MKTG Inc. 93,399 35 * Winmark Corp. 1,400 32 * Blockbuster Inc. Class B 107,624 20 * Meade Instruments Corp. 4,548 19 * Spanish Broadcasting System Inc. 18,477 14 * Kona Grill Inc. 3,435 13 * US Auto Parts Network Inc. 900 7 * SPAR Group Inc. 7,650 7 * Ballantyne Strong Inc. 1,100 6 * Full House Resorts Inc. 450 1 * Adams Golf Inc. 200 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 5,255  * Here Media Inc. 12,670  Consumer Staples (3.5%) Bunge Ltd. 889,320 54,809 Church & Dwight Co. Inc. 439,232 29,407 * Energizer Holdings Inc. 435,723 27,346 * Ralcorp Holdings Inc. 338,556 22,947 * Green Mountain Coffee Roasters Inc. 218,213 21,127 * Hansen Natural Corp. 438,081 19,004 * NBTY Inc. 388,518 18,641 * Smithfield Foods Inc. 879,802 18,247 Del Monte Foods Co. 1,235,997 18,046 Corn Products International Inc. 467,747 16,212 Alberto-Culver Co. Class B 533,605 13,954 * BJ's Wholesale Club Inc. 345,440 12,778 Flowers Foods Inc. 478,188 11,830 Casey's General Stores Inc. 317,905 9,982 * TreeHouse Foods Inc. 214,012 9,389 Nu Skin Enterprises Inc. Class A 305,411 8,887 Ruddick Corp. 254,791 8,062 Universal Corp. 152,012 8,009 * United Natural Foods Inc. 267,492 7,525 Lancaster Colony Corp. 121,546 7,166 Sanderson Farms Inc. 114,122 6,118 * Rite Aid Corp. 3,965,862 5,949 Diamond Foods Inc. 131,934 5,546 * Pilgrim's Pride Corp. 476,500 5,070 * American Italian Pasta Co. 129,976 5,052 Lance Inc. 198,915 4,601 * Darling International Inc. 510,704 4,576 Tootsie Roll Industries Inc. 167,523 4,528 * Hain Celestial Group Inc. 253,584 4,400 * Chiquita Brands International Inc. 278,228 4,376 Vector Group Ltd. 278,746 4,301 * Winn-Dixie Stores Inc. 341,498 4,265 * Central Garden and Pet Co. Class A 420,745 3,854 J&J Snack Foods Corp. 87,896 3,821 Andersons Inc. 113,622 3,804 WD-40 Co. 103,705 3,405 * Boston Beer Co. Inc. Class A 63,623 3,325 B&G Foods Inc. Class A 293,943 3,080 * Elizabeth Arden Inc. 156,649 2,820 * Alliance One International Inc. 553,575 2,818 Nash Finch Co. 80,601 2,712 Cal-Maine Foods Inc. 79,332 2,689 *,^ Dole Food Co. Inc. 221,685 2,627 * Smart Balance Inc. 401,161 2,599 Weis Markets Inc. 67,899 2,469 Spartan Stores Inc. 158,335 2,283 Pricesmart Inc. 95,663 2,224 * Medifast Inc. 83,657 2,102 * Prestige Brands Holdings Inc. 227,880 2,051 * Pantry Inc. 143,342 1,790 *,^ Great Atlantic & Pacific Tea Co. 186,134 1,428 Ingles Markets Inc. Class A 93,979 1,412 Imperial Sugar Co. 89,209 1,384 * Revlon Inc. Class A 90,988 1,351 Coca-Cola Bottling Co. Consolidated 21,625 1,268 Inter Parfums Inc. 80,925 1,199 National Beverage Corp. 107,789 1,199 Farmer Bros Co. 60,195 1,128 Village Super Market Inc. Class A 40,097 1,124 * USANA Health Sciences Inc. 35,150 1,104 *,^ Star Scientific Inc. 412,993 1,053 Oil-Dri Corp. of America 52,868 1,022 Calavo Growers Inc. 53,274 972 * Lifeway Foods Inc. 81,849 971 * John B. Sanfilippo & Son Inc. 63,924 943 * Seneca Foods Corp. Class A 32,182 937 * Nutraceutical International Corp. 60,767 908 Rocky Mountain Chocolate Factory Inc. 78,028 718 United-Guardian Inc. 55,886 696 * Reddy Ice Holdings Inc. 146,940 679 Arden Group Inc. 6,188 658 * Harbinger Group Inc. 91,072 617 Female Health Co. 85,729 615 * Natural Alternatives International Inc. 75,837 611 * Omega Protein Corp. 100,986 581 Alico Inc. 22,415 566 *,^ Diedrich Coffee Inc. 15,850 552 Schiff Nutrition International Inc. 66,327 543 * MGP Ingredients Inc. 68,459 526 * Susser Holdings Corp. 61,510 520 * Cellu Tissue Holdings Inc. 45,000 449 * Orchids Paper Products Co. 23,573 388 * Overhill Farms Inc. 58,312 340 Mannatech Inc. 60,320 201 * Parlux Fragrances Inc. 89,346 180 * Physicians Formula Holdings Inc. 64,715 159 Reliv International Inc. 40,986 119 * HQ Sustainable Maritime Industries Inc. 16,827 101 * IGI Laboratories Inc. 72,500 51 * Vermont Pure Holdings Ltd. 600  PepsiCo Inc. 2  Energy (6.6%) * Ultra Petroleum Corp. 936,383 43,664 * Newfield Exploration Co. 821,645 42,767 * Petrohawk Energy Corp. 1,878,199 38,090 * Alpha Natural Resources Inc. 755,111 37,672 * Pride International Inc. 1,089,792 32,814 Cimarex Energy Co. 521,536 30,969 * Plains Exploration & Production Co. 869,972 26,090 * Whiting Petroleum Corp. 317,629 25,677 * Concho Resources Inc. 502,993 25,331 Arch Coal Inc. 1,014,471 23,181 * Oceaneering International Inc. 342,926 21,772 Southern Union Co. 774,908 19,659 * Forest Oil Corp. 701,318 18,108 EXCO Resources Inc. 951,965 17,497 * Dresser-Rand Group Inc. 515,595 16,200 Tidewater Inc. 323,118 15,274 * Atlas Energy Inc. 488,184 15,192 * Oil States International Inc. 310,630 14,084 St. Mary Land & Exploration Co. 390,333 13,587 Patterson-UTI Energy Inc. 953,009 13,314 * Atwood Oceanics Inc. 352,957 12,223 * Dril-Quip Inc. 187,288 11,395 * SEACOR Holdings Inc. 139,786 11,275 * Unit Corp. 252,233 10,664 * Quicksilver Resources Inc. 734,566 10,335 * Superior Energy Services Inc. 489,250 10,284 World Fuel Services Corp. 371,057 9,885 * Patriot Coal Corp. 468,115 9,578 * Mariner Energy Inc. 635,367 9,511 * Exterran Holdings Inc. 387,762 9,372 * Comstock Resources Inc. 291,537 9,271 Frontier Oil Corp. 654,612 8,837 * Bristow Group Inc. 224,257 8,461 * Brigham Exploration Co. 519,483 8,286 * Continental Resources Inc. 190,951 8,125 * Arena Resources Inc. 238,358 7,961 * SandRidge Energy Inc. 1,027,251 7,910 Berry Petroleum Co. Class A 276,825 7,795 * Rosetta Resources Inc. 327,132 7,704 * Helix Energy Solutions Group Inc. 569,606 7,422 * Bill Barrett Corp. 241,288 7,410 CARBO Ceramics Inc. 118,705 7,400 * Key Energy Services Inc. 774,010 7,392 Lufkin Industries Inc. 92,967 7,358 Holly Corp. 261,738 7,305 * Swift Energy Co. 234,238 7,200 Penn Virginia Corp. 283,375 6,943 * McMoRan Exploration Co. 472,914 6,919 Overseas Shipholding Group Inc. 165,268 6,483 * CNX Gas Corp. 159,349 6,063 * Tetra Technologies Inc. 471,782 5,765 * Cobalt International Energy Inc. 394,000 5,358 *,^ Clean Energy Fuels Corp. 222,366 5,065 *,^ ATP Oil & Gas Corp. 251,446 4,730 * Stone Energy Corp. 262,556 4,660 * BPZ Resources Inc. 607,027 4,462 * International Coal Group Inc. 923,095 4,219 * Complete Production Services Inc. 351,655 4,062 * USEC Inc. 699,119 4,034 * Global Industries Ltd. 622,028 3,993 * Carrizo Oil & Gas Inc. 173,666 3,986 * Contango Oil & Gas Co. 77,807 3,980 * Gulfmark Offshore Inc. 142,699 3,789 * ION Geophysical Corp. 737,502 3,629 * Parker Drilling Co. 721,152 3,555 * Northern Oil and Gas Inc. 223,193 3,538 * Cloud Peak Energy Inc. 194,200 3,231 * Newpark Resources Inc. 565,016 2,966 * Hercules Offshore Inc. 664,008 2,862 * James River Coal Co. 172,216 2,738 * Crosstex Energy Inc. 310,109 2,695 * Petroleum Development Corp. 116,192 2,692 * Hornbeck Offshore Services Inc. 144,426 2,682 General Maritime Corp. 363,415 2,613 * Goodrich Petroleum Corp. 152,672 2,388 * Pioneer Drilling Co. 337,433 2,376 RPC Inc. 205,006 2,282 * Gulfport Energy Corp. 194,866 2,190 * American Oil & Gas Inc. 320,130 2,177 * Energy Partners Ltd. 175,945 2,143 * Harvest Natural Resources Inc. 282,847 2,130 * Rex Energy Corp. 182,852 2,083 * Cal Dive International Inc. 278,974 2,045 * Venoco Inc. 153,050 1,964 Gulf Island Fabrication Inc. 89,761 1,952 Vaalco Energy Inc. 388,861 1,921 * T-3 Energy Services Inc. 72,900 1,790 W&T Offshore Inc. 212,670 1,786 * PHI Inc. 77,989 1,730 * Matrix Service Co. 153,119 1,648 Houston American Energy Corp. 88,555 1,607 *,^ GMX Resources Inc. 193,489 1,590 * Superior Well Services Inc. 114,218 1,528 * Callon Petroleum Co. 280,367 1,503 * Petroquest Energy Inc. 292,942 1,473 * Dawson Geophysical Co. 48,926 1,431 * Delta Petroleum Corp. 998,634 1,408 * Clayton Williams Energy Inc. 38,671 1,353 * Seahawk Drilling Inc. 70,331 1,326 *,^ Rentech Inc. 1,245,071 1,282 * Syntroleum Corp. 591,939 1,255 * CVR Energy Inc. 141,499 1,238 * Georesources Inc. 77,096 1,177 * Warren Resources Inc. 464,333 1,170 * OYO Geospace Corp. 23,929 1,144 * FX Energy Inc. 321,528 1,103 *,^ Western Refining Inc. 198,051 1,089 * Natural Gas Services Group Inc. 66,224 1,051 * Allis-Chalmers Energy Inc. 288,079 1,020 * Basic Energy Services Inc. 128,279 989 * Cheniere Energy Inc. 316,085 977 * Boots & Coots Inc. 400,360 973 Panhandle Oil and Gas Inc. Class A 40,806 964 * Endeavour International Corp. 754,739 959 * Toreador Resources Corp. 115,426 944 * Westmoreland Coal Co. 72,354 913 * Green Plains Renewable Energy Inc. 63,334 904 * Abraxas Petroleum Corp. 405,303 778 * Mitcham Industries Inc. 104,006 752 * Bolt Technology Corp. 63,799 722 *,^ Hyperdynamics Corp. 568,930 694 * CREDO Petroleum Corp. 69,275 685 * Bronco Drilling Co. Inc. 145,665 685 Alon USA Energy Inc. 93,346 677 Delek US Holdings Inc. 87,903 640 * Uranium Energy Corp. 169,840 547 * RAM Energy Resources Inc. 371,188 542 *,^ Tri-Valley Corp. 266,414 528 * Omni Energy Services Corp. 261,158 504 * Union Drilling Inc. 79,031 487 * Approach Resources Inc. 43,100 391 * Rex Stores Corp. 23,108 374 * Magnum Hunter Resources Corp. 117,209 356 * ENGlobal Corp. 126,031 349 * Uranium Resources Inc. 479,762 341 *,^ Verenium Corp. 63,391 321 *,^ Isramco Inc. 4,857 318 * Geokinetics Inc. 43,492 314 * Double Eagle Petroleum Co. 72,456 308 * Cano Petroleum Inc. 249,987 292 *,^ Zion Oil & Gas Inc. 44,690 277 *,^ NGAS Resources Inc. 181,432 272 * PHI Inc. 12,172 258 * National Coal Corp. 421,563 240 * Gasco Energy Inc. 673,691 216 *,^ Pacific Ethanol Inc. 184,506 205 * Trico Marine Services Inc. 88,098 204 *,^ Royale Energy Inc. 87,841 190 * HKN Inc. 57,045 172 * Barnwell Industries Inc. 40,366 172 *,^ Sulphco Inc. 504,279 146 * PostRock Energy Corp. 12,089 123 * GeoMet Inc. 121,818 109 *,^ Evergreen Energy Inc. 557,476 100 * TGC Industries Inc. 24,275 98 * Meridian Resource Corp. 343,302 96 * Tengasco Inc. 181,980 86 * Cubic Energy Inc. 73,537 78 *,^ New Generation Biofuels Holdings Inc. 104,756 74 * Magellan Petroleum Corp. 22,700 51 * BioFuel Energy Corp. 15,840 47 * Evolution Petroleum Corp. 7,683 36 * GeoPetro Resources Co. 17,800 11 * Dune Energy Inc. 48,940 11 * FieldPoint Petroleum Corp. 100  Financials (19.1%) New York Community Bancorp Inc. 2,678,367 44,300 BlackRock Inc. 201,832 43,951 * TD Ameritrade Holding Corp. 1,577,642 30,070 Everest Re Group Ltd. 366,765 29,682 Federal Realty Investment Trust 382,050 27,817 SL Green Realty Corp. 482,295 27,621 Digital Realty Trust Inc. 479,700 26,000 Nationwide Health Properties Inc. 725,945 25,517 AMB Property Corp. 917,712 24,998 Eaton Vance Corp. 733,725 24,609 Reinsurance Group of America Inc. Class A 454,611 23,876 Liberty Property Trust 703,419 23,874 Macerich Co. 610,663 23,395 * MSCI Inc. Class A 647,975 23,392 * Markel Corp. 61,310 22,970 Rayonier Inc. 496,479 22,555 First American Corp. 632,822 21,415 Fidelity National Financial Inc. Class A 1,438,974 21,326 Transatlantic Holdings Inc. 402,101 21,231 Cullen/Frost Bankers Inc. 374,521 20,898 * Affiliated Managers Group Inc. 262,710 20,754 WR Berkley Corp. 793,707 20,708 ^ Realty Income Corp. 651,334 19,989 HCC Insurance Holdings Inc. 705,564 19,474 Waddell & Reed Financial Inc. 533,204 19,217 Old Republic International Corp. 1,503,212 19,061 Jones Lang LaSalle Inc. 261,395 19,053 Regency Centers Corp. 503,214 18,855 Commerce Bancshares Inc. 455,696 18,747 * St. Joe Co. 577,194 18,672 Alexandria Real Estate Equities Inc. 275,755 18,641 Hospitality Properties Trust 770,989 18,465 Jefferies Group Inc. 749,179 17,733 Senior Housing Properties Trust 795,807 17,627 SEI Investments Co. 801,001 17,598 White Mountains Insurance Group Ltd. 49,012 17,399 Duke Realty Corp. 1,399,574 17,355 Mack-Cali Realty Corp. 491,325 17,319 UDR Inc. 958,045 16,900 First Niagara Financial Group Inc. 1,176,035 16,723 Camden Property Trust 400,991 16,693 Developers Diversified Realty Corp. 1,357,728 16,524 Raymond James Financial Inc. 617,066 16,500 Essex Property Trust Inc. 181,757 16,349 Arthur J Gallagher & Co. 636,159 15,618 Corporate Office Properties Trust SBI 363,622 14,592 City National Corp. 270,374 14,592 Associated Banc-Corp 1,052,816 14,529 *,^ AmeriCredit Corp. 600,293 14,263 Washington Federal Inc. 701,750 14,260 Valley National Bancorp 925,566 14,226 Highwoods Properties Inc. 444,282 14,097 Weingarten Realty Investors 651,301 14,042 StanCorp Financial Group Inc. 292,120 13,914 Apollo Investment Corp. 1,089,968 13,875 Hanover Insurance Group Inc. 312,391 13,623 Bank of Hawaii Corp. 299,663 13,470 American Financial Group Inc. 471,456 13,413 Brown & Brown Inc. 735,916 13,188 HRPT Properties Trust 1,571,123 12,223 BRE Properties Inc. 340,381 12,169 TCF Financial Corp. 760,951 12,130 Ares Capital Corp. 810,148 12,023 * SVB Financial Group 256,216 11,955 Prosperity Bancshares Inc. 290,120 11,895 * ProAssurance Corp. 202,694 11,866 CBL & Associates Properties Inc. 860,876 11,794 National Retail Properties Inc. 515,070 11,759 Protective Life Corp. 534,171 11,746 Douglas Emmett Inc. 758,984 11,666 FirstMerit Corp. 537,644 11,597 Popular Inc. 3,968,499 11,548 Washington Real Estate Investment Trust 372,779 11,388 Fulton Financial Corp. 1,102,370 11,233 Tanger Factory Outlet Centers 251,494 10,854 Entertainment Properties Trust 263,597 10,842 Omega Healthcare Investors Inc. 555,326 10,823 Westamerica Bancorporation 182,383 10,514 Greenhill & Co. Inc. 128,064 10,513 * Forest City Enterprises Inc. Class A 722,885 10,417 * Alleghany Corp. 35,653 10,368 Equity Lifestyle Properties Inc. 189,681 10,220 * Stifel Financial Corp. 190,002 10,213 BioMed Realty Trust Inc. 614,695 10,167 LaSalle Hotel Properties 430,301 10,026 East West Bancorp Inc. 572,694 9,976 Home Properties Inc. 212,334 9,937 Synovus Financial Corp. 3,013,151 9,913 Brandywine Realty Trust 803,082 9,806 Mercury General Corp. 222,308 9,719 * Conseco Inc. 1,549,207 9,636 Iberiabank Corp. 160,382 9,625 CapitalSource Inc. 1,714,804 9,586 BancorpSouth Inc. 454,870 9,534 * Signature Bank 253,332 9,386 Mid-America Apartment Communities Inc. 180,271 9,336 Umpqua Holdings Corp. 698,467 9,262 Wilmington Trust Corp. 552,368 9,153 American Campus Communities Inc. 325,894 9,014 Zenith National Insurance Corp. 233,824 8,960 American Capital Ltd. 1,755,801 8,919 * Knight Capital Group Inc. Class A 583,016 8,891 Unitrin Inc. 311,333 8,733 Healthcare Realty Trust Inc. 374,144 8,714 Potlatch Corp. 248,536 8,709 Trustmark Corp. 350,090 8,553 NewAlliance Bancshares Inc. 662,423 8,360 Whitney Holding Corp. 602,192 8,304 Kilroy Realty Corp. 267,413 8,247 * PHH Corp. 342,165 8,065 Northwest Bancshares Inc. 684,412 8,035 Radian Group Inc. 513,732 8,035 Erie Indemnity Co. Class A 185,946 8,020 DiamondRock Hospitality Co. 767,221 7,757 UMB Financial Corp. 186,818 7,585 Taubman Centers Inc. 188,843 7,539 Susquehanna Bancshares Inc. 763,298 7,488 Delphi Financial Group Inc. 296,589 7,462 Hancock Holding Co. 177,194 7,408 Astoria Financial Corp. 510,174 7,398 International Bancshares Corp. 321,201 7,384 *,^ Federal National Mortgage Assn. 6,951,916 7,300 * MGIC Investment Corp. 660,281 7,243 Cash America International Inc. 183,375 7,240 MB Financial Inc. 316,324 7,127 Webster Financial Corp. 406,288 7,106 Wintrust Financial Corp. 186,346 6,934 TFS Financial Corp. 516,504 6,895 Extra Space Storage Inc. 540,388 6,852 BOK Financial Corp. 130,247 6,830 * Sunstone Hotel Investors Inc. 608,950 6,802 DCT Industrial Trust Inc. 1,297,311 6,785 Glacier Bancorp Inc. 445,163 6,780 National Health Investors Inc. 172,710 6,694 First Financial Bankshares Inc. 129,696 6,686 Post Properties Inc. 303,269 6,678 Old National Bancorp 544,747 6,510 First Citizens BancShares Inc. Class A 32,570 6,474 ^ United Bankshares Inc. 239,076 6,269 * Ezcorp Inc. Class A 304,141 6,265 RLI Corp. 109,764 6,259 Tower Group Inc. 281,163 6,233 EastGroup Properties Inc. 164,529 6,209 * MBIA Inc. 990,195 6,209 Franklin Street Properties Corp. 420,180 6,063 First Midwest Bancorp Inc. 446,292 6,047 PS Business Parks Inc. 111,995 5,981 Sovran Self Storage Inc. 170,706 5,951 * Portfolio Recovery Associates Inc. 104,642 5,742 FNB Corp. 707,483 5,738 DuPont Fabros Technology Inc. 262,806 5,674 Cathay General Bancorp 475,266 5,537 * Allied Capital Corp. 1,113,869 5,536 Selective Insurance Group 332,226 5,515 National Penn Bancshares Inc. 787,376 5,433 First Financial Bancorp 304,618 5,419 Colonial Properties Trust 415,207 5,348 Medical Properties Trust Inc. 501,741 5,258 CVB Financial Corp. 527,598 5,239 * Pico Holdings Inc. 140,766 5,235 Cousins Properties Inc. 626,066 5,203 Capitol Federal Financial 138,398 5,184 *,^ Federal Home Loan Mortgage Corp. 4,055,782 5,151 American National Insurance Co. 45,224 5,135 * KBW Inc. 187,567 5,046 PrivateBancorp Inc. Class A 363,135 4,975 NBT Bancorp Inc. 214,812 4,908 Community Bank System Inc. 203,140 4,628 * Investment Technology Group Inc. 273,845 4,570 * CNA Financial Corp. 168,438 4,501 * Riskmetrics Group Inc. 198,745 4,494 Acadia Realty Trust 249,381 4,454 Lexington Realty Trust 681,325 4,435 * optionsXpress Holdings Inc. 263,929 4,299 PacWest Bancorp 186,794 4,263 * Forestar Group Inc. 225,177 4,251 ^ Prospect Capital Corp. 347,784 4,226 Investors Real Estate Trust 460,526 4,154 * Interactive Brokers Group Inc. 255,795 4,131 * Ocwen Financial Corp. 371,918 4,125 ^ Park National Corp. 65,974 4,111 Employers Holdings Inc. 276,634 4,108 Inland Real Estate Corp. 445,587 4,077 * Piper Jaffray Cos. 98,450 3,968 Provident Financial Services Inc. 332,809 3,960 LTC Properties Inc. 144,759 3,917 Brookline Bancorp Inc. 365,995 3,894 * Investors Bancorp Inc. 293,574 3,875 Equity One Inc. 204,825 3,869 Infinity Property & Casualty Corp. 84,969 3,861 American Equity Investment Life Holding Co. 361,600 3,851 * Alexander's Inc. 12,797 3,828 * World Acceptance Corp. 101,959 3,679 Horace Mann Educators Corp. 243,601 3,669 * National Financial Partners Corp. 257,049 3,624 * Dollar Financial Corp. 150,420 3,619 Safety Insurance Group Inc. 94,612 3,564 * First Cash Financial Services Inc. 164,844 3,556 Columbia Banking System Inc. 174,948 3,553 Chemical Financial Corp. 148,847 3,516 U-Store-It Trust 484,300 3,487 Sterling Bancshares Inc. 618,409 3,451 Wesco Financial Corp. 8,918 3,438 City Holding Co. 99,236 3,403 * Texas Capital Bancshares Inc. 178,225 3,384 MarketAxess Holdings Inc. 215,004 3,382 * Navigators Group Inc. 82,711 3,253 Saul Centers Inc. 78,246 3,239 Fifth Street Finance Corp. 277,833 3,226 Independent Bank Corp. 130,664 3,222 * Ashford Hospitality Trust Inc. 448,970 3,219 Home Bancshares Inc. 121,253 3,206 First Commonwealth Financial Corp. 477,027 3,201 S&T Bancorp Inc. 150,687 3,149 * Pinnacle Financial Partners Inc. 206,821 3,125 First Potomac Realty Trust 204,383 3,072 *,^ iStar Financial Inc. 665,189 3,053 ^ Pennsylvania Real Estate Investment Trust 243,996 3,043 Boston Private Financial Holdings Inc. 405,854 2,991 * Symetra Financial Corp. 226,225 2,982 Bank of the Ozarks Inc. 83,742 2,947 Trustco Bank Corp. 476,686 2,941 Hersha Hospitality Trust 566,463 2,934 SCBT Financial Corp. 78,251 2,898 * Hilltop Holdings Inc. 245,595 2,886 Harleysville Group Inc. 84,531 2,854 Meadowbrook Insurance Group Inc. 353,719 2,794 Universal Health Realty Income Trust 78,776 2,784 * MCG Capital Corp. 512,324 2,669 WesBanco Inc. 163,529 2,659 Sun Communities Inc. 104,825 2,642 FBL Financial Group Inc. Class A 107,636 2,635 Cohen & Steers Inc. 105,482 2,633 Evercore Partners Inc. Class A 87,076 2,612 Getty Realty Corp. 111,468 2,608 Community Trust Bancorp Inc. 96,112 2,604 Simmons First National Corp. Class A 93,794 2,586 OneBeacon Insurance Group Ltd. Class A 148,096 2,555 Parkway Properties Inc. 133,967 2,516 National Western Life Insurance Co. Class A 13,626 2,512 * eHealth Inc. 158,445 2,496 Dime Community Bancshares 197,495 2,494 United Fire & Casualty Co. 137,543 2,474 Nelnet Inc. Class A 131,822 2,447 Oriental Financial Group Inc. 177,100 2,391 Hercules Technology Growth Capital Inc. 223,973 2,372 * Tejon Ranch Co. 75,404 2,301 GFI Group Inc. 397,056 2,295 Harleysville National Corp. 337,996 2,265 Cedar Shopping Centers Inc. 282,566 2,235 Cardinal Financial Corp. 206,581 2,206 First Financial Corp. 75,896 2,198 * Citizens Republic Bancorp Inc. 1,857,705 2,192 * PMI Group Inc. 403,557 2,187 * Beneficial Mutual Bancorp Inc. 229,431 2,175 Renasant Corp. 133,237 2,156 * United Community Banks Inc. 485,191 2,140 * Nara Bancorp Inc. 243,709 2,135 National Interstate Corp. 102,868 2,130 Suffolk Bancorp 68,974 2,118 Advance America Cash Advance Centers Inc. 363,857 2,118 Provident New York Bancorp 219,969 2,085 Bank Mutual Corp. 319,254 2,075 SWS Group Inc. 179,870 2,074 * First Industrial Realty Trust Inc. 267,183 2,073 American Physicians Capital Inc. 64,724 2,068 Flushing Financial Corp. 162,497 2,057 * Western Alliance Bancorp 356,829 2,030 Bancfirst Corp. 48,418 2,029 Urstadt Biddle Properties Inc. Class A 126,833 2,005 SeaBright Insurance Holdings Inc. 181,162 1,995 Glimcher Realty Trust 392,462 1,990 ^ TowneBank 141,221 1,971 BGC Partners Inc. Class A 321,799 1,966 * AMERISAFE Inc. 119,875 1,962 * FPIC Insurance Group Inc. 72,384 1,962 SY Bancorp Inc. 86,247 1,962 Calamos Asset Management Inc. Class A 135,579 1,944 * LaBranche & Co. Inc. 368,327 1,937 Westfield Financial Inc. 209,264 1,923 Associated Estates Realty Corp. 139,307 1,921 WSFS Financial Corp. 49,214 1,919 StellarOne Corp. 142,716 1,908 * Strategic Hotels & Resorts Inc. 448,589 1,907 * CNA Surety Corp. 105,963 1,885 GAMCO Investors Inc. 41,197 1,874 Great Southern Bancorp Inc. 83,531 1,874 * Safeguard Scientifics Inc. 143,404 1,864 Tompkins Financial Corp. 50,901 1,857 Arrow Financial Corp. 69,036 1,856 Danvers Bancorp Inc. 129,302 1,788 Kearny Financial Corp. 166,695 1,739 MVC Capital Inc. 127,400 1,729 Kite Realty Group Trust 365,136 1,727 * FelCor Lodging Trust Inc. 302,138 1,722 * Phoenix Cos. Inc. 707,121 1,711 * Encore Capital Group Inc. 103,721 1,706 * Citizens Inc. 240,589 1,662 Baldwin & Lyons Inc. 68,899 1,660 Univest Corp. of Pennsylvania 87,964 1,644 * Bancorp Inc. 183,593 1,634 Washington Trust Bancorp Inc. 86,689 1,616 Ramco-Gershenson Properties Trust 142,608 1,606 1st Source Corp. 91,383 1,604 Stewart Information Services Corp. 114,833 1,585 State Auto Financial Corp. 87,894 1,578 ^ National Bankshares Inc. 57,342 1,563 Education Realty Trust Inc. 270,660 1,554 * Pebblebrook Hotel Trust 73,623 1,548 First BanCorp 642,060 1,547 Amtrust Financial Services Inc. 110,881 1,547 Northfield Bancorp Inc. 105,491 1,528 Wilshire Bancorp Inc. 137,491 1,517 * TradeStation Group Inc. 215,893 1,513 German American Bancorp Inc. 99,865 1,511 Sandy Spring Bancorp Inc. 100,086 1,501 One Liberty Properties Inc. 89,020 1,483 Sterling Bancorp 147,426 1,482 Southside Bancshares Inc. 68,250 1,472 Gladstone Capital Corp. 124,515 1,469 Trico Bancshares 73,519 1,463 * Eagle Bancorp Inc. 122,905 1,456 Duff & Phelps Corp. Class A 86,928 1,455 Capital Southwest Corp. 15,824 1,438 PennantPark Investment Corp. 137,685 1,426 Berkshire Hills Bancorp Inc. 77,758 1,425 Home Federal Bancorp Inc./ID 97,846 1,420 * International Assets Holding Corp. 93,887 1,405 Republic Bancorp Inc. Class A 74,224 1,398 Camden National Corp. 43,480 1,396 OceanFirst Financial Corp. 121,448 1,380 First Bancorp 101,532 1,373 BlackRock Kelso Capital Corp. 137,259 1,367 Financial Institutions Inc. 93,483 1,367 Peoples Bancorp Inc. 82,750 1,364 Lakeland Bancorp Inc. 152,866 1,353 ESSA Bancorp Inc. 106,926 1,341 Presidential Life Corp. 134,477 1,341 CapLease Inc. 241,259 1,339 Heartland Financial USA Inc. 83,086 1,327 Union First Market Bankshares Corp. 85,998 1,299 Oppenheimer Holdings Inc. Class A 50,511 1,289 Hudson Valley Holding Corp. 53,161 1,286 * Broadpoint Gleacher Securities Inc. 320,255 1,281 First Financial Holdings Inc. 85,018 1,280 * Virtus Investment Partners Inc. 61,413 1,280 Student Loan Corp. 35,752 1,270 Westwood Holdings Group Inc. 34,362 1,265 Lakeland Financial Corp. 66,237 1,262 *,^ Hanmi Financial Corp. 516,611 1,240 Cogdell Spencer Inc. 165,945 1,228 * Gramercy Capital Corp. 439,456 1,226 BankFinancial Corp. 133,089 1,220 American Physicians Service Group Inc. 48,798 1,220 United Financial Bancorp Inc. 85,247 1,192 Monmouth Real Estate Investment Corp. Class A 140,559 1,182 * Credit Acceptance Corp. 28,487 1,175 Capital City Bank Group Inc. 81,565 1,162 West Bancorporation Inc. 176,167 1,159 Federal Agricultural Mortgage Corp. 101,720 1,152 * Virginia Commerce Bancorp Inc. 173,047 1,151 First Financial Northwest Inc. 167,124 1,141 Northrim BanCorp Inc. 65,629 1,121 MainSource Financial Group Inc. 165,818 1,116 Mission West Properties Inc. 161,732 1,113 Donegal Group Inc. Class B 63,194 1,104 ViewPoint Financial Group 67,761 1,098 Abington Bancorp Inc. 137,677 1,088 Agree Realty Corp. 47,541 1,087 * PMA Capital Corp. Class A 176,417 1,083 TICC Capital Corp. 164,147 1,082 *,^ Taylor Capital Group Inc. 81,275 1,055 * NewStar Financial Inc. 163,836 1,045 * Metro Bancorp Inc. 75,187 1,035 Sanders Morris Harris Group Inc. 167,161 1,035 *,^ Ambac Financial Group Inc. 1,848,773 1,029 First Merchants Corp. 147,747 1,028 Oritani Financial Corp. 63,658 1,023 First Mercury Financial Corp. 78,405 1,022 * Guaranty Bancorp 642,025 1,021 Consolidated-Tomoka Land Co. 32,111 1,012 * Avatar Holdings Inc. 46,527 1,012 NGP Capital Resources Co. 117,877 1,004 US Global Investors Inc. Class A 100,845 997 Thomas Properties Group Inc. 297,000 989 Diamond Hill Investment Group Inc. 14,404 988 Territorial Bancorp Inc. 51,800 986 * Heritage Financial Corp. 65,064 982 *,^ Pacific Capital Bancorp NA 541,719 981 * Penson Worldwide Inc. 96,741 974 West Coast Bancorp 374,494 966 Asta Funding Inc. 136,294 960 * NewBridge Bancorp 268,712 954 * Tree.com Inc. 103,674 949 CoBiz Financial Inc. 151,496 944 Centerstate Banks Inc. 75,137 920 First Community Bancshares Inc. 74,100 917 EMC Insurance Group Inc. 40,236 906 * 1st United Bancorp Inc./Boca Raton 110,982 893 Clifton Savings Bancorp Inc. 95,987 890 ^ CompuCredit Holdings Corp. 171,858 887 Kohlberg Capital Corp. 156,231 884 * Seacoast Banking Corp. of Florida 513,754 879 * HFF Inc. Class A 118,064 877 * Harris & Harris Group Inc. 188,350 868 Merchants Bancshares Inc. 39,740 863 American National Bankshares Inc. 42,559 858 Gladstone Investment Corp. 143,147 856 * Cape Bancorp Inc. 105,166 849 * Cardtronics Inc. 65,655 825 Center Bancorp Inc. 98,841 821 Rewards Network Inc. 61,194 820 Wainwright Bank & Trust Co. 83,746 814 * Crawford & Co. Class B 198,092 806 ^ Life Partners Holdings Inc. 36,117 801 Century Bancorp Inc. Class A 41,622 799 * Asset Acceptance Capital Corp. 124,828 788 * FBR Capital Markets Corp. 172,857 787 Yadkin Valley Financial Corp. 179,439 772 First of Long Island Corp. 31,708 764 * Meridian Interstate Bancorp Inc. 72,791 757 Meta Financial Group Inc. 29,986 754 Ameris Bancorp 83,279 752 Southwest Bancorp Inc. 90,718 750 First Busey Corp. 168,695 746 Citizens & Northern Corp. 59,318 744 Winthrop Realty Trust 61,334 738 * Primerica Inc. 49,000 735 * BankAtlantic Bancorp Inc. Class A 413,960 733 Pacific Continental Corp. 69,398 729 NYMAGIC Inc. 34,239 727 * Center Financial Corp. 147,070 713 First Bancorp Inc. 44,532 710 * Bridge Capital Holdings 77,562 710 * Sun Bancorp Inc. 176,157 694 * First Marblehead Corp. 243,942 693 * Maguire Properties Inc. 224,392 691 Enterprise Financial Services Corp. 62,233 688 Penns Woods Bancorp Inc. 20,073 673 * Pzena Investment Management Inc. Class A 88,034 672 *,^ United Security Bancshares 135,273 670 ^ United Security Bancshares 44,680 669 Tower Bancorp Inc. 24,834 665 Kansas City Life Insurance Co. 20,934 661 Bryn Mawr Bank Corp. 35,950 652 ESB Financial Corp. 50,297 648 Bank of Marin Bancorp 19,392 641 First South Bancorp Inc. 50,641 633 *,^ Green Bankshares Inc. 77,176 630 * Home Bancorp Inc. 44,578 624 Bridge Bancorp Inc. 26,264 615 Washington Banking Co. 47,697 601 Universal Insurance Holdings Inc. 117,933 597 Shore Bancshares Inc. 41,733 595 MicroFinancial Inc. 149,615 585 Sierra Bancorp 45,032 580 * Republic First Bancorp Inc. 147,917 572 * Superior Bancorp 179,781 570 ^ Smithtown Bancorp Inc. 137,959 570 Bancorp Rhode Island Inc. 20,784 568 JMP Group Inc. 66,630 566 Pulaski Financial Corp. 83,806 562 * Pacific Mercantile Bancorp 203,960 561 Peapack Gladstone Financial Corp. 35,150 552 Epoch Holding Corp. 48,911 552 Urstadt Biddle Properties Inc. 38,700 550 * Marlin Business Services Corp. 53,933 547 MutualFirst Financial Inc. 80,909 538 Gladstone Commercial Corp. 37,062 536 * Thomas Weisel Partners Group Inc. 136,483 535 PMC Commercial Trust 71,953 527 21st Century Holding Co. 129,012 526 South Financial Group Inc. 758,774 525 Roma Financial Corp. 41,702 523 Medallion Financial Corp. 64,050 510 State Bancorp Inc. 64,447 507 *,^ Doral Financial Corp. 116,956 504 K-Fed Bancorp 56,200 501 Mercer Insurance Group Inc. 27,842 501 * Waterstone Financial Inc. 136,825 495 TF Financial Corp. 25,939 495 *,^ Central Pacific Financial Corp. 294,334 494 * AmeriServ Financial Inc. 288,191 490 Orrstown Financial Services Inc. 19,190 487 Citizens South Banking Corp. 76,315 479 ^ First United Corp. 77,414 464 Ocean Shore Holding Co. 43,211 462 Rockville Financial Inc. 37,392 456 First Place Financial Corp. 114,212 456 * Fidelity Southern Corp. 78,974 451 Brooklyn Federal Bancorp Inc. 52,651 442 Alliance Financial Corp. 14,995 442 Triangle Capital Corp. 31,370 440 * Chicopee Bancorp Inc. 34,488 438 * Cowen Group Inc. Class A 77,236 437 ^ Old Second Bancorp Inc. 65,295 430 * United Community Financial Corp. 281,806 426 Donegal Group Inc. Class A 29,213 424 * Firstcity Financial Corp. 60,198 421 ^ BancTrust Financial Group Inc. 86,390 419 * Community Capital Corp. 144,014 418 Ames National Corp. 20,667 414 Hawthorn Bancshares Inc. 34,040 410 NASB Financial Inc. 17,387 402 * Fox Chase Bancorp Inc. 37,110 401 Eastern Insurance Holdings Inc. 38,860 394 CFS Bancorp Inc. 87,923 390 Indiana Community Bancorp 42,202 386 Peoples Bancorp of North Carolina Inc. 64,718 385 UMH Properties Inc. 46,537 380 * ZipRealty Inc. 77,082 378 Citizens Holding Co. 15,186 375 *,^ W Holding Co. Inc. 36,816 369 Middleburg Financial Corp. 24,377 368 ^ Banner Corp. 95,723 368 * Louisiana Bancorp Inc./Metaire LA 24,568 366 * Nicholas Financial Inc. 47,960 363 American River Bankshares 44,982 355 Main Street Capital Corp. 22,693 354 CNB Financial Corp. 22,868 353 VIST Financial Corp. 37,845 339 * Intervest Bancshares Corp. Class A 85,121 336 ^ Princeton National Bancorp Inc. 38,269 333 * Southcoast Financial Corp. 91,720 332 WSB Holdings Inc. 100,139 332 * BofI Holding Inc. 23,660 330 Arlington Asset Investment Corp. Class A 18,305 326 Timberland Bancorp Inc. 79,777 319 Colony Bankcorp Inc. 54,423 318 ^ Prudential Bancorp Inc. of Pennsylvania 37,532 317 * Heritage Commerce Corp. 75,476 315 * Ladenburg Thalmann Financial Services Inc. 335,140 315 Independence Holding Co. 32,915 312 * Premierwest Bancorp 693,534 312 Bar Harbor Bankshares 10,218 312 Jefferson Bancshares Inc. 67,379 308 * Bank of Granite Corp. 252,682 306 QC Holdings Inc. 59,099 306 Legacy Bancorp Inc. 31,980 303 Capital Bank Corp. 67,607 302 * First Acceptance Corp. 146,908 300 First Security Group Inc. 137,838 298 * Flagstar Bancorp Inc. 485,829 292 * Central Jersey Bancorp 88,089 279 * Supertel Hospitality Inc. 158,192 277 *,^ First State Bancorporation 499,317 275 Farmers Capital Bank Corp. 31,973 274 Firstbank Corp. 46,094 272 Parkvale Financial Corp. 36,069 269 MetroCorp Bancshares Inc. 89,829 265 First Defiance Financial Corp. 26,006 263 BRT Realty Trust 39,682 262 *,^ Sterling Financial Corp. 457,101 261 *,^ Macatawa Bank Corp. 148,219 259 Camco Financial Corp. 86,951 256 * HMN Financial Inc. 45,747 252 Pamrapo Bancorp Inc. 30,885 251 * Grubb & Ellis Co. 113,800 250 *,^ Cascade Bancorp 451,362 248 MBT Financial Corp. 179,405 248 * Stratus Properties Inc. 24,795 245 Provident Financial Holdings Inc. 69,499 242 Summit Financial Group Inc. 61,208 236 * Southern Community Financial Corp. 103,218 229 United Western Bancorp Inc. 149,219 228 * North Valley Bancorp 126,638 223 *,^ Capitol Bancorp Ltd. 91,982 223 Ohio Valley Banc Corp. 10,006 216 Heritage Financial Group 17,025 206 * Maui Land & Pineapple Co. Inc. 32,879 205 Community Bankers Trust Corp. 69,810 203 Tortoise Capital Resources Corp. 27,075 201 * Consumer Portfolio Services Inc. 87,963 197 *,^ Anchor Bancorp Wisconsin Inc. 166,285 183 ^ Cascade Financial Corp. 93,296 183 * Tower Financial Corp. 22,482 173 Mercantile Bank Corp. 42,927 169 * Riverview Bancorp Inc. 70,929 163 * Encore Bancshares Inc. 16,598 157 * Guaranty Federal Bancshares Inc. 27,970 154 Centrue Financial Corp. 44,199 152 *,^ Amcore Financial Inc. 327,835 149 ^ Independent Bank Corp. 208,241 146 First Financial Service Corp. 16,332 143 *,^ Frontier Financial Corp. 73,326 142 ^ Hampton Roads Bankshares Inc. 91,064 142 *,^ City Bank 124,682 141 Midsouth Bancorp Inc. 8,523 141 * PVF Capital Corp. 74,773 141 Hampden Bancorp Inc. 13,609 136 Atlantic Coast Federal Corp. 51,557 134 * Neostem Inc. 75,671 133 ^ Integra Bank Corp. 214,786 133 *,^ Bank of Florida Corp. 165,199 131 *,^ Preferred Bank 95,592 130 Federal Agricultural Mortgage Corp. Class A 12,788 128 *,^ Dearborn Bancorp Inc. 113,719 125 * First Keystone Financial Inc. 9,427 125 *,^ TIB Financial Corp. 175,035 124 MidWestOne Financial Group Inc. 10,170 120 * Northern States Financial Corp. 36,253 120 Old Point Financial Corp. 8,019 118 *,^ PAB Bankshares Inc. 54,343 117 * Rodman & Renshaw Capital Group Inc. 28,062 111 Cadence Financial Corp. 58,584 107 Norwood Financial Corp. 3,814 103 First Citizens Banc Corp. 21,522 96 * Royal Bancshares of Pennsylvania Inc. 37,019 91 *,^ EuroBancshares Inc. 239,480 88 ^ FNB United Corp. 68,477 83 Peoples Financial Corp. 4,635 69 Investors Title Co. 1,600 55 *,^ TierOne Corp. 166,615 53 * Midwest Banc Holdings Inc. 192,244 52 * Pacific Premier Bancorp Inc. 10,054 49 * Investors Capital Holdings Ltd. 26,400 39 * First Capital Bancorp Inc./VA 4,748 38 ^ Commonwealth Bankshares Inc. 11,413 36 New Hampshire Thrift Bancshares Inc. 3,443 36 * Affirmative Insurance Holdings Inc. 7,091 33 * Southern National Bancorp of Virginia Inc. 4,033 32 * Unity Bancorp Inc. 5,989 31 First Savings Financial Group Inc. 2,447 31 * Presidential Realty Corp. Class B 46,000 27 * Tennessee Commerce Bancorp Inc. 3,500 26 *,^ Mercantile Bancorp Inc. 11,050 25 * BCSB Bancorp Inc. 2,600 24 Rurban Financial Corp. 3,700 23 United Bancorp Inc. 2,012 17 Codorus Valley Bancorp Inc. 2,200 16 United Bancshares Inc. 1,224 13 Britton & Koontz Capital Corp. 900 12 * 1st Century Bancshares Inc. 2,705 11 BCB Bancorp Inc. 1,222 11 * First California Financial Group Inc. 4,100 11 Enterprise Bancorp Inc. 838 10 * Magyar Bancorp Inc. 2,000 8 * Village Bank and Trust Financial Corp. 2,400 8 Beacon Federal Bancorp Inc. 870 8 * Rand Capital Corp. 1,900 7 Horizon Bancorp 291 6 Citizens Community Bancorp Inc. 1,253 5 * FedFirst Financial Corp. 500 3 * Berkshire Bancorp Inc. 400 3 * New Century Bancorp Inc. 400 2 First Bancshares Inc. 250 2 * Mid Penn Bancorp Inc. 200 2 * Parke Bancorp Inc. 200 2 * Monarch Financial Holdings Inc. 168 1 Teton Advisors Inc. Class B 564 1 * Community Financial Corp. 300 1 Bank of Commerce Holdings 200 1 * Siebert Financial Corp. 336 1 * Heritage Oaks Bancorp 200 1 * Laporte Bancorp Inc. 100 1 Porter Bancorp Inc. 39 1 Premier Financial Bancorp Inc. 42  * Atlantic Southern Financial Group Inc. 100  Health Care (13.3%) * Vertex Pharmaceuticals Inc. 1,240,048 50,681 * Cerner Corp. 423,112 35,990 * Edwards Lifesciences Corp. 353,283 34,933 * Human Genome Sciences Inc. 1,129,385 34,107 * Henry Schein Inc. 565,045 33,281 * Illumina Inc. 781,044 30,383 * Dendreon Corp. 832,108 30,347 * Alexion Pharmaceuticals Inc. 553,117 30,073 * Hologic Inc. 1,610,537 29,859 * ResMed Inc. 468,199 29,801 Perrigo Co. 502,481 29,506 Beckman Coulter Inc. 433,025 27,194 * Covance Inc. 400,028 24,558 * Mettler-Toledo International Inc. 210,834 23,023 * OSI Pharmaceuticals Inc. 362,591 21,592 * Community Health Systems Inc. 580,562 21,440 Omnicare Inc. 745,517 21,091 Universal Health Services Inc. Class B 599,772 21,046 * IDEXX Laboratories Inc. 364,383 20,970 * Inverness Medical Innovations Inc. 519,766 20,245 * Kinetic Concepts Inc. 387,126 18,509 * Lincare Holdings Inc. 406,424 18,240 Pharmaceutical Product Development Inc. 738,367 17,536 * Amylin Pharmaceuticals Inc. 779,632 17,534 * Endo Pharmaceuticals Holdings Inc. 732,525 17,354 * Valeant Pharmaceuticals International 400,407 17,181 * Mednax Inc. 290,822 16,923 * United Therapeutics Corp. 296,515 16,406 * Charles River Laboratories International Inc. 411,328 16,169 Teleflex Inc. 248,274 15,907 * Health Net Inc. 619,518 15,407 * Gen-Probe Inc. 306,873 15,344 * VCA Antech Inc. 534,128 14,972 Techne Corp. 232,510 14,809 * BioMarin Pharmaceutical Inc. 629,405 14,709 * Myriad Genetics Inc. 601,102 14,457 * Health Management Associates Inc. Class A 1,552,858 13,355 * Salix Pharmaceuticals Ltd. 346,626 12,912 * LifePoint Hospitals Inc. 341,953 12,577 * InterMune Inc. 280,723 12,512 * Bio-Rad Laboratories Inc. Class A 120,397 12,464 STERIS Corp. 366,783 12,346 Owens & Minor Inc. 261,315 12,122 * Thoratec Corp. 355,633 11,896 * Onyx Pharmaceuticals Inc. 387,975 11,748 Cooper Cos. Inc. 282,162 10,970 * Healthsouth Corp. 582,632 10,895 * NuVasive Inc. 237,110 10,717 Hill-Rom Holdings Inc. 391,357 10,649 * Regeneron Pharmaceuticals Inc. 398,622 10,560 * AMERIGROUP Corp. 317,144 10,542 * Psychiatric Solutions Inc. 349,001 10,400 * Incyte Corp. Ltd. 735,600 10,269 * Catalyst Health Solutions Inc. 239,906 9,927 * Emergency Medical Services Corp. Class A 173,800 9,828 * Immucor Inc. 433,697 9,710 *,^ Amedisys Inc. 174,953 9,661 * Varian Inc. 180,496 9,346 * Magellan Health Services Inc. 214,754 9,338 * Auxilium Pharmaceuticals Inc. 294,282 9,170 * Haemonetics Corp. 159,448 9,112 Medicis Pharmaceutical Corp. Class A 360,820 9,078 * Nektar Therapeutics 582,275 8,856 * American Medical Systems Holdings Inc. 465,974 8,658 West Pharmaceutical Services Inc. 206,193 8,650 Masimo Corp. 324,874 8,625 * PSS World Medical Inc. 365,060 8,583 * Parexel International Corp. 360,319 8,399 * Dionex Corp. 109,641 8,199 * Cubist Pharmaceuticals Inc. 362,079 8,161 * HMS Holdings Corp. 159,658 8,141 * Align Technology Inc. 418,395 8,092 * Acorda Therapeutics Inc. 236,497 8,088 * WellCare Health Plans Inc. 264,576 7,884 * Alkermes Inc. 591,745 7,675 Chemed Corp. 141,033 7,669 * athenahealth Inc. 208,999 7,641 * ev3 Inc. 469,460 7,446 * Volcano Corp. 304,225 7,350 * Allscripts-Misys Healthcare Solutions Inc. 372,133 7,279 * Centene Corp. 301,781 7,255 Quality Systems Inc. 117,357 7,210 * Eclipsys Corp. 356,069 7,079 * Isis Pharmaceuticals Inc. 610,436 6,666 * Viropharma Inc. 484,144 6,599 * Cepheid Inc. 366,540 6,407 * Seattle Genetics Inc. 527,962 6,304 * Talecris Biotherapeutics Holdings Corp. 316,225 6,299 * Impax Laboratories Inc. 348,586 6,233 * Sirona Dental Systems Inc. 161,735 6,151 * Brookdale Senior Living Inc. 289,514 6,031 * Savient Pharmaceuticals Inc. 416,429 6,017 * Integra LifeSciences Holdings Corp. 128,323 5,624 * Par Pharmaceutical Cos. Inc. 217,531 5,395 Invacare Corp. 202,242 5,368 * Healthspring Inc. 303,128 5,335 Meridian Bioscience Inc. 253,615 5,166 * Gentiva Health Services Inc. 181,887 5,144 * inVentiv Health Inc. 210,124 4,719 * Martek Biosciences Corp. 208,003 4,682 * AMAG Pharmaceuticals Inc. 131,493 4,590 * Theravance Inc. 337,447 4,495 * Bruker Corp. 306,003 4,483 * Universal American Corp. 288,130 4,437 * Kindred Healthcare Inc. 242,693 4,381 * Luminex Corp. 259,660 4,370 * Globe Specialty Metals Inc. 390,066 4,365 * Vivus Inc. 499,886 4,359 * Conmed Corp. 180,894 4,307 * Wright Medical Group Inc. 242,173 4,303 * Facet Biotech Corp. 156,484 4,224 * Arthrocare Corp. 140,921 4,188 * RehabCare Group Inc. 153,090 4,175 * Amsurg Corp. Class A 192,086 4,147 * Exelixis Inc. 666,661 4,047 * Alnylam Pharmaceuticals Inc. 227,186 3,867 * Genoptix Inc. 107,657 3,821 Landauer Inc. 58,477 3,814 * Conceptus Inc. 190,796 3,808 * Abaxis Inc. 138,075 3,754 * Enzon Pharmaceuticals Inc. 368,382 3,750 * Odyssey HealthCare Inc. 205,663 3,725 * Pharmasset Inc. 138,234 3,705 * Momenta Pharmaceuticals Inc. 245,224 3,671 * Celera Corp. 513,481 3,646 * Hanger Orthopedic Group Inc. 198,144 3,602 * Phase Forward Inc. 270,580 3,536 * PharMerica Corp. 191,975 3,498 * Emeritus Corp. 171,612 3,492 * Zoll Medical Corp. 132,422 3,491 * Neogen Corp. 138,140 3,467 * Halozyme Therapeutics Inc. 432,412 3,455 Analogic Corp. 79,865 3,413 * Insulet Corp. 225,800 3,407 * Allos Therapeutics Inc. 454,908 3,380 * Healthways Inc. 210,063 3,376 * Questcor Pharmaceuticals Inc. 399,765 3,290 * Bio-Reference Labs Inc. 74,347 3,269 * Affymetrix Inc. 440,545 3,234 *,^ Geron Corp. 568,770 3,231 * LHC Group Inc. 93,990 3,151 * MedAssets Inc. 147,500 3,098 * MWI Veterinary Supply Inc. 76,457 3,089 * Greatbatch Inc. 144,219 3,056 * IPC The Hospitalist Co. Inc. 84,649 2,972 * DexCom Inc. 300,717 2,926 * SonoSite Inc. 90,307 2,900 * Immunogen Inc. 354,886 2,871 * Cyberonics Inc. 148,327 2,842 * Omnicell Inc. 201,599 2,828 * Inspire Pharmaceuticals Inc. 452,958 2,826 * Natus Medical Inc. 177,551 2,825 * ICU Medical Inc. 79,970 2,755 * Sun Healthcare Group Inc. 281,488 2,685 * Merit Medical Systems Inc. 175,588 2,678 * Medicines Co. 332,370 2,606 * Rigel Pharmaceuticals Inc. 322,971 2,574 * Optimer Pharmaceuticals Inc. 208,934 2,566 *,^ Sequenom Inc. 400,035 2,524 *,^ MannKind Corp. 381,808 2,505 National Healthcare Corp. 69,430 2,456 * Angiodynamics Inc. 156,558 2,445 * Micromet Inc. 302,363 2,443 Computer Programs & Systems Inc. 61,324 2,397 * Quidel Corp. 163,078 2,371 * Ariad Pharmaceuticals Inc. 686,175 2,333 * Air Methods Corp. 67,643 2,300 * SurModics Inc. 109,815 2,300 * Assisted Living Concepts Inc. Class A 69,788 2,292 * Symmetry Medical Inc. 227,638 2,285 * Molina Healthcare Inc. 88,772 2,234 * Nabi Biopharmaceuticals 406,762 2,225 * Abraxis Bioscience Inc. 42,863 2,218 * OraSure Technologies Inc. 367,092 2,177 * Micrus Endovascular Corp. 110,294 2,175 * Corvel Corp. 59,535 2,128 * Vanda Pharmaceuticals Inc. 182,858 2,110 * Emdeon Inc. Class A 126,835 2,095 * BioScrip Inc. 261,382 2,086 * eResearchTechnology Inc. 295,441 2,042 * ABIOMED Inc. 195,794 2,023 * Sunrise Senior Living Inc. 383,199 1,962 * Pharmacyclics Inc. 313,780 1,958 * Res-Care Inc. 162,932 1,954 * XenoPort Inc. 209,472 1,940 *,^ Cell Therapeutics Inc. 3,585,448 1,939 * Orthovita Inc. 453,344 1,931 * Medivation Inc. 183,917 1,929 * Kensey Nash Corp. 80,805 1,906 * AMN Healthcare Services Inc. 213,120 1,875 * Cross Country Healthcare Inc. 181,130 1,831 * Arena Pharmaceuticals Inc. 575,287 1,783 * US Physical Therapy Inc. 101,659 1,769 * Zymogenetics Inc. 305,685 1,752 * Almost Family Inc. 45,633 1,720 * Curis Inc. 558,854 1,716 *,^ SIGA Technologies Inc. 253,456 1,680 * Spectranetics Corp. 241,103 1,666 * Emergent Biosolutions Inc. 98,931 1,661 * Affymax Inc. 70,722 1,657 * Immunomedics Inc. 498,126 1,654 * Hi-Tech Pharmacal Co. Inc. 74,682 1,653 * Durect Corp. 549,017 1,653 * NPS Pharmaceuticals Inc. 327,783 1,652 * Accuray Inc. 267,105 1,627 * Stereotaxis Inc. 322,744 1,617 * Pozen Inc. 165,888 1,589 * Dyax Corp. 464,536 1,584 *,^ Genomic Health Inc. 88,787 1,562 * Rural/Metro Corp. 214,406 1,559 * Health Grades Inc. 243,167 1,547 * Exact Sciences Corp. 343,718 1,530 * Providence Service Corp. 100,308 1,524 Cantel Medical Corp. 75,277 1,494 * Targacept Inc. 75,823 1,491 * Accelrys Inc. 240,500 1,481 * Kendle International Inc. 84,001 1,468 * HeartWare International Inc. 32,788 1,458 * Spectrum Pharmaceuticals Inc. 315,432 1,454 * Santarus Inc. 269,813 1,452 * Maxygen Inc. 220,787 1,451 * Ligand Pharmaceuticals Inc. Class B 826,463 1,446 *,^ BioCryst Pharmaceuticals Inc. 214,907 1,412 * Medical Action Industries Inc. 114,190 1,401 *,^ Novavax Inc. 604,804 1,397 * RTI Biologics Inc. 319,645 1,384 * Palomar Medical Technologies Inc. 125,423 1,362 * Vital Images Inc. 84,068 1,359 * Sciclone Pharmaceuticals Inc. 379,106 1,338 * Albany Molecular Research Inc. 159,640 1,333 * NxStage Medical Inc. 116,347 1,332 * Chindex International Inc. 111,429 1,316 * AVANIR Pharmaceuticals Inc. 566,183 1,314 * Sangamo Biosciences Inc. 241,311 1,308 * Select Medical Holdings Corp. 154,800 1,307 *,^ Jazz Pharmaceuticals Inc. 118,620 1,293 * CryoLife Inc. 199,770 1,293 * Ardea Biosciences Inc. 69,966 1,278 * Arqule Inc. 219,990 1,267 *,^ Cadence Pharmaceuticals Inc. 138,187 1,262 * American Dental Partners Inc. 96,186 1,255 * Opko Health Inc. 627,138 1,242 * IRIS International Inc. 120,007 1,225 *,^ Clinical Data Inc. 63,044 1,223 * Metabolix Inc. 99,378 1,210 * Depomed Inc. 335,415 1,191 * Cypress Bioscience Inc. 242,330 1,187 America Service Group Inc. 72,752 1,171 * CytRx Corp. 1,028,564 1,142 * Array Biopharma Inc. 416,194 1,140 *,^ MAKO Surgical Corp. 84,456 1,138 * Repligen Corp. 280,050 1,137 * MAP Pharmaceuticals Inc. 71,394 1,134 * Insmed Inc. 951,791 1,123 * Enzo Biochem Inc. 186,278 1,121 * Celldex Therapeutics Inc. 180,671 1,109 * Somanetics Corp. 57,910 1,108 * ATS Medical Inc. 421,920 1,097 * Caliper Life Sciences Inc. 271,870 1,074 * Vascular Solutions Inc. 119,037 1,070 * Five Star Quality Care Inc. 345,896 1,055 *,^ StemCells Inc. 905,970 1,051 * Lexicon Pharmaceuticals Inc. 707,571 1,047 * Pain Therapeutics Inc. 165,162 1,036 * LCA-Vision Inc. 124,259 1,034 * Medidata Solutions Inc. 67,046 1,019 *,^ Electro-Optical Sciences Inc. 136,706 1,014 *,^ Hemispherx Biopharma Inc. 1,347,781 997 * TomoTherapy Inc. 290,085 989 * Penwest Pharmaceuticals Co. 285,927 986 * Staar Surgical Co. 256,210 979 * BioMimetic Therapeutics Inc. 74,169 975 * Harvard Bioscience Inc. 250,274 969 * Somaxon Pharmaceuticals Inc. 111,696 966 *,^ Delcath Systems Inc. 117,439 951 * Alphatec Holdings Inc. 148,362 945 * Cerus Corp. 337,036 940 * Medcath Corp. 89,562 938 Atrion Corp. 6,528 934 * Cytokinetics Inc. 284,669 911 * Endologix Inc. 224,783 908 * Idera Pharmaceuticals Inc. 145,210 902 *,^ Cel-Sci Corp. 1,386,373 892 * Synovis Life Technologies Inc. 56,673 880 *,^ Osiris Therapeutics Inc. 115,902 858 * Alliance HealthCare Services Inc. 151,485 851 * Neurocrine Biosciences Inc. 325,076 829 * Mediware Information Systems 91,182 817 * Anadys Pharmaceuticals Inc. 318,889 810 * Peregrine Pharmaceuticals Inc. 261,726 806 * Clarient Inc. 306,232 802 * Osteotech Inc. 203,539 798 Ensign Group Inc. 45,715 792 *,^ Bovie Medical Corp. 126,095 788 * AGA Medical Holdings Inc. 48,100 782 * Adolor Corp. 431,380 776 * Obagi Medical Products Inc. 63,658 775 * Team Health Holdings Inc. 45,800 769 * Capital Senior Living Corp. 144,921 762 * Idenix Pharmaceuticals Inc. 270,281 762 * National Dentex Corp. 75,636 747 * SuperGen Inc. 233,022 746 * Progenics Pharmaceuticals Inc. 139,894 746 *,^ Rexahn Pharmaceuticals Inc. 443,420 718 * Skilled Healthcare Group Inc. 115,274 711 * SenoRx Inc. 97,050 710 * RadNet Inc. 219,534 698 * Cambrex Corp. 171,663 695 * Icad Inc. 456,882 694 * Corcept Therapeutics Inc. 243,430 694 * Cynosure Inc. Class A 60,575 681 * Vical Inc. 201,315 676 * LeMaitre Vascular Inc. 147,215 662 * Allied Healthcare International Inc. 243,399 662 * PDI Inc. 87,155 655 * Merge Healthcare Inc. 316,617 655 * Orexigen Therapeutics Inc. 111,064 654 * Akorn Inc. 427,017 653 * Myriad Pharmaceuticals Inc. 141,491 640 * Medtox Scientific Inc. 62,013 636 Young Innovations Inc. 22,520 634 * Infinity Pharmaceuticals Inc. 103,074 629 *,^ Cytori Therapeutics Inc. 137,593 627 * Anika Therapeutics Inc. 86,318 615 * Digirad Corp. 299,064 613 Psychemedics Corp. 79,841 611 * XOMA Ltd. 1,061,556 606 * Exactech Inc. 28,814 604 * Cutera Inc. 58,077 602 * Transcend Services Inc. 37,034 602 *,^ NovaMed Inc. 175,127 595 * CardioNet Inc. 75,569 578 * Rochester Medical Corp. 44,655 572 * ISTA Pharmaceuticals Inc. 140,179 571 *,^ Cyclacel Pharmaceuticals Inc. 262,256 564 *,^ GenVec Inc. 718,936 561 *,^ Arrowhead Research Corp. 477,194 544 *,^ Opexa Therapeutics Inc. 258,693 541 *,^ AVI BioPharma Inc. 452,073 538 *,^ Inovio Biomedical Corp. 404,055 537 * Antares Pharma Inc. 391,743 537 * AtriCure Inc. 90,142 531 * Columbia Laboratories Inc. 481,762 515 *,^ Discovery Laboratories Inc. 990,417 515 * Javelin Pharmaceuticals Inc. 398,609 514 * Inhibitex Inc. 332,488 505 * Dusa Pharmaceuticals Inc. 273,523 501 * Caraco Pharmaceutical Laboratories Ltd. 81,631 489 * OncoGenex Pharmaceutical Inc. 23,720 487 * NMT Medical Inc. 106,649 483 * HealthTronics Inc. 134,064 480 * Metropolitan Health Networks Inc. 147,590 477 * Iridex Corp. 106,938 460 * Theragenics Corp. 272,196 452 * Chelsea Therapeutics International Inc. 126,613 449 * Continucare Corp. 119,648 443 *,^ Biosante Pharmaceuticals Inc. 247,309 443 * Acadia Pharmaceuticals Inc. 291,983 441 * Matrixx Initiatives Inc. 85,255 432 * Alexza Pharmaceuticals Inc. 160,135 430 * Keryx Biopharmaceuticals Inc. 155,876 427 * CombiMatrix Corp. 82,549 414 * Dialysis Corp. Of America 66,702 414 * Biolase Technology Inc. 210,384 410 * AspenBio Pharma Inc. 179,837 410 * Nighthawk Radiology Holdings Inc. 128,729 409 *,^ Nexmed Inc. 872,268 406 *,^ OXiGENE Inc. 313,090 385 * KV Pharmaceutical Co. Class A 217,669 383 *,^ GTx Inc. 113,195 378 * Synta Pharmaceuticals Corp. 87,407 377 * ZIOPHARM Oncology Inc. 73,694 374 * Heska Corp. 447,838 368 * ThermoGenesis Corp. 519,551 364 * Orthologic Corp. 399,773 360 * Orchid Cellmark Inc. 187,368 356 * Urologix Inc. 212,418 355 * BioSphere Medical Inc. 131,795 349 * Synergetics USA Inc. 204,911 338 National Research Corp. 13,282 336 *,^ Arcadia Resources Inc. 836,608 332 *,^ Biotime Inc. 46,360 331 * Combinatorx Inc. 271,264 323 *,^ EpiCept Corp. 150,795 320 * Trimeris Inc. 130,452 320 * Antigenics Inc. 422,187 307 * Biospecifics Technologies Corp. 10,900 302 * SRI/Surgical Express Inc. 91,061 292 *,^ ARCA Biopharma Inc. 52,540 286 *,^ Oncothyreon Inc. 81,523 283 * Entremed Inc. 415,933 283 * Hansen Medical Inc. 123,000 282 * EnteroMedics Inc. 537,674 274 * Rockwell Medical Technologies Inc. 46,516 269 *,^ Cleveland Biolabs Inc. 74,202 264 Utah Medical Products Inc. 8,521 240 * Nanosphere Inc. 49,108 235 * Bionovo Inc. 552,421 233 * SunLink Health Systems Inc. 59,100 231 * MediciNova Inc. 30,233 227 *,^ Poniard Pharmaceuticals Inc. 192,425 221 *,^ Molecular Insight Pharmaceuticals Inc. 159,986 210 * Animal Health International Inc. 107,944 204 * Cardiac Science Corp. 107,874 202 * Trubion Pharmaceuticals Inc. 46,955 201 * Pure Bioscience 119,215 197 * RXi Pharmaceuticals Corp. 43,110 197 * Hooper Holmes Inc. 225,949 197 *,^ Neuralstem Inc. 93,841 191 * IsoRay Inc. 144,420 189 * Dynavax Technologies Corp. 138,658 180 * Aastrom Biosciences Inc. 104,751 173 * PhotoMedex Inc. 16,693 172 * OTIX Global Inc. 37,817 166 *,^ Acura Pharmaceuticals Inc. 29,677 160 * Biodel Inc. 37,133 159 * Cardiovascular Systems Inc. 29,788 158 *,^ Repros Therapeutics Inc. 232,270 157 * Telik Inc. 183,147 152 * Escalon Medical Corp. 91,117 139 *,^ Sunesis Pharmaceuticals Inc. 150,962 132 * Icagen Inc. 177,015 127 * TranS1 Inc. 38,737 126 * Cardica Inc. 65,117 125 *,^ MiddleBrook Pharmaceuticals Inc. 413,094 124 * American Caresource Holdings Inc. 69,148 122 * PositiveID Corp. 93,645 121 * Harbor BioSciences Inc. 222,016 114 * SCOLR Pharma Inc. 137,057 112 * Bioanalytical Systems Inc. 86,496 108 * Quigley Corp. 51,986 104 * Sucampo Pharmaceuticals Inc. Class A 28,768 103 * CPEX Pharmaceuticals Inc. 6,397 102 *,^ Encorium Group Inc. 37,501 99 * Neurometrix Inc. 52,358 99 * Lannett Co. Inc. 21,303 91 *,^ Cardium Therapeutics Inc. 202,781 89 * Cornerstone Therapeutics Inc. 13,447 85 * BioDelivery Sciences International Inc. 19,682 75 * pSivida Corp. 18,490 73 * Retractable Technologies Inc. 48,106 72 * Oxygen Biotherapeutics Inc. 14,200 72 * Interleukin Genetics Inc. 91,301 68 *,^ Speedus Corp. 19,899 57 * ReGeneRx Biopharmaceuticals Inc. 100,007 57 * Transcept Pharmaceuticals Inc. 6,878 55 *,^ MDRNA Inc. 47,925 53 * Achillion Pharmaceuticals Inc. 17,920 50 * Integramed America Inc. 5,621 50 * HearUSA Inc. 33,035 49 American Medical Alert Corp. 6,897 47 * PHC Inc./Mass Class A 36,130 46 *,^ Ligand Pharmaceuticals Inc. Contingent Value Rights 395,811 44 *,^ Helicos BioSciences Corp. 54,398 43 *,^ Ligand Pharmaceuticals Inc. Contingent Value Rights 395,811 40 *,^ DARA Biosciences Inc. 81,105 36 *,^ Oculus Innovative Sciences Inc. 16,189 34 MedQuist Inc. 4,376 34 * PharmAthene Inc. 23,731 34 * United American Healthcare Corp. 30,666 33 * Celsion Corp. 7,600 33 * AP Pharma Inc. 31,000 32 * Palatin Technologies Inc. 118,190 31 * Solta Medical Inc. 12,938 28 * AdvanSource Biomaterials Corp. 86,454 26 * Ligand Pharmaceuticals Inc. Contingent Value Rights 395,811 26 * Virtual Radiologic Corp. 2,300 25 * Threshold Pharmaceuticals Inc. 11,266 21 *,^ Ligand Pharmaceuticals Inc. Contingent Value Rights 395,811 20 * Strategic Diagnostics Inc. 10,361 20 *,^ ADVENTRX Pharmaceuticals Inc. 87,044 19 * Uroplasty Inc. 8,900 18 * Raptor Pharmaceutical Corp. 9,644 18 * ARYx Therapeutics Inc. 20,000 17 * IVAX Diagnostics Inc. 27,208 17 Emergent Group Inc. 1,900 15 * Vision-Sciences Inc. 15,700 15 * Cytomedix Inc. 23,764 10 * CAS Medical Systems Inc. 5,100 10 * BSD Medical Corp. 5,000 9 * ULURU Inc. 28,716 5 * Cumberland Pharmaceuticals Inc. 200 2 * Allied Healthcare Products 184 1 Industrials (14.9%) * Delta Air Lines Inc. 4,866,799 71,007 * McDermott International Inc. 1,436,902 38,681 Joy Global Inc. 638,889 36,161 Bucyrus International Inc. Class A 499,996 32,995 Manpower Inc. 489,939 27,985 AMETEK Inc. 673,300 27,915 * URS Corp. 524,184 26,005 * Oshkosh Corp. 558,999 22,550 KBR Inc. 1,001,585 22,195 Pentair Inc. 614,201 21,878 Donaldson Co. Inc. 482,689 21,779 * Kansas City Southern 599,567 21,686 * AGCO Corp. 577,475 20,714 SPX Corp. 308,361 20,451 * UAL Corp. 1,043,434 20,399 * Aecom Technology Corp. 704,713 19,993 JB Hunt Transport Services Inc. 547,965 19,661 * BE Aerospace Inc. 632,423 19,257 * Continental Airlines Inc. Class B 864,707 18,998 * AMR Corp. 2,077,018 18,922 Hubbell Inc. Class B 369,135 18,615 * Shaw Group Inc. 518,705 17,854 * Navistar International Corp. 392,790 17,569 * Alliant Techsystems Inc. 205,526 16,709 IDEX Corp. 504,554 16,701 * Waste Connections Inc. 491,662 16,697 Harsco Corp. 502,020 16,035 * Owens Corning 618,421 15,733 * Spirit Aerosystems Holdings Inc. Class A 661,222 15,459 * Terex Corp. 675,355 15,337 * Copart Inc. 420,370 14,965 * Verisk Analytics Inc. Class A 528,828 14,913 Timken Co. 496,354 14,896 Carlisle Cos. Inc. 379,841 14,472 Lincoln Electric Holdings Inc. 265,504 14,425 * Corrections Corp. of America 721,792 14,335 Gardner Denver Inc. 325,425 14,332 Kennametal Inc. 508,548 14,300 Nordson Corp. 209,736 14,245 MSC Industrial Direct Co. Class A 274,429 13,919 Regal-Beloit Corp. 231,006 13,724 * IHS Inc. Class A 252,718 13,513 Lennox International Inc. 304,371 13,490 * Covanta Holding Corp. 803,472 13,386 Landstar System Inc. 312,084 13,101 * Thomas & Betts Corp. 326,893 12,827 * Kirby Corp. 333,915 12,739 Towers Watson & Co. Class A 266,708 12,669 Wabtec Corp. 296,956 12,508 TransDigm Group Inc. 235,737 12,503 Graco Inc. 375,034 12,001 Acuity Brands Inc. 270,259 11,408 Watsco Inc. 200,241 11,390 Woodward Governor Co. 354,218 11,328 * FTI Consulting Inc. 287,471 11,303 * Hertz Global Holdings Inc. 1,125,610 11,245 CLARCOR Inc. 314,213 10,837 Con-way Inc. 307,400 10,796 Manitowoc Co. Inc. 815,625 10,603 Crane Co. 292,189 10,373 Toro Co. 209,087 10,281 * GrafTech International Ltd. 751,467 10,273 Valmont Industries Inc. 123,941 10,266 Brady Corp. Class A 326,812 10,170 * EMCOR Group Inc. 412,101 10,150 * Moog Inc. Class A 283,178 10,030 * WESCO International Inc. 288,212 10,004 Curtiss-Wright Corp. 284,736 9,909 Trinity Industries Inc. 495,051 9,881 Baldor Electric Co. 261,879 9,794 * Teledyne Technologies Inc. 224,945 9,283 * Esterline Technologies Corp. 185,898 9,189 * Alaska Air Group Inc. 220,610 9,096 *,^ USG Corp. 515,152 8,840 * Tetra Tech Inc. 382,464 8,812 * United Stationers Inc. 149,276 8,785 * General Cable Corp. 324,515 8,762 * Hexcel Corp. 603,590 8,716 * Genesee & Wyoming Inc. Class A 254,313 8,677 Alexander & Baldwin Inc. 256,465 8,476 Brink's Co. 299,090 8,443 Actuant Corp. Class A 423,922 8,288 GATX Corp. 287,923 8,249 Belden Inc. 291,523 8,005 *,^ American Superconductor Corp. 276,871 8,002 * Clean Harbors Inc. 142,478 7,916 Kaydon Corp. 207,683 7,809 Knight Transportation Inc. 362,126 7,637 HNI Corp. 281,682 7,501 AO Smith Corp. 141,369 7,432 *,^ SunPower Corp. Class A 392,193 7,412 * US Airways Group Inc. 1,006,786 7,400 * Avis Budget Group Inc. 637,016 7,326 Triumph Group Inc. 103,448 7,251 * JetBlue Airways Corp. 1,288,117 7,188 * Orbital Sciences Corp. 355,145 6,751 Simpson Manufacturing Co. Inc. 240,775 6,684 * Middleby Corp. 115,125 6,630 * HUB Group Inc. Class A 236,780 6,625 * Insituform Technologies Inc. Class A 242,928 6,464 * EnerSys 260,634 6,427 * Geo Group Inc. 321,532 6,373 Werner Enterprises Inc. 273,619 6,340 Herman Miller Inc. 349,228 6,307 Granite Construction Inc. 208,572 6,303 HEICO Corp. 121,623 6,271 Mueller Industries Inc. 233,550 6,257 Deluxe Corp. 318,102 6,178 ABM Industries Inc. 290,352 6,155 Briggs & Stratton Corp. 310,505 6,055 * AAR Corp. 243,696 6,049 Healthcare Services Group Inc. 269,735 6,039 Rollins Inc. 272,638 5,911 Applied Industrial Technologies Inc. 233,192 5,795 * Old Dominion Freight Line Inc. 173,544 5,795 * SYKES Enterprises Inc. 249,801 5,705 Corporate Executive Board Co. 213,375 5,674 Watts Water Technologies Inc. Class A 182,083 5,656 * Dollar Thrifty Automotive Group Inc. 171,408 5,507 * Resources Connection Inc. 285,419 5,471 * Allegiant Travel Co. Class A 93,669 5,420 * Beacon Roofing Supply Inc. 283,308 5,420 Heartland Express Inc. 326,502 5,387 * CoStar Group Inc. 127,668 5,301 * II-VI Inc. 155,803 5,272 Barnes Group Inc. 270,637 5,264 Mine Safety Appliances Co. 187,597 5,245 ESCO Technologies Inc. 164,085 5,220 * Korn/Ferry International 286,168 5,051 * Atlas Air Worldwide Holdings Inc. 94,744 5,026 Skywest Inc. 348,354 4,974 Otter Tail Corp. 223,702 4,912 Robbins & Myers Inc. 205,524 4,896 Forward Air Corp. 179,963 4,733 Arkansas Best Corp. 157,137 4,695 * Armstrong World Industries Inc. 128,116 4,652 Universal Forest Products Inc. 119,772 4,614 Mueller Water Products Inc. Class A 963,939 4,608 Franklin Electric Co. Inc. 143,345 4,299 * RBC Bearings Inc. 134,744 4,294 * TrueBlue Inc. 274,716 4,258 * AirTran Holdings Inc. 836,272 4,248 American Science & Engineering Inc. 55,859 4,185 * MasTec Inc. 331,813 4,184 Interface Inc. Class A 349,643 4,049 Kaman Corp. 160,715 4,019 * Macquarie Infrastructure Co. LLC 282,763 3,908 Quanex Building Products Corp. 236,327 3,906 * Interline Brands Inc. 203,452 3,894 * Navigant Consulting Inc. 310,546 3,767 Albany International Corp. 172,031 3,704 * Genco Shipping & Trading Ltd. 172,868 3,649 * EnPro Industries Inc. 125,298 3,644 McGrath Rentcorp 148,632 3,601 Ameron International Corp. 57,242 3,600 Badger Meter Inc. 93,357 3,595 * Ceradyne Inc. 158,011 3,585 * Astec Industries Inc. 123,118 3,565 * Chart Industries Inc. 177,756 3,555 CIRCOR International Inc. 106,758 3,545 * Tutor Perini Corp. 161,529 3,513 * United Rentals Inc. 373,607 3,504 * GeoEye Inc. 118,341 3,491 * SunPower Corp. Class B 208,266 3,486 Cubic Corp. 96,245 3,465 * Mobile Mini Inc. 223,534 3,463 * Griffon Corp. 275,502 3,433 * DigitalGlobe Inc. 120,110 3,357 Knoll Inc. 291,227 3,276 * Layne Christensen Co. 121,959 3,258 Lindsay Corp. 77,925 3,227 Tennant Co. 116,931 3,203 Steelcase Inc. Class A 482,671 3,123 * Advisory Board Co. 97,013 3,056 * Kforce Inc. 200,837 3,055 John Bean Technologies Corp. 173,856 3,049 * Orion Marine Group Inc. 167,315 3,020 G&K Services Inc. Class A 116,605 3,018 * Cenveo Inc. 346,599 3,002 EnergySolutions Inc. 465,671 2,994 Comfort Systems USA Inc. 239,326 2,989 Heidrick & Struggles International Inc. 106,016 2,972 Raven Industries Inc. 100,378 2,960 Administaff Inc. 138,217 2,950 * Kelly Services Inc. Class A 175,080 2,917 * Consolidated Graphics Inc. 69,371 2,873 * Stanley Inc. 100,690 2,849 Bowne & Co. Inc. 250,477 2,795 Federal Signal Corp. 309,765 2,791 Apogee Enterprises Inc. 174,922 2,766 Seaboard Corp. 2,093 2,719 * Huron Consulting Group Inc. 133,742 2,715 AZZ Inc. 78,358 2,652 * SFN Group Inc. 330,828 2,650 Viad Corp. 127,958 2,630 * ACCO Brands Corp. 343,269 2,629 * Rush Enterprises Inc. Class A 198,404 2,621 * EnerNOC Inc. 88,206 2,618 Ennis Inc. 160,359 2,609 * Force Protection Inc. 426,729 2,569 NACCO Industries Inc. Class A 34,371 2,549 * Blount International Inc. 243,162 2,519 * Exponent Inc. 87,905 2,507 Encore Wire Corp. 118,619 2,467 * Amerco Inc. 45,429 2,466 * Taser International Inc. 416,598 2,441 * Aerovironment Inc. 93,001 2,428 * M&F Worldwide Corp. 79,044 2,419 * Gibraltar Industries Inc. 188,044 2,371 *,^ A123 Systems Inc. 172,261 2,367 Gorman-Rupp Co. 91,710 2,333 * School Specialty Inc. 102,025 2,317 * Vicor Corp. 164,685 2,274 * Argon ST Inc. 84,743 2,255 *,^ Energy Conversion Devices Inc. 284,155 2,225 * Colfax Corp. 184,826 2,175 * Hawaiian Holdings Inc. 292,615 2,157 * ATC Technology Corp. 125,088 2,147 AAON Inc. 94,768 2,144 * Dycom Industries Inc. 241,078 2,114 FreightCar America Inc. 87,020 2,102 * Altra Holdings Inc. 152,762 2,097 Tredegar Corp. 122,507 2,092 * American Reprographics Co. 232,025 2,081 Sun Hydraulics Corp. 79,281 2,060 Standex International Corp. 79,659 2,053 * CBIZ Inc. 310,331 2,039 Cascade Corp. 62,238 2,005 * MYR Group Inc. 121,971 1,989 * GenCorp Inc. 345,257 1,989 * Polypore International Inc. 112,540 1,965 TAL International Group Inc. 97,196 1,942 Titan International Inc. 221,044 1,930 * Columbus McKinnon Corp. 121,446 1,927 * American Commercial Lines Inc. 76,775 1,927 * Team Inc. 116,132 1,927 * Marten Transport Ltd. 97,274 1,917 * LB Foster Co. Class A 65,340 1,888 * Trex Co. Inc. 85,262 1,815 * KAR Auction Services Inc. 120,200 1,810 * K-Tron International Inc. 11,979 1,796 Applied Signal Technology Inc. 91,030 1,782 * US Ecology Inc. 110,698 1,782 * COMSYS IT Partners Inc. 100,634 1,759 * Powell Industries Inc. 53,732 1,748 * DynCorp International Inc. Class A 148,826 1,710 * On Assignment Inc. 239,448 1,707 * Michael Baker Corp. 49,508 1,707 * Ladish Co. Inc. 83,406 1,681 *,^ Microvision Inc. 590,909 1,666 Diamond Management & Technology Consultants Inc. Class A 209,860 1,647 HEICO Corp. Class A 41,440 1,644 * APAC Customer Services Inc. 283,642 1,631 American Woodmark Corp. 82,942 1,608 * 3D Systems Corp. 116,628 1,592 * Celadon Group Inc. 113,233 1,578 Ampco-Pittsburgh Corp. 63,512 1,576 Houston Wire & Cable Co. 135,358 1,567 * CRA International Inc. 68,286 1,565 *,^ Eagle Bulk Shipping Inc. 293,712 1,560 * Herley Industries Inc. 105,292 1,544 Great Lakes Dredge & Dock Corp. 285,396 1,498 Dynamic Materials Corp. 92,834 1,450 * Furmanite Corp. 277,735 1,441 * Kadant Inc. 99,452 1,433 * H&E Equipment Services Inc. 132,745 1,431 CDI Corp. 97,319 1,427 * Pacer International Inc. 234,746 1,413 Horizon Lines Inc. Class A 257,717 1,402 * ICF International Inc. 55,834 1,387 * Cornell Cos. Inc. 73,764 1,351 Kimball International Inc. Class B 193,994 1,348 *,^ Capstone Turbine Corp. 1,059,735 1,346 * Northwest Pipe Co. 60,626 1,325 *,^ Evergreen Solar Inc. 1,169,738 1,322 * USA Truck Inc. 81,732 1,321 * Satcon Technology Corp. 542,606 1,319 * Pinnacle Airlines Corp. 176,047 1,308 * LMI Aerospace Inc. 70,014 1,301 Graham Corp. 72,200 1,299 Schawk Inc. Class A 70,966 1,287 * Sterling Construction Co. Inc. 81,601 1,283 * Wabash National Corp. 182,235 1,277 * Republic Airways Holdings Inc. 213,063 1,261 Ducommun Inc. 58,908 1,238 * Advanced Battery Technologies Inc. 305,619 1,192 * FuelCell Energy Inc. 422,192 1,191 * PRGX Global Inc. 202,428 1,188 * UQM Technologies Inc. 282,117 1,188 * RailAmerica Inc. 100,200 1,182 International Shipholding Corp. 40,063 1,177 * Volt Information Sciences Inc. 114,759 1,172 Aceto Corp. 191,634 1,157 * Standard Parking Corp. 69,024 1,133 * RSC Holdings Inc. 142,349 1,133 * Lydall Inc. 144,167 1,132 *,^ Ener1 Inc. 239,011 1,131 * Tecumseh Products Co. Class A 91,654 1,125 * Air Transport Services Group Inc. 328,135 1,106 Insteel Industries Inc. 103,178 1,103 * Innerworkings Inc. 207,408 1,079 * Sauer-Danfoss Inc. 79,671 1,058 * Greenbrier Cos. Inc. 95,109 1,047 * Pike Electric Corp. 111,921 1,043 * Willis Lease Finance Corp. 64,420 1,017 * Dynamex Inc. 56,040 964 * GT Solar International Inc. 176,115 921 * PAM Transportation Services Inc. 66,912 917 *,^ Energy Recovery Inc. 144,386 910 * Broadwind Energy Inc. 203,140 908 * NN Inc. 163,419 899 * Park-Ohio Holdings Corp. 99,625 876 VSE Corp. 21,206 873 * PMFG Inc. 65,684 869 Met-Pro Corp. 88,528 868 Miller Industries Inc. 68,310 849 * Saia Inc. 61,150 849 * Universal Truckload Services Inc. 47,823 841 * Metalico Inc. 136,183 816 * Casella Waste Systems Inc. Class A 161,378 812 * Franklin Covey Co. 101,383 805 * Flow International Corp. 264,046 795 * Hill International Inc. 133,215 777 LSI Industries Inc. 113,776 776 * Fuel Tech Inc. 94,566 758 SIFCO Industries Inc. 44,385 758 * Commercial Vehicle Group Inc. 106,409 758 * United Capital Corp. 31,463 746 Virco Manufacturing 188,009 716 Standard Register Co. 133,822 716 * Builders FirstSource Inc. 226,433 713 * Allied Defense Group Inc. 98,735 712 * CPI Aerostructures Inc. 87,765 708 * NCI Building Systems Inc. 61,600 680 * BTU International Inc. 111,167 679 Twin Disc Inc. 55,333 676 * CAI International Inc. 54,484 671 American Railcar Industries Inc. 54,745 666 * GP Strategies Corp. 79,060 661 *,^ Ocean Power Technologies Inc. 93,376 660 * Innovative Solutions & Support Inc. 103,249 650 Multi-Color Corp. 52,696 631 * PowerSecure International Inc. 80,000 630 * Magnetek Inc. 371,623 624 * Astronics Corp. 62,613 614 * DXP Enterprises Inc. 47,876 611 Hardinge Inc. 67,663 609 * Perma-Fix Environmental Services 269,020 603 Todd Shipyards Corp. 36,141 594 * Titan Machinery Inc. 42,830 586 * AT Cross Co. Class A 137,076 570 Preformed Line Products Co. 14,733 562 * LaBarge Inc. 50,508 558 * Hurco Cos. Inc. 32,771 552 Barrett Business Services Inc. 40,572 550 * Hudson Technologies Inc. 208,850 543 * Hudson Highland Group Inc. 122,933 541 * Trimas Corp. 82,214 534 * Coleman Cable Inc. 107,172 529 * Patriot Transportation Holding Inc. 6,178 522 * Ceco Environmental Corp. 142,337 518 * Integrated Electrical Services Inc. 91,324 516 * Key Technology Inc. 37,386 514 * Odyssey Marine Exploration Inc. 380,758 499 Alamo Group Inc. 23,467 469 * Spherix Inc. 333,416 463 *,^ C&D Technologies Inc. 276,125 442 * BlueLinx Holdings Inc. 114,650 437 *,^ Valence Technology Inc. 509,298 433 * Argan Inc. 33,073 430 Lawson Products Inc. 25,541 395 Ecology and Environment Inc. 27,906 391 * LECG Corp. 131,205 391 * Mistras Group Inc. 38,641 386 LS Starrett Co. Class A 36,454 377 Eastern Co. 27,793 376 * Plug Power Inc. 543,009 376 * WCA Waste Corp. 70,553 359 * Quality Distribution Inc. 58,332 352 * Protection One Inc. 30,523 349 * Orion Energy Systems Inc. 67,387 330 * Supreme Industries Inc. Class A 120,885 319 *,^ Beacon Power Corp. 700,639 315 * Ultralife Corp. 77,798 312 * Allied Motion Technologies Inc. 85,397 307 * Intersections Inc. 73,428 304 * Peco II Inc. 50,920 296 *,^ Akeena Solar Inc. 278,253 292 * Gencor Industries Inc. 36,591 275 Chase Corp. 20,789 262 * Mfri Inc. 39,271 262 *,^ Hoku Corp. 96,878 250 *,^ Document Security Systems Inc. 64,036 249 * Baldwin Technology Co. 206,023 247 * US Home Systems Inc. 88,763 246 * Spire Corp. 60,921 239 * Applied Energetics Inc. 302,745 235 Providence and Worcester Railroad Co. 19,800 230 Omega Flex Inc. 20,908 220 * Active Power Inc. 267,873 217 * Comforce Corp. 172,623 203 *,^ Arotech Corp. 118,858 196 * YRC Worldwide Inc. 357,157 194 * Amrep Corp. 12,689 184 * TRC Cos. Inc. 59,427 174 * Energy Focus Inc. 152,346 172 * Covenant Transportation Group Inc. Class A 28,276 171 Superior Uniform Group Inc. 15,754 152 * Thermadyne Holdings Corp. 20,084 147 * Frozen Food Express Industries 36,816 144 * Tecumseh Products Co. Class B 11,900 141 * Innovaro Inc. 32,134 132 * North American Galvanizing & Coating Inc. 22,100 123 * Innotrac Corp. 74,579 118 * Competitive Technologies Inc. 86,422 109 * American Electric Technologies Inc. 36,928 102 * Sypris Solutions Inc. 28,772 96 * LGL Group Inc. 16,300 90 *,^ Ascent Solar Technologies Inc. 23,117 89 * PGT Inc. 40,387 73 * Rush Enterprises Inc. Class B 5,550 68 * DayStar Technologies Inc. 202,967 61 * Rand Logistics Inc. 10,921 56 * Lime Energy Co. 11,100 51 * Lightbridge Corp. 4,700 38 * Xerium Technologies Inc. 46,131 33 Hubbell Inc. Class A 500 25 * TeamStaff Inc. 17,157 18 * ExpressJet Holdings Inc. 2,092 8 * Heritage-Crystal Clean Inc. 403 5 Servotronics Inc. 500 4 * Xenonics Holdings Inc. 1,175 1 * Versar Inc. 200 1 * Kaiser Ventures LLC Class A 36,800  Information Technology (15.6%) * Cree Inc. 656,479 46,098 Activision Blizzard Inc. 3,470,898 41,859 Maxim Integrated Products Inc. 1,890,938 36,665 * F5 Networks Inc. 495,079 30,452 * Lam Research Corp. 794,582 29,654 * Avnet Inc. 944,602 28,338 * ANSYS Inc. 555,175 23,950 * Rovi Corp. 644,493 23,930 * Nuance Communications Inc. 1,432,874 23,843 * Sybase Inc. 509,833 23,768 * Equinix Inc. 243,234 23,676 Global Payments Inc. 506,188 23,057 * Arrow Electronics Inc. 748,006 22,537 Lender Processing Services Inc. 592,613 22,371 * Trimble Navigation Ltd. 751,893 21,594 * VMware Inc. Class A 401,420 21,396 * ON Semiconductor Corp. 2,655,835 21,247 * Alliance Data Systems Corp. 326,234 20,876 * Hewitt Associates Inc. Class A 519,801 20,678 * Synopsys Inc. 910,382 20,365 * Dolby Laboratories Inc. Class A 327,784 19,231 Factset Research Systems Inc. 260,239 19,094 * 3Com Corp. 2,449,461 18,836 * Itron Inc. 250,733 18,196 * Ingram Micro Inc. 1,022,027 17,937 Broadridge Financial Solutions Inc. 833,452 17,819 * Skyworks Solutions Inc. 1,090,256 17,008 Solera Holdings Inc. 435,026 16,814 * AOL Inc. 661,814 16,731 * CommScope Inc. 585,946 16,418 * Atheros Communications Inc. 419,882 16,254 * MICROS Systems Inc. 494,255 16,251 * Polycom Inc. 522,242 15,970 * Brocade Communications Systems Inc. 2,752,646 15,718 * Varian Semiconductor Equipment Associates Inc. 460,236 15,243 * Informatica Corp. 559,725 15,034 * Rambus Inc. 658,905 14,397 * Atmel Corp. 2,834,801 14,259 * NCR Corp. 994,975 13,731 * IAC/InterActiveCorp 601,418 13,676 * Silicon Laboratories Inc. 285,461 13,608 * Tech Data Corp. 315,743 13,230 * Parametric Technology Corp. 727,390 13,129 Diebold Inc. 411,451 13,068 * PMC - Sierra Inc. 1,421,661 12,681 *,^ WebMD Health Corp. 272,307 12,630 Jack Henry & Associates Inc. 524,348 12,616 * Vishay Intertechnology Inc. 1,165,291 11,921 National Instruments Corp. 354,802 11,833 * TiVo Inc. 678,792 11,621 Intersil Corp. Class A 767,038 11,321 * Cypress Semiconductor Corp. 984,311 11,320 * TIBCO Software Inc. 1,035,900 11,177 * Cadence Design Systems Inc. 1,667,703 11,107 * Concur Technologies Inc. 266,549 10,931 * Zebra Technologies Corp. 367,241 10,870 * Veeco Instruments Inc. 243,190 10,579 * International Rectifier Corp. 440,951 10,098 DST Systems Inc. 239,851 9,942 * Riverbed Technology Inc. 346,970 9,854 Plantronics Inc. 307,286 9,612 * Convergys Corp. 767,827 9,414 * Arris Group Inc. 782,626 9,399 * Unisys Corp. 263,897 9,207 ADTRAN Inc. 349,398 9,207 * VeriFone Holdings Inc. 454,399 9,183 * CACI International Inc. Class A 187,839 9,176 * Plexus Corp. 247,045 8,901 * Netlogic Microsystems Inc. 302,178 8,893 * Microsemi Corp. 512,575 8,888 * Acxiom Corp. 493,772 8,858 * Ciena Corp. 572,891 8,731 * Gartner Inc. 386,857 8,604 * Blackboard Inc. 204,522 8,520 * Anixter International Inc. 179,107 8,391 * Benchmark Electronics Inc. 402,470 8,347 * RF Micro Devices Inc. 1,674,953 8,341 * Fairchild Semiconductor International Inc. Class A 775,864 8,263 *,^ Viasat Inc. 235,348 8,145 * Sanmina-SCI Corp. 491,218 8,105 * Progress Software Corp. 252,690 7,942 * Blue Coat Systems Inc. 255,218 7,922 * Rackspace Hosting Inc. 421,462 7,894 * Cybersource Corp. 437,615 7,720 * Tekelec 421,271 7,650 Fair Isaac Corp. 297,490 7,538 * InterDigital Inc. 269,418 7,506 * Digital River Inc. 239,970 7,271 * Ariba Inc. 561,288 7,213 * Wright Express Corp. 238,489 7,183 Blackbaud Inc. 276,354 6,961 * Quest Software Inc. 389,668 6,932 Power Integrations Inc. 167,674 6,908 * Cymer Inc. 183,100 6,830 * Mantech International Corp. Class A 139,083 6,791 * Semtech Corp. 385,549 6,720 * Emulex Corp. 504,494 6,700 * TriQuint Semiconductor Inc. 951,705 6,662 MAXIMUS Inc. 109,298 6,660 * j2 Global Communications Inc. 282,467 6,610 Sapient Corp. 720,704 6,587 * Integrated Device Technology Inc. 1,028,567 6,305 * Tessera Technologies Inc. 309,087 6,268 * Taleo Corp. Class A 238,064 6,168 * Finisar Corp. 390,400 6,133 * JDA Software Group Inc. 220,398 6,131 * Websense Inc. 268,785 6,120 * MKS Instruments Inc. 307,531 6,025 * Hittite Microwave Corp. 133,858 5,886 * Euronet Worldwide Inc. 317,544 5,852 * Cavium Networks Inc. 231,837 5,763 *,^ Synaptics Inc. 208,350 5,753 * Amkor Technology Inc. 807,376 5,708 Earthlink Inc. 664,012 5,671 * Netgear Inc. 216,485 5,650 * CommVault Systems Inc. 263,763 5,631 * Comtech Telecommunications Corp. 175,524 5,615 * SRA International Inc. Class A 269,392 5,601 * Cabot Microelectronics Corp. 146,848 5,555 * FormFactor Inc. 308,776 5,484 * Omnivision Technologies Inc. 317,567 5,456 * Checkpoint Systems Inc. 244,464 5,408 * FEI Co. 235,939 5,405 * ValueClick Inc. 519,704 5,270 * Lawson Software Inc. 793,810 5,247 * GSI Commerce Inc. 188,952 5,228 * Littelfuse Inc. 136,445 5,186 * Aruba Networks Inc. 373,270 5,099 * Ultimate Software Group Inc. 153,236 5,049 *,^ Take-Two Interactive Software Inc. 511,032 5,034 * Mentor Graphics Corp. 617,411 4,952 * Diodes Inc. 218,635 4,897 * Monolithic Power Systems Inc. 218,425 4,871 * EchoStar Corp. Class A 239,002 4,847 * MicroStrategy Inc. Class A 56,934 4,843 * Scansource Inc. 164,984 4,748 * CSG Systems International Inc. 220,561 4,623 Cognex Corp. 247,551 4,577 * SolarWinds Inc. 209,472 4,537 * SuccessFactors Inc. 237,259 4,517 * Infinera Corp. 527,866 4,497 * Sonus Networks Inc. 1,702,566 4,444 * ADC Telecommunications Inc. 605,276 4,425 * Intermec Inc. 309,488 4,389 * Coherent Inc. 136,582 4,365 AVX Corp. 306,535 4,353 * ACI Worldwide Inc. 211,048 4,350 * Advent Software Inc. 97,188 4,349 Heartland Payment Systems Inc. 232,970 4,333 * DealerTrack Holdings Inc. 250,828 4,284 * L-1 Identity Solutions Inc. 470,058 4,198 * DG FastChannel Inc. 128,759 4,114 * Rofin-Sinar Technologies Inc. 181,697 4,110 * Insight Enterprises Inc. 284,728 4,089 * Entegris Inc. 806,926 4,067 * Netezza Corp. 311,765 3,987 United Online Inc. 530,443 3,968 * Art Technology Group Inc. 898,898 3,964 * Volterra Semiconductor Corp. 156,654 3,932 *,^ Palm Inc. 1,037,470 3,901 * SYNNEX Corp. 129,817 3,837 * SAVVIS Inc. 230,884 3,810 * Harmonic Inc. 602,246 3,800 * ATMI Inc. 195,911 3,783 * DTS Inc. 108,698 3,700 Park Electrochemical Corp. 128,720 3,699 * Manhattan Associates Inc. 140,440 3,578 * TNS Inc. 159,689 3,561 Pegasystems Inc. 95,995 3,552 * Oclaro Inc. 1,287,496 3,541 * Brooks Automation Inc. 400,844 3,535 * Applied Micro Circuits Corp. 408,854 3,528 * Quantum Corp. 1,338,090 3,519 * Zoran Corp. 324,108 3,487 * Advanced Energy Industries Inc. 206,128 3,413 * Cirrus Logic Inc. 406,612 3,411 * TeleTech Holdings Inc. 199,653 3,410 Black Box Corp. 108,876 3,349 * Ixia 354,609 3,287 * Brightpoint Inc. 436,283 3,285 * Electronics for Imaging Inc. 278,996 3,245 * Standard Microsystems Corp. 139,249 3,242 * Tyler Technologies Inc. 172,750 3,237 * Netscout Systems Inc. 214,815 3,177 * Kulicke & Soffa Industries Inc. 435,293 3,156 * OSI Systems Inc. 110,400 3,097 * Lattice Semiconductor Corp. 842,868 3,093 * Acme Packet Inc. 160,168 3,088 Syntel Inc. 80,013 3,078 * Stratasys Inc. 125,360 3,056 * Radiant Systems Inc. 212,811 3,037 MTS Systems Corp. 103,965 3,018 * EPIQ Systems Inc. 242,685 3,017 Micrel Inc. 281,300 2,999 *,^ Ebix Inc. 187,570 2,995 * THQ Inc. 424,526 2,976 * Cogent Inc. 289,651 2,954 * SonicWALL Inc. 337,074 2,929 * Rogers Corp. 98,519 2,858 * Terremark Worldwide Inc. 405,463 2,842 * Newport Corp. 225,255 2,816 * Constant Contact Inc. 120,734 2,803 * Forrester Research Inc. 92,719 2,788 * Bottomline Technologies Inc. 163,120 2,745 * Epicor Software Corp. 285,527 2,730 * FARO Technologies Inc. 105,735 2,723 * RealNetworks Inc. 552,772 2,670 * Power-One Inc. 631,264 2,664 * Super Micro Computer Inc. 153,800 2,658 * ArcSight Inc. 92,628 2,607 * UTStarcom Inc. 918,520 2,563 * RightNow Technologies Inc. 143,347 2,560 * comScore Inc. 150,373 2,510 NIC Inc. 318,718 2,508 * LTX-Credence Corp. 826,585 2,505 * Compellent Technologies Inc. 141,397 2,482 * Synchronoss Technologies Inc. 127,329 2,466 * Infospace Inc. 223,198 2,466 *,^ Switch & Data Facilities Co. Inc. 138,277 2,456 * Sourcefire Inc. 106,443 2,443 * Aviat Networks Inc. 368,053 2,440 * Adaptec Inc. 741,219 2,424 * Avid Technology Inc. 175,804 2,423 * ModusLink Global Solutions Inc. 286,032 2,411 * TTM Technologies Inc. 270,179 2,399 *,^ STEC Inc. 200,264 2,399 * Electro Scientific Industries Inc. 186,617 2,391 CTS Corp. 252,023 2,374 Sycamore Networks Inc. 118,038 2,374 Methode Electronics Inc. 237,986 2,356 * Universal Display Corp. 193,509 2,278 * Oplink Communications Inc. 122,839 2,277 * Actel Corp. 163,038 2,258 * Global Cash Access Holdings Inc. 273,044 2,231 * Mercury Computer Systems Inc. 159,088 2,183 * Supertex Inc. 82,440 2,110 * Echelon Corp. 234,968 2,108 * Intevac Inc. 152,232 2,104 * Perficient Inc. 186,539 2,102 * Ultratech Inc. 154,423 2,100 * Vocus Inc. 122,138 2,082 * Move Inc. 990,564 2,070 * Imation Corp. 186,932 2,058 * Kenexa Corp. 147,100 2,023 * Maxwell Technologies Inc. 163,216 2,022 * LivePerson Inc. 262,703 2,015 * Sigma Designs Inc. 170,989 2,006 Cohu Inc. 143,109 1,971 * Multi-Fineline Electronix Inc. 75,874 1,955 * Exar Corp. 272,991 1,925 * Mattson Technology Inc. 416,342 1,924 Agilysys Inc. 171,333 1,914 Opnet Technologies Inc. 118,214 1,906 * Integrated Silicon Solution Inc. 178,057 1,879 * Loral Space & Communications Inc. 53,292 1,872 * Lionbridge Technologies Inc. 515,285 1,870 * ExlService Holdings Inc. 111,973 1,868 * Internet Capital Group Inc. 220,669 1,865 iGate Corp. 191,134 1,860 * Silicon Storage Technology Inc. 605,388 1,840 * Extreme Networks 596,814 1,832 Daktronics Inc. 239,201 1,823 * TeleCommunication Systems Inc. Class A 248,579 1,822 * Entropic Communications Inc. 356,735 1,812 * SMART Modular Technologies WWH Inc. 234,067 1,805 * 3PAR Inc. 176,738 1,767 * Anadigics Inc. 359,607 1,748 * LoopNet Inc. 154,428 1,736 * Pericom Semiconductor Corp. 161,039 1,725 * S1 Corp. 292,315 1,725 * Silicon Image Inc. 563,112 1,701 * DivX Inc. 237,378 1,700 * Anaren Inc. 117,957 1,680 * Interactive Intelligence Inc. 88,782 1,659 * IPG Photonics Corp. 112,098 1,659 * Internap Network Services Corp. 295,724 1,656 * Smith Micro Software Inc. 185,090 1,636 * Actuate Corp. 292,040 1,633 * IXYS Corp. 189,020 1,614 * Rudolph Technologies Inc. 187,796 1,609 * EMS Technologies Inc. 96,851 1,608 * Silicon Graphics International Corp. 149,788 1,601 * Kopin Corp. 421,140 1,558 * Photronics Inc. 301,607 1,535 * Sonic Solutions Inc. 162,005 1,518 * NVE Corp. 32,988 1,494 * DSP Group Inc. 179,233 1,493 * Ciber Inc. 393,357 1,471 * Digi International Inc. 137,749 1,466 * Knot Inc. 187,017 1,462 * infoGROUP Inc. 184,285 1,437 * MoneyGram International Inc. 377,257 1,437 * Presstek Inc. 317,961 1,424 * VASCO Data Security International Inc. 169,590 1,399 * Integral Systems Inc. 144,700 1,393 Keynote Systems Inc. 120,919 1,377 * Mindspeed Technologies Inc. 171,865 1,377 * Seachange International Inc. 189,514 1,361 * MIPS Technologies Inc. Class A 302,087 1,347 * Comverge Inc. 118,919 1,345 * Novatel Wireless Inc. 197,484 1,329 Cass Information Systems Inc. 42,002 1,308 Technitrol Inc. 242,270 1,279 * Stamps.com Inc. 126,651 1,279 * support.com Inc. 389,931 1,275 Renaissance Learning Inc. 78,359 1,272 * Symmetricom Inc. 217,870 1,270 * Symyx Technologies Inc. 279,843 1,257 Electro Rent Corp. 94,277 1,238 * Network Equipment Technologies Inc. 224,220 1,235 *,^ Wave Systems Corp. Class A 304,698 1,219 * KVH Industries Inc. 92,340 1,218 * Saba Software Inc. 243,408 1,205 * Internet Brands Inc. Class A 130,204 1,200 * MoSys Inc. 297,526 1,193 * Radisys Corp. 131,041 1,174 * Techwell Inc. 61,200 1,144 * iGO Inc. 558,045 1,122 * Local.com Corp. 167,717 1,119 * Zix Corp. 483,117 1,116 * Measurement Specialties Inc. 74,018 1,089 * Conexant Systems Inc. 316,713 1,077 *,^ Rubicon Technology Inc. 53,175 1,074 * Ultra Clean Holdings 125,697 1,071 * Chordiant Software Inc. 211,121 1,070 * Hughes Communications Inc. 38,356 1,068 * Globecomm Systems Inc. 137,838 1,060 * AXT Inc. 332,247 1,060 * Computer Task Group Inc. 144,944 1,051 * Hypercom Corp. 269,962 1,042 Marchex Inc. Class B 203,780 1,041 * Cray Inc. 174,128 1,036 * Spectrum Control Inc. 87,445 1,022 * Virage Logic Corp. 129,632 1,019 * Fortinet Inc. 57,600 1,013 * NetSuite Inc. 68,754 1,000 * Zygo Corp. 107,878 996 * NCI Inc. Class A 32,720 989 * FalconStor Software Inc. 283,304 986 * PLATO Learning Inc. 172,722 960 * Hutchinson Technology Inc. 153,706 959 * Openwave Systems Inc. 415,300 955 * Transact Technologies Inc. 131,201 955 Keithley Instruments Inc. 143,491 947 * GSE Systems Inc. 173,767 940 * PROS Holdings Inc. 94,868 937 * Dynamics Research Corp. 83,122 937 * Limelight Networks Inc. 254,633 932 * Network Engines Inc. 496,470 928 * Bitstream Inc. Class A 114,428 915 American Software Inc. Class A 156,093 907 Bel Fuse Inc. Class B 44,557 898 * Gerber Scientific Inc. 144,311 896 * ActivIdentity Corp. 309,436 879 * Microtune Inc. 321,372 877 * Occam Networks Inc. 133,187 874 * Pervasive Software Inc. 170,783 864 * Nanometrics Inc. 90,730 860 * Hackett Group Inc. 302,746 842 * LaserCard Corp. 133,324 839 * White Electronic Designs Corp. 118,941 833 * DDi Corp. 144,978 822 * Isilon Systems Inc. 94,461 813 Communications Systems Inc. 61,604 797 * Innodata Isogen Inc. 196,497 796 * Monotype Imaging Holdings Inc. 80,925 787 * Amtech Systems Inc. 77,721 784 * Data I/O Corp. 169,876 783 * LogMeIn Inc. 37,734 781 * Immersion Corp. 156,088 780 * Callidus Software Inc. 212,098 770 * SRS Labs Inc. 77,319 769 * Peerless Systems Corp. 280,014 764 * BigBand Networks Inc. 214,036 756 * Airvana Inc. 97,843 749 * Trident Microsystems Inc. 429,846 748 * Double-Take Software Inc. 83,311 742 * Liquidity Services Inc. 64,049 739 * DemandTec Inc. 104,319 725 * StarTek Inc. 103,838 722 * Information Services Group Inc. 210,952 719 * Ramtron International Corp. 255,996 717 * Datalink Corp. 156,985 716 * NU Horizons Electronics Corp. 222,955 716 QAD Inc. 136,292 716 * Powerwave Technologies Inc. 571,402 714 Mocon Inc. 66,541 710 * PLX Technology Inc. 134,527 709 * Evolving Systems Inc. 102,263 706 * Onvia Inc. 88,003 705 * Tollgrade Communications Inc. 110,337 694 * Rimage Corp. 47,954 693 * Telular Corp. 227,439 691 * NAPCO Security Technologies Inc. 297,429 684 * KEY Tronic Corp. 131,723 678 * ShoreTel Inc. 102,127 675 * Axcelis Technologies Inc. 403,124 669 * X-Rite Inc. 214,281 649 *,^ Rosetta Stone Inc. 26,700 635 * Deltek Inc. 83,023 634 * Aetrium Inc. 205,836 634 * Magma Design Automation Inc. 242,155 630 * Versant Corp. 41,149 621 * Advanced Analogic Technologies Inc. 177,182 618 * ORBCOMM Inc. 285,314 613 * TechTeam Global Inc. 89,934 609 * Travelzoo Inc. 40,386 606 * QuickLogic Corp. 208,060 603 * Phoenix Technologies Ltd. 185,841 598 * PDF Solutions Inc. 136,887 597 Ipass Inc. 511,258 588 *,^ Research Frontiers Inc. 207,408 587 * Tier Technologies Inc. Class B 73,319 584 * PC Mall Inc. 115,108 582 * Dice Holdings Inc. 76,344 580 * Opnext Inc. 243,990 576 * OpenTable Inc. 14,600 557 * Performance Technologies Inc. 207,579 552 TheStreet.com Inc. 148,904 551 * Aware Inc. 229,403 551 * Online Resources Corp. 131,315 529 * Web.com Group Inc. 94,976 518 Astro-Med Inc. 64,998 496 * Bell Microproducts Inc. 70,500 492 *,^ Superconductor Technologies Inc. 166,026 488 * PC-Tel Inc. 76,762 474 * Geeknet Inc. 316,060 474 Imergent Inc. 70,269 473 *,^ VirnetX Holding Corp. 97,600 468 * Unica Corp. 52,057 463 Mesa Laboratories Inc. 18,022 462 * Virtusa Corp. 44,476 459 *,^ ICx Technologies Inc. 61,460 428 * CPI International Inc. 31,980 424 * Emcore Corp. 342,647 415 * LRAD Corp. 269,044 414 * PC Connection Inc. 66,806 414 * SCM Microsystems Inc. 217,896 414 * Intellicheck Mobilisa Inc. 184,780 407 * Cyberoptics Corp. 43,093 402 * Bsquare Corp. 172,171 399 * LoJack Corp. 96,443 398 * Zhone Technologies Inc. 142,009 391 * Simulations Plus Inc. 211,514 372 * Insweb Corp. 69,759 363 * Market Leader Inc. 181,107 362 * Frequency Electronics Inc. 67,949 359 * Micronetics Inc. 86,414 347 * Autobytel Inc. 326,502 343 * Comarco Inc. 112,532 342 * Video Display Corp. 63,554 341 * Dot Hill Systems Corp. 226,620 338 * Transwitch Corp. 120,275 337 * EndWave Corp. 121,382 334 * Optical Cable Corp. 94,361 327 * Westell Technologies Inc. Class A 228,483 324 * Reis Inc. 54,774 321 *,^ Parkervision Inc. 180,489 307 * LeCroy Corp. 61,711 307 * Pixelworks Inc. 51,396 296 * FSI International Inc. 76,128 295 * PAR Technology Corp. 48,052 291 * CalAmp Corp. 103,189 290 * Ditech Networks Inc. 165,161 269 * SS&C Technologies Holdings Inc. 17,500 264 * Digimarc Corp. 14,816 256 * ID Systems Inc. 83,802 251 * Digital Ally Inc. 131,242 243 * Salary.com Inc. 83,697 243 * MaxLinear Inc. 13,300 236 * Cinedigm Digital Cinema Corp. Class A 142,359 231 * RAE Systems Inc. 278,405 227 * EF Johnson Technologies Inc. 240,165 224 Richardson Electronics Ltd. 26,962 214 * TechTarget Inc. 40,067 210 * RF Monolithics Inc. 160,383 204 * Lantronix Inc. 54,334 196 * Authentidate Holding Corp. 171,651 192 * Ancestry.com Inc. 11,300 192 * Planar Systems Inc. 65,214 182 *,^ Calix Inc. 13,500 182 * Management Network Group Inc. 69,495 180 * Majesco Entertainment Co. 199,158 177 * GSI Technology Inc. 33,811 158 * Tii Network Technologies Inc. 107,178 146 * Cascade Microtech Inc. 33,500 139 * AuthenTec Inc. 64,580 139 * Looksmart Ltd. 132,688 137 * Hauppauge Digital Inc. 153,081 132 * TSR Inc. 54,086 124 *,^ Lightpath Technologies Inc. Class A 56,657 123 * Ikanos Communications Inc. 40,764 122 * Sonic Foundry Inc. 16,152 122 * EasyLink Services International Corp. Class A 51,751 122 * Selectica Inc. 24,332 120 Newtek Business Services Inc. 91,242 114 * ePlus Inc. 6,331 111 Bel Fuse Inc. Class A 5,719 106 * EDGAR Online Inc. 51,761 95 * TigerLogic Corp. 27,477 90 * KIT Digital Inc. 5,700 73 * Scientific Learning Corp. 14,148 68 * Mastech Holdings Inc. 12,664 55 *,^ IEC Electronics Corp. 10,064 54 * Nextwave Wireless Inc. 103,572 49 * Adept Technology Inc. Class A 8,592 40 * Relm Wireless Corp. 10,711 40 * MEMSIC Inc. 11,452 37 * WebMediaBrands Inc. 34,600 34 * Digital Angel Corp. 45,625 27 * Glu Mobile Inc. 26,900 26 * Unify Corp. 7,700 25 * Soundbite Communications Inc. 8,674 25 * MakeMusic Inc. 3,956 23 * NetSol Technologies Inc. 25,971 23 * Procera Networks Inc. 54,970 23 * DRI Corp. 10,555 20 * Entorian Technologies Inc. 7,752 19 * Vertro Inc. 42,625 18 * Inuvo Inc. 61,766 18 * Guidance Software Inc. 2,929 17 * Overland Storage Inc. 7,040 16 * ClearOne Communications Inc. 5,294 16 * NetList Inc. 4,200 15 * Numerex Corp. Class A 2,200 10 * Elixir Gaming Technologies Inc. 35,584 9 * Globalscape Inc. 5,601 8 * Rainmaker Systems Inc. 5,216 8 * eLoyalty Corp. 1,000 6 * Acorn Energy Inc. 800 5 * Interphase Corp. 449 1 * NaviSite Inc. 400 1 * Conolog Corp. 25  * US Dataworks Inc. 100  Materials (6.4%) Mosaic Co. 990,924 60,218 Lubrizol Corp. 426,306 39,101 Walter Energy Inc. 331,006 30,542 Celanese Corp. Class A 899,421 28,647 Terra Industries Inc. 623,491 28,531 * Crown Holdings Inc. 1,003,297 27,049 Ashland Inc. 482,724 25,473 Albemarle Corp. 572,724 24,415 Steel Dynamics Inc. 1,346,883 23,530 Martin Marietta Materials Inc. 279,603 23,361 Nalco Holding Co. 863,252 21,003 Reliance Steel & Aluminum Co. 399,787 19,682 Sonoco Products Co. 624,821 19,238 Valspar Corp. 625,872 18,451 * Domtar Corp. 271,248 17,471 RPM International Inc. 806,615 17,213 Aptargroup Inc. 422,333 16,619 Compass Minerals International Inc. 203,690 16,342 Packaging Corp. of America 643,725 15,842 Cytec Industries Inc. 303,574 14,189 Temple-Inland Inc. 668,160 13,651 Royal Gold Inc. 283,485 13,100 Scotts Miracle-Gro Co. Class A 281,727 13,058 Cabot Corp. 408,342 12,414 Huntsman Corp. 1,023,358 12,331 * Solutia Inc. 758,274 12,216 Greif Inc. Class A 213,355 11,717 Rock-Tenn Co. Class A 241,859 11,022 * WR Grace & Co. 383,266 10,639 Commercial Metals Co. 703,951 10,602 Silgan Holdings Inc. 167,123 10,066 Carpenter Technology Corp. 272,874 9,987 Olin Corp. 490,215 9,618 Sensient Technologies Corp. 305,654 8,882 * Rockwood Holdings Inc. 314,647 8,376 * Hecla Mining Co. 1,496,074 8,184 *,^ Intrepid Potash Inc. 256,063 7,766 NewMarket Corp. 72,709 7,488 Eagle Materials Inc. 273,914 7,270 * Coeur d'Alene Mines Corp. 474,664 7,110 * Louisiana-Pacific Corp. 781,447 7,072 HB Fuller Co. 303,883 7,053 Schnitzer Steel Industries Inc. 133,397 7,007 Worthington Industries Inc. 381,225 6,591 * OM Group Inc. 191,006 6,471 Minerals Technologies Inc. 117,138 6,072 * Allied Nevada Gold Corp. 365,399 6,055 * Calgon Carbon Corp. 349,798 5,989 * PolyOne Corp. 579,772 5,937 Texas Industries Inc. 173,373 5,924 * RTI International Metals Inc. 188,025 5,703 Arch Chemicals Inc. 156,643 5,387 Schweitzer-Mauduit International Inc. 109,794 5,222 * Century Aluminum Co. 356,080 4,900 * Ferro Corp. 537,920 4,728 Balchem Corp. 174,638 4,305 AMCOL International Corp. 155,629 4,233 Glatfelter 284,686 4,125 A Schulman Inc. 162,099 3,967 * Georgia Gulf Corp. 204,837 3,787 * Stillwater Mining Co. 284,784 3,697 Kaiser Aluminum Corp. 95,718 3,692 Koppers Holdings Inc. 127,931 3,623 * Clearwater Paper Corp. 70,601 3,477 Westlake Chemical Corp. 123,589 3,187 * Horsehead Holding Corp. 268,828 3,183 * Buckeye Technologies Inc. 240,783 3,149 Innophos Holdings Inc. 106,692 2,977 Zep Inc. 135,109 2,956 Deltic Timber Corp. 67,034 2,953 * Brush Engineered Materials Inc. 127,129 2,869 Stepan Co. 47,982 2,682 * Omnova Solutions Inc. 338,494 2,657 * Wausau Paper Corp. 306,179 2,615 Haynes International Inc. 65,110 2,313 * Spartech Corp. 194,595 2,277 Myers Industries Inc. 217,084 2,275 Olympic Steel Inc. 69,448 2,267 * KapStone Paper and Packaging Corp. 185,641 2,204 * Boise Inc. 299,215 1,834 * General Moly Inc. 508,437 1,688 * US Gold Corp. 624,576 1,686 * Graphic Packaging Holding Co. 452,113 1,632 * Zoltek Cos. Inc. 160,263 1,545 * LSB Industries Inc. 99,855 1,522 Quaker Chemical Corp. 53,175 1,442 * Headwaters Inc. 308,020 1,414 AM Castle & Co. 99,433 1,301 Neenah Paper Inc. 81,837 1,296 ^ Hawkins Inc. 50,406 1,220 ICO Inc. 143,469 1,159 * AEP Industries Inc. 40,613 1,057 American Vanguard Corp. 129,627 1,056 * US Energy Corp. Wyoming 175,794 1,048 * Bway Holding Co. 49,562 996 * Senomyx Inc. 298,724 978 * ADA-ES Inc. 121,003 968 * Universal Stainless & Alloy 40,327 967 * STR Holdings Inc. 40,800 959 NL Industries Inc. 101,264 869 * Penford Corp. 79,053 810 ^ Great Northern Iron Ore Properties 7,484 733 * Landec Corp. 105,257 698 *,^ Mercer International Inc. 131,466 693 * Kraton Performance Polymers Inc. 37,400 668 * United States Lime & Minerals Inc. 13,315 515 * Nanophase Technologies Corp. 232,423 442 Synalloy Corp. 49,964 406 * Rock of Ages Corp. 91,696 305 * Mod-Pac Corp. 49,498 294 * American Pacific Corp. 37,690 257 *,^ Flotek Industries Inc. 170,030 216 *,^ US Concrete Inc. 472,972 180 * TOR Minerals International Inc. 32,018 145 KMG Chemicals Inc. 7,000 123 * WHX Corp. 50,699 123 * Solitario Exploration & Royalty Corp. 49,600 102 * Timberline Resources Corp. 57,215 60 * Clean Diesel Technologies Inc. 4,027 6 Telecommunication Services (2.0%) * Crown Castle International Corp. 1,563,126 59,758 * NII Holdings Inc. 1,029,395 42,885 * SBA Communications Corp. Class A 730,123 26,335 * tw telecom inc Class A 931,450 16,906 * Level 3 Communications Inc. 10,246,885 16,600 Telephone & Data Systems Inc. 422,310 14,295 * NeuStar Inc. Class A 464,893 11,715 * Syniverse Holdings Inc. 433,623 8,443 *,^ Clearwire Corp. Class A 1,041,691 7,448 * Leap Wireless International Inc. 369,907 6,052 * AboveNet Inc. 112,528 5,709 Telephone & Data Systems Inc. - Special Common Shares 147,351 4,397 * Cincinnati Bell Inc. 1,275,516 4,349 * United States Cellular Corp. 102,974 4,261 * PAETEC Holding Corp. 786,966 3,683 Iowa Telecommunications Services Inc. 204,509 3,415 * Neutral Tandem Inc. 210,206 3,359 NTELOS Holdings Corp. 186,395 3,316 * Premiere Global Services Inc. 372,992 3,081 Shenandoah Telecommunications Co. 156,915 2,950 * Cogent Communications Group Inc. 276,816 2,882 Consolidated Communications Holdings Inc. 147,265 2,792 Atlantic Tele-Network Inc. 59,086 2,655 Alaska Communications Systems Group Inc. 274,845 2,232 USA Mobility Inc. 172,725 2,188 * Cbeyond Inc. 158,732 2,171 * General Communication Inc. Class A 279,219 1,611 * 8x8 Inc. 703,165 1,034 HickoryTech Corp. 98,365 869 * IDT Corp. Class B 126,262 818 * Kratos Defense & Security Solutions Inc. 57,048 814 * ICO Global Communications Holdings Ltd. 667,115 800 * SureWest Communications 84,022 722 Warwick Valley Telephone Co. 48,561 691 * Vonage Holdings Corp. 510,940 690 * XETA Technologies Inc. 174,192 599 * TerreStar Corp. 348,400 460 * Globalstar Inc. 248,377 338 * FiberTower Corp. 67,713 315 * inContact Inc. 71,934 205 *,^ Clearwire Corp. Rights Exp. 06/21/2010 1,002,120 185 * Arbinet Corp. 76,460 154 * Towerstream Corp. 57,650 86 * Multiband Corp. 33,188 67 * IDT Corp. 2,456 13 Utilities (4.0%) * Calpine Corp. 2,154,579 25,618 National Fuel Gas Co. 503,114 25,432 MDU Resources Group Inc. 1,172,445 25,301 NSTAR 667,081 23,628 OGE Energy Corp. 604,673 23,546 Alliant Energy Corp. 690,997 22,983 Energen Corp. 448,203 20,855 DPL Inc. 748,086 20,341 AGL Resources Inc. 483,726 18,696 NV Energy Inc. 1,466,072 18,077 UGI Corp. 679,458 18,033 ITC Holdings Corp. 316,874 17,428 Atmos Energy Corp. 578,439 16,526 Great Plains Energy Inc. 845,502 15,701 Westar Energy Inc. 681,381 15,195 Aqua America Inc. 851,715 14,965 Hawaiian Electric Industries Inc. 571,267 12,825 Piedmont Natural Gas Co. Inc. 453,610 12,511 Vectren Corp. 503,422 12,445 WGL Holdings Inc. 312,968 10,844 IDACORP Inc. 297,908 10,314 Cleco Corp. 375,467 9,969 * Mirant Corp. 907,161 9,852 New Jersey Resources Corp. 257,013 9,653 American Water Works Co. Inc. 433,457 9,432 Portland General Electric Co. 466,587 9,010 Southwest Gas Corp. 280,977 8,407 * RRI Energy Inc. 2,188,975 8,077 South Jersey Industries Inc. 186,245 7,820 Northwest Natural Gas Co. 164,490 7,665 Black Hills Corp. 241,257 7,322 Avista Corp. 340,005 7,042 Unisource Energy Corp. 223,706 7,033 PNM Resources Inc. 537,917 6,740 Allete Inc. 185,717 6,218 NorthWestern Corp. 224,745 6,025 * El Paso Electric Co. 276,699 5,700 UIL Holdings Corp. 185,817 5,110 MGE Energy Inc. 144,490 5,109 California Water Service Group 129,969 4,888 Laclede Group Inc. 138,623 4,674 Empire District Electric Co. 232,709 4,193 CH Energy Group Inc. 98,909 4,040 American States Water Co. 114,966 3,989 * Dynegy Inc. Class A 3,134,363 3,949 Ormat Technologies Inc. 124,781 3,511 SJW Corp. 82,628 2,100 Chesapeake Utilities Corp. 59,852 1,784 Southwest Water Co. 159,046 1,660 Middlesex Water Co. 92,628 1,579 Central Vermont Public Service Corp. 71,093 1,434 Connecticut Water Service Inc. 55,784 1,298 * Cadiz Inc. 85,487 1,092 Unitil Corp. 46,461 1,080 York Water Co. 73,195 1,006 Maine & Maritimes Corp. 20,903 918 Artesian Resources Corp. Class A 31,326 553 Delta Natural Gas Co. Inc. 18,068 537 Pennichuck Corp. 19,087 449 * Purecycle Corp. 74,186 183 Total Common Stocks (Cost $12,526,469) Market Value Coupon Shares ($000) Temporary Cash Investments (1.8%) 1 Money Market Fund (1.7%) 2,3 Vanguard Market Liquidity Fund 0.183% 244,446,860 244,447 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 7,000 6,997 4,5 Freddie Mac Discount Notes 0.210% 6/25/10 2,000 1,999 Total Temporary Cash Investments (Cost $253,442) Total Investments (101.5%) (Cost $12,779,911) Other Assets and Liabilities-Net (-1.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $172,928,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $202,429,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $8,996,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market Extended Market Index Fund values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P MidCap 400 Index June 2010 38 14,974 2 E-mini Russell 2000 Index June 2010 105 7,110 (44) E-mini S&P MidCap 400 Index June 2010 61 4,807 33 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 13,855,855 - 1 Temporary Cash Investments 244,447 8,996 - Futures ContractsLiabilities 1 (163) - - Total 14,100,139 8,996 1 1 Represents variation margin on the last day of the reporting period. Extended Market Index Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2009 11 Total Sales (6) Net Realized Gain (Loss) (1,459) Transfers into Level 3 1 Change in Unrealized Appreciation (Depreciation) 1,454 Balance as of March 31, 2010 1 D. At March 31, 2010, the cost of investment securities for tax purposes was $12,779,911,000. Net unrealized appreciation of investment securities for tax purposes was $1,329,388,000, consisting of unrealized gains of $2,977,478,000 on securities that had risen in value since their purchase and $1,648,090,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (10.8%) McDonald's Corp. 10,912,026 728,050 Walt Disney Co. 18,476,808 645,025 Home Depot Inc. 17,235,403 557,565 Comcast Corp. Class A 25,956,099 488,494 * Amazon.com Inc. 3,502,464 475,389 Target Corp. 7,225,486 380,061 * Ford Motor Co. 29,448,761 370,171 Time Warner Inc. 11,805,817 369,168 Lowe's Cos. Inc. 14,934,480 362,012 News Corp. Class A 22,639,340 326,233 * DIRECTV Class A 9,188,472 310,662 NIKE Inc. Class B 3,762,857 276,570 Johnson Controls Inc. 6,788,195 223,943 * Viacom Inc. Class B 5,608,875 192,833 Time Warner Cable Inc. 3,563,945 189,994 TJX Cos. Inc. 4,286,152 182,247 * Starbucks Corp. 7,485,006 181,661 Yum! Brands Inc. 4,729,577 181,285 Carnival Corp. 4,419,053 171,813 Staples Inc. 7,304,601 170,855 * Kohl's Corp. 2,935,720 160,819 Best Buy Co. Inc. 3,580,394 152,310 Coach Inc. 3,225,145 127,458 Omnicom Group Inc. 3,147,379 122,150 * Bed Bath & Beyond Inc. 2,656,505 116,249 Gap Inc. 4,940,053 114,165 McGraw-Hill Cos. Inc. 3,184,656 113,533 * priceline.com Inc. 422,283 107,682 Marriott International Inc. Class A 3,058,531 96,405 Macy's Inc. 4,258,206 92,701 Starwood Hotels & Resorts Worldwide Inc. 1,891,305 88,210 Stanley Black & Decker Inc. 1,529,647 87,817 * Liberty Media Corp. - Interactive 5,733,767 87,784 CBS Corp. Class B 6,007,919 83,750 Mattel Inc. 3,655,797 83,133 * Apollo Group Inc. Class A 1,327,009 81,332 Fortune Brands Inc. 1,520,764 73,772 VF Corp. 898,210 71,992 * Las Vegas Sands Corp. 3,338,482 70,609 JC Penney Co. Inc. 2,148,370 69,113 Genuine Parts Co. 1,614,333 68,189 Ross Stores Inc. 1,273,538 68,096 Ltd Brands Inc. 2,765,214 68,080 Nordstrom Inc. 1,649,066 67,364 Harley-Davidson Inc. 2,371,147 66,558 Sherwin-Williams Co. 974,224 65,935 Whirlpool Corp. 751,145 65,537 H&R Block Inc. 3,392,951 60,395 Cablevision Systems Corp. Class A 2,498,086 60,304 Darden Restaurants Inc. 1,342,288 59,786 Tiffany & Co. 1,255,886 59,642 * O'Reilly Automotive Inc. 1,388,211 57,902 Wynn Resorts Ltd. 747,138 56,655 * CarMax Inc. 2,244,183 56,374 International Game Technology 2,984,626 55,066 * Dollar Tree Inc. 899,401 53,263 * AutoZone Inc. 302,922 52,433 *,^ Sears Holdings Corp. 467,977 50,743 Comcast Corp. 2,813,069 50,551 Expedia Inc. 1,997,928 49,868 Family Dollar Stores Inc. 1,334,317 48,849 Virgin Media Inc. 2,829,842 48,843 * Urban Outfitters Inc. 1,278,964 48,639 Polo Ralph Lauren Corp. Class A 571,578 48,607 Hasbro Inc. 1,265,855 48,457 ^ Garmin Ltd. 1,219,204 46,915 Wyndham Worldwide Corp. 1,808,705 46,538 *,^ Royal Caribbean Cruises Ltd. 1,408,266 46,459 * Discovery Communications Inc. Class A 1,368,747 46,250 * BorgWarner Inc. 1,182,109 45,133 * Autoliv Inc. 860,943 44,364 DISH Network Corp. Class A 2,110,692 43,945 Newell Rubbermaid Inc. 2,809,284 42,701 DeVry Inc. 647,523 42,219 * Discovery Communications Inc. 1,433,972 42,173 * ITT Educational Services Inc. 373,900 42,056 * NVR Inc. 57,081 41,469 * Interpublic Group of Cos. Inc. 4,924,401 40,971 Abercrombie & Fitch Co. 890,208 40,629 Scripps Networks Interactive Inc. Class A 915,797 40,616 Advance Auto Parts Inc. 960,524 40,265 PetSmart Inc. 1,258,328 40,216 Gannett Co. Inc. 2,390,290 39,488 * Pulte Group Inc. 3,468,702 39,023 * Liberty Global Inc. Class A 1,320,671 38,511 DR Horton Inc. 2,894,757 36,474 * Chipotle Mexican Grill Inc. Class A 321,415 36,214 American Eagle Outfitters Inc. 1,889,414 34,992 * Liberty Global Inc. 1,206,771 34,864 * GameStop Corp. Class A 1,584,587 34,718 *,^ NetFlix Inc. 470,047 34,661 ^ Strayer Education Inc. 141,812 34,534 * Sirius XM Radio Inc. 39,174,549 34,101 * Liberty Media Corp. - Capital 914,201 33,250 *,^ MGM Mirage 2,678,691 32,144 * Mohawk Industries Inc. 589,505 32,057 Leggett & Platt Inc. 1,462,100 31,640 * Harman International Industries Inc. 667,471 31,224 Tupperware Brands Corp. 643,744 31,041 * Big Lots Inc. 836,811 30,477 Jarden Corp. 903,844 30,089 Phillips-Van Heusen Corp. 522,777 29,987 * Goodyear Tire & Rubber Co. 2,330,420 29,457 * Aeropostale Inc. 1,021,614 29,453 * Toll Brothers Inc. 1,388,894 28,889 RadioShack Corp. 1,268,258 28,701 * J Crew Group Inc. 607,992 27,907 * Career Education Corp. 875,989 27,716 * Liberty Media Corp. - Starz 501,056 27,398 Washington Post Co. Class B 61,638 27,378 Gentex Corp. 1,396,219 27,115 * DreamWorks Animation SKG Inc. Class A 686,115 27,026 * Hanesbrands Inc. 964,485 26,832 Guess? Inc. 560,192 26,318 * LKQ Corp. 1,289,875 26,184 Chico's FAS Inc. 1,800,185 25,959 * WMS Industries Inc. 594,807 24,946 Williams-Sonoma Inc. 910,315 23,932 * TRW Automotive Holdings Corp. 836,430 23,905 Foot Locker Inc. 1,584,261 23,827 * Dick's Sporting Goods Inc. 905,780 23,650 Service Corp. International 2,567,293 23,568 * Panera Bread Co. Class A 305,476 23,366 * Office Depot Inc. 2,786,743 22,238 * Warnaco Group Inc. 461,510 22,019 Lennar Corp. Class A 1,268,868 21,837 * Bally Technologies Inc. 528,896 21,441 Sotheby's 678,581 21,097 * AutoNation Inc. 1,147,873 20,754 * Tempur-Pedic International Inc. 683,468 20,613 Burger King Holdings Inc. 960,496 20,420 Wendy's/Arby's Group Inc. Class A 4,040,680 20,203 * Lamar Advertising Co. Class A 583,778 20,053 Brinker International Inc. 1,039,268 20,037 * Live Nation Entertainment Inc. 1,372,882 19,907 * Brink's Home Security Holdings Inc. 463,888 19,738 John Wiley & Sons Inc. Class A 447,319 19,360 Tractor Supply Co. 329,235 19,112 * Penn National Gaming Inc. 677,306 18,829 * Deckers Outdoor Corp. 132,100 18,230 * Fossil Inc. 473,786 17,881 * Carter's Inc. 576,573 17,384 * Dana Holding Corp. 1,414,084 16,799 Jones Apparel Group Inc. 866,294 16,477 * Lululemon Athletica Inc. 392,242 16,278 Polaris Industries Inc. 315,415 16,137 * Rent-A-Center Inc. 669,417 15,832 * Eastman Kodak Co. 2,720,978 15,754 * Cheesecake Factory Inc. 579,226 15,674 * Gymboree Corp. 302,840 15,636 * Dress Barn Inc. 590,244 15,441 * New York Times Co. Class A 1,385,105 15,416 Aaron's Inc. 461,950 15,401 Regal Entertainment Group Class A 858,688 15,087 * Hyatt Hotels Corp. Class A 385,050 15,002 * Corinthian Colleges Inc. 844,951 14,863 * Collective Brands Inc. 650,052 14,782 Wolverine World Wide Inc. 503,353 14,678 Brunswick Corp. 894,346 14,283 * Tenneco Inc. 601,096 14,216 Hillenbrand Inc. 626,649 13,780 * Jack in the Box Inc. 580,097 13,661 * Madison Square Garden Inc. Class A 626,431 13,612 * Valassis Communications Inc. 488,905 13,606 KB Home 803,986 13,467 Dillard's Inc. Class A 567,407 13,391 * Capella Education Co. 143,818 13,352 MDC Holdings Inc. 380,483 13,169 * Orient-Express Hotels Ltd. Class A 900,096 12,763 * OfficeMax Inc. 772,501 12,684 Meredith Corp. 367,449 12,644 * HSN Inc. 429,385 12,641 * Skechers U.S.A. Inc. Class A 341,076 12,388 * AnnTaylor Stores Corp. 595,692 12,331 Interactive Data Corp. 383,281 12,265 * Saks Inc. 1,399,347 12,034 Men's Wearhouse Inc. 501,626 12,009 * ArvinMeritor Inc. 886,237 11,831 Choice Hotels International Inc. 334,822 11,655 * Jo-Ann Stores Inc. 269,663 11,320 Pool Corp. 497,034 11,253 * Iconix Brand Group Inc. 724,088 11,122 Cooper Tire & Rubber Co. 582,656 11,082 Thor Industries Inc. 364,745 11,019 Matthews International Corp. Class A 306,637 10,886 Regis Corp. 578,417 10,805 Cracker Barrel Old Country Store Inc. 231,123 10,720 * Life Time Fitness Inc. 377,861 10,618 * Childrens Place Retail Stores Inc. 235,586 10,495 Cinemark Holdings Inc. 566,187 10,384 ^ Buckle Inc. 282,448 10,383 * Vail Resorts Inc. 257,453 10,321 *,^ Coinstar Inc. 315,820 10,264 * Gaylord Entertainment Co. 348,375 10,204 * JOS A Bank Clothiers Inc. 186,246 10,178 *,^ Under Armour Inc. Class A 343,641 10,106 Ryland Group Inc. 446,052 10,009 * Scientific Games Corp. Class A 709,887 9,995 * PF Chang's China Bistro Inc. 224,880 9,924 * Charming Shoppes Inc. 1,794,366 9,797 Bob Evans Farms Inc. 315,044 9,738 * Liz Claiborne Inc. 1,306,945 9,711 * Morningstar Inc. 197,333 9,490 Finish Line Inc. Class A 576,854 9,414 Monro Muffler Brake Inc. 262,636 9,392 * Timberland Co. Class A 436,948 9,324 ^ Barnes & Noble Inc. 425,104 9,191 Weight Watchers International Inc. 351,630 8,977 Scholastic Corp. 317,014 8,876 * CEC Entertainment Inc. 231,872 8,832 * True Religion Apparel Inc. 286,002 8,683 * Domino's Pizza Inc. 634,838 8,659 * Hibbett Sports Inc. 327,001 8,365 * Steak N Shake Co. 21,438 8,174 * Standard Pacific Corp. 1,798,583 8,130 * Steven Madden Ltd. 164,272 8,016 Arbitron Inc. 300,363 8,008 * Blue Nile Inc. 144,680 7,960 American Greetings Corp. Class A 376,313 7,842 CTC Media Inc. 448,037 7,715 * Helen of Troy Ltd. 295,873 7,710 National CineMedia Inc. 444,812 7,677 Cato Corp. Class A 357,886 7,673 Columbia Sportswear Co. 145,590 7,648 * American Public Education Inc. 164,047 7,645 * Quiksilver Inc. 1,610,734 7,619 * 99 Cents Only Stores 466,632 7,606 * Buffalo Wild Wings Inc. 157,416 7,573 * DSW Inc. Class A 274,181 7,000 * Lions Gate Entertainment Corp. 1,115,419 6,960 * Pinnacle Entertainment Inc. 712,560 6,940 International Speedway Corp. Class A 267,028 6,881 * Exide Technologies 1,195,626 6,875 *,^ Talbots Inc. 529,744 6,865 ^ NutriSystem Inc. 373,674 6,655 *,^ Cabela's Inc. 379,898 6,644 * Texas Roadhouse Inc. Class A 474,932 6,597 * Group 1 Automotive Inc. 205,300 6,541 Stage Stores Inc. 423,031 6,510 Ameristar Casinos Inc. 353,501 6,441 * Ruby Tuesday Inc. 608,551 6,432 * Modine Manufacturing Co. 560,124 6,296 * Coldwater Creek Inc. 905,480 6,284 Unifirst Corp. 121,894 6,278 * Sally Beauty Holdings Inc. 700,573 6,249 * CROCS Inc. 707,196 6,202 ^ PetMed Express Inc. 279,553 6,198 Belo Corp. Class A 878,049 5,988 Brown Shoe Co. Inc. 386,613 5,985 Callaway Golf Co. 674,433 5,949 * Papa John's International Inc. 230,073 5,915 * Sonic Corp. 533,011 5,890 * Genesco Inc. 186,506 5,784 * Penske Auto Group Inc. 399,143 5,756 * American Axle & Manufacturing Holdings Inc. 571,658 5,705 * Meritage Homes Corp. 270,735 5,685 * Interval Leisure Group Inc. 382,361 5,567 * Boyd Gaming Corp. 562,946 5,562 * Universal Technical Institute Inc. 243,325 5,553 CKE Restaurants Inc. 496,828 5,500 * DineEquity Inc. 138,371 5,470 * La-Z-Boy Inc. 434,902 5,454 Ethan Allen Interiors Inc. 260,743 5,379 Harte-Hanks Inc. 414,649 5,332 * Pier 1 Imports Inc. 814,914 5,191 * California Pizza Kitchen Inc. 304,195 5,107 * Steiner Leisure Ltd. 110,506 4,898 Stewart Enterprises Inc. Class A 783,491 4,897 * Sonic Automotive Inc. Class A 444,514 4,890 * Wet Seal Inc. Class A 1,022,739 4,868 Fred's Inc. Class A 404,867 4,850 * Ulta Salon Cosmetics & Fragrance Inc. 209,271 4,734 National Presto Industries Inc. 39,728 4,724 * Denny's Corp. 1,225,734 4,707 * RCN Corp. 310,011 4,675 * Shutterfly Inc. 189,632 4,568 * Lumber Liquidators Holdings Inc. 169,800 4,529 * Clear Channel Outdoor Holdings Inc. Class A 422,556 4,483 * EW Scripps Co. Class A 530,072 4,479 * Carmike Cinemas Inc. 322,803 4,477 ^ Sturm Ruger & Co. Inc. 362,577 4,347 * Federal Mogul Corp. 236,037 4,334 Systemax Inc. 198,356 4,312 * Pre-Paid Legal Services Inc. 107,775 4,079 PEP Boys-Manny Moe & Jack 402,398 4,044 *,^ Fuel Systems Solutions Inc. 124,701 3,985 * Peet's Coffee & Tea Inc. 98,211 3,894 * hhgregg Inc. 151,498 3,824 * Winnebago Industries 261,171 3,816 Lennar Corp. Class B 273,234 3,812 Superior Industries International Inc. 234,943 3,778 * Maidenform Brands Inc. 172,602 3,771 News Corp. Class B 219,214 3,729 * Bridgepoint Education Inc. 149,467 3,674 * Select Comfort Corp. 460,022 3,666 * Knology Inc. 271,895 3,654 * Rentrak Corp. 168,229 3,625 * Mediacom Communications Corp. Class A 601,694 3,580 World Wrestling Entertainment Inc. Class A 204,366 3,536 * Citi Trends Inc. 108,303 3,513 * Furniture Brands International Inc. 544,741 3,503 * Drew Industries Inc. 158,231 3,484 * Drugstore.Com Inc. 968,106 3,456 * Lincoln Educational Services Corp. 133,744 3,384 * Asbury Automotive Group Inc. 250,316 3,329 * Shuffle Master Inc. 405,824 3,324 * K12 Inc. 147,053 3,266 * BJ's Restaurants Inc. 138,959 3,238 * Grand Canyon Education Inc. 123,015 3,216 Hooker Furniture Corp. 199,144 3,202 * G-III Apparel Group Ltd. 115,531 3,184 * CKX Inc. 519,044 3,182 * Red Robin Gourmet Burgers Inc. 127,515 3,116 * Kirkland's Inc. 145,713 3,060 * Zumiez Inc. 149,112 3,055 * Perry Ellis International Inc. 133,406 3,022 * HOT Topic Inc. 458,685 2,981 * America's Car-Mart Inc. 121,756 2,937 * Pacific Sunwear Of California 550,735 2,924 * Landry's Restaurants Inc. 162,145 2,906 * Beazer Homes USA Inc. 638,512 2,899 Big 5 Sporting Goods Corp. 188,845 2,874 Churchill Downs Inc. 76,529 2,870 * K-Swiss Inc. Class A 266,754 2,790 * Jakks Pacific Inc. 211,935 2,766 Standard Motor Products Inc. 275,218 2,730 * Journal Communications Inc. Class A 634,330 2,664 *,^ Hovnanian Enterprises Inc. Class A 608,874 2,649 * Warner Music Group Corp. 377,980 2,612 * Sinclair Broadcast Group Inc. Class A 509,071 2,586 CPI Corp. 185,137 2,566 * Core-Mark Holding Co. Inc. 83,367 2,552 Christopher & Banks Corp. 315,146 2,521 * Ascent Media Corp. Class A 92,159 2,511 * Unifi Inc. 665,893 2,424 * Stein Mart Inc. 267,356 2,414 * O'Charleys Inc. 262,815 2,350 * Steinway Musical Instruments Inc. 124,607 2,346 * Retail Ventures Inc. 245,574 2,335 * Amerigon Inc. 229,329 2,319 * Movado Group Inc. 203,207 2,292 * Kid Brands Inc. 262,535 2,271 * Alloy Inc. 276,401 2,267 Oxford Industries Inc. 110,894 2,254 * Leapfrog Enterprises Inc. 341,837 2,239 * Volcom Inc. 113,395 2,213 * Smith & Wesson Holding Corp. 551,351 2,084 * Learning Tree International Inc. 147,740 2,079 Marcus Corp. 159,207 2,068 Cherokee Inc. 114,319 2,058 McClatchy Co. Class A 412,626 2,026 * Universal Electronics Inc. 90,457 2,021 * RC2 Corp. 134,965 2,020 Blyth Inc. 64,651 2,020 * Midas Inc. 178,020 2,008 *,^ Overstock.com Inc. 122,861 1,997 * Famous Dave's Of America Inc. 247,871 1,995 * AH Belo Corp. Class A 277,542 1,990 * LIN TV Corp. Class A 340,625 1,959 * Dorman Products Inc. 102,684 1,950 Bebe Stores Inc. 213,332 1,899 * Cavco Industries Inc. 55,249 1,886 * Stoneridge Inc. 188,878 1,868 * ChinaCast Education Corp. 251,754 1,840 * iRobot Corp. 121,194 1,837 *,^ Bon-Ton Stores Inc. 135,855 1,812 Speedway Motorsports Inc. 114,522 1,788 * Dolan Media Co. 161,921 1,760 * Krispy Kreme Doughnuts Inc. 437,188 1,758 * Jamba Inc. 631,292 1,717 * Stanley Furniture Co. Inc. 168,353 1,710 Courier Corp. 103,465 1,708 * AFC Enterprises Inc. 159,071 1,707 * Arctic Cat Inc. 156,375 1,697 Haverty Furniture Cos. Inc. 100,210 1,635 * American Apparel Inc. 530,580 1,608 * Martha Stewart Living Omnimedia Class A 281,087 1,568 * Hawk Corp. Class A 79,441 1,549 * Orbitz Worldwide Inc. 217,510 1,547 * Isle of Capri Casinos Inc. 196,818 1,531 *,^ Fuqi International Inc. 139,200 1,517 * Carriage Services Inc. Class A 327,537 1,503 Weyco Group Inc. 63,328 1,489 * M/I Homes Inc. 101,098 1,481 * Youbet.com Inc. 494,681 1,454 * Audiovox Corp. Class A 185,139 1,440 * Entercom Communications Corp. Class A 118,429 1,408 * Strattec Security Corp. 65,842 1,338 Spartan Motors Inc. 234,653 1,314 * Monarch Casino & Resort Inc. 150,360 1,284 Ambassadors Group Inc. 116,150 1,283 Dover Downs Gaming & Entertainment Inc. 323,611 1,282 * Radio One Inc. 417,351 1,273 * Destination Maternity Corp. 49,107 1,260 CSS Industries Inc. 61,265 1,231 * Shoe Carnival Inc. 53,653 1,227 * Sealy Corp. 344,861 1,207 Gaiam Inc. Class A 143,140 1,188 * Kenneth Cole Productions Inc. Class A 92,615 1,186 * Playboy Enterprises Inc. Class B 323,841 1,185 * New York & Co. Inc. 245,053 1,174 * Daily Journal Corp. 17,529 1,171 * Rubio's Restaurants Inc. 146,923 1,161 * Cumulus Media Inc. Class A 338,403 1,151 * Morgans Hotel Group Co. 176,057 1,129 *,^ Brookfield Homes Corp. 128,917 1,127 Mac-Gray Corp. 98,737 1,115 * MarineMax Inc. 101,965 1,097 * Zale Corp. 398,010 1,091 * Red Lion Hotels Corp. 139,613 1,008 * Saga Communications Inc. Class A 44,480 1,000 * West Marine Inc. 91,940 998 * Cache Inc. 174,683 963 * Tuesday Morning Corp. 134,297 885 * Town Sports International Holdings Inc. 222,648 871 * Multimedia Games Inc. 217,882 850 * McCormick & Schmick's Seafood Restaurants Inc. 83,802 844 * Lee Enterprises Inc. 248,140 841 * Navarre Corp. 403,891 840 * Morton's Restaurant Group Inc. 135,539 828 Skyline Corp. 44,352 825 * Marine Products Corp. 136,760 821 * Bassett Furniture Industries Inc. 144,672 816 * Great Wolf Resorts Inc. 248,722 791 * Build-A-Bear Workshop Inc. 110,728 788 * Princeton Review Inc. 222,028 775 * Joe's Jeans Inc. 292,620 770 * Heelys Inc. 318,703 759 PRIMEDIA Inc. 219,355 755 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 1,101,650 738 * Outdoor Channel Holdings Inc. 108,351 714 * Lithia Motors Inc. Class A 111,514 714 * Media General Inc. Class A 83,292 691 Books-A-Million Inc. 90,659 656 * Lifetime Brands Inc. 55,386 654 * Rick's Cabaret International Inc. 49,917 639 * Jackson Hewitt Tax Service Inc. 307,793 616 * Wonder Auto Technology Inc. 57,365 607 * Benihana Inc. Class A 92,072 598 * Empire Resorts Inc. 321,371 585 * Fisher Communications Inc. 41,340 583 * Carrols Restaurant Group Inc. 85,458 581 *,^ Raser Technologies Inc. 580,341 580 * Borders Group Inc. 337,189 580 * Johnson Outdoors Inc. Class A 48,063 546 * 1-800-Flowers.com Inc. Class A 210,760 529 * Hastings Entertainment Inc. 116,057 512 * Hallwood Group Inc. 12,268 500 * dELiA*s Inc. 285,988 495 * Entravision Communications Corp. Class A 174,920 483 * Luby's Inc. 120,681 475 * Harris Interactive Inc. 388,366 470 *,^ Conn's Inc. 58,948 462 * Dixie Group Inc. 92,642 459 *,^ Blockbuster Inc. Class A 1,805,063 456 * Nautilus Inc. 143,205 432 * MTR Gaming Group Inc. 208,151 423 Dover Motorsports Inc. 204,207 421 * Bluegreen Corp. 125,143 409 * Cost Plus Inc. 185,486 384 * Premier Exhibitions Inc. 225,248 356 * Duckwall-ALCO Stores Inc. 24,488 355 * Century Casinos Inc. 129,286 323 * Valuevision Media Inc. Class A 97,214 323 * Reading International Inc. Class A 75,263 321 Emerson Radio Corp. 146,371 318 * Beasley Broadcasting Group Inc. Class A 75,914 315 *,^ China Automotive Systems Inc. 13,128 303 * LodgeNet Interactive Corp. 43,500 303 * Nexstar Broadcasting Group Inc. Class A 61,091 301 * Trans World Entertainment 160,982 290 Aaron's Inc. Class A 10,125 275 * Salem Communications Corp. Class A 75,777 271 * Ruth's Hospitality Group Inc. 50,700 269 * Private Media Group Inc. 125,862 265 * Benihana Inc. Class A 37,839 258 * Spanish Broadcasting System Inc. 320,397 250 * Escalade Inc. 92,911 245 * Casual Male Retail Group Inc. 56,463 218 * Lakes Entertainment Inc. 90,056 207 * Shiloh Industries Inc. 36,486 206 * Hollywood Media Corp. 166,237 196 * Canterbury Park Holding Corp. 24,400 184 * SORL Auto Parts Inc. 19,523 180 * Sport Chalet Inc. Class A 63,521 166 * Lodgian Inc. 62,056 155 Frisch's Restaurants Inc. 6,899 152 * AC Moore Arts & Crafts Inc. 46,171 135 * Palm Harbor Homes Inc. 65,633 132 * Atrinsic Inc. 144,106 118 * Culp Inc. 7,700 92 * Hovnanian Enterprises Inc. Class B 19,300 84 Gaming Partners International Corp. 13,554 84 * Gray Television Inc. 32,600 75 * Nobel Learning Communities Inc. 8,340 65 * Tandy Brands Accessories Inc. 17,402 63 * Blockbuster Inc. Class B 280,668 53 * VCG Holding Corp. 20,493 49 * 4Kids Entertainment Inc. 41,636 48 * Lazare Kaplan International Inc. 15,258 38 * Delta Apparel Inc. 1,800 28 * MAXXAM Inc. 162 18 * Global Traffic Network Inc. 2,600 14 * SPAR Group Inc. 16,174 14 * RHI Entertainment Inc. 48,739 9 * Crown Media Holdings Inc. Class A 4,100 8 * Emmis Communications Corp. Class A 6,535 7 * Sport Chalet Inc. Class B 1,825 6 * US Auto Parts Network Inc. 400 3 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 9,739  Educational Development Corp. 3  Consumer Staples (9.8%) Procter & Gamble Co. 29,542,640 1,869,163 Wal-Mart Stores Inc. 23,398,606 1,300,963 Coca-Cola Co. 21,086,842 1,159,776 PepsiCo Inc. 16,455,725 1,088,711 Philip Morris International Inc. 19,258,919 1,004,545 Kraft Foods Inc. 17,635,994 533,312 CVS Caremark Corp. 14,262,515 521,438 Altria Group Inc. 20,952,882 429,953 Colgate-Palmolive Co. 5,027,348 428,632 Walgreen Co. 9,987,886 370,451 Kimberly-Clark Corp. 4,200,188 264,108 Costco Wholesale Corp. 4,408,611 263,238 General Mills Inc. 3,302,402 233,777 Sysco Corp. 5,984,871 176,554 Archer-Daniels-Midland Co. 5,846,168 168,954 Avon Products Inc. 4,319,020 146,285 HJ Heinz Co. 3,191,681 145,573 Kellogg Co. 2,685,831 143,504 Kroger Co. 6,252,351 135,426 Lorillard Inc. 1,624,536 122,230 ConAgra Foods Inc. 4,479,316 112,296 Mead Johnson Nutrition Co. 2,068,232 107,610 Safeway Inc. 4,109,650 102,166 Reynolds American Inc. 1,767,865 95,429 Sara Lee Corp. 6,698,739 93,313 Clorox Co. 1,413,803 90,681 Dr Pepper Snapple Group Inc. 2,569,186 90,358 Bunge Ltd. 1,356,013 83,571 Coca-Cola Enterprises Inc. 2,966,951 82,066 Campbell Soup Co. 2,096,472 74,110 Estee Lauder Cos. Inc. Class A 1,140,285 73,970 JM Smucker Co. 1,203,457 72,520 Hershey Co. 1,605,304 68,723 Molson Coors Brewing Co. Class B 1,540,913 64,811 Tyson Foods Inc. Class A 2,946,152 56,419 * Whole Foods Market Inc. 1,465,917 52,993 Church & Dwight Co. Inc. 712,305 47,689 Brown-Forman Corp. Class B 799,695 47,542 McCormick & Co. Inc. 1,200,145 46,038 * Energizer Holdings Inc. 671,436 42,139 * Ralcorp Holdings Inc. 573,287 38,857 SUPERVALU Inc. 2,147,932 35,828 * Green Mountain Coffee Roasters Inc. 353,572 34,233 * Hansen Natural Corp. 775,522 33,642 * Constellation Brands Inc. Class A 2,002,552 32,922 Hormel Foods Corp. 747,260 31,392 * Smithfield Foods Inc. 1,505,626 31,227 Del Monte Foods Co. 2,002,973 29,243 * Dean Foods Co. 1,827,536 28,674 Herbalife Ltd. 620,855 28,634 * NBTY Inc. 564,153 27,068 Corn Products International Inc. 758,201 26,279 Alberto-Culver Co. Class B 895,380 23,414 * Central European Distribution Corp. 658,941 23,070 * BJ's Wholesale Club Inc. 563,054 20,827 Flowers Foods Inc. 840,213 20,787 Casey's General Stores Inc. 515,238 16,178 * TreeHouse Foods Inc. 348,647 15,295 Nu Skin Enterprises Inc. Class A 508,715 14,804 Ruddick Corp. 419,202 13,264 Universal Corp. 250,822 13,216 Lancaster Colony Corp. 200,229 11,806 * United Natural Foods Inc. 415,816 11,697 Sanderson Farms Inc. 198,411 10,637 * Rite Aid Corp. 6,292,742 9,439 * Fresh Del Monte Produce Inc. 454,306 9,200 Diamond Foods Inc. 202,634 8,519 * Darling International Inc. 935,864 8,385 * American Italian Pasta Co. 199,962 7,773 ^ Vector Group Ltd. 489,927 7,560 * Chiquita Brands International Inc. 454,041 7,142 * Hain Celestial Group Inc. 386,794 6,711 * Winn-Dixie Stores Inc. 528,176 6,597 Andersons Inc. 180,233 6,034 Lance Inc. 250,959 5,805 J&J Snack Foods Corp. 130,736 5,683 Tootsie Roll Industries Inc. 209,418 5,661 Nash Finch Co. 163,218 5,492 * Boston Beer Co. Inc. Class A 101,619 5,311 WD-40 Co. 160,378 5,265 Cal-Maine Foods Inc. 152,051 5,153 * Heckmann Corp. 838,900 4,866 Weis Markets Inc. 111,174 4,042 * Alliance One International Inc. 781,949 3,980 B&G Foods Inc. Class A 357,143 3,743 *,^ Medifast Inc. 146,148 3,673 Coca-Cola Bottling Co. Consolidated 62,462 3,664 * Central Garden and Pet Co. Class A 392,206 3,593 * Elizabeth Arden Inc. 195,175 3,513 * Smart Balance Inc. 541,715 3,510 Pricesmart Inc. 148,362 3,449 *,^ American Dairy Inc. 172,899 3,311 Spartan Stores Inc. 229,170 3,305 * Zhongpin Inc. 249,728 3,172 *,^ Great Atlantic & Pacific Tea Co. 412,986 3,168 * USANA Health Sciences Inc. 93,897 2,949 * Revlon Inc. Class A 185,262 2,751 * Prestige Brands Holdings Inc. 276,462 2,488 * John B. Sanfilippo & Son Inc. 164,300 2,423 * Pantry Inc. 190,350 2,377 * Central Garden and Pet Co. 230,992 2,280 Village Super Market Inc. Class A 81,109 2,273 Imperial Sugar Co. 125,612 1,948 *,^ American Oriental Bioengineering Inc. 468,045 1,910 Oil-Dri Corp. of America 97,611 1,887 * Nutraceutical International Corp. 123,859 1,850 Calavo Growers Inc. 93,981 1,714 Inter Parfums Inc. 115,005 1,704 Tasty Baking Co. 222,208 1,604 Ingles Markets Inc. Class A 101,309 1,523 * Reddy Ice Holdings Inc. 302,494 1,398 * Physicians Formula Holdings Inc. 566,242 1,387 *,^ China Sky One Medical Inc. 87,225 1,370 * Lifeway Foods Inc. 111,171 1,320 Schiff Nutrition International Inc. 158,625 1,298 National Beverage Corp. 103,617 1,152 Arden Group Inc. 10,499 1,116 * Seneca Foods Corp. Class A 37,955 1,105 *,^ Star Scientific Inc. 423,326 1,079 Alico Inc. 36,484 921 Female Health Co. 127,066 911 Mannatech Inc. 218,491 730 * China-Biotics Inc. 40,193 720 Farmer Bros Co. 38,062 713 * Omega Protein Corp. 112,817 649 Griffin Land & Nurseries Inc. 21,072 612 * MGP Ingredients Inc. 55,744 428 Reliv International Inc. 146,063 424 * Inventure Group Inc. 146,702 421 * Harbinger Group Inc. 41,705 282 * Susser Holdings Corp. 33,174 280 * Parlux Fragrances Inc. 120,858 243 *,^ AgFeed Industries Inc. 54,127 238 * HQ Sustainable Maritime Industries Inc. 15,959 96 * Orchids Paper Products Co. 1,600 26 * Vermont Pure Holdings Ltd. 33,000 23 * Jones Soda Co. 25,244 16 Energy (10.4%) Exxon Mobil Corp. 48,001,359 3,215,131 Chevron Corp. 20,286,101 1,538,295 Schlumberger Ltd. 12,141,352 770,490 ConocoPhillips 14,252,019 729,276 Occidental Petroleum Corp. 8,207,062 693,825 Anadarko Petroleum Corp. 4,969,908 361,958 Apache Corp. 3,399,241 345,023 * Transocean Ltd. 3,247,337 280,505 XTO Energy Inc. 5,868,155 276,860 Devon Energy Corp. 4,266,043 274,861 Halliburton Co. 9,119,959 274,784 EOG Resources Inc. 2,551,784 237,163 Marathon Oil Corp. 7,157,699 226,470 Hess Corp. 2,976,707 186,193 National Oilwell Varco Inc. 4,230,386 171,669 Spectra Energy Corp. 6,540,170 147,350 Chesapeake Energy Corp. 6,221,941 147,087 Baker Hughes Inc. 3,133,734 146,784 * Southwestern Energy Co. 3,491,705 142,182 Williams Cos. Inc. 5,896,525 136,210 Noble Energy Inc. 1,754,334 128,066 Peabody Energy Corp. 2,708,562 123,781 * Weatherford International Ltd. 7,455,287 118,241 Valero Energy Corp. 5,707,264 112,433 Noble Corp. 2,644,710 110,602 Smith International Inc. 2,502,241 107,146 * Cameron International Corp. 2,471,569 105,931 Murphy Oil Corp. 1,834,571 103,085 Consol Energy Inc. 2,220,751 94,737 * FMC Technologies Inc. 1,235,649 79,860 El Paso Corp. 7,091,986 76,877 Range Resources Corp. 1,596,691 74,837 * Ultra Petroleum Corp. 1,532,008 71,438 * Newfield Exploration Co. 1,344,314 69,972 Pioneer Natural Resources Co. 1,166,607 65,703 * Denbury Resources Inc. 3,819,445 64,434 BJ Services Co. 2,970,296 63,564 Diamond Offshore Drilling Inc. 703,278 62,458 * Petrohawk Energy Corp. 3,044,950 61,752 * Alpha Natural Resources Inc. 1,216,771 60,705 * Nabors Industries Ltd. 2,866,075 56,261 * Pride International Inc. 1,766,329 53,184 Massey Energy Co. 961,969 50,301 Cimarex Energy Co. 845,535 50,208 * Kinder Morgan Management LLC 777,230 45,561 * Plains Exploration & Production Co. 1,411,337 42,326 * Whiting Petroleum Corp. 514,563 41,597 Helmerich & Payne Inc. 1,068,720 40,697 * Concho Resources Inc. 779,218 39,241 Cabot Oil & Gas Corp. 1,048,981 38,602 Arch Coal Inc. 1,644,191 37,570 * Oceaneering International Inc. 556,277 35,318 Sunoco Inc. 1,183,890 35,173 * Rowan Cos. Inc. 1,151,710 33,526 EXCO Resources Inc. 1,821,738 33,484 Core Laboratories NV 221,421 28,962 Southern Union Co. 1,130,891 28,691 * Forest Oil Corp. 1,080,577 27,900 * Dresser-Rand Group Inc. 835,286 26,245 Tidewater Inc. 524,182 24,778 * Atlas Energy Inc. 751,521 23,387 * Oil States International Inc. 504,520 22,875 St. Mary Land & Exploration Co. 634,498 22,087 Patterson-UTI Energy Inc. 1,555,383 21,729 * Atwood Oceanics Inc. 586,542 20,312 Tesoro Corp. 1,422,833 19,777 * Dril-Quip Inc. 319,675 19,449 * Unit Corp. 457,994 19,364 * Patriot Coal Corp. 870,539 17,811 * Quicksilver Resources Inc. 1,201,396 16,904 * Superior Energy Services Inc. 793,602 16,682 * Brigham Exploration Co. 1,004,591 16,023 * SEACOR Holdings Inc. 195,070 15,734 * Mariner Energy Inc. 1,030,248 15,423 World Fuel Services Corp. 572,673 15,256 * Comstock Resources Inc. 473,041 15,043 * Continental Resources Inc. 344,067 14,640 * Exterran Holdings Inc. 603,525 14,587 Frontier Oil Corp. 1,059,350 14,301 Berry Petroleum Co. Class A 491,628 13,844 * Helix Energy Solutions Group Inc. 1,003,409 13,074 * Bristow Group Inc. 346,352 13,068 * Arena Resources Inc. 390,777 13,052 * Gran Tierra Energy Inc. 2,192,525 12,936 * Bill Barrett Corp. 415,675 12,765 * Rosetta Resources Inc. 530,484 12,493 CARBO Ceramics Inc. 198,624 12,382 Holly Corp. 432,707 12,077 * Key Energy Services Inc. 1,259,926 12,032 *,^ SandRidge Energy Inc. 1,561,884 12,027 Lufkin Industries Inc. 150,869 11,941 * CNX Gas Corp. 306,580 11,665 * Swift Energy Co. 378,850 11,646 * McMoRan Exploration Co. 787,808 11,526 Overseas Shipholding Group Inc. 293,769 11,525 Penn Virginia Corp. 460,275 11,277 * Tetra Technologies Inc. 794,738 9,712 * Cobalt International Energy Inc. 673,059 9,154 * Energy XXI Bermuda Ltd. 504,414 9,034 * ATP Oil & Gas Corp. 444,344 8,358 * ION Geophysical Corp. 1,602,551 7,885 * International Coal Group Inc. 1,701,743 7,777 * Cal Dive International Inc. 1,026,874 7,527 * Complete Production Services Inc. 626,049 7,231 * Stone Energy Corp. 406,421 7,214 * Contango Oil & Gas Co. 140,275 7,175 * Hercules Offshore Inc. 1,656,624 7,140 *,^ Clean Energy Fuels Corp. 305,968 6,970 * Global Industries Ltd. 1,017,286 6,531 * Rex Energy Corp. 565,389 6,440 * Carrizo Oil & Gas Inc. 280,527 6,438 * USEC Inc. 1,095,275 6,320 * Enbridge Energy Management LLC 120,315 6,142 * Willbros Group Inc. 450,209 5,407 * BPZ Resources Inc. 712,639 5,238 * Gulfmark Offshore Inc. 188,849 5,014 * Parker Drilling Co. 995,388 4,907 * James River Coal Co. 302,920 4,816 General Maritime Corp. 635,514 4,569 * Hornbeck Offshore Services Inc. 246,046 4,569 * Northern Oil and Gas Inc. 272,383 4,317 * Newpark Resources Inc. 813,887 4,273 *,^ Goodrich Petroleum Corp. 258,798 4,048 * Kodiak Oil & Gas Corp. 1,184,764 4,040 * Pioneer Drilling Co. 554,217 3,902 * Venoco Inc. 303,329 3,892 * Tesco Corp. 331,029 3,863 * Western Refining Inc. 681,502 3,748 *,^ Delta Petroleum Corp. 2,581,083 3,639 * Petroquest Energy Inc. 699,972 3,521 * CVR Energy Inc. 387,871 3,394 * Callon Petroleum Co. 618,040 3,313 Gulf Island Fabrication Inc. 149,231 3,246 * Petroleum Development Corp. 139,019 3,221 *,^ Rentech Inc. 2,959,689 3,048 * Oilsands Quest Inc. 3,836,751 2,836 RPC Inc. 249,492 2,777 * Matrix Service Co. 256,502 2,760 * Boots & Coots Inc. 1,104,050 2,683 * Harvest Natural Resources Inc. 355,919 2,680 * Superior Well Services Inc. 190,106 2,544 W&T Offshore Inc. 300,318 2,523 * Crosstex Energy Inc. 287,541 2,499 * Gulfport Energy Corp. 213,961 2,405 Vaalco Energy Inc. 483,153 2,387 * Warren Resources Inc. 862,478 2,173 * Dawson Geophysical Co. 73,070 2,137 * Syntroleum Corp. 1,002,206 2,125 * Seahawk Drilling Inc. 109,047 2,056 * T-3 Energy Services Inc. 83,018 2,039 *,^ GMX Resources Inc. 236,923 1,948 * Endeavour International Corp. 1,508,194 1,915 * Basic Energy Services Inc. 227,391 1,753 * Bolt Technology Corp. 153,833 1,740 * Clayton Williams Energy Inc. 49,351 1,726 * Rex Stores Corp. 102,859 1,666 * Allis-Chalmers Energy Inc. 458,174 1,622 * PHI Inc. 73,329 1,553 * American Oil & Gas Inc. 225,614 1,534 Houston American Energy Corp. 83,709 1,519 * Natural Gas Services Group Inc. 88,753 1,409 * OYO Geospace Corp. 29,119 1,392 * Abraxas Petroleum Corp. 707,809 1,359 * Westmoreland Coal Co. 103,371 1,305 Panhandle Oil and Gas Inc. Class A 48,790 1,153 * Double Eagle Petroleum Co. 269,916 1,147 * Cheniere Energy Inc. 365,247 1,129 * Gastar Exploration Ltd. 225,822 1,097 * Toreador Resources Corp. 131,828 1,078 *,^ Uranium Energy Corp. 328,049 1,056 * Green Plains Renewable Energy Inc. 73,136 1,044 Alon USA Energy Inc. 139,625 1,012 *,^ Pacific Ethanol Inc. 907,372 1,007 * CREDO Petroleum Corp. 100,830 997 * FX Energy Inc. 287,230 985 *,^ GeoGlobal Resources Inc. 610,152 964 * Bronco Drilling Co. Inc. 203,834 958 * Vantage Drilling Co. 578,613 856 * Union Drilling Inc. 123,487 761 Delek US Holdings Inc. 103,300 752 *,^ Verenium Corp. 116,007 587 * ENGlobal Corp. 208,115 576 * RAM Energy Resources Inc. 355,970 520 * Georesources Inc. 28,145 430 * Mitcham Industries Inc. 56,963 412 * Trico Marine Services Inc. 176,598 410 *,^ Tri-Valley Corp. 197,225 390 *,^ Isramco Inc. 5,663 371 * Approach Resources Inc. 37,965 345 * Gasco Energy Inc. 943,505 302 * TGC Industries Inc. 70,887 286 *,^ NGAS Resources Inc. 180,751 271 * Barnwell Industries Inc. 63,095 268 * Cano Petroleum Inc. 227,791 267 *,^ Sulphco Inc. 705,765 205 *,^ Hyperdynamics Corp. 161,140 197 *,^ BMB Munai Inc. 186,214 179 * Meridian Resource Corp. 633,127 177 * National Coal Corp. 258,584 147 * HKN Inc. 35,214 106 * Geokinetics Inc. 13,371 96 * Evergreen Energy Inc. 496,824 89 * GeoMet Inc. 94,535 84 * Uranium Resources Inc. 114,096 81 * Evolution Petroleum Corp. 15,000 70 * Cubic Energy Inc. 26,928 29 Financials (16.4%) Bank of America Corp. 100,560,862 1,795,011 JPMorgan Chase & Co. 39,845,290 1,783,077 Wells Fargo & Co. 49,112,625 1,528,385 * Citigroup Inc. 214,339,444 868,075 Goldman Sachs Group Inc. 4,937,877 842,550 US Bancorp 19,337,202 500,447 American Express Co. 10,821,731 446,505 Bank of New York Mellon Corp. 12,176,514 376,011 * Berkshire Hathaway Inc. Class B 4,516,286 367,039 Morgan Stanley 12,371,159 362,351 MetLife Inc. 8,279,107 358,816 PNC Financial Services Group Inc. 5,228,862 312,163 Travelers Cos. Inc. 5,524,689 298,002 Prudential Financial Inc. 4,671,595 282,631 Aflac Inc. 4,731,321 256,863 Simon Property Group Inc. 2,886,177 242,150 State Street Corp. 5,002,037 225,792 BB&T Corp. 6,952,971 225,207 CME Group Inc. 672,622 212,623 Capital One Financial Corp. 4,549,730 188,404 Charles Schwab Corp. 9,988,817 186,691 Franklin Resources Inc. 1,622,825 179,971 Chubb Corp. 3,454,096 179,095 ACE Ltd. 3,401,972 177,923 Allstate Corp. 5,153,961 166,524 T Rowe Price Group Inc. 2,604,236 143,051 SunTrust Banks Inc. 5,047,323 135,218 Marsh & McLennan Cos. Inc. 5,334,505 130,269 Loews Corp. 3,475,589 129,570 Vornado Realty Trust 1,640,657 124,198 Progressive Corp. 6,477,157 123,649 Northern Trust Corp. 2,198,033 121,463 Hartford Financial Services Group Inc. 4,227,860 120,156 Public Storage 1,285,950 118,295 Ameriprise Financial Inc. 2,578,900 116,979 Equity Residential 2,792,815 109,339 AON Corp. 2,493,255 106,487 Boston Properties Inc. 1,403,070 105,848 Fifth Third Bancorp 7,641,491 103,848 * Berkshire Hathaway Inc. Class A 848 103,286 HCP Inc. 2,964,936 97,843 Annaly Capital Management Inc. 5,590,941 96,052 Invesco Ltd. 4,336,408 95,011 Regions Financial Corp. 12,013,957 94,310 Principal Financial Group Inc. 3,225,383 94,213 Lincoln National Corp. 3,054,881 93,785 Host Hotels & Resorts Inc. 6,382,368 93,502 * Genworth Financial Inc. Class A 4,940,918 90,616 Unum Group 3,355,219 83,109 Discover Financial Services 5,488,936 81,785 NYSE Euronext 2,630,032 77,875 Ventas Inc. 1,584,109 75,213 AvalonBay Communities Inc. 823,903 71,144 * IntercontinentalExchange Inc. 630,155 70,691 KeyCorp 8,885,008 68,859 Hudson City Bancorp Inc. 4,781,577 67,707 New York Community Bancorp Inc. 4,068,106 67,286 Comerica Inc. 1,759,995 66,950 XL Capital Ltd. Class A 3,459,565 65,386 Plum Creek Timber Co. Inc. 1,646,712 64,074 Kimco Realty Corp. 4,062,520 63,538 ProLogis 4,788,421 63,207 ^ M&T Bank Corp. 776,690 61,654 Moody's Corp. 2,033,377 60,493 * SLM Corp. 4,800,425 60,101 People's United Financial Inc. 3,784,231 59,185 Health Care REIT Inc. 1,244,885 56,306 PartnerRe Ltd. 679,271 54,151 Willis Group Holdings PLC 1,702,661 53,276 * TD Ameritrade Holding Corp. 2,675,422 50,994 BlackRock Inc. 232,564 50,643 Everest Re Group Ltd. 611,517 49,490 * Leucadia National Corp. 1,967,441 48,812 Legg Mason Inc. 1,633,107 46,821 * Arch Capital Group Ltd. 599,094 45,681 Cincinnati Financial Corp. 1,565,284 45,237 Federal Realty Investment Trust 619,782 45,126 Torchmark Corp. 837,541 44,817 SL Green Realty Corp. 781,095 44,733 Axis Capital Holdings Ltd. 1,369,297 42,804 *,^ American International Group Inc. 1,226,945 41,888 Assurant Inc. 1,186,452 40,790 Marshall & Ilsley Corp. 5,044,416 40,608 AMB Property Corp. 1,482,032 40,371 Nationwide Health Properties Inc. 1,135,623 39,917 * CB Richard Ellis Group Inc. Class A 2,518,069 39,911 Digital Realty Trust Inc. 735,531 39,866 Huntington Bancshares Inc. 7,235,364 38,854 Liberty Property Trust 1,140,114 38,695 Reinsurance Group of America Inc. Class A 736,612 38,687 WR Berkley Corp. 1,464,372 38,205 Macerich Co. 991,412 37,981 * MSCI Inc. Class A 1,046,847 37,791 Eaton Vance Corp. 1,125,339 37,744 Rayonier Inc. 804,330 36,541 RenaissanceRe Holdings Ltd. 631,369 35,836 * Markel Corp. 94,509 35,409 Assured Guaranty Ltd. 1,586,815 34,862 Transatlantic Holdings Inc. 651,118 34,379 * Affiliated Managers Group Inc. 425,674 33,628 Regency Centers Corp. 894,853 33,530 Fidelity National Financial Inc. Class A 2,216,474 32,848 ^ Realty Income Corp. 1,056,266 32,417 * AmeriCredit Corp. 1,350,491 32,088 * First Horizon National Corp. 2,278,742 32,016 * NASDAQ OMX Group Inc. 1,497,564 31,629 HCC Insurance Holdings Inc. 1,139,391 31,447 * E*Trade Financial Corp. 18,889,684 31,168 Waddell & Reed Financial Inc. 863,793 31,131 First American Corp. 918,135 31,070 Old Republic International Corp. 2,437,525 30,908 Jones Lang LaSalle Inc. 423,566 30,874 Cullen/Frost Bankers Inc. 546,220 30,479 *,^ St. Joe Co. 935,224 30,254 Alexandria Real Estate Equities Inc. 447,493 30,251 Hospitality Properties Trust 1,250,196 29,942 SEI Investments Co. 1,350,791 29,677 Commerce Bancshares Inc. 715,004 29,415 ^ Zions Bancorporation 1,330,387 29,029 White Mountains Insurance Group Ltd. 80,781 28,677 Senior Housing Properties Trust 1,290,217 28,578 Duke Realty Corp. 2,268,267 28,126 Mack-Cali Realty Corp. 795,965 28,058 UDR Inc. 1,548,786 27,321 First Niagara Financial Group Inc. 1,905,104 27,091 Camden Property Trust 650,277 27,071 Raymond James Financial Inc. 997,301 26,668 Essex Property Trust Inc. 294,980 26,533 Janus Capital Group Inc. 1,841,827 26,320 Validus Holdings Ltd. 938,416 25,835 Developers Diversified Realty Corp. 2,102,058 25,582 Arthur J Gallagher & Co. 1,031,771 25,330 Chimera Investment Corp. 6,454,979 25,110 Weingarten Realty Investors 1,152,438 24,847 Federated Investors Inc. Class B 934,978 24,665 Aspen Insurance Holdings Ltd. 841,662 24,274 Jefferies Group Inc. 1,022,068 24,192 City National Corp. 443,510 23,936 StanCorp Financial Group Inc. 497,634 23,702 Corporate Office Properties Trust SBI 589,762 23,667 Washington Federal Inc. 1,138,376 23,132 Highwoods Properties Inc. 720,925 22,875 Apollo Investment Corp. 1,779,155 22,649 Hanover Insurance Group Inc. 512,091 22,332 Associated Banc-Corp 1,613,015 22,260 Brown & Brown Inc. 1,224,237 21,938 Valley National Bancorp 1,424,207 21,890 Apartment Investment & Management Co. 1,187,150 21,855 Bank of Hawaii Corp. 486,035 21,847 American Financial Group Inc. 766,424 21,805 Taubman Centers Inc. 541,362 21,611 MFA Financial Inc. 2,845,352 20,942 TCF Financial Corp. 1,279,515 20,395 HRPT Properties Trust 2,571,599 20,007 Ares Capital Corp. 1,328,870 19,720 BRE Properties Inc. 549,981 19,662 * SVB Financial Group 412,227 19,234 Allied World Assurance Co. Holdings Ltd. 427,303 19,165 National Retail Properties Inc. 834,837 19,059 Protective Life Corp. 865,964 19,043 Popular Inc. 6,479,509 18,855 Greenhill & Co. Inc. 228,756 18,779 FirstMerit Corp. 868,763 18,739 Platinum Underwriters Holdings Ltd. 504,806 18,718 Washington Real Estate Investment Trust 604,456 18,466 * ProAssurance Corp. 313,129 18,331 Endurance Specialty Holdings Ltd. 490,226 18,212 Fulton Financial Corp. 1,787,183 18,211 CBL & Associates Properties Inc. 1,325,426 18,158 * Forest City Enterprises Inc. Class A 1,222,924 17,622 Tanger Factory Outlet Centers 408,126 17,615 Entertainment Properties Trust 425,131 17,486 * Alleghany Corp. 60,023 17,455 ^ Prosperity Bancshares Inc. 422,643 17,328 Omega Healthcare Investors Inc. 888,473 17,316 Westamerica Bancorporation 295,600 17,041 BioMed Realty Trust Inc. 993,850 16,438 LaSalle Hotel Properties 700,173 16,314 BancorpSouth Inc. 761,672 15,965 Brandywine Realty Trust 1,306,159 15,948 Home Properties Inc. 340,487 15,935 Equity Lifestyle Properties Inc. 292,089 15,738 Iberiabank Corp. 262,137 15,731 * Signature Bank 410,997 15,227 Mid-America Apartment Communities Inc. 293,068 15,178 Douglas Emmett Inc. 984,197 15,127 * Stifel Financial Corp. 277,032 14,890 Wilmington Trust Corp. 894,141 14,816 Trustmark Corp. 605,389 14,790 * Conseco Inc. 2,368,635 14,733 CapitalSource Inc. 2,624,524 14,671 American Campus Communities Inc. 529,633 14,650 American Capital Ltd. 2,864,949 14,554 Zenith National Insurance Corp. 378,271 14,495 Synovus Financial Corp. 4,391,088 14,447 BOK Financial Corp. 274,061 14,372 Unitrin Inc. 505,022 14,166 Potlatch Corp. 403,498 14,139 * Pinnacle Financial Partners Inc. 931,554 14,076 Healthcare Realty Trust Inc. 602,234 14,026 * Knight Capital Group Inc. Class A 897,102 13,681 Montpelier Re Holdings Ltd. 808,173 13,585 Whitney Holding Corp. 979,557 13,508 Kilroy Realty Corp. 437,899 13,505 Erie Indemnity Co. Class A 310,898 13,409 Radian Group Inc. 841,608 13,163 * PHH Corp. 556,465 13,116 Northwest Bancshares Inc. 1,106,858 12,994 East West Bancorp Inc. 743,118 12,945 Umpqua Holdings Corp. 955,559 12,671 DiamondRock Hospitality Co. 1,239,758 12,534 TFS Financial Corp. 937,779 12,519 UMB Financial Corp. 307,827 12,498 Hancock Holding Co. 298,308 12,472 Susquehanna Bancshares Inc. 1,259,083 12,352 Delphi Financial Group Inc. 488,086 12,280 NewAlliance Bancshares Inc. 971,930 12,266 Mercury General Corp. 277,778 12,144 Astoria Financial Corp. 836,216 12,125 Webster Financial Corp. 685,121 11,983 International Bancshares Corp. 520,703 11,971 *,^ MGIC Investment Corp. 1,087,289 11,928 *,^ Federal National Mortgage Assn. 11,311,623 11,877 Cash America International Inc. 298,063 11,768 Redwood Trust Inc. 747,129 11,521 Wintrust Financial Corp. 305,408 11,364 Max Capital Group Ltd. 490,628 11,280 * Sunstone Hotel Investors Inc. 998,279 11,151 ^ United Bankshares Inc. 424,607 11,133 * Texas Capital Bancshares Inc. 582,782 11,067 DCT Industrial Trust Inc. 2,101,765 10,992 MB Financial Inc. 487,098 10,974 Glacier Bancorp Inc. 717,813 10,932 Post Properties Inc. 491,612 10,825 RLI Corp. 186,358 10,626 PS Business Parks Inc. 198,449 10,597 * MBIA Inc. 1,683,672 10,557 Extra Space Storage Inc. 832,087 10,551 Old National Bancorp 882,850 10,550 Franklin Street Properties Corp. 728,689 10,515 First Financial Bancorp 577,985 10,282 Argo Group International Holdings Ltd. 315,493 10,282 * Allied Capital Corp. 2,016,502 10,022 EastGroup Properties Inc. 264,526 9,983 First Midwest Bancorp Inc. 721,922 9,782 National Health Investors Inc. 250,012 9,690 * Ashford Hospitality Trust Inc. 1,351,341 9,689 DuPont Fabros Technology Inc. 446,874 9,648 Sovran Self Storage Inc. 273,633 9,539 Tower Group Inc. 428,420 9,498 *,^ Federal Home Loan Mortgage Corp. 7,472,617 9,490 Hatteras Financial Corp. 367,586 9,473 FNB Corp. 1,155,032 9,367 * Portfolio Recovery Associates Inc. 170,333 9,346 American National Insurance Co. 81,124 9,211 Capstead Mortgage Corp. 751,403 8,987 * United Community Banks Inc. 2,029,869 8,952 Selective Insurance Group 533,419 8,855 First Financial Bankshares Inc. 168,817 8,703 * KBW Inc. 316,393 8,511 * Western Alliance Bancorp 1,483,791 8,443 Medical Properties Trust Inc. 805,360 8,440 First Citizens BancShares Inc. Class A 41,564 8,261 Equity One Inc. 427,854 8,082 * Piper Jaffray Cos. 198,346 7,993 * MF Global Holdings Ltd. 985,771 7,955 PacWest Bancorp 348,278 7,948 Capitol Federal Financial 212,126 7,946 *,^ iStar Financial Inc. 1,729,942 7,940 Community Bank System Inc. 346,926 7,903 * Ocwen Financial Corp. 709,394 7,867 NBT Bancorp Inc. 340,465 7,780 CVB Financial Corp. 767,605 7,622 * Investment Technology Group Inc. 454,139 7,580 ^ Prospect Capital Corp. 623,066 7,570 American Capital Agency Corp. 294,075 7,528 Acadia Realty Trust 415,919 7,428 Cousins Properties Inc. 879,985 7,313 * Ezcorp Inc. Class A 351,673 7,244 * Nara Bancorp Inc. 822,972 7,209 Cathay General Bancorp 617,340 7,192 * optionsXpress Holdings Inc. 440,822 7,181 PrivateBancorp Inc. Class A 519,541 7,118 National Penn Bancshares Inc. 1,018,675 7,029 Employers Holdings Inc. 469,988 6,979 Colonial Properties Trust 534,829 6,889 Inland Real Estate Corp. 747,576 6,840 Investors Real Estate Trust 756,277 6,822 S&T Bancorp Inc. 325,171 6,796 Park National Corp. 106,011 6,606 Anworth Mortgage Asset Corp. 975,722 6,576 * Interactive Brokers Group Inc. 404,364 6,530 * Greenlight Capital Re Ltd. Class A 242,323 6,465 LTC Properties Inc. 238,506 6,454 * Pico Holdings Inc. 167,526 6,230 Provident Financial Services Inc. 517,359 6,157 Infinity Property & Casualty Corp. 135,429 6,154 Lexington Realty Trust 937,692 6,104 Horace Mann Educators Corp. 402,365 6,060 * Dollar Financial Corp. 250,527 6,028 * First Cash Financial Services Inc. 272,827 5,885 * Riskmetrics Group Inc. 258,189 5,838 Brookline Bancorp Inc. 546,711 5,817 Getty Realty Corp. 246,150 5,760 * Investors Bancorp Inc. 434,776 5,739 * Navigators Group Inc. 144,743 5,693 Harleysville National Corp. 840,532 5,632 City Holding Co. 157,137 5,388 Columbia Banking System Inc. 263,913 5,360 * Forestar Group Inc. 283,009 5,343 Trustco Bank Corp. 851,756 5,255 Bank of the Ozarks Inc. 149,127 5,248 U-Store-It Trust 722,395 5,201 Hersha Hospitality Trust 1,003,050 5,196 Nelnet Inc. Class A 276,696 5,135 BlackRock Kelso Capital Corp. 515,388 5,133 American Equity Investment Life Holding Co. 481,253 5,125 First Potomac Realty Trust 340,602 5,119 First Commonwealth Financial Corp. 754,786 5,065 * Alexander's Inc. 16,907 5,057 * World Acceptance Corp. 139,448 5,031 Safety Insurance Group Inc. 133,038 5,012 Saul Centers Inc. 120,308 4,981 * Hilltop Holdings Inc. 415,338 4,880 Hercules Technology Growth Capital Inc. 459,815 4,869 Harleysville Group Inc. 143,452 4,843 Sterling Bancshares Inc. 845,306 4,717 Chemical Financial Corp. 193,747 4,576 ^ Pennsylvania Real Estate Investment Trust 365,306 4,555 * Enstar Group Ltd. 65,785 4,550 * National Financial Partners Corp. 322,399 4,546 * FBR Capital Markets Corp. 975,788 4,440 MarketAxess Holdings Inc. 281,516 4,428 Dime Community Bancshares 349,695 4,417 Government Properties Income Trust 168,169 4,374 Home Bancshares Inc. 165,199 4,368 Fifth Street Finance Corp. 375,907 4,364 Boston Private Financial Holdings Inc. 590,124 4,349 * Maguire Properties Inc. 1,399,161 4,309 Sun Communities Inc. 168,742 4,252 SCBT Financial Corp. 112,158 4,154 American Physicians Capital Inc. 129,955 4,152 * Broadpoint Gleacher Securities Inc. 1,024,976 4,100 Oriental Financial Group Inc. 301,533 4,071 * LaBranche & Co. Inc. 763,608 4,017 Meadowbrook Insurance Group Inc. 506,115 3,998 * AMERISAFE Inc. 243,589 3,988 * CNA Surety Corp. 222,931 3,966 National Western Life Insurance Co. Class A 21,325 3,931 * Altisource Portfolio Solutions SA 173,787 3,893 Provident New York Bancorp 409,944 3,886 BGC Partners Inc. Class A 633,773 3,872 * Safeguard Scientifics Inc. 294,803 3,832 Evercore Partners Inc. Class A 126,948 3,808 ^ Life Partners Holdings Inc. 170,879 3,788 GAMCO Investors Inc. 81,869 3,725 Universal Health Realty Income Trust 105,175 3,717 Independent Bank Corp. 148,805 3,670 Community Trust Bancorp Inc. 134,470 3,643 Bank Mutual Corp. 557,313 3,623 *,^ Ambac Financial Group Inc. 6,489,745 3,613 PennantPark Investment Corp. 347,176 3,597 * PMI Group Inc. 661,155 3,583 Compass Diversified Holdings 233,205 3,559 * Citizens Inc. 514,415 3,555 * Beneficial Mutual Bancorp Inc. 365,950 3,469 Cedar Shopping Centers Inc. 436,158 3,450 Simmons First National Corp. Class A 125,023 3,447 Duff & Phelps Corp. Class A 205,655 3,443 * Credit Acceptance Corp. 82,579 3,406 * Tejon Ranch Co. 111,282 3,396 * First Industrial Realty Trust Inc. 432,761 3,358 WesBanco Inc. 205,151 3,336 * eHealth Inc. 210,905 3,322 Suffolk Bancorp 107,092 3,289 Glimcher Realty Trust 645,557 3,273 Flagstone Reinsurance Holdings Ltd. 284,254 3,258 Amtrust Financial Services Inc. 232,479 3,243 OneBeacon Insurance Group Ltd. Class A 187,692 3,238 Cohen & Steers Inc. 128,719 3,213 FBL Financial Group Inc. Class A 130,496 3,195 Oritani Financial Corp. 197,546 3,175 United Fire & Casualty Co. 175,260 3,153 Arrow Financial Corp. 117,022 3,147 Wilshire Bancorp Inc. 284,782 3,141 Parkway Properties Inc. 167,028 3,137 1st Source Corp. 177,362 3,113 GFI Group Inc. 532,356 3,077 ^ First BanCorp 1,274,840 3,072 Calamos Asset Management Inc. Class A 210,888 3,024 Resource Capital Corp. 444,271 3,003 Cardinal Financial Corp. 280,747 2,998 * GLG Partners Inc. 971,612 2,983 * MCG Capital Corp. 572,348 2,982 Walter Investment Management Corp. 185,575 2,969 Trico Bancshares 148,320 2,952 * Citizens Republic Bancorp Inc. 2,476,043 2,922 ESSA Bancorp Inc. 232,882 2,920 SY Bancorp Inc. 128,171 2,916 * Tree.com Inc. 318,615 2,915 SWS Group Inc. 252,762 2,914 CapLease Inc. 523,635 2,906 * FPIC Insurance Group Inc. 103,788 2,814 SeaBright Insurance Holdings Inc. 253,819 2,795 TICC Capital Corp. 422,393 2,784 Great Southern Bancorp Inc. 123,554 2,773 MVC Capital Inc. 203,781 2,765 StellarOne Corp. 206,723 2,764 ^ TowneBank 197,607 2,759 Maiden Holdings Ltd. 372,732 2,754 * Penson Worldwide Inc. 273,010 2,749 Westfield Financial Inc. 298,738 2,745 * First Marblehead Corp. 966,074 2,744 State Auto Financial Corp. 151,736 2,724 Renasant Corp. 168,143 2,721 Flushing Financial Corp. 213,820 2,707 Ramco-Gershenson Properties Trust 240,304 2,706 NorthStar Realty Finance Corp. 637,971 2,686 * United America Indemnity Ltd. Class A 279,508 2,675 * Strategic Hotels & Resorts Inc. 622,422 2,645 OceanFirst Financial Corp. 232,502 2,641 Kearny Financial Corp. 250,578 2,614 Washington Trust Bancorp Inc. 137,477 2,563 * TradeStation Group Inc. 364,980 2,558 Agree Realty Corp. 110,657 2,530 * Phoenix Cos. Inc. 1,039,252 2,515 Camden National Corp. 77,712 2,495 * FelCor Lodging Trust Inc. 435,459 2,482 Invesco Mortgage Capital Inc. 106,557 2,451 Consolidated-Tomoka Land Co. 77,682 2,448 First Financial Corp. 84,390 2,444 Tompkins Financial Corp. 66,137 2,413 Northfield Bancorp Inc. 166,521 2,411 WSFS Financial Corp. 61,278 2,390 Mission West Properties Inc. 345,264 2,375 Associated Estates Realty Corp. 171,539 2,366 Sandy Spring Bancorp Inc. 156,041 2,341 * Virginia Commerce Bancorp Inc. 350,953 2,334 * Seacoast Banking Corp. of Florida 1,338,114 2,288 Southside Bancshares Inc. 104,340 2,251 One Liberty Properties Inc. 134,578 2,242 Bancfirst Corp. 52,620 2,205 * Bancorp Inc. 244,900 2,180 Urstadt Biddle Properties Inc. Class A 136,940 2,165 * Metro Bancorp Inc. 156,374 2,153 NYMAGIC Inc. 100,618 2,136 Cogdell Spencer Inc. 287,782 2,130 Federal Agricultural Mortgage Corp. 187,756 2,127 Sterling Bancorp 210,668 2,117 Danvers Bancorp Inc. 150,991 2,088 Gladstone Capital Corp. 173,509 2,047 Rewards Network Inc. 151,036 2,024 Univest Corp. of Pennsylvania 107,713 2,013 Lakeland Financial Corp. 105,626 2,012 Republic Bancorp Inc. Class A 106,201 2,001 First Mercury Financial Corp. 153,481 2,000 ^ National Bankshares Inc. 73,377 2,000 Education Realty Trust Inc. 348,062 1,998 Kite Realty Group Trust 417,026 1,973 Capital Southwest Corp. 21,588 1,962 Baldwin & Lyons Inc. 81,294 1,958 Peoples Bancorp Inc. 117,356 1,934 Diamond Hill Investment Group Inc. 28,163 1,932 Donegal Group Inc. Class A 131,987 1,915 *,^ Taylor Capital Group Inc. 147,539 1,915 US Global Investors Inc. Class A 193,533 1,914 Stewart Information Services Corp. 138,648 1,913 Medallion Financial Corp. 238,642 1,900 Lakeland Bancorp Inc. 213,457 1,889 National Interstate Corp. 90,526 1,875 Presidential Life Corp. 187,505 1,869 * Cardtronics Inc. 148,503 1,867 Abington Bancorp Inc. 235,745 1,862 First Financial Holdings Inc. 121,784 1,834 Union First Market Bankshares Corp. 120,708 1,823 Advance America Cash Advance Centers Inc. 310,980 1,810 *,^ Hanmi Financial Corp. 752,595 1,806 Monmouth Real Estate Investment Corp. Class A 212,825 1,790 Cypress Sharpridge Investments Inc. 133,663 1,788 First Bancorp 131,963 1,784 * Eagle Bancorp Inc. 147,481 1,748 *,^ Pacific Capital Bancorp NA 950,704 1,721 First Merchants Corp. 246,420 1,715 * Harris & Harris Group Inc. 370,940 1,710 ^ Capital City Bank Group Inc. 119,314 1,700 * RAIT Financial Trust 852,557 1,688 * Encore Capital Group Inc. 99,361 1,634 * Guaranty Bancorp 1,017,448 1,618 Westwood Holdings Group Inc. 43,734 1,609 BankFinancial Corp. 174,024 1,596 West Bancorporation Inc. 240,498 1,582 Centerstate Banks Inc. 127,005 1,556 EMC Insurance Group Inc. 68,723 1,548 Berkshire Hills Bancorp Inc. 83,779 1,536 Oppenheimer Holdings Inc. Class A 60,048 1,532 * BankAtlantic Bancorp Inc. Class A 863,984 1,529 American Physicians Service Group Inc. 60,994 1,525 * Virtus Investment Partners Inc. 71,975 1,500 * International Assets Holding Corp. 100,173 1,500 Clifton Savings Bancorp Inc. 161,213 1,494 Heartland Financial USA Inc. 93,060 1,486 ^ German American Bancorp Inc. 97,870 1,481 Kohlberg Capital Corp. 257,191 1,456 Student Loan Corp. 40,964 1,455 ^ CompuCredit Holdings Corp. 280,713 1,448 Ames National Corp. 71,088 1,425 First of Long Island Corp. 58,903 1,420 NGP Capital Resources Co. 165,938 1,414 Sanders Morris Harris Group Inc. 224,985 1,393 * PMA Capital Corp. Class A 226,266 1,389 MainSource Financial Group Inc. 201,401 1,355 * Primus Guaranty Ltd. 321,798 1,352 ^ Smithtown Bancorp Inc. 326,677 1,349 Bryn Mawr Bank Corp. 72,648 1,319 Bancorp Rhode Island Inc. 47,973 1,312 Gladstone Commercial Corp. 90,542 1,308 First Bancorp Inc. 80,666 1,286 First Community Bancshares Inc. 102,975 1,274 ViewPoint Financial Group 76,669 1,243 Merchants Bancshares Inc. 56,567 1,228 LSB Corp. 96,899 1,210 *,^ Newcastle Investment Corp. 371,804 1,201 * Sun Bancorp Inc. 300,283 1,183 * NewStar Financial Inc. 181,654 1,159 Penns Woods Bancorp Inc. 34,136 1,145 United Financial Bancorp Inc. 80,744 1,129 Center Bancorp Inc. 135,366 1,125 First South Bancorp Inc. 89,864 1,123 Ameris Bancorp 123,650 1,117 American National Bankshares Inc. 54,677 1,102 ^ Old Second Bancorp Inc. 166,567 1,098 South Financial Group Inc. 1,560,823 1,079 First Financial Northwest Inc. 157,223 1,074 Peapack Gladstone Financial Corp. 67,818 1,065 Thomas Properties Group Inc. 313,390 1,044 * Grubb & Ellis Co. 467,551 1,029 BRT Realty Trust 151,060 997 Southwest Bancorp Inc. 120,524 997 * Cowen Group Inc. Class A 175,894 996 Care Investment Trust Inc. 109,745 979 ^ BancTrust Financial Group Inc. 201,005 975 * Meridian Interstate Bancorp Inc. 93,403 971 ESB Financial Corp. 75,238 970 *,^ Arbor Realty Trust Inc. 296,640 961 Gladstone Investment Corp. 160,567 960 * Center Financial Corp. 196,768 954 Financial Institutions Inc. 64,801 947 First Busey Corp. 211,602 935 Shore Bancshares Inc. 64,560 920 * Thomas Weisel Partners Group Inc. 232,748 912 * Heritage Financial Corp. 60,034 906 Eastern Insurance Holdings Inc. 86,093 873 ^ Asta Funding Inc. 121,304 854 * Ladenburg Thalmann Financial Services Inc. 877,990 825 * Republic First Bancorp Inc. 212,839 824 * Crawford & Co. Class B 201,230 819 * Marlin Business Services Corp. 79,755 809 * Asset Acceptance Capital Corp. 127,683 806 Enterprise Financial Services Corp. 70,392 779 Meta Financial Group Inc. 30,830 775 Rome Bancorp Inc. 87,903 761 * First Acceptance Corp. 367,252 749 * American Safety Insurance Holdings Ltd. 44,940 746 TF Financial Corp. 38,622 737 Winthrop Realty Trust 61,130 736 Eastern Virginia Bankshares Inc. 95,870 724 K-Fed Bancorp 80,583 719 Sierra Bancorp 55,532 716 Citizens & Northern Corp. 56,860 714 ^ United Security Bancshares 47,289 708 *,^ Sterling Financial Corp. 1,238,606 706 *,^ Green Bankshares Inc. 86,485 706 Norwood Financial Corp. 25,774 696 CoBiz Financial Inc. 108,639 677 UMH Properties Inc. 82,202 672 * First Keystone Financial Inc. 50,444 668 ^ First United Corp. 111,259 668 Arlington Asset Investment Corp. Class A 37,370 666 Mercer Insurance Group Inc. 36,552 658 Alliance Financial Corp. 22,237 656 * Intervest Bancshares Corp. Class A 165,107 652 * Pacific Mercantile Bancorp 236,891 651 PMC Commercial Trust 87,483 640 State Bancorp Inc. 79,925 629 Kansas City Life Insurance Co. 19,744 623 Pacific Continental Corp. 59,102 621 * Avatar Holdings Inc. 28,340 616 *,^ W Holding Co. Inc. 61,285 613 * Waterstone Financial Inc. 168,185 609 * Gramercy Capital Corp. 215,446 601 Alliance Bancorp Inc. of Pennsylvania 69,673 594 * Cape Bancorp Inc. 71,214 575 Main Street Capital Corp. 36,753 574 * Stratus Properties Inc. 57,885 572 Washington Banking Co. 44,861 565 Bank of Marin Bancorp 16,895 559 * Cohen & Co. Inc. 98,792 557 ^ Bridge Bancorp Inc. 23,555 551 Citizens South Banking Corp. 87,282 548 First Place Financial Corp. 135,084 539 Urstadt Biddle Properties Inc. 37,652 535 * NewBridge Bancorp 150,777 535 West Coast Bancorp 205,801 531 Horizon Bancorp 26,892 519 * Maui Land & Pineapple Co. Inc. 82,565 514 Cheviot Financial Corp. 55,789 514 Resource America Inc. Class A 105,971 509 Century Bancorp Inc. Class A 26,409 507 Dynex Capital Inc. 55,325 498 CFS Bancorp Inc. 110,858 491 ^ Banner Corp. 125,836 483 United Western Bancorp Inc. 315,602 483 Yadkin Valley Financial Corp. 111,161 478 * AmeriServ Financial Inc. 276,057 469 *,^ Superior Bancorp 146,938 466 Indiana Community Bancorp 50,894 466 *,^ Central Pacific Financial Corp. 274,550 461 ECB Bancorp Inc. 37,395 460 Wainwright Bank & Trust Co. 46,834 455 Middleburg Financial Corp. 30,001 452 ^ Ohio Valley Banc Corp. 19,930 429 Roma Financial Corp. 33,899 425 Mercantile Bank Corp. 106,988 420 Firstbank Corp. 70,113 414 * Heritage Commerce Corp. 98,860 413 *,^ Macatawa Bank Corp. 232,734 407 Independence Holding Co. 42,503 403 HopFed Bancorp Inc. 31,963 392 Federal Agricultural Mortgage Corp. Class A 38,986 390 Investors Title Co. 11,424 389 Codorus Valley Bancorp Inc. 53,267 383 * Hallmark Financial Services 41,687 375 Commercial National Financial Corp. 21,501 367 First Defiance Financial Corp. 36,223 367 Bar Harbor Bankshares 11,975 365 JMP Group Inc. 42,675 363 Pulaski Financial Corp. 53,968 362 Epoch Holding Corp. 30,231 341 Farmers Capital Bank Corp. 39,599 339 *,^ Cascade Bancorp 615,629 339 * Consumer Portfolio Services Inc. 150,551 337 LNB Bancorp Inc. 75,880 337 Hawthorn Bancshares Inc. 27,856 336 Capital Bank Corp. 75,053 335 *,^ Capitol Bancorp Ltd. 138,217 334 Pamrapo Bancorp Inc. 38,416 312 Comm Bancorp Inc. 17,023 311 Universal Insurance Holdings Inc. 60,860 308 Hingham Institution for Savings 8,800 305 * United Community Financial Corp. 198,347 299 MutualFirst Financial Inc. 42,957 286 VIST Financial Corp. 31,839 286 Parkvale Financial Corp. 37,310 278 * HMN Financial Inc. 49,017 270 * Premierwest Bancorp 582,314 262 Provident Financial Holdings Inc. 74,985 261 * American Independence Corp. 41,159 257 * Unity Bancorp Inc. 48,711 255 Jefferson Bancshares Inc. 53,134 243 Camco Financial Corp. 81,410 239 Rockville Financial Inc. 18,914 231 First Pactrust Bancorp Inc. 29,658 230 *,^ Bank of Florida Corp. 287,170 227 Old Point Financial Corp. 14,777 218 Porter Bancorp Inc. 16,054 210 Wayne Savings Bancshares Inc. 23,970 203 *,^ Anchor Bancorp Wisconsin Inc. 178,717 197 C&F Financial Corp. 9,833 195 Tower Bancorp Inc. 7,213 193 Peoples Financial Corp. 12,888 193 ^ Independent Bank Corp. 275,184 193 *,^ United Security Bancshares 38,287 190 Colony Bankcorp Inc. 31,934 186 * Home Bancorp Inc. 13,105 183 Ameriana Bancorp 68,107 180 WSB Holdings Inc. 54,300 180 *,^ City Bank 159,099 180 CNB Financial Corp. 11,579 179 * Southern Community Financial Corp. 76,881 171 Cadence Financial Corp. 91,911 168 *,^ Preferred Bank 119,772 163 * Bank of Granite Corp. 131,501 159 *,^ First State Bancorporation 288,977 159 * Royal Bancshares of Pennsylvania Inc. 64,132 158 *,^ Frontier Financial Corp. 80,179 156 First M&F Corp. 48,652 155 Citizens Holding Co. 6,279 155 *,^ Capital Trust Inc. Class A 94,664 147 MBT Financial Corp. 103,204 142 Legacy Bancorp Inc. 14,990 142 ^ Hampton Roads Bankshares Inc. 91,000 142 * BCSB Bancorp Inc. 14,710 138 * Transcontinental Realty Investors Inc. 10,500 131 * North Valley Bancorp 73,241 129 ^ Integra Bank Corp. 207,677 129 * Vestin Realty Mortgage II Inc. 74,163 128 * Encore Bancshares Inc. 13,201 125 First Federal Bancshares of Arkansas Inc. 31,337 120 Midsouth Bancorp Inc. 7,232 119 * Crawford & Co. Class A 39,287 119 *,^ Amcore Financial Inc. 233,264 106 * HFF Inc. Class A 14,108 105 First Security Group Inc. 44,571 96 Atlantic Coast Federal Corp. 35,784 93 * Midwest Banc Holdings Inc. 327,380 88 ^ FNB United Corp. 71,605 87 *,^ TIB Financial Corp. 103,293 73 Cascade Financial Corp. 37,178 73 QC Holdings Inc. 12,637 65 * Fox Chase Bancorp Inc. 5,558 60 Community Bankers Trust Corp. 14,000 41 * Northern States Financial Corp. 11,261 37 * Community Capital Corp. 12,340 36 California First National Bancorp 2,636 35 *,^ TierOne Corp. 102,307 33 Auburn National Bancorporation Inc. 1,490 31 * Nicholas Financial Inc. 3,659 28 *,^ PAB Bankshares Inc. 11,599 25 * Valley National Bancorp Warrants Exp. 06/30/15 6,511 23 United Bancshares Inc. 1,838 19 * Firstcity Financial Corp. 2,602 18 Summit Financial Group Inc. 4,051 16 * SI Financial Group Inc. 1,122 7 New Hampshire Thrift Bancshares Inc. 600 6 Wilber Corp. 702 5 Teton Advisors Inc. Class B 967 2 * Gainsco Inc. 222 2 * Central Jersey Bancorp 600 2 National Security Group Inc. 100 1 Health Care (12.4%) Johnson & Johnson 27,898,146 1,818,959 Pfizer Inc. 81,593,716 1,399,332 Merck & Co. Inc. 30,884,813 1,153,548 Abbott Laboratories 15,639,600 823,894 * Amgen Inc. 10,234,125 611,591 Medtronic Inc. 11,191,319 503,945 Bristol-Myers Squibb Co. 17,307,920 462,121 * Gilead Sciences Inc. 9,099,504 413,845 UnitedHealth Group Inc. 11,749,609 383,860 Eli Lilly & Co. 10,456,403 378,731 Baxter International Inc. 6,095,780 354,774 * Medco Health Solutions Inc. 4,820,819 311,232 * WellPoint Inc. 4,634,598 298,375 * Celgene Corp. 4,647,299 287,947 * Express Scripts Inc. 2,639,042 268,549 Covidien PLC 5,048,782 253,853 * Thermo Fisher Scientific Inc. 4,128,854 212,388 Allergan Inc. 3,073,500 200,761 Becton Dickinson and Co. 2,397,797 188,779 McKesson Corp. 2,709,967 178,099 Stryker Corp. 3,016,632 172,612 * Biogen Idec Inc. 2,924,557 167,753 Aetna Inc. 4,384,135 153,927 * Genzyme Corp. 2,683,681 139,095 * St. Jude Medical Inc. 3,380,192 138,757 * Intuitive Surgical Inc. 386,200 134,448 Cardinal Health Inc. 3,667,589 132,143 * Zimmer Holdings Inc. 2,153,840 127,507 * Boston Scientific Corp. 15,274,881 110,285 CIGNA Corp. 2,765,005 101,144 * Forest Laboratories Inc. 3,052,152 95,715 * Life Technologies Corp. 1,803,407 94,264 * Hospira Inc. 1,639,854 92,898 Quest Diagnostics Inc. 1,589,594 92,657 CR Bard Inc. 976,378 84,574 AmerisourceBergen Corp. Class A 2,913,315 84,253 * Laboratory Corp. of America Holdings 1,074,100 81,320 * Humana Inc. 1,717,637 80,334 * Vertex Pharmaceuticals Inc. 1,945,715 79,521 *,^ Mylan Inc. 3,090,373 70,182 * Varian Medical Systems Inc. 1,262,340 69,845 * DaVita Inc. 1,033,478 65,523 * Waters Corp. 960,520 64,874 * Cerner Corp. 702,129 59,723 * Millipore Corp. 562,422 59,392 * Edwards Lifesciences Corp. 572,457 56,605 * Human Genome Sciences Inc. 1,825,555 55,132 * Henry Schein Inc. 915,141 53,902 * Cephalon Inc. 755,783 51,227 DENTSPLY International Inc. 1,462,499 50,968 * CareFusion Corp. 1,905,198 50,354 * Illumina Inc. 1,265,035 49,210 * Alexion Pharmaceuticals Inc. 896,937 48,766 * Hologic Inc. 2,612,263 48,431 * Dendreon Corp. 1,326,439 48,375 * ResMed Inc. 760,008 48,375 Perrigo Co. 788,874 46,323 Beckman Coulter Inc. 702,158 44,096 * Watson Pharmaceuticals Inc. 1,020,318 42,619 * Covance Inc. 648,102 39,787 * Mettler-Toledo International Inc. 341,706 37,314 * Coventry Health Care Inc. 1,505,022 37,204 * OSI Pharmaceuticals Inc. 587,535 34,988 * Community Health Systems Inc. 941,428 34,767 Omnicare Inc. 1,207,595 34,163 *,^ IDEXX Laboratories Inc. 592,999 34,127 * Valeant Pharmaceuticals International 783,265 33,610 Universal Health Services Inc. Class B 921,845 32,348 * Amylin Pharmaceuticals Inc. 1,434,658 32,265 * Inverness Medical Innovations Inc. 800,736 31,189 * Kinetic Concepts Inc. 648,982 31,028 * Lincare Holdings Inc. 689,622 30,950 * King Pharmaceuticals Inc. 2,512,726 29,550 * Warner Chilcott PLC Class A 1,145,863 29,277 Patterson Cos. Inc. 930,361 28,888 PerkinElmer Inc. 1,183,030 28,274 * Endo Pharmaceuticals Holdings Inc. 1,187,823 28,140 * Tenet Healthcare Corp. 4,868,675 27,849 * Mednax Inc. 471,500 27,437 * United Therapeutics Corp. 491,037 27,169 * Charles River Laboratories International Inc. 667,049 26,222 * Health Net Inc. 1,053,226 26,194 Teleflex Inc. 402,265 25,773 Pharmaceutical Product Development Inc. 1,077,626 25,594 * Gen-Probe Inc. 497,169 24,858 * VCA Antech Inc. 866,568 24,290 * BioMarin Pharmaceutical Inc. 1,021,582 23,874 * Myriad Genetics Inc. 975,096 23,451 Techne Corp. 358,561 22,837 * InterMune Inc. 489,342 21,810 * Health Management Associates Inc. Class A 2,518,040 21,655 * Salix Pharmaceuticals Ltd. 555,854 20,706 STERIS Corp. 595,173 20,034 * Bio-Rad Laboratories Inc. Class A 192,840 19,963 Owens & Minor Inc. 423,703 19,656 * LifePoint Hospitals Inc. 527,027 19,384 * Thoratec Corp. 577,386 19,314 * Onyx Pharmaceuticals Inc. 630,610 19,095 Cooper Cos. Inc. 457,287 17,779 * Healthsouth Corp. 946,350 17,697 * NuVasive Inc. 388,195 17,546 * AMERIGROUP Corp. 517,965 17,217 * Regeneron Pharmaceuticals Inc. 634,697 16,813 Hill-Rom Holdings Inc. 603,843 16,431 * Psychiatric Solutions Inc. 542,072 16,154 * Emergency Medical Services Corp. Class A 282,557 15,979 * Immucor Inc. 713,229 15,969 * Sirona Dental Systems Inc. 419,091 15,938 * Catalyst Health Solutions Inc. 381,397 15,782 *,^ Amedisys Inc. 284,124 15,689 * Magellan Health Services Inc. 356,651 15,507 * Varian Inc. 293,644 15,205 Medicis Pharmaceutical Corp. Class A 601,888 15,144 * Incyte Corp. Ltd. 1,080,135 15,079 * Brookdale Senior Living Inc. 721,811 15,035 * Auxilium Pharmaceuticals Inc. 478,995 14,925 * Haemonetics Corp. 260,215 14,871 * Nektar Therapeutics 946,833 14,401 * PSS World Medical Inc. 604,110 14,203 West Pharmaceutical Services Inc. 334,267 14,023 * American Medical Systems Holdings Inc. 753,554 14,001 * Parexel International Corp. 590,647 13,768 * HMS Holdings Corp. 266,657 13,597 * Dionex Corp. 179,983 13,459 * Acorda Therapeutics Inc. 387,025 13,236 * Cubist Pharmaceuticals Inc. 586,794 13,226 Masimo Corp. 498,072 13,224 * Allscripts-Misys Healthcare Solutions Inc. 663,463 12,977 * WellCare Health Plans Inc. 428,585 12,772 Chemed Corp. 229,245 12,466 * Alkermes Inc. 956,723 12,409 * Align Technology Inc. 640,596 12,389 * Centene Corp. 488,452 11,742 Quality Systems Inc. 189,391 11,636 * Eclipsys Corp. 578,534 11,501 * ev3 Inc. 682,156 10,819 * Volcano Corp. 444,473 10,738 * Viropharma Inc. 784,542 10,693 * Isis Pharmaceuticals Inc. 950,821 10,383 * Cepheid Inc. 593,723 10,378 * Seattle Genetics Inc. 867,472 10,358 * Bruker Corp. 667,605 9,780 * Savient Pharmaceuticals Inc. 675,911 9,767 * Impax Laboratories Inc. 535,238 9,570 * Integra LifeSciences Holdings Corp. 217,426 9,530 * Par Pharmaceutical Cos. Inc. 360,832 8,949 * Healthspring Inc. 494,741 8,707 * athenahealth Inc. 236,586 8,650 Invacare Corp. 323,463 8,585 Meridian Bioscience Inc. 410,839 8,369 * Momenta Pharmaceuticals Inc. 541,381 8,104 * Theravance Inc. 590,541 7,866 * Gentiva Health Services Inc. 271,263 7,671 * Facet Biotech Corp. 282,536 7,626 * Martek Biosciences Corp. 335,819 7,559 PDL BioPharma Inc. 1,180,510 7,331 * inVentiv Health Inc. 326,195 7,326 *,^ AMAG Pharmaceuticals Inc. 209,651 7,319 * Wright Medical Group Inc. 400,317 7,114 * Halozyme Therapeutics Inc. 886,216 7,081 * Conceptus Inc. 354,708 7,080 * Exelixis Inc. 1,163,553 7,063 *,^ Vivus Inc. 807,576 7,042 Computer Programs & Systems Inc. 179,229 7,004 *,^ Emeritus Corp. 343,043 6,981 * Universal American Corp. 446,516 6,876 *,^ MannKind Corp. 1,033,896 6,782 * Ariad Pharmaceuticals Inc. 1,972,348 6,706 * Conmed Corp. 274,843 6,544 Landauer Inc. 100,029 6,524 * Amsurg Corp. Class A 301,294 6,505 * Pharmasset Inc. 238,812 6,400 * Luminex Corp. 375,627 6,322 * Affymetrix Inc. 859,830 6,311 * Celera Corp. 879,297 6,243 *,^ Geron Corp. 1,082,800 6,150 * Healthways Inc. 376,465 6,050 * Kindred Healthcare Inc. 327,762 5,916 * Cyberonics Inc. 308,261 5,906 * PharMerica Corp. 318,727 5,807 * Alnylam Pharmaceuticals Inc. 337,730 5,748 * Abaxis Inc. 209,701 5,702 * Allos Therapeutics Inc. 767,310 5,701 * Odyssey HealthCare Inc. 310,203 5,618 * RehabCare Group Inc. 204,871 5,587 * Phase Forward Inc. 411,634 5,380 * DexCom Inc. 546,179 5,314 * Bio-Reference Labs Inc. 119,587 5,258 Analogic Corp. 118,510 5,064 *,^ Protalix BioTherapeutics Inc. 771,785 5,063 * Enzon Pharmaceuticals Inc. 487,436 4,962 * Zoll Medical Corp. 183,368 4,834 * Questcor Pharmaceuticals Inc. 583,940 4,806 * Genoptix Inc. 134,808 4,784 * Hi-Tech Pharmacal Co. Inc. 215,225 4,765 * LHC Group Inc. 141,440 4,742 * NxStage Medical Inc. 411,450 4,711 * MedAssets Inc. 224,215 4,709 * Sun Healthcare Group Inc. 484,860 4,626 * Hanger Orthopedic Group Inc. 254,186 4,621 Cantel Medical Corp. 229,532 4,556 * Greatbatch Inc. 207,830 4,404 * Quidel Corp. 298,142 4,335 * Orthofix International NV 118,796 4,322 * Medicines Co. 550,521 4,316 * Natus Medical Inc. 270,886 4,310 * Insulet Corp. 278,681 4,205 * ICU Medical Inc. 120,226 4,142 * Neogen Corp. 161,330 4,049 * Corvel Corp. 112,186 4,011 * Merit Medical Systems Inc. 262,506 4,003 *,^ Sequenom Inc. 629,645 3,973 * Air Methods Corp. 115,754 3,936 * Micromet Inc. 486,681 3,932 * BioScrip Inc. 491,070 3,919 * Rigel Pharmaceuticals Inc. 476,787 3,800 * Assisted Living Concepts Inc. Class A 114,709 3,767 * Omnicell Inc. 268,337 3,765 * Nabi Biopharmaceuticals 684,108 3,742 * IPC The Hospitalist Co. Inc. 106,426 3,737 * MWI Veterinary Supply Inc. 91,752 3,707 * Abraxis Bioscience Inc. 71,339 3,692 * Targacept Inc. 187,688 3,690 * Orthovita Inc. 850,216 3,622 * Pain Therapeutics Inc. 577,536 3,621 *,^ Novavax Inc. 1,556,994 3,597 * Vanda Pharmaceuticals Inc. 302,382 3,490 * CardioNet Inc. 453,260 3,467 * Molina Healthcare Inc. 136,515 3,436 * Immunogen Inc. 419,667 3,395 * Inspire Pharmaceuticals Inc. 540,804 3,375 * Emergent Biosolutions Inc. 198,004 3,324 * SonoSite Inc. 103,444 3,322 * Zymogenetics Inc. 577,988 3,312 * Accuray Inc. 533,738 3,250 * Spectranetics Corp. 468,608 3,238 *,^ Cell Therapeutics Inc. 5,789,038 3,130 * OraSure Technologies Inc. 518,785 3,076 * AMN Healthcare Services Inc. 347,299 3,056 *,^ Affymax Inc. 130,306 3,053 * Immunomedics Inc. 914,297 3,035 *,^ Medivation Inc. 288,049 3,022 * Optimer Pharmaceuticals Inc. 244,272 3,000 * Obagi Medical Products Inc. 246,223 2,999 * Cross Country Healthcare Inc. 294,560 2,978 * eResearchTechnology Inc. 425,384 2,939 * Cytokinetics Inc. 915,377 2,929 * Somanetics Corp. 151,974 2,909 * Pozen Inc. 300,922 2,883 *,^ Arena Pharmaceuticals Inc. 915,705 2,839 * SurModics Inc. 134,269 2,812 * US Physical Therapy Inc. 161,307 2,807 America Service Group Inc. 174,107 2,801 * Ligand Pharmaceuticals Inc. Class B 1,598,351 2,797 *,^ Cadence Pharmaceuticals Inc. 304,715 2,782 * Res-Care Inc. 231,419 2,775 * Endologix Inc. 679,576 2,745 *,^ BioCryst Pharmaceuticals Inc. 416,683 2,738 * Santarus Inc. 506,995 2,728 * Symmetry Medical Inc. 271,275 2,724 * Lexicon Pharmaceuticals Inc. 1,833,391 2,713 * Albany Molecular Research Inc. 322,010 2,689 * Chindex International Inc. 220,012 2,598 * Sunrise Senior Living Inc. 503,706 2,579 * Almost Family Inc. 67,225 2,534 * ABIOMED Inc. 242,831 2,508 * Kendle International Inc. 142,398 2,489 * Angiodynamics Inc. 158,489 2,476 * NPS Pharmaceuticals Inc. 489,248 2,466 * TomoTherapy Inc. 709,193 2,418 * Triple-S Management Corp. Class B 134,069 2,380 * Sciclone Pharmaceuticals Inc. 669,642 2,364 * Matrixx Initiatives Inc. 462,067 2,343 * Vital Images Inc. 143,892 2,327 * Palomar Medical Technologies Inc. 211,921 2,301 * Clinical Data Inc. 118,337 2,296 * Accelrys Inc. 370,448 2,282 * XenoPort Inc. 241,702 2,238 * Stereotaxis Inc. 443,151 2,220 * Sangamo Biosciences Inc. 406,634 2,204 * Micrus Endovascular Corp. 106,493 2,100 * AMICAS Inc. 348,333 2,097 * Dyax Corp. 603,620 2,058 * Kensey Nash Corp. 86,098 2,031 * Durect Corp. 673,537 2,027 * CryoLife Inc. 312,207 2,020 * SuperGen Inc. 602,158 1,927 * Spectrum Pharmaceuticals Inc. 417,790 1,926 * Exactech Inc. 91,589 1,921 *,^ StemCells Inc. 1,638,845 1,901 * IRIS International Inc. 185,176 1,891 * Medical Action Industries Inc. 150,862 1,851 Young Innovations Inc. 64,861 1,826 * Five Star Quality Care Inc. 598,581 1,826 * Cypress Bioscience Inc. 369,982 1,813 * RTI Biologics Inc. 418,541 1,812 * American Dental Partners Inc. 137,648 1,796 * Penwest Pharmaceuticals Co. 520,634 1,796 * Rochester Medical Corp. 139,700 1,791 National Healthcare Corp. 50,203 1,776 * Metabolix Inc. 145,389 1,771 * Repligen Corp. 430,953 1,750 * Alliance HealthCare Services Inc. 305,055 1,714 *,^ Genomic Health Inc. 96,629 1,700 * Cerus Corp. 601,494 1,678 *,^ Cel-Sci Corp. 2,584,552 1,663 Atrion Corp. 11,559 1,653 * Cynosure Inc. Class A 146,240 1,644 * Vascular Solutions Inc. 182,105 1,637 * Maxygen Inc. 248,801 1,635 * Progenics Pharmaceuticals Inc. 305,281 1,627 * ATS Medical Inc. 624,817 1,625 * Medidata Solutions Inc. 105,920 1,610 * Ardea Biosciences Inc. 87,579 1,599 * Enzo Biochem Inc. 262,899 1,583 * Depomed Inc. 442,941 1,572 * Rural/Metro Corp. 214,763 1,561 * LCA-Vision Inc. 186,654 1,553 * Alphatec Holdings Inc. 236,425 1,506 * BMP Sunstone Corp. 297,571 1,506 * Insmed Inc. 1,266,984 1,495 * Capital Senior Living Corp. 284,006 1,494 Ensign Group Inc. 85,148 1,476 * Curis Inc. 480,127 1,474 * Synovis Life Technologies Inc. 94,175 1,463 * Neurocrine Biosciences Inc. 564,661 1,440 * Medcath Corp. 135,569 1,419 *,^ GenVec Inc. 1,762,220 1,375 * Icad Inc. 895,903 1,362 * Chelsea Therapeutics International Inc. 381,814 1,355 * Staar Surgical Co. 348,417 1,331 * AVANIR Pharmaceuticals Inc. 572,639 1,329 * Arqule Inc. 230,547 1,328 * HealthTronics Inc. 370,869 1,328 * Hansen Medical Inc. 579,107 1,326 * Clarient Inc. 505,807 1,325 * Orexigen Therapeutics Inc. 220,637 1,300 * Pharmacyclics Inc. 206,775 1,290 *,^ SIGA Technologies Inc. 183,925 1,219 * Cambrex Corp. 300,586 1,217 * Skilled Healthcare Group Inc. 197,035 1,216 * Cutera Inc. 116,719 1,210 * Allied Healthcare International Inc. 444,827 1,210 * Celldex Therapeutics Inc. 195,954 1,203 * Vical Inc. 351,501 1,181 * Anika Therapeutics Inc. 164,100 1,170 *,^ Electro-Optical Sciences Inc. 153,543 1,139 *,^ AVI BioPharma Inc. 954,111 1,135 *,^ Poniard Pharmaceuticals Inc. 985,498 1,133 * Peregrine Pharmaceuticals Inc. 364,485 1,123 * CPEX Pharmaceuticals Inc. 68,151 1,084 *,^ Osiris Therapeutics Inc. 142,569 1,055 * National Dentex Corp. 105,876 1,046 * MAP Pharmaceuticals Inc. 65,038 1,033 * Adolor Corp. 568,918 1,024 Utah Medical Products Inc. 36,349 1,023 * Transcend Services Inc. 62,897 1,022 * Opko Health Inc. 514,878 1,019 *,^ Hemispherx Biopharma Inc. 1,359,726 1,006 *,^ Delcath Systems Inc. 124,144 1,006 * Synta Pharmaceuticals Corp. 231,181 996 * Harvard Bioscience Inc. 254,628 985 * Myriad Pharmaceuticals Inc. 217,996 985 * Nighthawk Radiology Holdings Inc. 309,350 984 * Idenix Pharmaceuticals Inc. 343,456 969 *,^ MAKO Surgical Corp. 71,136 959 * PDI Inc. 123,052 925 Psychemedics Corp. 119,181 912 * Providence Service Corp. 59,105 898 * XOMA Ltd. 1,507,184 861 * Theragenics Corp. 517,163 859 * BioMimetic Therapeutics Inc. 64,807 852 * RadNet Inc. 255,990 814 *,^ Cytori Therapeutics Inc. 175,581 801 * NMT Medical Inc. 171,536 777 * Metropolitan Health Networks Inc. 238,949 772 * Alexza Pharmaceuticals Inc. 285,876 768 * Osteotech Inc. 190,347 746 * Acadia Pharmaceuticals Inc. 478,337 722 * Continucare Corp. 190,148 704 * ISTA Pharmaceuticals Inc. 172,495 702 * Array Biopharma Inc. 251,569 689 * Biolase Technology Inc. 345,725 674 * Akorn Inc. 438,025 670 * Strategic Diagnostics Inc. 347,876 661 * KV Pharmaceutical Co. Class A 372,252 655 * Digirad Corp. 314,965 646 * Anadys Pharmaceuticals Inc. 244,666 621 * Idera Pharmaceuticals Inc. 99,374 617 * Caliper Life Sciences Inc. 155,724 615 * OncoGenex Pharmaceutical Inc. 29,954 615 *,^ Discovery Laboratories Inc. 1,150,142 598 * Caraco Pharmaceutical Laboratories Ltd. 99,411 595 * Corcept Therapeutics Inc. 199,574 569 * Biodel Inc. 125,832 537 * Oncothyreon Inc. 149,806 520 * Columbia Laboratories Inc. 482,490 516 * Health Grades Inc. 80,699 513 * Entremed Inc. 745,509 507 *,^ Inovio Biomedical Corp. 378,168 503 * AspenBio Pharma Inc. 201,356 459 * Infinity Pharmaceuticals Inc. 72,026 439 * Mediware Information Systems 48,575 435 * BioSphere Medical Inc. 161,270 427 Daxor Corp. 38,149 421 * Nanosphere Inc. 86,978 417 *,^ Arrowhead Research Corp. 358,422 409 *,^ Generex Biotechnology Corp. 750,520 404 *,^ GTx Inc. 106,070 354 * Dusa Pharmaceuticals Inc. 185,943 340 * Telik Inc. 409,528 340 * CytRx Corp. 296,478 329 * Orchid Cellmark Inc. 171,951 327 *,^ Biosante Pharmaceuticals Inc. 180,965 324 * Antigenics Inc. 442,458 322 * Merge Healthcare Inc. 145,928 302 * Amicus Therapeutics Inc. 94,265 301 * Javelin Pharmaceuticals Inc. 229,173 296 * Hooper Holmes Inc. 334,611 291 * Dynavax Technologies Corp. 211,820 275 * American Caresource Holdings Inc. 144,302 255 * SenoRx Inc. 34,537 253 * Exact Sciences Corp. 56,260 250 * Lannett Co. Inc. 58,102 247 *,^ MiddleBrook Pharmaceuticals Inc. 729,455 219 * Heska Corp. 244,014 200 * CombiMatrix Corp. 39,894 200 * MediciNova Inc. 23,807 179 * Orthologic Corp. 195,946 176 * Cardiac Science Corp. 89,496 167 * Medtox Scientific Inc. 16,177 166 *,^ OXiGENE Inc. 132,409 163 * Dialysis Corp. Of America 26,178 163 * OTIX Global Inc. 36,147 159 *,^ Bovie Medical Corp. 24,200 151 *,^ Nexmed Inc. 316,001 147 * Jazz Pharmaceuticals Inc. 12,800 140 * Inhibitex Inc. 90,980 138 * ThermoGenesis Corp. 196,394 138 * Animal Health International Inc. 69,406 131 MedQuist Inc. 16,400 128 * TranS1 Inc. 39,302 128 * Aastrom Biosciences Inc. 74,613 123 * RXi Pharmaceuticals Corp. 25,117 115 * Repros Therapeutics Inc. 150,333 101 * Retractable Technologies Inc. 67,334 101 * Cardiovascular Systems Inc. 18,200 97 National Research Corp. 3,642 92 * Combinatorx Inc. 74,800 89 * Celsion Corp. 20,563 89 * Synergetics USA Inc. 42,180 70 * Biospecifics Technologies Corp. 2,500 69 *,^ Molecular Insight Pharmaceuticals Inc. 52,916 69 * SCOLR Pharma Inc. 82,225 67 * Sucampo Pharmaceuticals Inc. Class A 17,960 64 * Quigley Corp. 29,374 59 * IVAX Diagnostics Inc. 61,215 39 * Vision-Sciences Inc. 36,185 34 * Solta Medical Inc. 13,799 30 * ARYx Therapeutics Inc. 32,996 29 * AtriCure Inc. 2,940 17 *,^ Helicos BioSciences Corp. 14,000 11 * BSD Medical Corp. 3,800 7 * NovaMed Inc. 1,786 6 * KV Pharmaceutical Co. Class B 500 1 * Trubion Pharmaceuticals Inc. 104  * Palatin Technologies Inc. 6  Industrials (11.2%) General Electric Co. 107,660,263 1,959,417 United Technologies Corp. 9,005,838 662,920 3M Co. 6,800,501 568,318 Boeing Co. 6,979,563 506,786 United Parcel Service Inc. Class B 7,140,893 459,945 Caterpillar Inc. 6,296,671 395,746 Emerson Electric Co. 7,605,266 382,849 Union Pacific Corp. 5,101,713 373,956 Honeywell International Inc. 7,329,654 331,813 FedEx Corp. 3,002,110 280,397 Lockheed Martin Corp. 3,250,367 270,496 General Dynamics Corp. 3,315,954 255,992 Deere & Co. 4,276,777 254,297 Danaher Corp. 2,761,045 220,635 Raytheon Co. 3,855,184 220,208 Norfolk Southern Corp. 3,720,140 207,919 Illinois Tool Works Inc. 4,305,432 203,905 CSX Corp. 3,969,627 202,054 Northrop Grumman Corp. 3,014,072 197,633 Tyco International Ltd. 4,800,017 183,601 Precision Castparts Corp. 1,423,128 180,325 Waste Management Inc. 4,704,085 161,962 PACCAR Inc. 3,492,449 151,363 Eaton Corp. 1,592,918 120,695 Cummins Inc. 1,938,706 120,103 * Delta Air Lines Inc. 7,883,451 115,020 Ingersoll-Rand PLC 3,236,789 112,867 Republic Services Inc. Class A 3,844,378 111,564 L-3 Communications Holdings Inc. 1,175,563 107,717 Parker Hannifin Corp. 1,625,229 105,217 Rockwell Collins Inc. 1,589,942 99,514 Southwest Airlines Co. 7,504,078 99,204 CH Robinson Worldwide Inc. 1,696,252 94,736 ITT Corp. 1,755,532 94,114 Goodrich Corp. 1,257,570 88,684 Dover Corp. 1,882,778 88,020 Fluor Corp. 1,810,033 84,185 Rockwell Automation Inc. 1,438,647 81,082 Cooper Industries PLC 1,687,569 80,902 Expeditors International of Washington Inc. 2,144,563 79,177 WW Grainger Inc. 639,188 69,109 *,^ First Solar Inc. 559,404 68,611 Fastenal Co. 1,350,449 64,808 * McDermott International Inc. 2,328,517 62,684 Flowserve Corp. 565,220 62,327 Joy Global Inc. 1,035,057 58,584 Textron Inc. 2,743,079 58,236 * Jacobs Engineering Group Inc. 1,258,234 56,860 Masco Corp. 3,642,273 56,528 Roper Industries Inc. 921,631 53,307 Pitney Bowes Inc. 2,096,819 51,267 Iron Mountain Inc. 1,852,186 50,750 Bucyrus International Inc. Class A 760,634 50,194 Pall Corp. 1,186,523 48,042 Equifax Inc. 1,280,842 45,854 Manpower Inc. 794,514 45,383 AMETEK Inc. 1,090,942 45,230 RR Donnelley & Sons Co. 2,077,074 44,346 * Stericycle Inc. 812,855 44,301 Robert Half International Inc. 1,451,444 44,167 * URS Corp. 850,050 42,171 * Quanta Services Inc. 2,116,041 40,543 Dun & Bradstreet Corp. 530,777 39,500 Cintas Corp. 1,394,053 39,159 Avery Dennison Corp. 1,026,890 37,389 * Oshkosh Corp. 906,762 36,579 KBR Inc. 1,623,443 35,975 * Kansas City Southern 971,696 35,146 * Foster Wheeler AG 1,287,504 34,943 Pentair Inc. 945,615 33,683 * AGCO Corp. 937,121 33,615 Donaldson Co. Inc. 741,447 33,454 SPX Corp. 499,125 33,102 * UAL Corp. 1,692,936 33,097 JB Hunt Transport Services Inc. 901,066 32,330 * Continental Airlines Inc. Class B 1,403,556 30,836 * AMR Corp. 3,364,405 30,650 * Owens Corning 1,164,508 29,625 * BE Aerospace Inc. 972,803 29,622 * Shaw Group Inc. 848,430 29,203 * Navistar International Corp. 644,007 28,806 * Verisk Analytics Inc. Class A 1,019,471 28,749 * Waste Connections Inc. 805,122 27,342 * Alliant Techsystems Inc. 333,649 27,126 IDEX Corp. 819,392 27,122 Hubbell Inc. Class B 517,645 26,105 Harsco Corp. 813,092 25,970 * Aecom Technology Corp. 912,549 25,889 * Copart Inc. 723,337 25,751 Snap-On Inc. 585,133 25,360 Timken Co. 833,646 25,018 TransDigm Group Inc. 471,263 24,996 * Terex Corp. 1,096,349 24,898 * Spirit Aerosystems Holdings Inc. Class A 1,061,196 24,811 Carlisle Cos. Inc. 620,671 23,648 Lincoln Electric Holdings Inc. 431,240 23,429 * Corrections Corp. of America 1,169,455 23,225 Gardner Denver Inc. 527,210 23,218 Kennametal Inc. 824,052 23,172 MSC Industrial Direct Co. Class A 450,247 22,837 * IHS Inc. Class A 416,807 22,287 Regal-Beloit Corp. 373,665 22,199 Ryder System Inc. 568,717 22,043 Landstar System Inc. 517,785 21,737 Lennox International Inc. 481,774 21,352 * Thomas & Betts Corp. 533,473 20,933 * Covanta Holding Corp. 1,256,009 20,925 Nordson Corp. 306,784 20,837 * FTI Consulting Inc. 525,742 20,672 Towers Watson & Co. Class A 430,539 20,451 Woodward Governor Co. 623,510 19,940 * Kirby Corp. 518,792 19,792 Graco Inc. 608,758 19,480 * WABCO Holdings Inc. 649,979 19,447 Wabtec Corp. 458,661 19,319 * Hertz Global Holdings Inc. 1,871,611 18,697 Acuity Brands Inc. 439,181 18,538 CLARCOR Inc. 512,297 17,669 Con-way Inc. 499,254 17,534 Manitowoc Co. Inc. 1,325,948 17,237 Toro Co. 347,058 17,065 Crane Co. 473,712 16,817 Baldor Electric Co. 449,533 16,813 * GrafTech International Ltd. 1,219,279 16,668 * EMCOR Group Inc. 669,806 16,497 Curtiss-Wright Corp. 463,166 16,118 Watsco Inc. 282,864 16,089 Trinity Industries Inc. 804,334 16,054 Valmont Industries Inc. 186,938 15,484 Brady Corp. Class A 494,062 15,375 * Esterline Technologies Corp. 301,957 14,926 UTi Worldwide Inc. 967,165 14,817 * Alaska Air Group Inc. 356,746 14,709 * Moog Inc. Class A 414,810 14,693 * Tetra Tech Inc. 622,220 14,336 * Teledyne Technologies Inc. 347,197 14,329 * United Stationers Inc. 242,468 14,269 * General Cable Corp. 526,374 14,212 * WESCO International Inc. 408,034 14,163 * Hexcel Corp. 978,860 14,135 Alexander & Baldwin Inc. 415,682 13,738 * JetBlue Airways Corp. 2,414,909 13,475 Actuant Corp. Class A 689,037 13,471 GATX Corp. 467,284 13,388 Knight Transportation Inc. 634,275 13,377 * Genesee & Wyoming Inc. Class A 390,188 13,313 * Clean Harbors Inc. 239,132 13,286 Brink's Co. 460,524 13,001 Belden Inc. 472,092 12,964 AO Smith Corp. 242,428 12,744 Kaydon Corp. 336,248 12,643 *,^ American Superconductor Corp. 427,368 12,351 *,^ USG Corp. 705,493 12,106 * US Airways Group Inc. 1,632,530 11,999 Triumph Group Inc. 169,975 11,914 * Avis Budget Group Inc. 1,033,694 11,887 * Atlas Air Worldwide Holdings Inc. 216,779 11,500 * EnerSys 463,993 11,442 Simpson Manufacturing Co. Inc. 399,369 11,086 * Orbital Sciences Corp. 578,614 10,999 Werner Enterprises Inc. 473,645 10,974 Granite Construction Inc. 352,280 10,646 * HUB Group Inc. Class A 378,849 10,600 *,^ SunPower Corp. Class A 559,304 10,571 * Insituform Technologies Inc. Class A 394,137 10,488 * Geo Group Inc. 522,168 10,349 HNI Corp. 388,161 10,337 Deluxe Corp. 529,000 10,273 Mueller Industries Inc. 382,737 10,254 Herman Miller Inc. 566,727 10,235 Briggs & Stratton Corp. 507,108 9,889 Heartland Express Inc. 598,139 9,869 * AAR Corp. 394,372 9,788 Mine Safety Appliances Co. 349,242 9,765 * Middleby Corp. 169,529 9,763 Rollins Inc. 450,147 9,759 Applied Industrial Technologies Inc. 386,388 9,602 * Old Dominion Freight Line Inc. 285,499 9,533 Healthcare Services Group Inc. 418,160 9,363 Corporate Executive Board Co. 351,112 9,336 ABM Industries Inc. 439,473 9,317 Watts Water Technologies Inc. Class A 299,321 9,297 * SYKES Enterprises Inc. 405,684 9,266 Barnes Group Inc. 475,480 9,248 * Allegiant Travel Co. Class A 156,235 9,040 Forward Air Corp. 334,329 8,793 * Beacon Roofing Supply Inc. 454,006 8,685 ESCO Technologies Inc. 266,427 8,475 * Resources Connection Inc. 428,303 8,211 Arkansas Best Corp. 273,671 8,177 Skywest Inc. 556,515 7,947 * MasTec Inc. 625,910 7,893 * CoStar Group Inc. 188,465 7,825 * Korn/Ferry International 441,911 7,800 American Science & Engineering Inc. 102,831 7,704 * Dollar Thrifty Automotive Group Inc. 234,194 7,525 Otter Tail Corp. 340,639 7,480 * TrueBlue Inc. 477,306 7,398 Robbins & Myers Inc. 308,385 7,346 * Armstrong World Industries Inc. 199,608 7,248 * II-VI Inc. 211,889 7,170 Universal Forest Products Inc. 185,413 7,142 Mueller Water Products Inc. Class A 1,492,654 7,135 * SunPower Corp. Class B 422,494 7,073 * EnerNOC Inc. 227,271 6,745 * Griffon Corp. 538,964 6,715 * SFN Group Inc. 807,022 6,464 * EnPro Industries Inc. 219,102 6,371 Albany International Corp. 289,813 6,240 * RBC Bearings Inc. 193,784 6,176 CIRCOR International Inc. 184,967 6,143 * DigitalGlobe Inc. 218,884 6,118 * Ceradyne Inc. 264,586 6,003 Cubic Corp. 164,806 5,933 * AirTran Holdings Inc. 1,138,504 5,784 * Cenveo Inc. 666,598 5,773 *,^ Genco Shipping & Trading Ltd. 272,638 5,755 * Navigant Consulting Inc. 470,202 5,704 * Chart Industries Inc. 284,077 5,682 Ameron International Corp. 89,722 5,643 Quanex Building Products Corp. 340,473 5,628 Kaman Corp. 224,631 5,618 * Tutor Perini Corp. 258,147 5,615 * Interline Brands Inc. 291,993 5,589 * Mobile Mini Inc. 354,199 5,487 Comfort Systems USA Inc. 438,176 5,473 Raven Industries Inc. 185,381 5,467 * Force Protection Inc. 901,422 5,427 * Kforce Inc. 355,492 5,407 Franklin Electric Co. Inc. 180,026 5,399 Knoll Inc. 469,981 5,287 * Blount International Inc. 504,431 5,226 McGrath Rentcorp 214,082 5,187 Badger Meter Inc. 131,920 5,080 * M&F Worldwide Corp. 164,979 5,048 Lindsay Corp. 121,418 5,028 *,^ Evergreen Solar Inc. 4,373,555 4,942 * Altra Holdings Inc. 355,251 4,878 * GeoEye Inc. 162,377 4,790 Heidrick & Struggles International Inc. 170,726 4,785 * Celadon Group Inc. 342,861 4,779 Interface Inc. Class A 411,400 4,764 * Macquarie Infrastructure Co. LLC 340,434 4,705 * Consolidated Graphics Inc. 112,675 4,666 EnergySolutions Inc. 721,212 4,637 * School Specialty Inc. 202,544 4,600 Administaff Inc. 214,785 4,583 * Layne Christensen Co. 169,949 4,539 * Huron Consulting Group Inc. 222,875 4,524 * Astec Industries Inc. 155,361 4,499 HEICO Corp. Class A 113,166 4,490 * GenCorp Inc. 779,420 4,489 Tennant Co. 161,590 4,426 * United Rentals Inc. 465,902 4,370 * Aerovironment Inc. 166,475 4,347 * Kelly Services Inc. Class A 260,553 4,341 *,^ Energy Conversion Devices Inc. 554,281 4,340 * Dycom Industries Inc. 493,662 4,329 * Advisory Board Co. 136,785 4,309 Encore Wire Corp. 205,214 4,268 Tredegar Corp. 249,036 4,254 *,^ Capstone Turbine Corp. 3,320,441 4,217 G&K Services Inc. Class A 159,673 4,132 * Orion Marine Group Inc. 227,983 4,115 Apogee Enterprises Inc. 257,259 4,067 *,^ Builders FirstSource Inc. 1,276,736 4,022 * American Reprographics Co. 448,345 4,022 * Taser International Inc. 686,063 4,020 * Waste Services Inc. 404,691 4,002 * Colfax Corp. 336,565 3,961 Aircastle Ltd. 408,613 3,870 Steelcase Inc. Class A 596,117 3,857 * DynCorp International Inc. Class A 333,469 3,832 John Bean Technologies Corp. 216,323 3,794 FreightCar America Inc. 155,682 3,761 Seaboard Corp. 2,866 3,723 Diamond Management & Technology Consultants Inc. Class A 472,655 3,710 Viad Corp. 177,476 3,647 * Acacia Research - Acacia Technologies 329,400 3,567 TAL International Group Inc. 177,979 3,556 * Sauer-Danfoss Inc. 262,319 3,484 * Michael Baker Corp. 100,839 3,477 *,^ Harbin Electric Inc. 160,350 3,462 * RSC Holdings Inc. 432,392 3,442 Ennis Inc. 210,668 3,428 Applied Signal Technology Inc. 174,908 3,425 Gorman-Rupp Co. 134,569 3,423 AZZ Inc. 100,959 3,417 * Flow International Corp. 1,125,909 3,389 Bowne & Co. Inc. 299,827 3,346 * ATC Technology Corp. 191,207 3,281 Federal Signal Corp. 362,004 3,262 * On Assignment Inc. 454,235 3,239 * American Commercial Lines Inc. 128,966 3,237 * Polypore International Inc. 184,106 3,214 Standex International Corp. 124,726 3,214 Sun Hydraulics Corp. 123,028 3,196 NACCO Industries Inc. Class A 42,226 3,131 * ICF International Inc. 125,980 3,129 AAON Inc. 137,280 3,105 Cascade Corp. 94,758 3,052 * Team Inc. 182,262 3,024 * CBIZ Inc. 459,815 3,021 * Stanley Inc. 105,259 2,978 * LB Foster Co. Class A 102,338 2,957 * ACCO Brands Corp. 383,362 2,937 * MYR Group Inc. 178,944 2,919 * Columbus McKinnon Corp. 182,574 2,897 * Argon ST Inc. 108,882 2,897 * Metalico Inc. 480,315 2,877 * Amerco Inc. 52,902 2,872 * Hawaiian Holdings Inc. 389,511 2,871 * Rush Enterprises Inc. Class A 214,736 2,837 * Marten Transport Ltd. 139,421 2,748 Ducommun Inc. 129,521 2,721 HEICO Corp. 52,314 2,697 * Exponent Inc. 93,849 2,677 Miller Industries Inc. 211,310 2,627 * K-Tron International Inc. 17,348 2,602 ^ Titan International Inc. 295,702 2,581 *,^ China BAK Battery Inc. 1,067,730 2,573 Houston Wire & Cable Co. 220,451 2,553 * US Ecology Inc. 155,881 2,510 * Gibraltar Industries Inc. 198,936 2,509 * Sterling Construction Co. Inc. 158,832 2,497 * H&E Equipment Services Inc. 231,064 2,491 * Eagle Bulk Shipping Inc. 464,089 2,464 * COMSYS IT Partners Inc. 137,426 2,402 *,^ Ener1 Inc. 496,590 2,349 CDI Corp. 159,762 2,342 * Furmanite Corp. 450,749 2,339 *,^ GT Solar International Inc. 415,674 2,174 Great Lakes Dredge & Dock Corp. 413,710 2,172 *,^ FuelCell Energy Inc. 759,720 2,142 * Pacer International Inc. 341,001 2,053 * Ladish Co. Inc. 100,872 2,034 * Tecumseh Products Co. Class A 164,929 2,024 * Powell Industries Inc. 61,944 2,015 *,^ Microvision Inc. 713,277 2,011 Graham Corp. 111,244 2,001 * Astronics Corp. 203,302 1,994 * Titan Machinery Inc. 143,079 1,959 Insteel Industries Inc. 180,358 1,928 * Dynamex Inc. 110,564 1,902 Ampco-Pittsburgh Corp. 76,212 1,892 * Cornell Cos. Inc. 102,236 1,872 * Broadwind Energy Inc. 418,353 1,870 * Vicor Corp. 133,899 1,849 * Innerworkings Inc. 351,684 1,829 Aceto Corp. 302,345 1,826 * Republic Airways Holdings Inc. 306,126 1,812 Dynamic Materials Corp. 115,092 1,798 American Woodmark Corp. 92,481 1,793 * Quality Distribution Inc. 296,898 1,790 * Pike Electric Corp. 189,437 1,766 * Kadant Inc. 122,413 1,764 International Shipholding Corp. 59,594 1,751 Schawk Inc. Class A 96,178 1,744 * Pinnacle Airlines Corp. 231,106 1,717 Met-Pro Corp. 174,873 1,714 *,^ Energy Recovery Inc. 266,589 1,679 * Willis Lease Finance Corp. 103,768 1,637 * UQM Technologies Inc. 388,662 1,636 LSI Industries Inc. 239,157 1,631 * Fuel Tech Inc. 203,287 1,630 * 3D Systems Corp. 119,313 1,629 * CRA International Inc. 71,056 1,629 * Wabash National Corp. 226,191 1,586 * WCA Waste Corp. 310,093 1,578 * GP Strategies Corp. 188,753 1,578 * NN Inc. 284,830 1,567 * SmartHeat Inc. 145,679 1,565 * APAC Customer Services Inc. 269,450 1,549 * Volt Information Sciences Inc. 151,652 1,548 * Lydall Inc. 197,157 1,548 * Greenbrier Cos. Inc. 137,143 1,510 * Fushi Copperweld Inc. 134,471 1,509 * PRGX Global Inc. 256,761 1,507 Twin Disc Inc. 122,421 1,496 * Herley Industries Inc. 101,025 1,481 Kimball International Inc. Class B 212,506 1,477 * Trex Co. Inc. 68,999 1,469 * Northwest Pipe Co. 67,096 1,466 Alamo Group Inc. 70,267 1,405 Barrett Business Services Inc. 102,575 1,391 * Saia Inc. 99,711 1,384 * Advanced Battery Technologies Inc. 347,773 1,356 Horizon Lines Inc. Class A 248,324 1,351 * LMI Aerospace Inc. 72,168 1,341 * Innovative Solutions & Support Inc. 212,419 1,338 * Casella Waste Systems Inc. Class A 258,552 1,301 * Standard Parking Corp. 75,486 1,239 *,^ TBS International PLC Class A 166,778 1,217 Todd Shipyards Corp. 74,036 1,216 * USA Truck Inc. 74,483 1,204 * Orion Energy Systems Inc. 239,365 1,173 *,^ Valence Technology Inc. 1,351,511 1,149 * Hurco Cos. Inc. 66,089 1,112 * Rush Enterprises Inc. Class B 88,165 1,084 * Hudson Highland Group Inc. 245,099 1,078 * CAI International Inc. 86,691 1,068 * PMFG Inc. 78,227 1,035 Superior Uniform Group Inc. 106,489 1,028 * Perma-Fix Environmental Services 449,218 1,006 VSE Corp. 24,072 991 * LaBarge Inc. 88,160 974 * Air Transport Services Group Inc. 282,686 953 * Plug Power Inc. 1,306,085 904 * Trimas Corp. 139,181 903 * Park-Ohio Holdings Corp. 100,993 888 Multi-Color Corp. 72,272 866 * PowerSecure International Inc. 109,553 863 * Magnetek Inc. 511,688 860 Lawson Products Inc. 55,495 858 * PAM Transportation Services Inc. 61,408 841 * Commercial Vehicle Group Inc. 117,434 836 * DXP Enterprises Inc. 64,800 827 Chase Corp. 63,713 804 * Hill International Inc. 135,478 790 * BlueLinx Holdings Inc. 205,632 783 * Odyssey Marine Exploration Inc. 593,226 777 * Ultralife Corp. 191,754 769 Hardinge Inc. 83,341 750 * Allied Defense Group Inc. 102,630 740 Standard Register Co. 135,946 727 American Railcar Industries Inc. 58,551 712 * Frozen Food Express Industries 179,698 701 * NCI Building Systems Inc. 61,589 680 * SL Industries Inc. 72,930 660 * United Capital Corp. 27,341 649 * Satcon Technology Corp. 262,447 638 * Integrated Electrical Services Inc. 111,572 630 * Protection One Inc. 54,783 627 LS Starrett Co. Class A 57,983 600 Virco Manufacturing 151,957 579 * LECG Corp. 183,446 547 * Patriot Transportation Holding Inc. 6,400 541 * US Home Systems Inc. 191,499 530 * Universal Truckload Services Inc. 27,034 475 Omega Flex Inc. 43,075 452 * TRC Cos. Inc. 151,355 443 * Intersections Inc. 103,632 429 *,^ C&D Technologies Inc. 264,606 423 * YRC Worldwide Inc. 720,976 392 * Raytheon Co. Warrants Exp. 06/16/11 19,938 389 Preformed Line Products Co. 10,064 384 Hubbell Inc. Class A 7,600 373 * Active Power Inc. 422,158 342 * Sypris Solutions Inc. 91,591 306 *,^ Akeena Solar Inc. 277,092 291 *,^ Document Security Systems Inc. 72,991 284 *,^ Ascent Solar Technologies Inc. 72,914 281 * China Architectural Engineering Inc. 230,573 258 * Applied Energetics Inc. 287,190 223 * Argan Inc. 16,341 212 * Spire Corp. 48,994 193 * Tix Corp. 132,405 159 * Ceco Environmental Corp. 42,945 156 * Amrep Corp. 10,312 150 * Covenant Transportation Group Inc. Class A 19,665 119 * Innotrac Corp. 73,881 117 * Xerium Technologies Inc. 125,365 89 *,^ Ocean Power Technologies Inc. 8,390 59 * AT Cross Co. Class A 12,361 51 * Key Technology Inc. 3,520 48 *,^ Hoku Corp. 15,684 40 * ExpressJet Holdings Inc. 10,069 38 *,^ China Fire & Security Group Inc. 2,205 29 *,^ Arotech Corp. 10,020 17 * Innovaro Inc. 1,700 7 * Thermadyne Holdings Corp. 100 1 * PGT Inc. 314 1 Information Technology (18.8%) Microsoft Corp. 80,801,671 2,365,065 * Apple Inc. 9,107,047 2,139,519 International Business Machines Corp. 13,282,324 1,703,458 * Cisco Systems Inc. 58,166,245 1,514,067 * Google Inc. Class A 2,458,834 1,394,183 Hewlett-Packard Co. 23,974,660 1,274,253 Intel Corp. 55,834,776 1,242,882 Oracle Corp. 40,551,838 1,041,777 QUALCOMM Inc. 16,889,089 709,173 Visa Inc. Class A 4,754,527 432,805 * EMC Corp. 20,625,354 372,081 Corning Inc. 15,734,310 317,990 * eBay Inc. 11,766,252 317,100 Texas Instruments Inc. 12,668,269 309,993 * Dell Inc. 17,797,055 267,134 Accenture PLC Class A 6,348,438 266,317 Mastercard Inc. Class A 998,938 253,730 Automatic Data Processing Inc. 5,102,741 226,919 * Yahoo! Inc. 13,459,004 222,477 * Adobe Systems Inc. 5,296,297 187,330 Applied Materials Inc. 13,486,929 181,804 * Motorola Inc. 23,369,242 164,052 * Juniper Networks Inc. 5,313,558 163,020 * Cognizant Technology Solutions Corp. Class A 2,980,226 151,932 Broadcom Corp. Class A 4,414,092 146,460 * Symantec Corp. 8,196,742 138,689 Xerox Corp. 13,678,252 133,363 Tyco Electronics Ltd. 4,640,292 127,515 * Agilent Technologies Inc. 3,490,057 120,023 Western Union Co. 6,999,132 118,705 * NetApp Inc. 3,401,699 110,759 * Marvell Technology Group Ltd. 5,352,562 109,085 * Intuit Inc. 3,040,624 104,415 Paychex Inc. 3,289,345 100,983 CA Inc. 4,176,909 98,032 * NVIDIA Corp. 5,611,991 97,536 * Seagate Technology 5,035,211 91,943 * Micron Technology Inc. 8,593,789 89,289 * Western Digital Corp. 2,279,325 88,871 * Citrix Systems Inc. 1,850,331 87,835 Analog Devices Inc. 2,951,457 85,061 * Salesforce.com Inc. 1,136,877 84,640 * Computer Sciences Corp. 1,541,394 83,991 * SanDisk Corp. 2,308,085 79,929 * Fiserv Inc. 1,556,333 78,999 Fidelity National Information Services Inc. 3,201,885 75,052 Amphenol Corp. Class A 1,734,584 73,182 Altera Corp. 2,987,252 72,620 * Cree Inc. 1,019,992 71,624 Xilinx Inc. 2,800,901 71,423 * SAIC Inc. 4,021,385 71,179 * BMC Software Inc. 1,854,806 70,483 Activision Blizzard Inc. 5,774,661 69,642 * Autodesk Inc. 2,324,409 68,384 * Flextronics International Ltd. 8,219,121 64,438 * McAfee Inc. 1,595,417 64,024 Linear Technology Corp. 2,257,887 63,853 Harris Corp. 1,332,810 63,295 * Electronic Arts Inc. 3,292,400 61,436 Maxim Integrated Products Inc. 3,087,894 59,874 * Red Hat Inc. 1,900,686 55,633 * Akamai Technologies Inc. 1,733,960 54,464 KLA-Tencor Corp. 1,729,489 53,476 * Advanced Micro Devices Inc. 5,766,924 53,459 Microchip Technology Inc. 1,858,022 52,322 * VeriSign Inc. 1,947,155 50,646 * Teradata Corp. 1,731,968 50,037 * F5 Networks Inc. 802,443 49,358 * Lam Research Corp. 1,287,029 48,032 * Avnet Inc. 1,529,926 45,898 * FLIR Systems Inc. 1,535,716 43,307 * LSI Corp. 6,607,089 40,435 * ANSYS Inc. 898,660 38,768 * Rovi Corp. 1,042,858 38,721 * Sybase Inc. 825,637 38,491 * Equinix Inc. 395,296 38,478 Global Payments Inc. 820,309 37,365 Lender Processing Services Inc. 969,589 36,602 * Arrow Electronics Inc. 1,213,677 36,568 * Nuance Communications Inc. 2,115,124 35,196 * Trimble Navigation Ltd. 1,220,079 35,041 National Semiconductor Corp. 2,405,053 34,753 * MEMC Electronic Materials Inc. 2,262,643 34,686 *,^ Alliance Data Systems Corp. 534,255 34,187 * Hewitt Associates Inc. Class A 852,945 33,930 Factset Research Systems Inc. 454,749 33,365 * Synopsys Inc. 1,475,987 33,018 * ON Semiconductor Corp. 4,091,383 32,731 * Dolby Laboratories Inc. Class A 543,303 31,876 * 3Com Corp. 3,997,449 30,740 * VMware Inc. Class A 565,894 30,162 Broadridge Financial Solutions Inc. 1,402,865 29,993 Jabil Circuit Inc. 1,845,417 29,877 * Itron Inc. 406,361 29,490 * Lexmark International Inc. Class A 791,487 28,557 Tellabs Inc. 3,716,190 28,132 * JDS Uniphase Corp. 2,208,356 27,671 * AOL Inc. 1,091,431 27,591 * Skyworks Solutions Inc. 1,732,467 27,026 * CommScope Inc. 950,183 26,624 * MICROS Systems Inc. 808,712 26,590 Total System Services Inc. 1,695,961 26,559 * Ingram Micro Inc. 1,492,490 26,193 * Polycom Inc. 854,100 26,118 * Atheros Communications Inc. 674,356 26,104 Solera Holdings Inc. 669,707 25,884 * Varian Semiconductor Equipment Associates Inc. 746,122 24,712 * Novellus Systems Inc. 983,523 24,588 * Informatica Corp. 906,978 24,361 * Brocade Communications Systems Inc. 4,239,520 24,208 * VistaPrint NV 414,564 23,734 * QLogic Corp. 1,162,050 23,590 *,^ WebMD Health Corp. 495,229 22,969 * NCR Corp. 1,611,740 22,242 *,^ Rambus Inc. 1,015,435 22,187 * IAC/InterActiveCorp 967,521 22,001 * Atmel Corp. 4,367,715 21,970 * Parametric Technology Corp. 1,195,889 21,586 * Tech Data Corp. 510,176 21,376 Diebold Inc. 672,902 21,371 * Novell Inc. 3,514,902 21,054 * Silicon Laboratories Inc. 439,552 20,953 * PMC - Sierra Inc. 2,308,565 20,592 * Monster Worldwide Inc. 1,211,736 20,127 * Teradyne Inc. 1,772,370 19,797 National Instruments Corp. 591,318 19,720 Jack Henry & Associates Inc. 816,158 19,637 * Compuware Corp. 2,335,342 19,617 * TiVo Inc. 1,110,178 19,006 * TIBCO Software Inc. 1,720,912 18,569 Intersil Corp. Class A 1,245,596 18,385 * Cypress Semiconductor Corp. 1,579,329 18,162 * Cadence Design Systems Inc. 2,719,611 18,113 * Vishay Intertechnology Inc. 1,748,406 17,886 * Zebra Technologies Corp. 596,501 17,656 * Concur Technologies Inc. 422,943 17,345 * Gartner Inc. 778,546 17,315 * Avago Technologies Ltd. 839,581 17,262 * Sohu.com Inc. 311,560 17,011 * Genpact Ltd. 996,457 16,711 DST Systems Inc. 402,607 16,688 * Veeco Instruments Inc. 383,086 16,664 * International Rectifier Corp. 723,587 16,570 * Riverbed Technology Inc. 560,982 15,932 Plantronics Inc. 498,652 15,598 * VeriFone Holdings Inc. 769,997 15,562 * Netlogic Microsystems Inc. 524,214 15,428 * Arris Group Inc. 1,272,541 15,283 * Convergys Corp. 1,244,612 15,259 * GSI Commerce Inc. 550,342 15,228 ADTRAN Inc. 573,548 15,113 * Unisys Corp. 429,281 14,978 * CACI International Inc. Class A 305,602 14,929 Molex Inc. 709,667 14,804 * Plexus Corp. 401,865 14,479 * Microsemi Corp. 831,786 14,423 * Anixter International Inc. 303,012 14,196 * Ciena Corp. 929,645 14,168 * Acxiom Corp. 762,932 13,687 * Benchmark Electronics Inc. 655,655 13,598 * Fairchild Semiconductor International Inc. Class A 1,258,716 13,405 * Sanmina-SCI Corp. 796,464 13,142 * Blackboard Inc. 312,985 13,039 * MercadoLibre Inc. 267,946 12,918 * RF Micro Devices Inc. 2,584,882 12,873 * Progress Software Corp. 407,942 12,822 * Blue Coat Systems Inc. 404,774 12,564 Fair Isaac Corp. 494,050 12,519 * Viasat Inc. 358,306 12,401 * InterDigital Inc. 437,412 12,186 * Cybersource Corp. 673,289 11,877 * Digital River Inc. 391,491 11,862 Molex Inc. Class A 669,460 11,816 * Ariba Inc. 907,741 11,664 * Quest Software Inc. 640,237 11,390 Power Integrations Inc. 274,203 11,297 Blackbaud Inc. 447,988 11,285 * Tekelec 613,333 11,138 * Wright Express Corp. 367,834 11,079 * Mantech International Corp. Class A 225,702 11,021 MAXIMUS Inc. 179,078 10,911 * Emulex Corp. 820,784 10,900 * Semtech Corp. 622,068 10,843 * JDA Software Group Inc. 388,543 10,809 * TriQuint Semiconductor Inc. 1,541,694 10,792 * Hittite Microwave Corp. 243,933 10,726 * j2 Global Communications Inc. 457,608 10,708 * Finisar Corp. 678,607 10,661 * Cymer Inc. 284,998 10,630 * Integrated Device Technology Inc. 1,680,036 10,299 * Tessera Technologies Inc. 504,880 10,239 * Websense Inc. 447,806 10,197 Sapient Corp. 1,077,440 9,848 Syntel Inc. 253,493 9,752 *,^ Synaptics Inc. 344,469 9,511 Earthlink Inc. 1,102,147 9,412 * Cavium Networks Inc. 378,206 9,402 * MKS Instruments Inc. 476,549 9,336 * Rackspace Hosting Inc. 497,207 9,313 * Netgear Inc. 350,287 9,142 * Taleo Corp. Class A 351,003 9,094 * SRA International Inc. Class A 436,855 9,082 * Comtech Telecommunications Corp. 283,515 9,070 * SuccessFactors Inc. 473,076 9,007 * Cabot Microelectronics Corp. 237,876 8,999 * L-1 Identity Solutions Inc. 1,002,770 8,955 * ValueClick Inc. 882,880 8,952 * FormFactor Inc. 496,214 8,813 * THQ Inc. 1,248,597 8,753 * Ultimate Software Group Inc. 263,347 8,677 * FEI Co. 376,830 8,633 * CommVault Systems Inc. 401,509 8,572 * Amkor Technology Inc. 1,210,184 8,556 * Checkpoint Systems Inc. 386,211 8,543 * Euronet Worldwide Inc. 462,810 8,530 * Lawson Software Inc. 1,276,893 8,440 * Omnivision Technologies Inc. 487,674 8,378 * Aruba Networks Inc. 605,135 8,266 * Advent Software Inc. 179,836 8,048 * Sonus Networks Inc. 3,080,090 8,039 * Coherent Inc. 250,734 8,013 * EchoStar Corp. Class A 393,786 7,986 * MicroStrategy Inc. Class A 91,894 7,817 * Intermec Inc. 550,749 7,810 * AsiaInfo Holdings Inc. 292,643 7,749 * Take-Two Interactive Software Inc. 786,102 7,743 * TeleTech Holdings Inc. 448,224 7,656 * Mentor Graphics Corp. 953,423 7,646 * Scansource Inc. 260,557 7,499 * Infinera Corp. 851,630 7,256 * Littelfuse Inc. 189,353 7,197 * ACI Worldwide Inc. 343,140 7,072 * ADC Telecommunications Inc. 966,187 7,063 * Volterra Semiconductor Corp. 279,586 7,018 Cognex Corp. 378,343 6,996 * LTX-Credence Corp. 2,285,077 6,924 * Monolithic Power Systems Inc. 308,275 6,875 * Verigy Ltd. 610,770 6,828 * Constant Contact Inc. 291,221 6,762 * CSG Systems International Inc. 321,044 6,729 * Zoran Corp. 618,476 6,655 * Diodes Inc. 294,673 6,601 * Manhattan Associates Inc. 256,367 6,532 * DealerTrack Holdings Inc. 374,907 6,403 *,^ Power-One Inc. 1,501,744 6,337 AVX Corp. 440,082 6,249 * Global Cash Access Holdings Inc. 758,476 6,197 * RealNetworks Inc. 1,281,776 6,191 * DTS Inc. 180,996 6,161 * Brooks Automation Inc. 697,268 6,150 * Entegris Inc. 1,207,577 6,086 * Cirrus Logic Inc. 723,855 6,073 Black Box Corp. 196,528 6,045 * Net 1 UEPS Technologies Inc. 327,805 6,028 * Insight Enterprises Inc. 419,290 6,021 * Tyler Technologies Inc. 315,030 5,904 Micrel Inc. 553,202 5,897 United Online Inc. 786,499 5,883 *,^ STEC Inc. 490,774 5,879 *,^ Palm Inc. 1,553,544 5,841 * Rofin-Sinar Technologies Inc. 256,216 5,796 * SMART Modular Technologies WWH Inc. 746,370 5,755 * ATMI Inc. 293,153 5,661 * Harmonic Inc. 893,036 5,635 * Art Technology Group Inc. 1,272,156 5,610 * Netezza Corp. 434,525 5,558 * DG FastChannel Inc. 171,827 5,490 * Loral Space & Communications Inc. 155,321 5,455 * Brightpoint Inc. 722,866 5,443 * Rogers Corp. 186,543 5,412 * SAVVIS Inc. 323,178 5,332 * Advanced Energy Industries Inc. 321,236 5,320 * TTM Technologies Inc. 598,580 5,315 * RightNow Technologies Inc. 294,392 5,258 * Epicor Software Corp. 546,610 5,226 * Stratasys Inc. 212,593 5,183 * OSI Systems Inc. 181,767 5,099 * SolarWinds Inc. 234,900 5,088 * Acme Packet Inc. 260,940 5,031 * Lattice Semiconductor Corp. 1,360,091 4,992 * SonicWALL Inc. 572,379 4,974 Pegasystems Inc. 133,781 4,950 * Synchronoss Technologies Inc. 251,331 4,868 * SYNNEX Corp. 164,402 4,860 Park Electrochemical Corp. 167,271 4,807 Heartland Payment Systems Inc. 257,793 4,795 * Electronics for Imaging Inc. 411,494 4,786 * Newport Corp. 381,690 4,771 * Avid Technology Inc. 346,021 4,768 * Quantum Corp. 1,806,936 4,752 * Kulicke & Soffa Industries Inc. 654,181 4,743 * Applied Micro Circuits Corp. 542,625 4,683 * TNS Inc. 206,895 4,614 * 3PAR Inc. 458,616 4,586 * Forrester Research Inc. 148,777 4,474 * ArcSight Inc. 157,485 4,433 * Cogent Inc. 427,392 4,359 * Standard Microsystems Corp. 186,417 4,340 * Bottomline Technologies Inc. 253,532 4,267 * ModusLink Global Solutions Inc. 500,742 4,221 * Ixia 452,883 4,198 * Oclaro Inc. 1,502,464 4,132 * Infospace Inc. 371,849 4,109 * EPIQ Systems Inc. 327,696 4,073 * Aviat Networks Inc. 607,732 4,029 * Internet Capital Group Inc. 470,978 3,980 MTS Systems Corp. 136,520 3,963 * OpenTable Inc. 103,772 3,957 * Smith Micro Software Inc. 445,256 3,936 * Mercury Computer Systems Inc. 285,150 3,912 * Integrated Silicon Solution Inc. 370,016 3,904 * UTStarcom Inc. 1,389,207 3,876 * Sigma Designs Inc. 329,797 3,869 Sycamore Networks Inc. 188,978 3,800 * Imation Corp. 343,735 3,785 * S1 Corp. 634,736 3,745 * FARO Technologies Inc. 145,323 3,742 * Electro Scientific Industries Inc. 289,833 3,713 Agilysys Inc. 330,971 3,697 * Sonic Solutions Inc. 389,968 3,654 * ExlService Holdings Inc. 218,743 3,649 * Maxwell Technologies Inc. 294,314 3,647 * Move Inc. 1,742,083 3,641 * Ultratech Inc. 267,603 3,639 * Netscout Systems Inc. 244,522 3,616 * Silicon Image Inc. 1,167,052 3,524 * comScore Inc. 210,040 3,506 * NVE Corp. 76,665 3,473 * KVH Industries Inc. 259,403 3,422 * Oplink Communications Inc. 183,863 3,409 * Terremark Worldwide Inc. 484,464 3,396 * Measurement Specialties Inc. 226,519 3,332 * TeleCommunication Systems Inc. Class A 453,623 3,325 * Super Micro Computer Inc. 191,683 3,312 * Silicon Storage Technology Inc. 1,060,541 3,224 * Adaptec Inc. 985,209 3,222 NIC Inc. 408,652 3,216 iGate Corp. 327,336 3,185 * Echelon Corp. 354,088 3,176 * Universal Display Corp. 264,716 3,116 * Symmetricom Inc. 532,064 3,102 *,^ Switch & Data Facilities Co. Inc. 172,077 3,056 * Lionbridge Technologies Inc. 830,970 3,016 * Compellent Technologies Inc. 169,560 2,976 * LoopNet Inc. 262,647 2,952 * Intevac Inc. 213,141 2,946 * Knot Inc. 373,298 2,919 * Kenexa Corp. 210,656 2,897 * Actel Corp. 207,788 2,878 Methode Electronics Inc. 289,538 2,866 * Supertex Inc. 111,854 2,862 * Techwell Inc. 152,911 2,859 * Extreme Networks 930,465 2,857 * China Security & Surveillance Technology Inc. 370,330 2,848 * Hypercom Corp. 726,295 2,804 * LivePerson Inc. 361,868 2,776 *,^ Ebix Inc. 172,476 2,754 * Silicon Graphics International Corp. 257,534 2,753 * Kopin Corp. 733,934 2,716 * Radiant Systems Inc. 186,650 2,663 * Monotype Imaging Holdings Inc. 272,050 2,647 * Anadigics Inc. 534,967 2,600 * Comverge Inc. 229,617 2,597 * Perficient Inc. 230,398 2,597 * Sourcefire Inc. 112,954 2,592 * IPG Photonics Corp. 174,625 2,584 * MIPS Technologies Inc. Class A 571,321 2,548 *,^ Magma Design Automation Inc. 976,995 2,540 * PROS Holdings Inc. 250,908 2,479 * VASCO Data Security International Inc. 300,390 2,478 * Mindspeed Technologies Inc. 308,306 2,470 * Internet Brands Inc. Class A 267,384 2,465 * Globecomm Systems Inc. 318,160 2,447 * Novatel Wireless Inc. 361,238 2,431 *,^ Wave Systems Corp. Class A 605,655 2,423 * IXYS Corp. 280,174 2,393 CTS Corp. 251,774 2,372 Opnet Technologies Inc. 144,941 2,336 * Conexant Systems Inc. 684,354 2,327 * Pericom Semiconductor Corp. 217,162 2,326 * Digi International Inc. 217,878 2,318 * EMS Technologies Inc. 137,613 2,284 * Vocus Inc. 133,012 2,268 Electro Rent Corp. 171,286 2,249 * MoneyGram International Inc. 590,206 2,249 Renaissance Learning Inc. 138,016 2,240 * Virage Logic Corp. 283,961 2,232 * Mattson Technology Inc. 481,016 2,222 * Symyx Technologies Inc. 492,907 2,213 * Openwave Systems Inc. 954,272 2,195 * Exar Corp. 310,746 2,191 * Limelight Networks Inc. 596,989 2,185 * Interactive Intelligence Inc. 115,539 2,159 * Hughes Communications Inc. 76,279 2,124 * GSE Systems Inc. 392,442 2,123 * infoGROUP Inc. 268,695 2,096 * support.com Inc. 636,330 2,081 Daktronics Inc. 272,672 2,078 * Online Resources Corp. 501,455 2,021 * Multi-Fineline Electronix Inc. 76,327 1,966 * DivX Inc. 274,254 1,964 Bel Fuse Inc. Class B 97,443 1,963 * DSP Group Inc. 234,691 1,955 * Seachange International Inc. 272,145 1,954 * Anaren Inc. 136,822 1,948 * ShoreTel Inc. 291,076 1,924 * Cogo Group Inc. 274,814 1,921 * Ceva Inc. 164,497 1,918 * Gerber Scientific Inc. 305,370 1,896 * Travelzoo Inc. 123,120 1,848 * Isilon Systems Inc. 213,115 1,835 * Rimage Corp. 126,775 1,833 Cohu Inc. 132,851 1,829 Keynote Systems Inc. 159,561 1,817 *,^ Rubicon Technology Inc. 89,482 1,808 * Chordiant Software Inc. 356,259 1,806 * Integral Systems Inc. 183,594 1,768 * Radisys Corp. 196,676 1,762 * Advanced Analogic Technologies Inc. 501,910 1,752 * LeCroy Corp. 350,980 1,744 * Rudolph Technologies Inc. 202,447 1,735 Technitrol Inc. 328,247 1,733 * Stamps.com Inc. 169,219 1,709 * Photronics Inc. 324,071 1,650 * Ultra Clean Holdings 193,040 1,645 * Geeknet Inc. 1,092,305 1,638 * Ciber Inc. 436,694 1,633 *,^ Zix Corp. 706,486 1,632 * Dynamics Research Corp. 144,079 1,624 * SRS Labs Inc. 158,866 1,579 * Internap Network Services Corp. 264,635 1,482 * Ness Technologies Inc. 233,859 1,476 * Spectrum Control Inc. 125,160 1,463 *,^ Rosetta Stone Inc. 60,420 1,437 TheStreet.com Inc. 384,051 1,421 * BigBand Networks Inc. 395,172 1,395 * NetSuite Inc. 95,581 1,390 * White Electronic Designs Corp. 197,898 1,385 * NCI Inc. Class A 45,587 1,378 Imergent Inc. 200,473 1,349 * FalconStor Software Inc. 384,884 1,339 * Web.com Group Inc. 245,686 1,339 * Transact Technologies Inc. 182,895 1,331 * Actuate Corp. 237,495 1,328 * Double-Take Software Inc. 148,635 1,324 * Saba Software Inc. 261,157 1,293 * Zygo Corp. 139,138 1,284 * Emcore Corp. 1,046,387 1,266 * PLX Technology Inc. 236,468 1,246 Richardson Electronics Ltd. 156,536 1,244 American Software Inc. Class A 214,010 1,243 Marchex Inc. Class B 242,981 1,242 Cass Information Systems Inc. 39,699 1,237 * Airvana Inc. 161,061 1,234 * StarTek Inc. 177,188 1,231 * Cray Inc. 206,083 1,226 * MoSys Inc. 305,390 1,225 * DDi Corp. 215,477 1,222 * Liquidity Services Inc. 104,674 1,208 * LaserCard Corp. 187,966 1,182 * Concurrent Computer Corp. 202,052 1,162 * Telular Corp. 381,641 1,160 * Innodata Isogen Inc. 278,269 1,127 * Entropic Communications Inc. 219,186 1,113 * PC-Tel Inc. 178,115 1,101 * Hutchinson Technology Inc. 174,519 1,089 * DemandTec Inc. 155,662 1,082 * Trident Microsystems Inc. 616,190 1,072 Keithley Instruments Inc. 160,382 1,059 * Pervasive Software Inc. 207,614 1,051 * Microtune Inc. 378,848 1,034 * Hackett Group Inc. 370,798 1,031 * Network Equipment Technologies Inc. 182,244 1,004 * Computer Task Group Inc. 138,086 1,001 * X-Rite Inc. 330,015 1,000 * Ramtron International Corp. 350,700 982 * Presstek Inc. 210,832 945 * Immersion Corp. 186,531 933 * Cyberoptics Corp. 98,662 922 * Axcelis Technologies Inc. 541,562 899 * NU Horizons Electronics Corp. 277,427 891 * PC Mall Inc. 175,717 889 * Tollgrade Communications Inc. 140,898 886 * LoJack Corp. 210,416 869 * PAR Technology Corp. 139,040 841 * Powerwave Technologies Inc. 672,305 840 QAD Inc. 160,014 840 * QuickLogic Corp. 289,381 839 * Phoenix Technologies Ltd. 255,005 821 * ORBCOMM Inc. 375,812 808 * Datalink Corp. 170,425 777 Ipass Inc. 675,286 777 * Opnext Inc. 321,034 758 * Evolving Systems Inc. 105,542 728 * PC Connection Inc. 116,682 723 * Pixelworks Inc. 119,324 686 * Reis Inc. 112,482 659 * China Information Security Technology Inc. 128,563 649 * PLATO Learning Inc. 112,350 625 * RAE Systems Inc. 754,476 615 * TechTeam Global Inc. 90,812 615 * Nanometrics Inc. 63,769 605 * CPI International Inc. 44,729 593 * Callidus Software Inc. 158,993 577 * Edgewater Technology Inc. 170,656 546 * PDF Solutions Inc. 125,033 545 * FSI International Inc. 140,477 544 * Aware Inc. 223,397 536 * ID Systems Inc. 178,265 533 * CalAmp Corp. 178,061 500 * Network Engines Inc. 257,147 481 * Rainmaker Systems Inc. 318,962 478 *,^ Parkervision Inc. 280,755 477 * Tier Technologies Inc. Class B 59,360 473 * Westell Technologies Inc. Class A 312,857 444 * Dice Holdings Inc. 57,706 439 *,^ Research Frontiers Inc. 154,646 438 * iGO Inc. 217,191 437 * Performance Technologies Inc. 163,889 436 * Transwitch Corp. 155,455 435 * Planar Systems Inc. 148,136 413 * Bsquare Corp. 171,929 399 * Ditech Networks Inc. 243,202 396 * Market Leader Inc. 187,002 374 * Frequency Electronics Inc. 63,789 337 * ActivIdentity Corp. 114,845 326 * Comarco Inc. 95,910 292 * EF Johnson Technologies Inc. 299,037 279 * LRAD Corp. 179,597 277 *,^ VirnetX Holding Corp. 57,431 276 Newtek Business Services Inc. 209,107 261 * Video Display Corp. 48,565 261 * Virtusa Corp. 25,031 258 * Ikanos Communications Inc. 84,319 253 * GTSI Corp. 43,149 239 * Cinedigm Digital Cinema Corp. Class A 137,179 222 * WebMediaBrands Inc. 217,997 216 *,^ ICx Technologies Inc. 30,115 210 * Viasystems Group Inc. 9,566 208 * Zhone Technologies Inc. 72,849 200 * AuthenTec Inc. 91,417 197 Bel Fuse Inc. Class A 10,580 196 * Looksmart Ltd. 173,418 179 * Autobytel Inc. 155,487 163 *,^ Intellicheck Mobilisa Inc. 73,822 162 * NaviSite Inc. 58,297 150 * Authentidate Holding Corp. 132,657 149 * SCM Microsystems Inc. 75,132 143 * Stream Global Services Inc. 20,456 135 * Guidance Software Inc. 21,860 126 * Deltek Inc. 15,520 119 * EndWave Corp. 42,907 118 * Lantronix Inc. 30,540 110 * Wireless Telecom Group Inc. 98,580 97 * Selectica Inc. 16,789 83 * Analysts International Corp. 29,652 80 * Unica Corp. 8,500 76 * Management Network Group Inc. 25,353 66 * Dot Hill Systems Corp. 42,636 64 * Vertro Inc. 139,637 60 * Henry Bros Electronics Inc. 9,700 39 * Allen Organ Co. Escrow Shares 11,462 34 * AXT Inc. 8,500 27 * Nextwave Wireless Inc. 48,361 23 * Digital Angel Corp. 31,230 19 * Superconductor Technologies Inc. 4,651 14 * TechTarget Inc. 2,580 13 * Veraz Networks Inc. 3,828 4 * Information Services Group Inc. 688 2 Materials (3.9%) Monsanto Co. 5,511,281 393,616 Freeport-McMoRan Copper & Gold Inc. 4,346,704 363,124 Dow Chemical Co. 11,564,659 341,967 EI du Pont de Nemours & Co. 9,137,991 340,299 Praxair Inc. 3,102,426 257,501 Newmont Mining Corp. 4,857,733 247,404 Air Products & Chemicals Inc. 2,140,946 158,323 Nucor Corp. 3,183,855 144,483 Alcoa Inc. 9,852,624 140,301 PPG Industries Inc. 1,688,831 110,450 Ecolab Inc. 2,402,519 105,591 International Paper Co. 4,161,311 102,410 Cliffs Natural Resources Inc. 1,373,275 97,434 Weyerhaeuser Co. 2,137,371 96,759 Mosaic Co. 1,574,787 95,700 United States Steel Corp. 1,449,683 92,084 Sigma-Aldrich Corp. 1,230,980 66,054 Lubrizol Corp. 690,479 63,331 * Owens-Illinois Inc. 1,704,945 60,594 Vulcan Materials Co. 1,268,628 59,930 Walter Energy Inc. 535,964 49,453 Ball Corp. 904,111 48,261 Allegheny Technologies Inc. 893,592 48,245 Airgas Inc. 748,206 47,601 Eastman Chemical Co. 735,445 46,833 Celanese Corp. Class A 1,453,626 46,298 Terra Industries Inc. 1,010,992 46,263 MeadWestvaco Corp. 1,730,995 44,227 * Crown Holdings Inc. 1,626,897 43,861 CF Industries Holdings Inc. 466,651 42,549 FMC Corp. 695,665 42,116 International Flavors & Fragrances Inc. 800,068 38,139 Ashland Inc. 720,304 38,010 Martin Marietta Materials Inc. 451,606 37,732 Steel Dynamics Inc. 1,965,022 34,329 Nalco Holding Co. 1,399,584 34,052 Sealed Air Corp. 1,609,259 33,923 * Pactiv Corp. 1,339,154 33,720 Reliance Steel & Aluminum Co. 670,122 32,990 Albemarle Corp. 742,425 31,650 Bemis Co. Inc. 1,095,837 31,472 Sonoco Products Co. 1,013,902 31,218 Valspar Corp. 970,633 28,614 RPM International Inc. 1,308,185 27,917 * Domtar Corp. 425,057 27,378 Aptargroup Inc. 684,197 26,923 Compass Minerals International Inc. 329,914 26,469 Packaging Corp. of America 1,042,718 25,661 AK Steel Holding Corp. 1,108,565 25,342 Cytec Industries Inc. 492,429 23,016 Scotts Miracle-Gro Co. Class A 470,265 21,797 Temple-Inland Inc. 1,029,858 21,040 Royal Gold Inc. 443,528 20,495 * WR Grace & Co. 731,938 20,319 Huntsman Corp. 1,682,908 20,279 Cabot Corp. 657,880 20,000 * Solutia Inc. 1,230,822 19,829 * Titanium Metals Corp. 1,184,125 19,645 Commercial Metals Co. 1,143,390 17,219 Rock-Tenn Co. Class A 373,923 17,040 Carpenter Technology Corp. 446,559 16,344 Silgan Holdings Inc. 270,845 16,313 Olin Corp. 797,434 15,646 Sensient Technologies Corp. 497,293 14,451 * Intrepid Potash Inc. 457,451 13,874 Greif Inc. Class A 247,093 13,570 * Hecla Mining Co. 2,424,009 13,259 NewMarket Corp. 123,628 12,732 * Rockwood Holdings Inc. 450,073 11,981 * PolyOne Corp. 1,166,606 11,946 * Coeur d'Alene Mines Corp. 795,091 11,910 Schnitzer Steel Industries Inc. 222,740 11,701 HB Fuller Co. 493,188 11,447 * Louisiana-Pacific Corp. 1,262,994 11,430 Eagle Materials Inc. 421,874 11,197 Worthington Industries Inc. 641,488 11,091 * Allied Nevada Gold Corp. 633,638 10,499 * OM Group Inc. 309,198 10,476 Minerals Technologies Inc. 190,847 9,894 * RTI International Metals Inc. 305,120 9,254 * Calgon Carbon Corp. 510,857 8,746 Schweitzer-Mauduit International Inc. 182,256 8,668 * Ferro Corp. 983,136 8,642 ^ Texas Industries Inc. 247,859 8,469 * Stillwater Mining Co. 647,543 8,405 Arch Chemicals Inc. 239,113 8,223 * Century Aluminum Co. 520,648 7,164 AMCOL International Corp. 257,176 6,995 Balchem Corp. 283,007 6,976 * Omnova Solutions Inc. 854,710 6,709 Glatfelter 460,772 6,677 Kaiser Aluminum Corp. 153,046 5,903 Deltic Timber Corp. 126,952 5,592 * Buckeye Technologies Inc. 418,717 5,477 A Schulman Inc. 222,588 5,447 Innophos Holdings Inc. 180,346 5,032 * Horsehead Holding Corp. 419,404 4,966 * Clearwater Paper Corp. 95,102 4,684 * Georgia Gulf Corp. 251,193 4,645 Koppers Holdings Inc. 162,221 4,594 Zep Inc. 207,353 4,537 Olympic Steel Inc. 132,866 4,338 Stepan Co. 74,851 4,183 * Graphic Packaging Holding Co. 1,155,473 4,171 * Wausau Paper Corp. 480,887 4,107 Westlake Chemical Corp. 156,951 4,048 * Brush Engineered Materials Inc. 178,385 4,026 Haynes International Inc. 108,364 3,850 * Spartech Corp. 313,342 3,666 Quaker Chemical Corp. 112,007 3,037 * Boise Inc. 463,946 2,844 * KapStone Paper and Packaging Corp. 232,817 2,764 Neenah Paper Inc. 170,845 2,706 * Zoltek Cos. Inc. 278,660 2,686 Myers Industries Inc. 253,776 2,660 Innospec Inc. 221,771 2,519 ^ Hawkins Inc. 102,174 2,473 * US Gold Corp. 908,253 2,452 ICO Inc. 273,738 2,212 * AEP Industries Inc. 78,834 2,051 * Headwaters Inc. 441,607 2,027 AM Castle & Co. 133,714 1,749 * LSB Industries Inc. 112,073 1,708 * Mercer International Inc. 314,283 1,656 * US Energy Corp. Wyoming 243,408 1,451 *,^ China Green Agriculture Inc. 101,334 1,419 American Vanguard Corp. 173,333 1,413 * Landec Corp. 206,842 1,371 * General Moly Inc. 384,888 1,278 * Universal Stainless & Alloy 49,844 1,196 * Penford Corp. 107,902 1,106 * United States Lime & Minerals Inc. 26,740 1,034 *,^ ShengdaTech Inc. 126,623 948 * Bway Holding Co. 44,433 893 * American Pacific Corp. 125,838 858 * Ampal American Israel Class A 301,356 838 *,^ Altair Nanotechnologies Inc. 1,024,234 737 *,^ China Direct Industries Inc. 443,516 683 * Senomyx Inc. 198,113 649 * Nanophase Technologies Corp. 326,953 621 *,^ General Steel Holdings Inc. 56,400 232 *,^ US Concrete Inc. 524,719 199 *,^ Flotek Industries Inc. 156,005 198 * China Precision Steel Inc. 55,332 116 * Rock of Ages Corp. 17,900 60 * Continental Materials Corp. 3,500 51 * Solitario Exploration & Royalty Corp. 9,600 20 Telecommunication Services (2.6%) AT&T Inc. 59,666,944 1,541,794 Verizon Communications Inc. 28,722,754 890,980 * American Tower Corp. Class A 4,059,612 172,980 * Crown Castle International Corp. 2,944,988 112,587 * Sprint Nextel Corp. 29,420,009 111,796 CenturyTel Inc. 3,009,071 106,702 Qwest Communications International Inc. 15,715,796 82,036 * NII Holdings Inc. 1,680,943 70,028 Windstream Corp. 4,420,767 48,142 * SBA Communications Corp. Class A 1,065,116 38,419 * tw telecom inc Class A 1,514,967 27,497 * Level 3 Communications Inc. 16,602,445 26,896 ^ Frontier Communications Corp. 3,163,736 23,538 Telephone & Data Systems Inc. 691,978 23,424 * NeuStar Inc. Class A 753,814 18,996 * MetroPCS Communications Inc. 2,504,859 17,734 * Syniverse Holdings Inc. 667,742 13,001 * Leap Wireless International Inc. 628,681 10,285 Telephone & Data Systems Inc. - Special Common Shares 276,955 8,264 * Cincinnati Bell Inc. 2,385,898 8,136 * United States Cellular Corp. 179,675 7,435 Iowa Telecommunications Services Inc. 407,407 6,804 NTELOS Holdings Corp. 339,417 6,038 * AboveNet Inc. 114,298 5,798 Consolidated Communications Holdings Inc. 258,841 4,908 * PAETEC Holding Corp. 1,016,608 4,758 * Neutral Tandem Inc. 295,976 4,730 * Premiere Global Services Inc. 560,910 4,633 Shenandoah Telecommunications Co. 227,764 4,282 Atlantic Tele-Network Inc. 84,347 3,790 * Cogent Communications Group Inc. 340,163 3,541 * Global Crossing Ltd. 217,378 3,293 Alaska Communications Systems Group Inc. 392,402 3,186 * Cbeyond Inc. 192,259 2,630 USA Mobility Inc. 191,697 2,429 HickoryTech Corp. 260,074 2,296 * General Communication Inc. Class A 343,500 1,982 * ICO Global Communications Holdings Ltd. 1,435,390 1,723 * Vonage Holdings Corp. 1,238,007 1,671 * Kratos Defense & Security Solutions Inc. 89,288 1,274 *,^ Globalstar Inc. 910,771 1,239 * TerreStar Corp. 889,716 1,174 * 8x8 Inc. 772,938 1,136 Warwick Valley Telephone Co. 75,230 1,071 * SureWest Communications 115,235 990 * Arbinet Corp. 327,927 659 * FiberTower Corp. 115,689 538 * IDT Corp. Class B 75,185 487 * IDT Corp. 21,611 116 Utilities (3.5%) Exelon Corp. 6,667,310 292,095 Southern Co. 8,091,468 268,313 Dominion Resources Inc. 6,039,162 248,270 Duke Energy Corp. 13,192,147 215,296 FPL Group Inc. 3,970,863 191,912 American Electric Power Co. Inc. 4,830,363 165,102 PG&E Corp. 3,751,398 159,134 Entergy Corp. 1,910,578 155,425 Public Service Enterprise Group Inc. 5,117,078 151,056 Consolidated Edison Inc. 2,785,900 124,084 FirstEnergy Corp. 3,082,768 120,505 Sempra Energy 2,367,667 118,147 Progress Energy Inc. 2,827,853 111,304 Edison International 3,130,306 106,963 PPL Corp. 3,813,419 105,670 Xcel Energy Inc. 4,618,403 97,910 Questar Corp. 1,763,476 76,182 DTE Energy Co. 1,668,541 74,417 * AES Corp. 6,752,625 74,279 Constellation Energy Group Inc. 1,829,754 64,243 Ameren Corp. 2,396,420 62,499 Wisconsin Energy Corp. 1,182,226 58,414 EQT Corp. 1,381,833 56,655 * NRG Energy Inc. 2,594,925 54,234 CenterPoint Energy Inc. 3,753,935 53,906 Northeast Utilities 1,776,342 49,098 Oneok Inc. 1,013,654 46,273 SCANA Corp. 1,184,676 44,532 NiSource Inc. 2,789,009 44,066 * Calpine Corp. 3,580,315 42,570 Allegheny Energy Inc. 1,715,963 39,467 MDU Resources Group Inc. 1,804,316 38,937 Pinnacle West Capital Corp. 1,025,333 38,686 American Water Works Co. Inc. 1,768,887 38,491 Pepco Holdings Inc. 2,242,792 38,464 NSTAR 1,081,233 38,297 OGE Energy Corp. 979,713 38,150 Alliant Energy Corp. 1,119,366 37,230 National Fuel Gas Co. 733,784 37,093 Integrys Energy Group Inc. 773,715 36,659 CMS Energy Corp. 2,323,844 35,927 DPL Inc. 1,211,944 32,953 TECO Energy Inc. 2,058,927 32,716 Energen Corp. 689,909 32,101 AGL Resources Inc. 784,111 30,306 NV Energy Inc. 2,376,826 29,306 UGI Corp. 1,101,568 29,236 ITC Holdings Corp. 514,405 28,292 Atmos Energy Corp. 938,656 26,817 Great Plains Energy Inc. 1,370,342 25,447 Westar Energy Inc. 1,105,444 24,651 Aqua America Inc. 1,381,873 24,279 Hawaiian Electric Industries Inc. 933,210 20,951 Piedmont Natural Gas Co. Inc. 741,672 20,455 Vectren Corp. 781,153 19,310 Nicor Inc. 458,346 19,214 WGL Holdings Inc. 508,896 17,633 IDACORP Inc. 483,274 16,731 Cleco Corp. 613,152 16,279 New Jersey Resources Corp. 425,366 15,977 * Mirant Corp. 1,468,686 15,950 Portland General Electric Co. 763,861 14,750 Southwest Gas Corp. 455,303 13,623 * RRI Energy Inc. 3,581,999 13,218 South Jersey Industries Inc. 303,051 12,725 Northwest Natural Gas Co. 268,575 12,516 Black Hills Corp. 394,082 11,960 Avista Corp. 555,615 11,507 Unisource Energy Corp. 362,774 11,406 PNM Resources Inc. 881,790 11,049 Allete Inc. 300,675 10,067 NorthWestern Corp. 366,238 9,819 * El Paso Electric Co. 452,110 9,313 Laclede Group Inc. 243,937 8,226 MGE Energy Inc. 227,932 8,060 California Water Service Group 205,093 7,714 UIL Holdings Corp. 273,399 7,518 * Dynegy Inc. Class A 5,101,492 6,428 CH Energy Group Inc. 150,933 6,164 American States Water Co. 175,080 6,075 Ormat Technologies Inc. 212,778 5,988 Empire District Electric Co. 331,479 5,973 SJW Corp. 154,897 3,937 Chesapeake Utilities Corp. 112,703 3,359 Middlesex Water Co. 193,290 3,296 Connecticut Water Service Inc. 134,101 3,121 Southwest Water Co. 217,106 2,267 Central Vermont Public Service Corp. 109,272 2,204 Consolidated Water Co. Ltd. 146,169 1,985 Unitil Corp. 65,353 1,519 Maine & Maritimes Corp. 32,084 1,408 York Water Co. 98,122 1,349 * Cadiz Inc. 52,822 675 Artesian Resources Corp. Class A 24,322 429 Pennichuck Corp. 15,519 365 *,^ China Natural Gas Inc. 33,754 331 * Purecycle Corp. 24,935 61 RGC Resources Inc. 1,055 34 * Synthesis Energy Systems Inc. 33,393 33 Total Common Stocks (Cost $125,712,816) Market Value Coupon Shares ($000) Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.183% 954,278,759 954,279 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.205% 6/2/10 4,000 3,999 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 7,000 6,997 4,5 Freddie Mac Discount Notes 0.170% 7/19/10 20,000 19,987 4,5 Freddie Mac Discount Notes 0.235% 8/16/10 10,000 9,991 Total Temporary Cash Investments (Cost $995,254) Total Investments (100.5%) (Cost $126,708,070) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $535,914,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Includes $591,407,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $37,977,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and Total Stock Market Index Fund minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index June 2010 715 208,280 3,492 E-mini Russell 2000 Index June 2010 820 55,522 5 S&P MidCap 400 Index June 2010 92 36,253 4 E-mini S&P 500 Index June 2010 200 11,652 (47) E-mini S&P MidCap 400 Index June 2010 20 1,576 11 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 130,728,675 84 74 Temporary Cash Investments 954,279 40,974  Futures ContractsLiabilities 1 (1,426)   Total 131,681,528 41,058 74 1 Represents variation margin on the last day of the reporting period. Total Stock Market Index Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2009 105 Total Sales (19) Net Realized Gain (Loss) (671) Transfers into Level 3 2 Change in Unrealized Appreciation (Depreciation) 657 Balance as of March 31, 2010 74 D. At March 31, 2010, the cost of investment securities for tax purposes was $126,649,858,000. Net unrealized appreciation of investment securities for tax purposes was $5,074,228,000, consisting of unrealized gains of $19,539,100,000 on securities that had risen in value since their purchase and $14,464,872,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (8.2%) Walt Disney Co. 3,962,773 138,340 Home Depot Inc. 3,696,485 119,581 Time Warner Inc. 2,532,294 79,185 Comcast Corp. Class A 3,885,326 73,122 News Corp. Class A 4,093,917 58,993 Comcast Corp. 2,284,768 41,057 Time Warner Cable Inc. 764,399 40,750 Carnival Corp. 947,859 36,853 * Viacom Inc. Class B 782,196 26,892 Macy's Inc. 912,501 19,865 Starwood Hotels & Resorts Worldwide Inc. 405,345 18,905 Stanley Black & Decker Inc. 327,934 18,827 * Liberty Media Corp. - Interactive 1,228,872 18,814 CBS Corp. Class B 1,287,717 17,951 Mattel Inc. 783,490 17,817 Fortune Brands Inc. 325,874 15,808 VF Corp. 192,424 15,423 Genuine Parts Co. 345,751 14,605 Ltd Brands Inc. 592,647 14,591 Harley-Davidson Inc. 508,124 14,263 Whirlpool Corp. 161,226 14,067 H&R Block Inc. 726,767 12,936 Darden Restaurants Inc. 287,451 12,803 Gap Inc. 529,362 12,234 Hasbro Inc. 270,399 10,351 Wyndham Worldwide Corp. 387,723 9,976 *,^ Royal Caribbean Cruises Ltd. 301,342 9,941 * Autoliv Inc. 184,640 9,514 DISH Network Corp. Class A 452,187 9,415 Newell Rubbermaid Inc. 602,606 9,160 Abercrombie & Fitch Co. 190,629 8,700 Gannett Co. Inc. 512,516 8,467 American Eagle Outfitters Inc. 404,252 7,487 JC Penney Co. Inc. 230,199 7,405 *,^ Sears Holdings Corp. 65,165 7,066 * Mohawk Industries Inc. 126,350 6,871 Leggett & Platt Inc. 312,827 6,770 * Liberty Media Corp. - Starz 107,411 5,873 Washington Post Co. Class B 13,190 5,859 * Interpublic Group of Cos. Inc. 685,726 5,705 Lennar Corp. Class A 329,790 5,676 News Corp. Class B 331,941 5,646 Foot Locker Inc. 338,810 5,096 * AutoNation Inc. 245,485 4,438 Brinker International Inc. 221,743 4,275 DR Horton Inc. 310,351 3,910 Virgin Media Inc. 212,541 3,668 * Hyatt Hotels Corp. Class A 82,837 3,227 * Toll Brothers Inc. 148,111 3,081 * Pulte Group Inc. 259,162 2,916 Wendy's/Arby's Group Inc. Class A 553,641 2,768 * Goodyear Tire & Rubber Co. 173,845 2,197 * Penn National Gaming Inc. 72,988 2,029 Weight Watchers International Inc. 74,912 1,913 * Lamar Advertising Co. Class A 43,637 1,499 Consumer Staples (9.9%) Procter & Gamble Co. 6,336,051 400,882 Coca-Cola Co. 2,939,616 161,679 Kraft Foods Inc. 3,782,462 114,382 Altria Group Inc. 4,494,225 92,221 CVS Caremark Corp. 1,070,747 39,147 Sysco Corp. 1,283,637 37,867 Kimberly-Clark Corp. 585,574 36,821 Archer-Daniels-Midland Co. 1,253,944 36,239 Kroger Co. 1,341,395 29,055 ConAgra Foods Inc. 960,158 24,071 Safeway Inc. 880,904 21,899 Reynolds American Inc. 378,906 20,453 Sara Lee Corp. 1,435,908 20,002 Bunge Ltd. 290,600 17,910 General Mills Inc. 247,791 17,541 HJ Heinz Co. 342,002 15,599 JM Smucker Co. 257,793 15,535 Molson Coors Brewing Co. Class B 330,296 13,892 Lorillard Inc. 174,037 13,095 Tyson Foods Inc. Class A 631,410 12,091 Mead Johnson Nutrition Co. 221,525 11,526 Church & Dwight Co. Inc. 152,641 10,219 Brown-Forman Corp. Class B 169,448 10,074 McCormick & Co. Inc. 256,694 9,847 Dr Pepper Snapple Group Inc. 275,645 9,694 * Ralcorp Holdings Inc. 122,849 8,327 SUPERVALU Inc. 460,026 7,673 * Constellation Brands Inc. Class A 429,313 7,058 * Smithfield Foods Inc. 322,732 6,693 Campbell Soup Co. 157,022 5,551 Hershey Co. 120,239 5,147 Alberto-Culver Co. Class B 191,766 5,015 Hormel Foods Corp. 104,168 4,376 PepsiCo Inc. 1  Energy (14.7%) Exxon Mobil Corp. 10,294,830 689,548 Chevron Corp. 4,350,810 329,922 ConocoPhillips 3,056,643 156,408 Occidental Petroleum Corp. 1,144,111 96,723 Apache Corp. 728,989 73,992 * Transocean Ltd. 696,444 60,159 Devon Energy Corp. 914,785 58,940 Marathon Oil Corp. 1,534,995 48,567 XTO Energy Inc. 818,215 38,603 Spectra Energy Corp. 1,402,966 31,609 Chesapeake Energy Corp. 1,334,851 31,556 Williams Cos. Inc. 1,265,035 29,222 Valero Energy Corp. 1,223,249 24,098 Halliburton Co. 684,261 20,617 El Paso Corp. 1,520,047 16,477 * Newfield Exploration Co. 287,976 14,989 Pioneer Natural Resources Co. 249,906 14,075 Hess Corp. 223,302 13,968 * Nabors Industries Ltd. 614,038 12,054 Noble Corp. 283,430 11,853 * Pride International Inc. 378,259 11,389 Cimarex Energy Co. 180,938 10,744 * Kinder Morgan Management LLC 166,653 9,769 Arch Coal Inc. 352,541 8,056 Murphy Oil Corp. 137,715 7,738 Sunoco Inc. 253,736 7,539 BJ Services Co. 318,314 6,812 * Forest Oil Corp. 231,583 5,979 Tidewater Inc. 112,221 5,305 * Rowan Cos. Inc. 122,959 3,579 Cabot Oil & Gas Corp. 78,479 2,888 Tesoro Corp. 151,299 2,103 Patterson-UTI Energy Inc. 116,372 1,626 * SandRidge Energy Inc. 116,868 900 Financials (25.2%) Bank of America Corp. 21,567,225 384,975 JPMorgan Chase & Co. 8,545,623 382,417 Wells Fargo & Co. 10,533,187 327,793 Goldman Sachs Group Inc. 1,059,114 180,717 * Citigroup Inc. 29,880,025 121,014 Bank of New York Mellon Corp. 2,611,964 80,657 Morgan Stanley 2,653,626 77,725 MetLife Inc. 1,775,826 76,964 PNC Financial Services Group Inc. 1,121,347 66,944 Travelers Cos. Inc. 1,184,672 63,901 Prudential Financial Inc. 1,001,812 60,610 Aflac Inc. 1,014,676 55,087 BB&T Corp. 1,491,110 48,297 Chubb Corp. 740,853 38,413 ACE Ltd. 729,716 38,164 US Bancorp 1,451,825 37,573 Allstate Corp. 1,105,459 35,717 Simon Property Group Inc. 402,351 33,757 Marsh & McLennan Cos. Inc. 1,144,498 27,949 Loews Corp. 745,365 27,787 Vornado Realty Trust 352,054 26,650 Progressive Corp. 1,389,733 26,530 Hartford Financial Services Group Inc. 907,346 25,787 Ameriprise Financial Inc. 553,277 25,097 Equity Residential 599,233 23,460 AON Corp. 534,369 22,823 Boston Properties Inc. 300,672 22,683 Fifth Third Bancorp 1,637,683 22,256 HCP Inc. 635,397 20,968 Annaly Capital Management Inc. 1,198,174 20,585 Invesco Ltd. 929,877 20,374 Principal Financial Group Inc. 691,270 20,192 Lincoln National Corp. 654,746 20,101 * Genworth Financial Inc. Class A 1,058,968 19,421 SunTrust Banks Inc. 703,235 18,840 Unum Group 719,043 17,811 Discover Financial Services 1,176,564 17,531 State Street Corp. 375,255 16,939 NYSE Euronext 563,504 16,685 Public Storage 179,148 16,480 Ventas Inc. 339,447 16,117 AvalonBay Communities Inc. 176,458 15,237 KeyCorp 1,904,400 14,759 Hudson City Bancorp Inc. 1,024,770 14,511 New York Community Bancorp Inc. 871,372 14,412 Comerica Inc. 377,427 14,357 XL Capital Ltd. Class A 741,591 14,016 Plum Creek Timber Co. Inc. 352,896 13,731 Kimco Realty Corp. 870,757 13,619 ProLogis 1,025,641 13,538 ^ M&T Bank Corp. 166,397 13,209 Regions Financial Corp. 1,673,828 13,140 * SLM Corp. 1,029,206 12,886 People's United Financial Inc. 811,396 12,690 Health Care REIT Inc. 266,604 12,059 PartnerRe Ltd. 145,754 11,620 Willis Group Holdings PLC 364,863 11,417 Everest Re Group Ltd. 130,829 10,588 * Leucadia National Corp. 422,033 10,471 Legg Mason Inc. 349,641 10,024 * Arch Capital Group Ltd. 128,371 9,788 Cincinnati Financial Corp. 335,321 9,691 Federal Realty Investment Trust 132,768 9,667 Torchmark Corp. 179,601 9,610 SL Green Realty Corp. 167,504 9,593 Axis Capital Holdings Ltd. 293,305 9,169 Assurant Inc. 253,683 8,722 Marshall & Ilsley Corp. 1,080,433 8,697 AMB Property Corp. 317,444 8,647 Nationwide Health Properties Inc. 243,476 8,558 Huntington Bancshares Inc. 1,549,907 8,323 Reinsurance Group of America Inc. Class A 157,942 8,295 Liberty Property Trust 244,359 8,294 WR Berkley Corp. 313,876 8,189 Macerich Co. 212,052 8,124 Rayonier Inc. 172,483 7,836 RenaissanceRe Holdings Ltd. 135,256 7,677 * Markel Corp. 20,235 7,581 Assured Guaranty Ltd. 339,889 7,467 Transatlantic Holdings Inc. 139,593 7,371 Regency Centers Corp. 191,698 7,183 Fidelity National Financial Inc. Class A 473,967 7,024 ^ Realty Income Corp. 226,626 6,955 * First Horizon National Corp. 487,929 6,855 HCC Insurance Holdings Inc. 243,781 6,728 First American Corp. 196,468 6,648 Old Republic International Corp. 522,070 6,620 Cullen/Frost Bankers Inc. 117,102 6,534 Hospitality Properties Trust 267,658 6,410 Commerce Bancshares Inc. 153,059 6,297 Zions Bancorporation 284,792 6,214 White Mountains Insurance Group Ltd. 17,307 6,144 Duke Realty Corp. 486,086 6,027 UDR Inc. 331,555 5,849 * American International Group Inc. 170,445 5,819 Raymond James Financial Inc. 214,017 5,723 Digital Realty Trust Inc. 102,249 5,542 Validus Holdings Ltd. 199,144 5,482 Weingarten Realty Investors 246,988 5,325 Federated Investors Inc. Class B 199,524 5,263 City National Corp. 94,990 5,127 Associated Banc-Corp 345,126 4,763 American Financial Group Inc. 163,976 4,665 * NASDAQ OMX Group Inc. 208,415 4,402 TCF Financial Corp. 273,893 4,366 BOK Financial Corp. 58,885 3,088 Mercury General Corp. 59,134 2,585 Capitol Federal Financial 48,102 1,802 TFS Financial Corp. 100,035 1,335 Health Care (11.1%) Pfizer Inc. 17,499,335 300,114 Merck & Co. Inc. 6,623,922 247,403 Johnson & Johnson 2,991,720 195,060 Bristol-Myers Squibb Co. 3,712,209 99,116 UnitedHealth Group Inc. 2,520,206 82,335 Eli Lilly & Co. 2,242,871 81,237 * WellPoint Inc. 993,865 63,985 Covidien PLC 1,082,777 54,442 * Thermo Fisher Scientific Inc. 885,457 45,548 Aetna Inc. 940,345 33,015 Cardinal Health Inc. 786,807 28,349 * Boston Scientific Corp. 3,273,970 23,638 CIGNA Corp. 593,341 21,704 * Forest Laboratories Inc. 654,085 20,512 AmerisourceBergen Corp. Class A 624,397 18,057 * Humana Inc. 368,115 17,217 * Coventry Health Care Inc. 321,348 7,944 Omnicare Inc. 259,056 7,329 Universal Health Services Inc. Class B 197,254 6,922 * King Pharmaceuticals Inc. 538,517 6,333 * Vertex Pharmaceuticals Inc. 146,220 5,976 * Charles River Laboratories International Inc. 143,023 5,622 * Health Net Inc. 225,421 5,606 * CareFusion Corp. 204,184 5,397 * Dendreon Corp. 142,407 5,194 * Inverness Medical Innovations Inc. 85,796 3,342 * Endo Pharmaceuticals Holdings Inc. 88,637 2,100 Pharmaceutical Product Development Inc. 80,468 1,911 Industrials (12.6%) General Electric Co. 23,089,824 420,235 United Technologies Corp. 1,931,489 142,177 3M Co. 1,458,565 121,892 Emerson Electric Co. 1,630,890 82,099 General Dynamics Corp. 711,142 54,900 Raytheon Co. 831,062 47,470 Honeywell International Inc. 1,021,862 46,260 Norfolk Southern Corp. 797,859 44,592 Illinois Tool Works Inc. 923,404 43,732 CSX Corp. 851,387 43,336 Northrop Grumman Corp. 646,441 42,387 Tyco International Ltd. 1,029,501 39,378 Lockheed Martin Corp. 453,152 37,711 Waste Management Inc. 1,009,063 34,742 United Parcel Service Inc. Class B 536,132 34,532 Deere & Co. 458,848 27,283 Eaton Corp. 341,451 25,872 Ingersoll-Rand PLC 694,486 24,217 Republic Services Inc. Class A 824,831 23,937 L-3 Communications Holdings Inc. 252,196 23,109 FedEx Corp. 225,221 21,036 Dover Corp. 403,506 18,864 Rockwell Automation Inc. 308,326 17,377 Cooper Industries PLC 361,618 17,336 Cummins Inc. 207,957 12,883 Textron Inc. 587,591 12,474 Goodrich Corp. 175,137 12,351 Masco Corp. 781,246 12,125 Pitney Bowes Inc. 448,932 10,976 ^ Equifax Inc. 274,045 9,811 RR Donnelley & Sons Co. 445,747 9,517 * URS Corp. 182,283 9,043 Cintas Corp. 298,446 8,383 Avery Dennison Corp. 220,208 8,018 KBR Inc. 348,339 7,719 Pentair Inc. 202,742 7,222 * Owens Corning 249,567 6,349 Harsco Corp. 174,371 5,569 Pall Corp. 127,167 5,149 Manpower Inc. 85,124 4,862 Ryder System Inc. 121,590 4,713 SPX Corp. 53,585 3,554 * Terex Corp. 81,900 1,860 * Spirit Aerosystems Holdings Inc. Class A 79,198 1,852 * Hertz Global Holdings Inc. 139,535 1,394 Information Technology (3.7%) Intel Corp. 7,783,713 173,265 Corning Inc. 1,687,703 34,109 Xerox Corp. 2,934,428 28,611 Texas Instruments Inc. 950,506 23,259 * Seagate Technology 1,079,317 19,708 * Computer Sciences Corp. 330,353 18,001 Fidelity National Information Services Inc. 686,264 16,086 Xilinx Inc. 599,985 15,300 * SAIC Inc. 861,863 15,255 Microchip Technology Inc. 397,911 11,205 * Avnet Inc. 327,815 9,834 * Flextronics International Ltd. 1,144,354 8,972 * Arrow Electronics Inc. 259,574 7,821 * Micron Technology Inc. 646,186 6,714 * Citrix Systems Inc. 139,051 6,601 Analog Devices Inc. 221,453 6,382 Jabil Circuit Inc. 394,151 6,381 * Lexmark International Inc. Class A 169,526 6,117 Tellabs Inc. 794,205 6,012 * AOL Inc. 233,978 5,915 Total System Services Inc. 363,683 5,695 * LSI Corp. 920,190 5,632 * Ingram Micro Inc. 320,141 5,619 Harris Corp. 99,778 4,738 * IAC/InterActiveCorp 206,303 4,691 Intersil Corp. Class A 265,452 3,918 Molex Inc. Class A 161,209 2,845 Molex Inc. 134,241 2,800 * NCR Corp. 120,352 1,661 Materials (3.1%) EI du Pont de Nemours & Co. 1,960,175 72,997 Dow Chemical Co. 1,240,363 36,677 Nucor Corp. 682,946 30,992 PPG Industries Inc. 362,326 23,696 Air Products & Chemicals Inc. 298,263 22,056 Cliffs Natural Resources Inc. 294,734 20,911 Lubrizol Corp. 147,914 13,567 * Owens-Illinois Inc. 365,233 12,980 Vulcan Materials Co. 271,736 12,837 International Paper Co. 445,837 10,972 Ball Corp. 194,119 10,362 Allegheny Technologies Inc. 191,221 10,324 Airgas Inc. 160,096 10,185 Eastman Chemical Co. 157,526 10,031 MeadWestvaco Corp. 371,350 9,488 CF Industries Holdings Inc. 99,959 9,114 International Flavors & Fragrances Inc. 171,409 8,171 Sealed Air Corp. 344,488 7,262 Mosaic Co. 118,295 7,189 Albemarle Corp. 159,040 6,780 Bemis Co. Inc. 234,351 6,731 Sonoco Products Co. 216,790 6,675 Valspar Corp. 208,213 6,138 FMC Corp. 96,681 5,853 Reliance Steel & Aluminum Co. 93,337 4,595 Greif Inc. Class A 53,125 2,918 * Titanium Metals Corp. 165,083 2,739 Steel Dynamics Inc. 147,370 2,575 Commercial Metals Co. 158,154 2,382 Telecommunication Services (4.9%) AT&T Inc. 12,796,791 330,669 Verizon Communications Inc. 6,160,174 191,089 * Sprint Nextel Corp. 6,305,835 23,962 CenturyTel Inc. 645,637 22,894 Qwest Communications International Inc. 3,368,401 17,583 Windstream Corp. 948,023 10,324 Frontier Communications Corp. 677,796 5,043 Telephone & Data Systems Inc. 108,172 3,662 Telephone & Data Systems Inc.  Special Common Shares 97,177 2,900 * Level 3 Communications Inc. 1,783,551 2,889 * United States Cellular Corp. 40,803 1,688 Utilities (6.6%) Exelon Corp. 1,429,739 62,637 Southern Co. 1,735,153 57,538 Dominion Resources Inc. 1,295,137 53,243 Duke Energy Corp. 2,829,295 46,174 FPL Group Inc. 851,740 41,165 American Electric Power Co. Inc. 1,036,088 35,413 PG&E Corp. 804,674 34,134 Entergy Corp. 409,926 33,347 Public Service Enterprise Group Inc. 1,097,524 32,399 Consolidated Edison Inc. 597,705 26,622 FirstEnergy Corp. 661,424 25,855 Sempra Energy 507,952 25,347 Progress Energy Inc. 606,103 23,856 Edison International 670,917 22,925 PPL Corp. 817,277 22,647 Xcel Energy Inc. 989,793 20,984 Questar Corp. 377,890 16,325 DTE Energy Co. 357,461 15,943 Constellation Energy Group Inc. 391,850 13,758 Ameren Corp. 513,503 13,392 Wisconsin Energy Corp. 253,405 12,521 * NRG Energy Inc. 555,727 11,615 CenterPoint Energy Inc. 803,844 11,543 Northeast Utilities 380,298 10,511 Oneok Inc. 217,167 9,914 SCANA Corp. 253,758 9,539 NiSource Inc. 597,584 9,442 Allegheny Energy Inc. 367,831 8,460 MDU Resources Group Inc. 386,933 8,350 Pinnacle West Capital Corp. 219,510 8,282 American Water Works Co. Inc. 378,891 8,245 Pepco Holdings Inc. 480,729 8,244 NSTAR 231,943 8,215 OGE Energy Corp. 209,595 8,162 Alliant Energy Corp. 240,045 7,984 National Fuel Gas Co. 157,304 7,952 Integrys Energy Group Inc. 165,882 7,859 CMS Energy Corp. 498,356 7,704 DPL Inc. 259,926 7,067 TECO Energy Inc. 440,657 7,002 Energen Corp. 147,866 6,880 NV Energy Inc. 509,143 6,278 UGI Corp. 236,439 6,275 Aqua America Inc. 295,147 5,186 * Mirant Corp. 314,880 3,420 * RRI Energy Inc. 762,661 2,814 * Dynegy Inc. Class A 710,139 895 Total Common Stocks (Cost $12,064,324) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $24,992) 0.183% 24,991,689 24,992 Total Investments (100.2%) (Cost $12,089,316) Other Assets and Liabilities-Net (-0.2%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $16,722,000. 1 Includes $17,421,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $12,089,316,000. Net unrealized appreciation of investment securities for tax purposes was $530,610,000, consisting of unrealized gains of $1,586,575,000 on securities that had risen in value since their purchase and $1,055,965,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.3%) McDonald's Corp. 3,207,453 214,001 * Amazon.com Inc. 1,029,527 139,738 Target Corp. 2,123,839 111,714 * Ford Motor Co. 8,656,558 108,813 Lowe's Cos. Inc. 4,389,817 106,409 * DIRECTV Class A 2,700,820 91,315 NIKE Inc. Class B 1,106,018 81,292 Johnson Controls Inc. 1,995,275 65,824 TJX Cos. Inc. 1,259,769 53,565 * Starbucks Corp. 2,200,059 53,395 Yum! Brands Inc. 1,390,076 53,282 Staples Inc. 2,146,916 50,216 * Kohl's Corp. 862,829 47,266 Best Buy Co. Inc. 1,052,333 44,766 Coach Inc. 947,989 37,465 Omnicom Group Inc. 925,137 35,905 * Bed Bath & Beyond Inc. 780,843 34,170 McGraw-Hill Cos. Inc. 936,003 33,369 * priceline.com Inc. 124,106 31,647 Marriott International Inc. Class A 899,080 28,339 * Apollo Group Inc. Class A 390,047 23,906 * Las Vegas Sands Corp. 981,316 20,755 Ross Stores Inc. 371,849 19,883 * Viacom Inc. Class B 577,092 19,840 Nordstrom Inc. 484,443 19,790 Sherwin-Williams Co. 286,359 19,381 Cablevision Systems Corp. Class A 733,932 17,717 Tiffany & Co. 368,980 17,523 * O'Reilly Automotive Inc. 407,837 17,011 Gap Inc. 726,024 16,778 Wynn Resorts Ltd. 219,672 16,658 * CarMax Inc. 659,412 16,564 International Game Technology 876,928 16,179 * Dollar Tree Inc. 262,348 15,536 * AutoZone Inc. 88,956 15,397 Expedia Inc. 586,664 14,643 Family Dollar Stores Inc. 392,006 14,351 * Urban Outfitters Inc. 375,479 14,279 Polo Ralph Lauren Corp. Class A 167,884 14,277 ^ Garmin Ltd. 357,969 13,775 * Discovery Communications Inc. Class A 401,803 13,577 * BorgWarner Inc. 347,029 13,250 * Liberty Global Inc. 440,212 12,718 DeVry Inc. 190,063 12,392 * Discovery Communications Inc. 421,309 12,391 * ITT Educational Services Inc. 109,821 12,353 * NVR Inc. 16,777 12,189 Scripps Networks Interactive Inc. Class A 269,027 11,931 Advance Auto Parts Inc. 281,300 11,792 PetSmart Inc. 367,368 11,741 ^ News Corp. Class B 652,741 11,103 * Chipotle Mexican Grill Inc. Class A 94,453 10,642 * GameStop Corp. Class A 465,310 10,195 * NetFlix Inc. 138,079 10,182 JC Penney Co. Inc. 315,685 10,156 ^ Strayer Education Inc. 41,648 10,142 *,^ MGM Mirage 786,936 9,443 Virgin Media Inc. 540,615 9,331 * Harman International Industries Inc. 195,959 9,167 * Liberty Global Inc. Class A 300,199 8,754 Guess? Inc. 164,419 7,724 * LKQ Corp. 378,353 7,681 * Pulte Group Inc. 661,555 7,443 Burger King Holdings Inc. 281,378 5,982 * Goodyear Tire & Rubber Co. 440,853 5,572 DR Horton Inc. 421,208 5,307 *,^ Sears Holdings Corp. 47,666 5,168 * Toll Brothers Inc. 202,301 4,208 * Interpublic Group of Cos. Inc. 502,191 4,178 * Lamar Advertising Co. Class A 110,368 3,791 * Penn National Gaming Inc. 98,527 2,739 Wendy's/Arby's Group Inc. Class A 405,051 2,025 * Clear Channel Outdoor Holdings Inc. Class A 119,645 1,269 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 3,500  Consumer Staples (11.4%) Wal-Mart Stores Inc. 6,877,665 382,398 PepsiCo Inc. 4,836,962 320,014 Philip Morris International Inc. 5,660,881 295,272 Colgate-Palmolive Co. 1,477,774 125,995 Coca-Cola Co. 2,169,380 119,316 Walgreen Co. 2,935,786 108,888 CVS Caremark Corp. 2,725,009 99,626 Costco Wholesale Corp. 1,295,812 77,373 General Mills Inc. 630,963 44,666 Avon Products Inc. 1,269,358 42,993 Kellogg Co. 789,417 42,179 Kimberly-Clark Corp. 432,158 27,174 Clorox Co. 415,638 26,659 Coca-Cola Enterprises Inc. 871,991 24,119 Estee Lauder Cos. Inc. Class A 335,135 21,740 HJ Heinz Co. 469,157 21,398 Lorillard Inc. 238,771 17,965 Mead Johnson Nutrition Co. 303,995 15,817 * Whole Foods Market Inc. 430,482 15,562 Campbell Soup Co. 400,469 14,157 Dr Pepper Snapple Group Inc. 377,602 13,280 Hershey Co. 306,565 13,124 * Energizer Holdings Inc. 197,070 12,368 * Hansen Natural Corp. 225,161 9,768 * Dean Foods Co. 536,592 8,419 Flowers Foods Inc. 246,275 6,093 Hormel Foods Corp. 76,181 3,200 Energy (7.3%) Schlumberger Ltd. 3,568,772 226,474 Anadarko Petroleum Corp. 1,460,858 106,394 Occidental Petroleum Corp. 844,403 71,386 EOG Resources Inc. 750,124 69,716 Halliburton Co. 1,742,479 52,501 National Oilwell Varco Inc. 1,243,391 50,457 Baker Hughes Inc. 921,110 43,145 * Southwestern Energy Co. 1,026,301 41,791 Noble Energy Inc. 515,685 37,645 Peabody Energy Corp. 796,110 36,382 Hess Corp. 568,707 35,573 * Weatherford International Ltd. 2,191,126 34,751 Smith International Inc. 735,375 31,489 * Cameron International Corp. 726,473 31,137 XTO Energy Inc. 603,797 28,487 Consol Energy Inc. 652,958 27,855 * FMC Technologies Inc. 363,165 23,471 Range Resources Corp. 469,268 21,995 * Ultra Petroleum Corp. 450,195 20,993 Murphy Oil Corp. 350,520 19,696 * Denbury Resources Inc. 1,121,696 18,923 ^ Diamond Offshore Drilling Inc. 206,676 18,355 * Petrohawk Energy Corp. 894,278 18,136 * Alpha Natural Resources Inc. 357,494 17,835 Noble Corp. 388,707 16,256 Massey Energy Co. 282,989 14,797 * Plains Exploration & Production Co. 414,117 12,419 Helmerich & Payne Inc. 313,766 11,948 * Concho Resources Inc. 228,595 11,512 * Oceaneering International Inc. 163,214 10,362 EXCO Resources Inc. 534,929 9,832 BJ Services Co. 436,238 9,335 * Dresser-Rand Group Inc. 245,350 7,709 Cabot Oil & Gas Corp. 200,373 7,374 * Quicksilver Resources Inc. 348,282 4,900 * Rowan Cos. Inc. 167,558 4,878 * Continental Resources Inc. 100,231 4,265 Patterson-UTI Energy Inc. 294,719 4,117 * CNX Gas Corp. 88,993 3,386 Tesoro Corp. 206,734 2,874 * Cobalt International Energy Inc. 195,996 2,666 * SandRidge Energy Inc. 295,916 2,279 Financials (6.3%) * Berkshire Hathaway Inc. Class B 1,701,420 138,274 American Express Co. 3,180,963 131,247 US Bancorp 3,694,578 95,616 * Citigroup Inc. 22,050,801 89,306 CME Group Inc. 197,706 62,497 Capital One Financial Corp. 1,337,245 55,375 Charles Schwab Corp. 2,935,995 54,874 Franklin Resources Inc. 476,982 52,897 State Street Corp. 955,736 43,142 T Rowe Price Group Inc. 765,344 42,040 Northern Trust Corp. 646,020 35,699 Host Hotels & Resorts Inc. 1,875,891 27,482 Simon Property Group Inc. 296,962 24,915 * IntercontinentalExchange Inc. 185,155 20,771 Moody's Corp. 597,566 17,778 * TD Ameritrade Holding Corp. 785,987 14,981 BlackRock Inc. 68,292 14,871 SunTrust Banks Inc. 519,362 13,914 Public Storage 132,324 12,172 * CB Richard Ellis Group Inc. Class A 739,875 11,727 Eaton Vance Corp. 330,553 11,087 * Affiliated Managers Group Inc. 125,064 9,880 Regions Financial Corp. 1,236,104 9,703 * St. Joe Co. 274,637 8,885 SEI Investments Co. 396,370 8,708 Janus Capital Group Inc. 541,181 7,733 Jefferies Group Inc. 300,073 7,103 Brown & Brown Inc. 358,964 6,433 Greenhill & Co. Inc. 67,188 5,515 *,^ American International Group Inc. 124,941 4,265 Digital Realty Trust Inc. 74,966 4,063 * NASDAQ OMX Group Inc. 152,368 3,218 TFS Financial Corp. 136,383 1,821 Health Care (13.8%) Johnson & Johnson 4,100,115 267,327 Abbott Laboratories 4,597,030 242,172 * Amgen Inc. 3,008,223 179,771 Medtronic Inc. 3,289,564 148,129 * Gilead Sciences Inc. 2,674,710 121,646 Baxter International Inc. 1,791,827 104,284 * Medco Health Solutions Inc. 1,416,986 91,481 * Celgene Corp. 1,366,031 84,639 * Express Scripts Inc. 775,728 78,938 Allergan Inc. 903,406 59,010 Becton Dickinson and Co. 704,827 55,491 McKesson Corp. 796,570 52,351 Stryker Corp. 886,625 50,733 * Biogen Idec Inc. 859,565 49,305 * Genzyme Corp. 788,827 40,885 * St. Jude Medical Inc. 993,473 40,782 * Intuitive Surgical Inc. 113,519 39,519 * Zimmer Holdings Inc. 633,049 37,476 * Life Technologies Corp. 530,091 27,708 * Hospira Inc. 482,041 27,308 Quest Diagnostics Inc. 467,183 27,232 CR Bard Inc. 287,011 24,861 * Laboratory Corp. of America Holdings 315,744 23,905 * Mylan Inc. 908,294 20,627 * Varian Medical Systems Inc. 369,977 20,471 * DaVita Inc. 303,814 19,262 * Waters Corp. 281,510 19,013 * Cerner Corp. 206,277 17,546 * Millipore Corp. 165,297 17,455 * Edwards Lifesciences Corp. 168,190 16,631 * Human Genome Sciences Inc. 536,610 16,206 * Henry Schein Inc. 269,043 15,847 * Vertex Pharmaceuticals Inc. 371,818 15,196 * Cephalon Inc. 221,947 15,044 DENTSPLY International Inc. 429,368 14,963 * Illumina Inc. 371,890 14,467 * Alexion Pharmaceuticals Inc. 263,295 14,315 * Hologic Inc. 766,788 14,216 * ResMed Inc. 222,889 14,187 Perrigo Co. 230,793 13,552 Beckman Coulter Inc. 206,124 12,945 * Watson Pharmaceuticals Inc. 299,798 12,523 * Covance Inc. 190,383 11,688 * Mettler-Toledo International Inc. 100,334 10,956 * Community Health Systems Inc. 276,316 10,204 * IDEXX Laboratories Inc. 174,237 10,027 * Amylin Pharmaceuticals Inc. 421,361 9,476 * Kinetic Concepts Inc. 190,552 9,110 * Lincare Holdings Inc. 202,499 9,088 * Warner Chilcott PLC Class A 336,445 8,596 Patterson Cos. Inc. 272,769 8,469 * CareFusion Corp. 279,793 7,395 * Gen-Probe Inc. 145,939 7,297 * Dendreon Corp. 194,733 7,102 * Myriad Genetics Inc. 286,070 6,880 Techne Corp. 105,200 6,700 * Endo Pharmaceuticals Holdings Inc. 224,864 5,327 Pharmaceutical Product Development Inc. 203,475 4,833 * Inverness Medical Innovations Inc. 116,374 4,533 * Abraxis Bioscience Inc. 23,720 1,228 Industrials (8.6%) Boeing Co. 2,051,569 148,964 Caterpillar Inc. 1,850,856 116,326 Union Pacific Corp. 1,499,565 109,918 United Parcel Service Inc. Class B 1,364,419 87,882 Danaher Corp. 811,564 64,852 FedEx Corp. 573,632 53,577 Precision Castparts Corp. 418,309 53,004 PACCAR Inc. 1,026,458 44,487 Deere & Co. 628,591 37,376 Honeywell International Inc. 754,104 34,138 * Delta Air Lines Inc. 2,316,891 33,804 Parker Hannifin Corp. 477,699 30,926 Rockwell Collins Inc. 467,428 29,256 Southwest Airlines Co. 2,205,211 29,153 CH Robinson Worldwide Inc. 498,622 27,848 Lockheed Martin Corp. 334,410 27,830 ITT Corp. 515,874 27,656 Fluor Corp. 532,069 24,747 Expeditors International of Washington Inc. 630,343 23,272 WW Grainger Inc. 187,782 20,303 *,^ First Solar Inc. 164,512 20,177 Fastenal Co. 396,852 19,045 * McDermott International Inc. 684,195 18,419 Flowserve Corp. 166,080 18,314 Cummins Inc. 284,989 17,655 Joy Global Inc. 304,177 17,216 * Jacobs Engineering Group Inc. 369,649 16,704 Roper Industries Inc. 270,707 15,658 Iron Mountain Inc. 544,075 14,908 Bucyrus International Inc. Class A 223,408 14,743 AMETEK Inc. 320,561 13,291 Robert Half International Inc. 426,376 12,975 * Stericycle Inc. 237,914 12,966 * Quanta Services Inc. 621,838 11,914 Dun & Bradstreet Corp. 154,545 11,501 * Kansas City Southern 285,377 10,322 * Foster Wheeler AG 377,678 10,250 * AGCO Corp. 274,842 9,859 Donaldson Co. Inc. 217,729 9,824 JB Hunt Transport Services Inc. 264,581 9,493 Goodrich Corp. 129,415 9,126 * AMR Corp. 988,356 9,004 * Shaw Group Inc. 248,822 8,565 * Navistar International Corp. 189,262 8,466 * Verisk Analytics Inc. Class A 299,253 8,439 * Alliant Techsystems Inc. 97,978 7,966 * Aecom Technology Corp. 267,866 7,599 * Copart Inc. 212,543 7,567 Pall Corp. 173,804 7,037 MSC Industrial Direct Co. Class A 132,141 6,702 Manpower Inc. 116,642 6,663 * IHS Inc. Class A 122,255 6,537 * Covanta Holding Corp. 365,356 6,087 * FTI Consulting Inc. 154,078 6,058 * WABCO Holdings Inc. 189,003 5,655 SPX Corp. 72,598 4,815 * Terex Corp. 207,277 4,707 * Spirit Aerosystems Holdings Inc. Class A 200,871 4,696 * Hertz Global Holdings Inc. 353,477 3,531 *,^ SunPower Corp. Class A 162,105 3,064 * SunPower Corp. Class B 123,893 2,074 Information Technology (34.8%) Microsoft Corp. 23,750,265 695,170 * Apple Inc. 2,676,862 628,875 International Business Machines Corp. 3,904,145 500,707 * Cisco Systems Inc. 17,097,025 445,036 * Google Inc. Class A 722,739 409,800 Hewlett-Packard Co. 7,047,020 374,549 Oracle Corp. 11,919,548 306,213 QUALCOMM Inc. 4,964,342 208,453 Intel Corp. 5,744,193 127,866 Visa Inc. Class A 1,397,506 127,215 * EMC Corp. 6,062,521 109,368 * eBay Inc. 3,458,549 93,208 * Dell Inc. 5,231,168 78,520 Accenture PLC Class A 1,866,047 78,281 Mastercard Inc. Class A 293,635 74,583 Automatic Data Processing Inc. 1,499,847 66,698 * Yahoo! Inc. 3,955,890 65,391 Texas Instruments Inc. 2,420,425 59,228 * Adobe Systems Inc. 1,556,756 55,062 Applied Materials Inc. 3,963,974 53,434 * Motorola Inc. 6,868,527 48,217 * Juniper Networks Inc. 1,561,750 47,914 Corning Inc. 2,312,500 46,736 * Cognizant Technology Solutions Corp. Class A 876,027 44,660 Broadcom Corp. Class A 1,297,382 43,047 * Symantec Corp. 2,409,136 40,763 Tyco Electronics Ltd. 1,363,930 37,481 * Agilent Technologies Inc. 1,025,820 35,278 Western Union Co. 2,057,114 34,889 * NetApp Inc. 999,792 32,553 * Marvell Technology Group Ltd. 1,573,204 32,062 * Intuit Inc. 893,632 30,687 Paychex Inc. 966,739 29,679 CA Inc. 1,227,517 28,810 * NVIDIA Corp. 1,649,361 28,666 * Western Digital Corp. 669,955 26,122 * Salesforce.com Inc. 334,191 24,881 * SanDisk Corp. 678,312 23,490 * Fiserv Inc. 457,491 23,222 Amphenol Corp. Class A 509,789 21,508 Altera Corp. 877,992 21,344 * Cree Inc. 299,872 21,057 * BMC Software Inc. 545,150 20,716 Activision Blizzard Inc. 1,696,496 20,460 * Autodesk Inc. 682,847 20,089 * McAfee Inc. 468,860 18,815 Linear Technology Corp. 663,166 18,754 * Electronic Arts Inc. 967,460 18,053 Maxim Integrated Products Inc. 907,272 17,592 * Micron Technology Inc. 1,641,951 17,060 * Citrix Systems Inc. 353,539 16,782 * Red Hat Inc. 558,176 16,338 Analog Devices Inc. 563,942 16,253 * Akamai Technologies Inc. 509,187 15,994 KLA-Tencor Corp. 507,956 15,706 * Advanced Micro Devices Inc. 1,693,718 15,701 * VeriSign Inc. 571,759 14,871 * Teradata Corp. 508,893 14,702 * F5 Networks Inc. 235,677 14,496 * Lam Research Corp. 378,306 14,118 * FLIR Systems Inc. 451,227 12,725 Harris Corp. 254,504 12,086 * ANSYS Inc. 263,689 11,376 * Sybase Inc. 242,406 11,301 * Equinix Inc. 116,030 11,294 Global Payments Inc. 240,908 10,973 Lender Processing Services Inc. 284,855 10,753 * Nuance Communications Inc. 621,307 10,339 * Trimble Navigation Ltd. 357,856 10,278 National Semiconductor Corp. 706,565 10,210 * MEMC Electronic Materials Inc. 664,551 10,188 * Hewitt Associates Inc. Class A 250,153 9,951 * Alliance Data Systems Corp. 155,453 9,947 Factset Research Systems Inc. 133,653 9,806 * Synopsys Inc. 433,232 9,691 * ON Semiconductor Corp. 1,200,833 9,607 * Dolby Laboratories Inc. Class A 159,509 9,358 * VMware Inc. Class A 166,147 8,856 Broadridge Financial Solutions Inc. 406,932 8,700 * Novellus Systems Inc. 288,451 7,211 * Brocade Communications Systems Inc. 1,245,051 7,109 * Flextronics International Ltd. 845,147 6,626 * Cadence Design Systems Inc. 792,080 5,275 * Avago Technologies Ltd. 244,376 5,024 DST Systems Inc. 117,152 4,856 * NCR Corp. 304,983 4,209 * LSI Corp. 673,649 4,123 Materials (4.4%) Monsanto Co. 1,619,986 115,699 Freeport-McMoRan Copper & Gold Inc. 1,277,724 106,741 Praxair Inc. 911,945 75,691 Newmont Mining Corp. 1,427,834 72,720 Dow Chemical Co. 1,699,692 50,260 Alcoa Inc. 2,896,088 41,240 Ecolab Inc. 706,131 31,034 Weyerhaeuser Co. 628,257 28,441 United States Steel Corp. 426,106 27,066 Sigma-Aldrich Corp. 361,786 19,413 Mosaic Co. 300,913 18,287 Air Products & Chemicals Inc. 220,277 16,290 International Paper Co. 611,499 15,049 Walter Energy Inc. 157,606 14,542 Celanese Corp. Class A 426,886 13,596 Terra Industries Inc. 296,724 13,578 * Crown Holdings Inc. 477,566 12,875 Martin Marietta Materials Inc. 132,503 11,071 Nalco Holding Co. 410,863 9,996 * Pactiv Corp. 393,374 9,905 AK Steel Holding Corp. 325,177 7,434 Steel Dynamics Inc. 375,011 6,551 Scotts Miracle-Gro Co. Class A 136,820 6,342 FMC Corp. 70,810 4,287 Reliance Steel & Aluminum Co. 68,265 3,361 * Titanium Metals Corp. 120,885 2,006 Commercial Metals Co. 115,907 1,746 Telecommunication Services (0.8%) * American Tower Corp. Class A 1,193,254 50,845 * Crown Castle International Corp. 865,611 33,092 * NII Holdings Inc. 494,117 20,585 * SBA Communications Corp. Class A 312,734 11,280 * MetroPCS Communications Inc. 727,649 5,152 * Level 3 Communications Inc. 2,420,030 3,920 Utilities (0.3%) * AES Corp. 1,984,320 21,828 EQT Corp. 406,244 16,656 * Calpine Corp. 1,051,987 12,508 * Dynegy Inc. Class A 520,107 655 Total Common Stocks (Cost $13,942,898) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1,2 Vanguard Market Liquidity Fund (Cost $70,694) 0.183% 70,693,847 70,694 Total Investments (100.4%) (Cost $14,013,592) Other Assets and Liabilities-Net (-0.4%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $61,619,000. 1 Includes $63,431,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $14,013,592,000. Net unrealized appreciation of investment securities for tax purposes was $2,797,499,000, consisting of unrealized gains of $3,365,064,000 on securities that had risen in value since their purchase and $567,565,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) Consumer Discretionary (10.2%) McDonald's Corp. 372,785 24,872 Walt Disney Co. 631,259 22,037 Home Depot Inc. 588,847 19,049 * Amazon.com Inc. 119,676 16,244 Target Corp. 246,839 12,984 * Ford Motor Co. 1,005,598 12,640 Time Warner Inc. 403,327 12,612 Comcast Corp. Class A 666,825 12,550 Lowe's Cos. Inc. 510,274 12,369 News Corp. Class A 745,502 10,743 * DIRECTV Class A 313,949 10,615 NIKE Inc. Class B 128,635 9,455 Johnson Controls Inc. 232,077 7,656 * Viacom Inc. Class B 191,452 6,582 Time Warner Cable Inc. 121,667 6,486 TJX Cos. Inc. 146,352 6,223 * Starbucks Corp. 255,600 6,203 Yum! Brands Inc. 161,446 6,188 Carnival Corp. 150,866 5,866 Staples Inc. 249,393 5,833 Comcast Corp. 316,056 5,680 * Kohl's Corp. 100,218 5,490 Best Buy Co. Inc. 122,316 5,203 Coach Inc. 110,160 4,354 Omnicom Group Inc. 107,504 4,172 * Bed Bath & Beyond Inc. 90,773 3,972 Gap Inc. 168,826 3,902 McGraw-Hill Cos. Inc. 108,770 3,878 * priceline.com Inc. 14,422 3,678 Marriott International Inc. Class A 104,624 3,298 Macy's Inc. 145,594 3,170 Starwood Hotels & Resorts Worldwide Inc. 64,687 3,017 * Stanley Black & Decker Inc. 52,243 2,999 * Liberty Media Corp. - Interactive 195,430 2,992 CBS Corp. Class B 205,559 2,866 Mattel Inc. 125,046 2,844 * Apollo Group Inc. Class A 45,384 2,782 Fortune Brands Inc. 51,812 2,513 VF Corp. 30,754 2,465 * Las Vegas Sands Corp. 113,762 2,406 JC Penney Co. Inc. 73,432 2,362 Ltd Brands Inc. 94,587 2,329 Genuine Parts Co. 54,979 2,322 Ross Stores Inc. 43,262 2,313 Nordstrom Inc. 56,420 2,305 Harley-Davidson Inc. 80,773 2,267 Sherwin-Williams Co. 33,329 2,256 Whirlpool Corp. 25,640 2,237 H&R Block Inc. 115,501 2,056 Cablevision Systems Corp. Class A 85,049 2,053 Darden Restaurants Inc. 45,700 2,035 Tiffany & Co. 42,779 2,032 * O'Reilly Automotive Inc. 47,278 1,972 Wynn Resorts Ltd. 25,610 1,942 * CarMax Inc. 76,415 1,920 International Game Technology 101,662 1,876 * Dollar Tree Inc. 30,535 1,808 * AutoZone Inc. 10,331 1,788 *,^ Sears Holdings Corp. 15,997 1,735 Expedia Inc. 67,975 1,697 Virgin Media Inc. 96,352 1,663 Family Dollar Stores Inc. 45,382 1,661 Polo Ralph Lauren Corp. Class A 19,456 1,655 * Urban Outfitters Inc. 43,479 1,654 Hasbro Inc. 42,888 1,642 ^ Garmin Ltd. 41,480 1,596 Wyndham Worldwide Corp. 61,492 1,582 * Discovery Communications Inc. Class A 46,800 1,581 * Royal Caribbean Cruises Ltd. 47,881 1,580 * BorgWarner Inc. 40,169 1,534 * Autoliv Inc. 29,321 1,511 DISH Network Corp. Class A 71,789 1,495 Newell Rubbermaid Inc. 95,628 1,454 DeVry Inc. 22,167 1,445 * ITT Educational Services Inc. 12,787 1,438 * Discovery Communications Inc. 48,770 1,434 * NVR Inc. 1,944 1,412 Scripps Networks Interactive Inc. Class A 31,435 1,394 * Interpublic Group of Cos. Inc. 167,481 1,393 Abercrombie & Fitch Co. 30,262 1,381 Advance Auto Parts Inc. 32,617 1,367 PetSmart Inc. 42,532 1,359 Gannett Co. Inc. 81,785 1,351 * Pulte Group Inc. 117,985 1,327 * Liberty Global Inc. Class A 44,671 1,303 DR Horton Inc. 98,521 1,241 * Chipotle Mexican Grill Inc. Class A 10,983 1,237 American Eagle Outfitters Inc. 64,254 1,190 * NetFlix Inc. 16,107 1,188 * Liberty Global Inc. 41,020 1,185 * GameStop Corp. Class A 53,911 1,181 Strayer Education Inc. 4,827 1,175 * Mohawk Industries Inc. 20,161 1,096 * MGM Mirage 91,161 1,094 Leggett & Platt Inc. 49,727 1,076 * Harman International Industries Inc. 22,684 1,061 * Goodyear Tire & Rubber Co. 79,161 1,001 * Toll Brothers Inc. 47,234 982 Washington Post Co. Class B 2,117 940 * Liberty Media Corp. - Starz 17,143 937 Lennar Corp. Class A 52,541 904 Guess? Inc. 19,038 894 * LKQ Corp. 43,774 889 Foot Locker Inc. 53,820 809 * AutoNation Inc. 39,554 715 Burger King Holdings Inc. 32,590 693 * Lamar Advertising Co. Class A 20,022 688 Brinker International Inc. 35,207 679 Wendy's/Arby's Group Inc. Class A 135,532 678 * Penn National Gaming Inc. 23,222 646 News Corp. Class B 35,434 603 * Hyatt Hotels Corp. Class A 13,306 518 Weight Watchers International Inc. 12,113 309 * Clear Channel Outdoor Holdings Inc. Class A 14,545 154 * Madison Square Garden Inc. Class A 1  Consumer Staples (10.6%) Procter & Gamble Co. 1,009,241 63,855 Wal-Mart Stores Inc. 799,384 44,446 Coca-Cola Co. 720,389 39,621 PepsiCo Inc. 562,189 37,194 Philip Morris International Inc. 657,993 34,321 Kraft Foods Inc. 602,563 18,222 CVS Caremark Corp. 487,300 17,816 Altria Group Inc. 715,841 14,689 Colgate-Palmolive Co. 171,828 14,650 Walgreen Co. 341,248 12,657 Kimberly-Clark Corp. 143,578 9,028 Costco Wholesale Corp. 150,662 8,996 General Mills Inc. 112,748 7,981 Sysco Corp. 204,286 6,026 Archer-Daniels-Midland Co. 199,556 5,767 Avon Products Inc. 147,399 4,992 HJ Heinz Co. 109,028 4,973 Kellogg Co. 91,651 4,897 Kroger Co. 213,563 4,626 Lorillard Inc. 55,520 4,177 ConAgra Foods Inc. 153,022 3,836 Mead Johnson Nutrition Co. 70,613 3,674 Safeway Inc. 140,535 3,494 Reynolds American Inc. 60,458 3,264 Sara Lee Corp. 229,085 3,191 Clorox Co. 48,315 3,099 Dr Pepper Snapple Group Inc. 87,869 3,090 Bunge Ltd. 46,366 2,858 Coca-Cola Enterprises Inc. 101,478 2,807 Campbell Soup Co. 71,679 2,534 Estee Lauder Cos. Inc. Class A 38,861 2,521 JM Smucker Co. 40,986 2,470 Hershey Co. 54,947 2,352 Molson Coors Brewing Co. Class B 52,512 2,209 Tyson Foods Inc. Class A 100,391 1,922 * Whole Foods Market Inc. 50,065 1,810 Church & Dwight Co. Inc. 24,389 1,633 Brown-Forman Corp. Class B 27,034 1,607 McCormick & Co. Inc. 40,790 1,565 * Energizer Holdings Inc. 22,968 1,441 * Ralcorp Holdings Inc. 19,497 1,322 SUPERVALU Inc. 73,031 1,218 * Hansen Natural Corp. 26,083 1,131 * Constellation Brands Inc. Class A 68,158 1,121 Hormel Foods Corp. 25,418 1,068 * Smithfield Foods Inc. 51,200 1,062 * Dean Foods Co. 62,136 975 Alberto-Culver Co. Class B 30,719 803 Flowers Foods Inc. 28,448 704 Energy (11.1%) Exxon Mobil Corp. 1,639,775 109,832 Chevron Corp. 693,060 52,555 Schlumberger Ltd. 414,809 26,324 ConocoPhillips 486,905 24,915 Occidental Petroleum Corp. 280,412 23,706 Anadarko Petroleum Corp. 169,802 12,367 Apache Corp. 116,227 11,797 * Transocean Ltd. 111,047 9,592 XTO Energy Inc. 200,540 9,461 Devon Energy Corp. 145,770 9,392 Halliburton Co. 311,616 9,389 EOG Resources Inc. 87,163 8,101 Marathon Oil Corp. 244,318 7,730 Hess Corp. 101,760 6,365 National Oilwell Varco Inc. 144,401 5,860 Spectra Energy Corp. 223,319 5,031 Chesapeake Energy Corp. 212,527 5,024 Baker Hughes Inc. 107,090 5,016 * Southwestern Energy Co. 119,252 4,856 Williams Cos. Inc. 201,427 4,653 Noble Energy Inc. 59,920 4,374 Peabody Energy Corp. 92,588 4,231 * Weatherford International Ltd. 254,710 4,040 Valero Energy Corp. 195,018 3,842 Noble Corp. 90,377 3,780 Smith International Inc. 85,540 3,663 * Cameron International Corp. 84,440 3,619 Murphy Oil Corp. 62,663 3,521 Consol Energy Inc. 75,768 3,232 * FMC Technologies Inc. 42,221 2,729 El Paso Corp. 242,651 2,630 Range Resources Corp. 54,650 2,561 * Ultra Petroleum Corp. 52,187 2,433 * Newfield Exploration Co. 45,920 2,390 Pioneer Natural Resources Co. 39,893 2,247 * Denbury Resources Inc. 130,343 2,199 BJ Services Co. 101,156 2,165 Diamond Offshore Drilling Inc. 24,117 2,142 * Petrohawk Energy Corp. 103,674 2,102 * Alpha Natural Resources Inc. 41,611 2,076 * Nabors Industries Ltd. 97,602 1,916 * Pride International Inc. 60,146 1,811 Massey Energy Co. 32,974 1,724 Cimarex Energy Co. 28,893 1,716 * Kinder Morgan Management LLC 26,464 1,551 * Plains Exploration & Production Co. 48,105 1,443 Helmerich & Payne Inc. 36,339 1,384 * Concho Resources Inc. 26,440 1,332 Cabot Oil & Gas Corp. 35,708 1,314 Arch Coal Inc. 55,976 1,279 * Oceaneering International Inc. 18,892 1,199 Sunoco Inc. 40,217 1,195 EXCO Resources Inc. 62,003 1,140 * Rowan Cos. Inc. 39,136 1,139 * Forest Oil Corp. 36,740 949 * Dresser-Rand Group Inc. 28,393 892 Tidewater Inc. 17,772 840 Patterson-UTI Energy Inc. 52,905 739 Tesoro Corp. 48,747 678 * Quicksilver Resources Inc. 40,697 573 * Continental Resources Inc. 11,690 497 * SandRidge Energy Inc. 53,933 415 * CNX Gas Corp. 10,661 406 * Cobalt International Energy Inc. 23,338 317 Financials (15.9%) Bank of America Corp. 3,435,360 61,321 JPMorgan Chase & Co. 1,361,247 60,916 Wells Fargo & Co. 1,677,807 52,213 * Citigroup Inc. 7,322,171 29,655 Goldman Sachs Group Inc. 168,694 28,784 US Bancorp 660,607 17,097 * Berkshire Hathaway Inc. Class B 197,740 16,070 American Express Co. 369,824 15,259 Bank of New York Mellon Corp. 416,059 12,848 Morgan Stanley 422,668 12,380 MetLife Inc. 282,869 12,260 PNC Financial Services Group Inc. 178,697 10,668 Travelers Cos. Inc. 188,737 10,180 Prudential Financial Inc. 159,673 9,660 Aflac Inc. 161,689 8,778 Simon Property Group Inc. 98,697 8,281 State Street Corp. 171,022 7,720 BB&T Corp. 237,700 7,699 CME Group Inc. 22,960 7,258 Capital One Financial Corp. 155,319 6,432 Charles Schwab Corp. 341,034 6,374 Franklin Resources Inc. 55,421 6,146 Chubb Corp. 117,920 6,114 ACE Ltd. 116,259 6,080 Allstate Corp. 176,038 5,688 T Rowe Price Group Inc. 88,930 4,885 SunTrust Banks Inc. 172,332 4,617 Marsh & McLennan Cos. Inc. 182,221 4,450 Loews Corp. 118,732 4,426 Vornado Realty Trust 56,066 4,244 Progressive Corp. 221,324 4,225 Northern Trust Corp. 75,059 4,148 Hartford Financial Services Group Inc. 144,348 4,102 Public Storage 43,935 4,042 Ameriprise Financial Inc. 88,133 3,998 Equity Residential 95,391 3,735 AON Corp. 85,208 3,639 Boston Properties Inc. 47,982 3,620 Fifth Third Bancorp 261,176 3,549 HCP Inc. 101,323 3,344 Annaly Capital Management Inc. 191,161 3,284 Invesco Ltd. 148,299 3,249 Regions Financial Corp. 410,860 3,225 Principal Financial Group Inc. 110,269 3,221 Lincoln National Corp. 104,439 3,206 Host Hotels & Resorts Inc. 217,617 3,188 * Genworth Financial Inc. Class A 168,688 3,094 Unum Group 114,783 2,843 Discover Financial Services 187,757 2,798 NYSE Euronext 89,958 2,664 Ventas Inc. 53,967 2,562 AvalonBay Communities Inc. 28,211 2,436 * IntercontinentalExchange Inc. 21,455 2,407 KeyCorp 302,856 2,347 Hudson City Bancorp Inc. 162,890 2,307 New York Community Bancorp Inc. 138,531 2,291 Comerica Inc. 60,151 2,288 XL Capital Ltd. Class A 117,867 2,228 Plum Creek Timber Co. Inc. 56,354 2,193 Kimco Realty Corp. 138,429 2,165 ProLogis 163,066 2,152 M&T Bank Corp. 26,598 2,111 Moody's Corp. 69,259 2,060 * SLM Corp. 163,654 2,049 People's United Financial Inc. 128,947 2,017 Health Care REIT Inc. 42,638 1,929 PartnerRe Ltd. 23,280 1,856 Willis Group Holdings PLC 57,958 1,814 * TD Ameritrade Holding Corp. 91,116 1,737 BlackRock Inc. 7,909 1,722 Everest Re Group Ltd. 20,784 1,682 * Leucadia National Corp. 66,967 1,661 Legg Mason Inc. 55,562 1,593 * Arch Capital Group Ltd. 20,394 1,555 Cincinnati Financial Corp. 53,259 1,539 Federal Realty Investment Trust 21,066 1,534 Torchmark Corp. 28,487 1,524 SL Green Realty Corp. 26,568 1,522 Axis Capital Holdings Ltd. 46,599 1,457 * American International Group Inc. 41,695 1,423 Assurant Inc. 40,462 1,391 Marshall & Ilsley Corp. 172,147 1,386 AMB Property Corp. 50,340 1,371 Digital Realty Trust Inc. 25,149 1,363 * CB Richard Ellis Group Inc. Class A 85,952 1,362 Nationwide Health Properties Inc. 38,634 1,358 Huntington Bancshares Inc. 246,432 1,323 Liberty Property Trust 38,979 1,323 Reinsurance Group of America Inc. Class A 25,067 1,317 WR Berkley Corp. 49,851 1,301 Macerich Co. 33,775 1,294 Eaton Vance Corp. 38,274 1,284 Rayonier Inc. 27,591 1,253 RenaissanceRe Holdings Ltd. 21,490 1,220 * Markel Corp. 3,209 1,202 Assured Guaranty Ltd. 54,164 1,190 Transatlantic Holdings Inc. 22,224 1,173 * Affiliated Managers Group Inc. 14,459 1,142 Regency Centers Corp. 30,401 1,139 Fidelity National Financial Inc. Class A 75,406 1,118 Realty Income Corp. 35,893 1,102 * First Horizon National Corp. 77,542 1,089 * NASDAQ OMX Group Inc. 51,073 1,079 HCC Insurance Holdings Inc. 38,721 1,069 First American Corp. 31,165 1,055 Old Republic International Corp. 82,836 1,050 Cullen/Frost Bankers Inc. 18,702 1,044 * St. Joe Co. 31,829 1,030 Hospitality Properties Trust 42,567 1,020 SEI Investments Co. 45,935 1,009 Commerce Bancshares Inc. 24,281 999 Zions Bancorporation 45,188 986 White Mountains Insurance Group Ltd. 2,739 972 Duke Realty Corp. 77,145 957 UDR Inc. 52,651 929 Raymond James Financial Inc. 33,944 908 Janus Capital Group Inc. 62,634 895 Validus Holdings Ltd. 32,008 881 Weingarten Realty Investors 39,115 843 Federated Investors Inc. Class B 31,692 836 Jefferies Group Inc. 35,122 831 City National Corp. 15,195 820 Associated Banc-Corp 54,715 755 Brown & Brown Inc. 42,031 753 American Financial Group Inc. 26,351 750 TCF Financial Corp. 43,362 691 Greenhill & Co. Inc. 7,753 636 BOK Financial Corp. 9,298 488 TFS Financial Corp. 32,543 434 Mercury General Corp. 9,498 415 Capitol Federal Financial 7,640 286 Health Care (12.4%) Johnson & Johnson 953,099 62,142 Pfizer Inc. 2,787,422 47,804 Merck & Co. Inc. 1,055,097 39,408 Abbott Laboratories 534,313 28,148 * Amgen Inc. 349,643 20,895 Medtronic Inc. 382,456 17,222 Bristol-Myers Squibb Co. 591,293 15,788 * Gilead Sciences Inc. 310,874 14,139 UnitedHealth Group Inc. 401,415 13,114 Eli Lilly & Co. 357,219 12,938 Baxter International Inc. 208,279 12,122 * Medco Health Solutions Inc. 164,709 10,634 * WellPoint Inc. 158,372 10,196 * Celgene Corp. 158,776 9,838 * Express Scripts Inc. 90,159 9,175 Covidien PLC 172,535 8,675 * Thermo Fisher Scientific Inc. 141,059 7,256 Allergan Inc. 105,078 6,864 Becton Dickinson and Co. 81,843 6,444 McKesson Corp. 92,540 6,082 Stryker Corp. 103,115 5,900 * Biogen Idec Inc. 99,812 5,725 Aetna Inc. 149,607 5,253 * Genzyme Corp. 91,614 4,748 * St. Jude Medical Inc. 115,477 4,740 * Intuitive Surgical Inc. 13,185 4,590 Cardinal Health Inc. 125,251 4,513 * Zimmer Holdings Inc. 73,507 4,352 * Boston Scientific Corp. 521,916 3,768 CIGNA Corp. 94,497 3,457 * Forest Laboratories Inc. 104,335 3,272 * Life Technologies Corp. 61,609 3,220 * Hospira Inc. 56,038 3,175 Quest Diagnostics Inc. 54,306 3,165 CR Bard Inc. 33,442 2,897 AmerisourceBergen Corp. Class A 99,677 2,883 * Laboratory Corp. of America Holdings 36,794 2,786 * Humana Inc. 58,825 2,751 * Vertex Pharmaceuticals Inc. 66,535 2,719 * Mylan Inc. 105,772 2,402 * Varian Medical Systems Inc. 43,065 2,383 * DaVita Inc. 35,332 2,240 * Waters Corp. 32,808 2,216 * Cerner Corp. 23,968 2,039 * Millipore Corp. 19,278 2,036 * Edwards Lifesciences Corp. 19,496 1,928 * Human Genome Sciences Inc. 62,186 1,878 * Henry Schein Inc. 31,292 1,843 * Cephalon Inc. 25,857 1,753 DENTSPLY International Inc. 49,875 1,738 * CareFusion Corp. 64,844 1,714 * Illumina Inc. 43,094 1,676 * Alexion Pharmaceuticals Inc. 30,703 1,669 * Hologic Inc. 88,909 1,648 * Dendreon Corp. 45,118 1,645 * ResMed Inc. 25,832 1,644 Perrigo Co. 26,886 1,579 Beckman Coulter Inc. 23,877 1,499 * Watson Pharmaceuticals Inc. 34,691 1,449 * Covance Inc. 22,202 1,363 * Mettler-Toledo International Inc. 11,614 1,268 * Coventry Health Care Inc. 51,000 1,261 * Community Health Systems Inc. 32,017 1,182 Omnicare Inc. 41,096 1,163 * IDEXX Laboratories Inc. 20,164 1,160 Universal Health Services Inc. Class B 31,641 1,110 * Amylin Pharmaceuticals Inc. 49,218 1,107 * Kinetic Concepts Inc. 22,294 1,066 * Inverness Medical Innovations Inc. 27,313 1,064 * Lincare Holdings Inc. 23,623 1,060 * King Pharmaceuticals Inc. 85,501 1,005 * Warner Chilcott PLC Class A 38,998 996 Patterson Cos. Inc. 31,538 979 * Endo Pharmaceuticals Holdings Inc. 40,396 957 * Charles River Laboratories International Inc. 22,687 892 * Health Net Inc. 35,773 890 Pharmaceutical Product Development Inc. 36,611 870 * Gen-Probe Inc. 17,129 856 * Myriad Genetics Inc. 33,491 805 Techne Corp. 12,329 785 * Abraxis Bioscience Inc. 2,711 140 Industrials (10.6%) General Electric Co. 3,677,824 66,936 United Technologies Corp. 307,678 22,648 3M Co. 232,238 19,408 Boeing Co. 238,449 17,314 United Parcel Service Inc. Class B 243,847 15,706 Caterpillar Inc. 215,157 13,523 Emerson Electric Co. 259,836 13,080 Union Pacific Corp. 174,297 12,776 Honeywell International Inc. 250,395 11,335 FedEx Corp. 102,643 9,587 Lockheed Martin Corp. 111,095 9,245 General Dynamics Corp. 113,349 8,751 Deere & Co. 146,125 8,689 Raytheon Co. 132,269 7,555 Danaher Corp. 94,435 7,546 Norfolk Southern Corp. 126,971 7,096 Illinois Tool Works Inc. 146,997 6,962 CSX Corp. 135,633 6,904 Northrop Grumman Corp. 102,920 6,748 Tyco International Ltd. 163,811 6,266 Precision Castparts Corp. 48,571 6,154 Waste Management Inc. 160,517 5,527 PACCAR Inc. 119,237 5,168 Eaton Corp. 54,417 4,123 Cummins Inc. 66,241 4,104 * Delta Air Lines Inc. 269,450 3,931 Ingersoll-Rand PLC 110,592 3,856 Republic Services Inc. Class A 131,402 3,813 L-3 Communications Holdings Inc. 40,246 3,688 Parker Hannifin Corp. 55,536 3,595 Rockwell Collins Inc. 54,402 3,405 Southwest Airlines Co. 256,548 3,392 CH Robinson Worldwide Inc. 57,972 3,238 ITT Corp. 59,973 3,215 Goodrich Corp. 43,051 3,036 Dover Corp. 64,444 3,013 Fluor Corp. 61,985 2,883 Rockwell Automation Inc. 49,196 2,773 Cooper Industries PLC 57,511 2,757 Expeditors International of Washington Inc. 73,322 2,707 WW Grainger Inc. 21,855 2,363 *,^ First Solar Inc. 19,110 2,344 Fastenal Co. 46,258 2,220 * McDermott International Inc. 79,277 2,134 Flowserve Corp. 19,329 2,131 Joy Global Inc. 35,239 1,994 Textron Inc. 93,412 1,983 * Jacobs Engineering Group Inc. 43,090 1,947 Masco Corp. 124,004 1,925 Roper Industries Inc. 31,512 1,823 Pitney Bowes Inc. 71,383 1,745 Iron Mountain Inc. 63,020 1,727 Bucyrus International Inc. Class A 26,020 1,717 Pall Corp. 40,499 1,640 Equifax Inc. 43,590 1,560 Manpower Inc. 27,026 1,544 AMETEK Inc. 37,109 1,539 RR Donnelley & Sons Co. 70,740 1,510 Robert Half International Inc. 49,430 1,504 * Stericycle Inc. 27,572 1,503 * URS Corp. 28,919 1,435 * Quanta Services Inc. 71,999 1,379 Dun & Bradstreet Corp. 17,898 1,332 Cintas Corp. 47,403 1,332 Avery Dennison Corp. 34,879 1,270 KBR Inc. 55,171 1,223 * Kansas City Southern 33,058 1,196 * Foster Wheeler AG 43,726 1,187 Pentair Inc. 32,121 1,144 * AGCO Corp. 31,857 1,143 Donaldson Co. Inc. 25,218 1,138 SPX Corp. 17,084 1,133 JB Hunt Transport Services Inc. 30,573 1,097 * AMR Corp. 114,971 1,047 * Owens Corning 39,556 1,006 * Shaw Group Inc. 28,815 992 * Navistar International Corp. 21,862 978 * Verisk Analytics Inc. Class A 34,648 977 * Alliant Techsystems Inc. 11,488 934 * Aecom Technology Corp. 31,281 887 Harsco Corp. 27,648 883 * Copart Inc. 24,615 876 * Spirit Aerosystems Holdings Inc. Class A 36,521 854 * Terex Corp. 37,166 844 MSC Industrial Direct Co. Class A 15,445 783 * IHS Inc. Class A 14,273 763 Ryder System Inc. 19,468 755 * Covanta Holding Corp. 42,678 711 * FTI Consulting Inc. 17,843 702 * WABCO Holdings Inc. 22,272 666 * Hertz Global Holdings Inc. 64,330 643 *,^ SunPower Corp. Class A 19,163 362 * SunPower Corp. Class B 14,628 245 Information Technology (19.0%) Microsoft Corp. 2,760,301 80,794 * Apple Inc. 311,109 73,089 International Business Machines Corp. 453,743 58,193 * Cisco Systems Inc. 1,987,033 51,722 * Google Inc. Class A 84,000 47,629 Hewlett-Packard Co. 819,021 43,531 Intel Corp. 1,907,424 42,459 Oracle Corp. 1,385,367 35,590 QUALCOMM Inc. 577,017 24,229 Visa Inc. Class A 162,452 14,788 * EMC Corp. 704,683 12,712 Corning Inc. 537,518 10,863 * eBay Inc. 402,043 10,835 Texas Instruments Inc. 432,811 10,591 * Dell Inc. 607,979 9,126 Accenture PLC Class A 216,966 9,102 Mastercard Inc. Class A 34,137 8,671 Automatic Data Processing Inc. 174,210 7,747 * Yahoo! Inc. 459,411 7,594 * Adobe Systems Inc. 180,799 6,395 Applied Materials Inc. 460,358 6,206 * Motorola Inc. 797,761 5,600 * Juniper Networks Inc. 181,445 5,567 * Cognizant Technology Solutions Corp. Class A 101,750 5,187 Broadcom Corp. Class A 150,649 4,999 * Symantec Corp. 279,885 4,736 Xerox Corp. 466,929 4,553 Tyco Electronics Ltd. 158,507 4,356 * Agilent Technologies Inc. 119,223 4,100 Western Union Co. 239,096 4,055 * NetApp Inc. 116,302 3,787 * Marvell Technology Group Ltd. 182,878 3,727 * Intuit Inc. 103,840 3,566 Paychex Inc. 112,406 3,451 CA Inc. 142,783 3,351 * NVIDIA Corp. 191,688 3,332 * Seagate Technology 172,179 3,144 * Micron Technology Inc. 293,903 3,054 * Western Digital Corp. 77,929 3,038 * Citrix Systems Inc. 63,317 3,006 Analog Devices Inc. 100,958 2,910 * Salesforce.com Inc. 38,896 2,896 * Computer Sciences Corp. 52,725 2,873 * SanDisk Corp. 78,869 2,731 * Fiserv Inc. 53,203 2,701 Fidelity National Information Services Inc. 109,567 2,568 Amphenol Corp. Class A 59,386 2,505 Altera Corp. 101,808 2,475 * Cree Inc. 34,766 2,441 Xilinx Inc. 95,393 2,432 * SAIC Inc. 137,040 2,426 * BMC Software Inc. 63,466 2,412 Activision Blizzard Inc. 196,657 2,372 * Autodesk Inc. 79,511 2,339 * Flextronics International Ltd. 279,983 2,195 * McAfee Inc. 54,623 2,192 Linear Technology Corp. 77,213 2,184 Harris Corp. 45,652 2,168 * Electronic Arts Inc. 112,136 2,092 Maxim Integrated Products Inc. 105,135 2,039 * Red Hat Inc. 64,675 1,893 * Akamai Technologies Inc. 59,016 1,854 KLA-Tencor Corp. 58,902 1,821 * Advanced Micro Devices Inc. 196,398 1,821 Microchip Technology Inc. 63,259 1,781 * VeriSign Inc. 66,221 1,722 * Teradata Corp. 58,950 1,703 * F5 Networks Inc. 27,428 1,687 * Lam Research Corp. 43,857 1,637 * Avnet Inc. 52,084 1,562 * FLIR Systems Inc. 52,308 1,475 * LSI Corp. 225,066 1,377 * ANSYS Inc. 30,794 1,328 * Sybase Inc. 28,273 1,318 * Equinix Inc. 13,416 1,306 Global Payments Inc. 28,150 1,282 * Arrow Electronics Inc. 41,268 1,243 Lender Processing Services Inc. 32,937 1,243 * Nuance Communications Inc. 72,260 1,202 * Trimble Navigation Ltd. 41,407 1,189 National Semiconductor Corp. 81,852 1,183 * MEMC Electronic Materials Inc. 76,930 1,179 * Hewitt Associates Inc. Class A 29,179 1,161 * Alliance Data Systems Corp. 17,977 1,150 Factset Research Systems Inc. 15,611 1,145 * Synopsys Inc. 50,321 1,126 * ON Semiconductor Corp. 139,873 1,119 * Dolby Laboratories Inc. Class A 18,512 1,086 * VMware Inc. Class A 19,332 1,030 Jabil Circuit Inc. 62,638 1,014 Broadridge Financial Solutions Inc. 47,140 1,008 * Lexmark International Inc. Class A 26,817 968 Tellabs Inc. 126,361 957 * AOL Inc. 37,048 937 Total System Services Inc. 57,715 904 * Ingram Micro Inc. 51,260 900 * Novellus Systems Inc. 33,409 835 * Brocade Communications Systems Inc. 144,661 826 * NCR Corp. 54,806 756 * IAC/InterActiveCorp 32,804 746 Intersil Corp. Class A 42,805 632 * Cadence Design Systems Inc. 93,857 625 * Avago Technologies Ltd. 28,929 595 DST Systems Inc. 13,929 577 Molex Inc. Class A 25,953 458 Molex Inc. 21,485 448 Materials (3.7%) Monsanto Co. 188,293 13,448 Freeport-McMoRan Copper & Gold Inc. 148,533 12,408 Dow Chemical Co. 395,165 11,685 EI du Pont de Nemours & Co. 312,232 11,628 Praxair Inc. 106,097 8,806 Newmont Mining Corp. 165,817 8,445 Air Products & Chemicals Inc. 73,114 5,407 Nucor Corp. 108,759 4,936 Alcoa Inc. 336,470 4,791 PPG Industries Inc. 57,742 3,776 Ecolab Inc. 82,099 3,608 International Paper Co. 142,150 3,498 Cliffs Natural Resources Inc. 46,961 3,332 Weyerhaeuser Co. 73,149 3,311 Mosaic Co. 53,811 3,270 United States Steel Corp. 49,561 3,148 Sigma-Aldrich Corp. 42,050 2,256 Lubrizol Corp. 23,691 2,173 * Owens-Illinois Inc. 58,084 2,064 Vulcan Materials Co. 43,195 2,041 Walter Energy Inc. 18,236 1,683 Ball Corp. 30,941 1,652 Allegheny Technologies Inc. 30,570 1,650 Airgas Inc. 25,609 1,629 Eastman Chemical Co. 25,172 1,603 Terra Industries Inc. 34,626 1,585 Celanese Corp. Class A 49,430 1,574 MeadWestvaco Corp. 58,900 1,505 * Crown Holdings Inc. 55,368 1,493 CF Industries Holdings Inc. 16,066 1,465 FMC Corp. 23,799 1,441 International Flavors & Fragrances Inc. 27,229 1,298 Martin Marietta Materials Inc. 15,341 1,282 Steel Dynamics Inc. 66,811 1,167 Nalco Holding Co. 47,570 1,157 Sealed Air Corp. 54,757 1,154 * Pactiv Corp. 45,540 1,147 Reliance Steel & Aluminum Co. 22,782 1,122 Albemarle Corp. 25,228 1,075 Bemis Co. Inc. 37,244 1,070 Sonoco Products Co. 34,435 1,060 Valspar Corp. 32,941 971 AK Steel Holding Corp. 37,618 860 Scotts Miracle-Gro Co. Class A 15,978 741 * Titanium Metals Corp. 40,905 679 Commercial Metals Co. 39,437 594 Greif Inc. Class A 8,489 466 Telecommunication Services (2.8%) AT&T Inc. 2,038,347 52,671 Verizon Communications Inc. 981,300 30,440 * American Tower Corp. Class A 138,624 5,907 * Crown Castle International Corp. 100,641 3,848 * Sprint Nextel Corp. 1,005,243 3,820 CenturyTel Inc. 102,840 3,647 Qwest Communications International Inc. 535,615 2,796 * NII Holdings Inc. 57,277 2,386 Windstream Corp. 150,529 1,639 * SBA Communications Corp. Class A 36,244 1,307 * Level 3 Communications Inc. 565,105 915 Frontier Communications Corp. 107,533 800 * MetroPCS Communications Inc. 85,500 605 Telephone & Data Systems Inc. 17,237 583 Telephone & Data Systems Inc. - Special Common Shares 15,434 461 * United States Cellular Corp. 6,639 275 Utilities (3.5%) Exelon Corp. 227,786 9,979 Southern Co. 276,504 9,169 Dominion Resources Inc. 206,432 8,486 Duke Energy Corp. 450,319 7,349 FPL Group Inc. 135,597 6,553 American Electric Power Co. Inc. 164,899 5,636 PG&E Corp. 128,086 5,433 Entergy Corp. 65,240 5,307 Public Service Enterprise Group Inc. 174,737 5,158 Consolidated Edison Inc. 95,150 4,238 FirstEnergy Corp. 105,369 4,119 Sempra Energy 80,864 4,035 Progress Energy Inc. 96,659 3,805 Edison International 106,978 3,656 PPL Corp. 130,306 3,611 Xcel Energy Inc. 157,854 3,347 Questar Corp. 60,357 2,607 DTE Energy Co. 57,091 2,546 * AES Corp. 230,085 2,531 Constellation Energy Group Inc. 62,323 2,188 Ameren Corp. 81,771 2,133 Wisconsin Energy Corp. 40,257 1,989 EQT Corp. 47,186 1,935 * NRG Energy Inc. 88,341 1,846 CenterPoint Energy Inc. 127,738 1,834 Northeast Utilities 60,477 1,672 Oneok Inc. 34,517 1,576 SCANA Corp. 40,273 1,514 NiSource Inc. 95,026 1,501 * Calpine Corp. 121,975 1,450 Allegheny Energy Inc. 58,375 1,343 MDU Resources Group Inc. 61,506 1,327 Pinnacle West Capital Corp. 34,823 1,314 Pepco Holdings Inc. 76,367 1,310 American Water Works Co. Inc. 60,121 1,308 NSTAR 36,811 1,304 OGE Energy Corp. 33,348 1,299 National Fuel Gas Co. 25,098 1,269 Alliant Energy Corp. 38,120 1,268 Integrys Energy Group Inc. 26,272 1,245 CMS Energy Corp. 79,056 1,222 DPL Inc. 41,351 1,124 TECO Energy Inc. 69,969 1,112 Energen Corp. 23,478 1,092 NV Energy Inc. 81,710 1,008 UGI Corp. 37,835 1,004 Aqua America Inc. 47,395 833 * Mirant Corp. 50,362 547 * RRI Energy Inc. 122,846 453 * Dynegy Inc. Class A 178,867 225 Total Common Stocks (Cost $3,780,170) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $11,213) 0.183% 11,213,276 11,213 Total Investments (100.1%) (Cost $3,791,383) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,306,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $5,428,000 of collateral received for securities on loan. REITReal Estate Investment Trust. Large-Cap Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 15 4,369 97 E-mini S&P 500 Index June 2010 29 1,690 7 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Large-Cap Index Fund At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. D. At March 31, 2010, the cost of investment securities for tax purposes was $3,791,383,000. Net unrealized appreciation of investment securities for tax purposes was $171,342,000, consisting of unrealized gains of $430,893,000 on securities that had risen in value since their purchase and $259,551,000 in unrealized losses on securities that had fallen in value since their purchase . Vanguard Mid-Cap Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (14.9%) * priceline.com Inc. 455,099 116,050 Starwood Hotels & Resorts Worldwide Inc. 2,038,429 95,072 * Liberty Media Corp. - Interactive 6,179,780 94,612 Mattel Inc. 3,940,086 89,598 Genuine Parts Co. 1,739,133 73,461 Ltd Brands Inc. 2,980,379 73,377 Ross Stores Inc. 1,363,602 72,912 Nordstrom Inc. 1,776,442 72,568 Harley-Davidson Inc. 2,555,402 71,730 Whirlpool Corp. 809,510 70,630 H&R Block Inc. 3,654,814 65,056 Cablevision Systems Corp. Class A 2,691,325 64,969 Darden Restaurants Inc. 1,445,769 64,395 Tiffany & Co. 1,352,800 64,244 * O'Reilly Automotive Inc. 1,495,095 62,360 Wynn Resorts Ltd. 805,131 61,053 * CarMax Inc. 2,417,889 60,737 International Game Technology 3,215,515 59,326 * Dollar Tree Inc. 962,042 56,972 Expedia Inc. 2,150,807 53,684 Virgin Media Inc. 3,049,053 52,627 Family Dollar Stores Inc. 1,437,301 52,620 * Urban Outfitters Inc. 1,376,720 52,357 Polo Ralph Lauren Corp. Class A 615,608 52,351 Hasbro Inc. 1,357,563 51,968 Wyndham Worldwide Corp. 1,946,485 50,083 *,^ Royal Caribbean Cruises Ltd. 1,515,300 49,990 * Discovery Communications Inc. Class A 1,472,836 49,767 * BorgWarner Inc. 1,272,479 48,583 * Autoliv Inc. 927,359 47,787 Newell Rubbermaid Inc. 3,026,260 45,999 DeVry Inc. 696,804 45,432 * Discovery Communications Inc. 1,544,349 45,419 * ITT Educational Services Inc. 402,641 45,289 * NVR Inc. 61,479 44,665 * Interpublic Group of Cos. Inc. 5,297,450 44,075 Scripps Networks Interactive Inc. Class A 986,491 43,751 Abercrombie & Fitch Co. 958,489 43,745 Advance Auto Parts Inc. 1,031,569 43,243 PetSmart Inc. 1,346,982 43,050 Gannett Co. Inc. 2,574,423 42,529 * Pulte Group Inc. 3,730,607 41,969 DR Horton Inc. 3,116,389 39,267 * Chipotle Mexican Grill Inc. Class A 346,258 39,013 American Eagle Outfitters Inc. 2,034,363 37,676 * GameStop Corp. Class A 1,706,062 37,380 *,^ NetFlix Inc. 506,283 37,333 ^ Strayer Education Inc. 152,703 37,186 *,^ MGM Mirage 2,885,593 34,627 * Mohawk Industries Inc. 634,368 34,497 Leggett & Platt Inc. 1,574,780 34,078 * Harman International Industries Inc. 718,095 33,592 * Goodyear Tire & Rubber Co. 2,507,002 31,689 * Toll Brothers Inc. 1,494,354 31,083 * Liberty Media Corp. - Starz 539,207 29,484 Washington Post Co. Class B 66,293 29,446 Guess? Inc. 602,542 28,307 * LKQ Corp. 1,386,897 28,154 Lennar Corp. Class A 1,593,410 27,423 Foot Locker Inc. 1,704,992 25,643 * AutoNation Inc. 1,236,003 22,347 Burger King Holdings Inc. 1,031,384 21,927 * Lamar Advertising Co. Class A 627,098 21,541 Brinker International Inc. 1,116,792 21,532 Wendy's/Arby's Group Inc. Class A 4,289,020 21,445 * Penn National Gaming Inc. 728,528 20,253 * Hyatt Hotels Corp. Class A 414,562 16,151 Weight Watchers International Inc. 377,948 9,649 * Clear Channel Outdoor Holdings Inc. Class A 442,825 4,698 Lennar Corp. Class B 63,528 886 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,389  Consumer Staples (4.7%) Mead Johnson Nutrition Co. 2,228,978 115,974 Dr Pepper Snapple Group Inc. 2,769,228 97,394 Bunge Ltd. 1,461,452 90,069 Estee Lauder Cos. Inc. Class A 1,228,892 79,718 JM Smucker Co. 1,296,520 78,128 Tyson Foods Inc. Class A 3,175,355 60,808 * Whole Foods Market Inc. 1,578,020 57,045 Church & Dwight Co. Inc. 766,609 51,325 McCormick & Co. Inc. 1,291,525 49,543 * Energizer Holdings Inc. 722,286 45,331 * Ralcorp Holdings Inc. 616,938 41,816 SUPERVALU Inc. 2,310,903 38,546 * Hansen Natural Corp. 825,477 35,809 * Constellation Brands Inc. Class A 2,156,593 35,454 Hormel Foods Corp. 804,479 33,796 * Smithfield Foods Inc. 1,620,691 33,613 * Dean Foods Co. 1,967,028 30,863 Alberto-Culver Co. Class B 962,893 25,180 Flowers Foods Inc. 902,636 22,331 PepsiCo Inc. 2  Energy (7.9%) * Cameron International Corp. 2,664,105 114,184 Consol Energy Inc. 2,394,229 102,138 * FMC Technologies Inc. 1,331,654 86,065 El Paso Corp. 7,643,638 82,857 Range Resources Corp. 1,720,902 80,659 * Newfield Exploration Co. 1,448,281 75,383 Pioneer Natural Resources Co. 1,256,997 70,794 * Denbury Resources Inc. 4,113,381 69,393 BJ Services Co. 3,199,016 68,459 * Petrohawk Energy Corp. 3,278,495 66,488 * Alpha Natural Resources Inc. 1,310,565 65,384 * Nabors Industries Ltd. 3,087,870 60,615 * Pride International Inc. 1,902,286 57,278 Massey Energy Co. 1,037,273 54,239 Cimarex Energy Co. 910,364 54,057 * Kinder Morgan Management LLC 836,751 49,050 * Plains Exploration & Production Co. 1,518,098 45,528 Helmerich & Payne Inc. 1,150,543 43,813 * Concho Resources Inc. 838,069 42,205 Cabot Oil & Gas Corp. 1,129,632 41,570 Arch Coal Inc. 1,770,293 40,451 * Oceaneering International Inc. 598,268 37,984 Sunoco Inc. 1,274,395 37,862 * Rowan Cos. Inc. 1,239,662 36,087 EXCO Resources Inc. 1,961,283 36,048 * Forest Oil Corp. 1,162,349 30,012 * Dresser-Rand Group Inc. 899,341 28,257 Tidewater Inc. 563,474 26,635 Patterson-UTI Energy Inc. 1,674,034 23,386 Tesoro Corp. 1,528,327 21,244 * Quicksilver Resources Inc. 1,289,839 18,148 * Continental Resources Inc. 370,246 15,754 *,^ SandRidge Energy Inc. 1,679,819 12,935 * CNX Gas Corp. 329,196 12,526 * Cobalt International Energy Inc. 726,980 9,887 Financials (18.6%) Hartford Financial Services Group Inc. 4,555,015 129,454 Fifth Third Bancorp 8,235,276 111,917 HCP Inc. 3,195,160 105,440 Regions Financial Corp. 12,949,152 101,651 Lincoln National Corp. 3,292,573 101,082 Host Hotels & Resorts Inc. 6,879,241 100,781 * Genworth Financial Inc. Class A 5,325,085 97,662 Unum Group 3,616,204 89,573 Discover Financial Services 5,916,507 88,156 Ventas Inc. 1,707,021 81,049 AvalonBay Communities Inc. 887,604 76,645 * IntercontinentalExchange Inc. 678,790 76,147 KeyCorp 9,576,443 74,217 New York Community Bancorp Inc. 4,382,069 72,479 Comerica Inc. 1,896,934 72,159 XL Capital Ltd. Class A 3,729,111 70,480 Plum Creek Timber Co. Inc. 1,774,708 69,054 Kimco Realty Corp. 4,379,028 68,488 ProLogis 5,157,796 68,083 * SLM Corp. 5,172,931 64,765 People's United Financial Inc. 4,078,229 63,784 Health Care REIT Inc. 1,340,846 60,646 PartnerRe Ltd. 731,466 58,313 Willis Group Holdings PLC 1,834,941 57,415 Everest Re Group Ltd. 658,059 53,257 Legg Mason Inc. 1,758,239 50,409 * Arch Capital Group Ltd. 645,472 49,217 Cincinnati Financial Corp. 1,684,456 48,681 Federal Realty Investment Trust 666,820 48,551 Torchmark Corp. 902,206 48,277 SL Green Realty Corp. 841,761 48,208 Axis Capital Holdings Ltd. 1,474,904 46,106 *,^ American International Group Inc. 1,320,274 45,074 Assurant Inc. 1,272,911 43,763 Marshall & Ilsley Corp. 5,431,968 43,727 AMB Property Corp. 1,594,435 43,432 * CB Richard Ellis Group Inc. Class A 2,712,355 42,991 Nationwide Health Properties Inc. 1,223,047 42,990 Digital Realty Trust Inc. 792,186 42,937 Huntington Bancshares Inc. 7,792,296 41,845 Reinsurance Group of America Inc. Class A 793,417 41,670 Liberty Property Trust 1,227,175 41,650 WR Berkley Corp. 1,576,981 41,143 Eaton Vance Corp. 1,211,842 40,645 Macerich Co. 1,051,486 40,282 Rayonier Inc. 866,246 39,354 RenaissanceRe Holdings Ltd. 680,215 38,609 * Markel Corp. 101,652 38,085 Assured Guaranty Ltd. 1,707,915 37,523 Transatlantic Holdings Inc. 700,917 37,008 * Affiliated Managers Group Inc. 458,443 36,217 Regency Centers Corp. 962,679 36,072 Fidelity National Financial Inc. Class A 2,385,798 35,358 ^ Realty Income Corp. 1,136,796 34,888 * First Horizon National Corp. 2,453,776 34,476 * NASDAQ OMX Group Inc. 1,610,210 34,008 HCC Insurance Holdings Inc. 1,226,308 33,846 First American Corp. 986,888 33,396 Old Republic International Corp. 2,622,587 33,254 Cullen/Frost Bankers Inc. 587,929 32,806 * St. Joe Co. 1,006,759 32,569 Hospitality Properties Trust 1,344,616 32,204 SEI Investments Co. 1,453,021 31,923 Commerce Bancshares Inc. 768,406 31,612 Zions Bancorporation 1,431,206 31,229 White Mountains Insurance Group Ltd. 86,881 30,843 Duke Realty Corp. 2,441,117 30,270 UDR Inc. 1,665,485 29,379 Raymond James Financial Inc. 1,074,019 28,719 Janus Capital Group Inc. 1,984,068 28,352 Validus Holdings Ltd. 1,000,470 27,543 Weingarten Realty Investors 1,240,543 26,746 Federated Investors Inc. Class B 1,004,974 26,511 ^ Jefferies Group Inc. 1,099,719 26,030 City National Corp. 477,116 25,750 Associated Banc-Corp 1,733,079 23,917 Brown & Brown Inc. 1,315,718 23,578 American Financial Group Inc. 823,529 23,429 TCF Financial Corp. 1,374,678 21,912 Greenhill & Co. Inc. 246,335 20,222 BOK Financial Corp. 295,223 15,482 TFS Financial Corp. 1,008,357 13,462 Mercury General Corp. 298,569 13,053 Capitol Federal Financial 242,426 9,081 Health Care (11.3%) * Intuitive Surgical Inc. 416,281 144,920 * Life Technologies Corp. 1,943,845 101,605 * Hospira Inc. 1,767,568 100,133 AmerisourceBergen Corp. Class A 3,140,080 90,811 * Humana Inc. 1,851,126 86,577 * Vertex Pharmaceuticals Inc. 2,097,149 85,711 * Mylan Inc. 3,330,787 75,642 * Varian Medical Systems Inc. 1,356,573 75,059 * DaVita Inc. 1,113,958 70,625 * Waters Corp. 1,032,166 69,713 * Cerner Corp. 756,178 64,321 * Millipore Corp. 606,241 64,019 * Edwards Lifesciences Corp. 616,494 60,959 * Human Genome Sciences Inc. 1,967,585 59,421 * Henry Schein Inc. 986,072 58,080 * Cephalon Inc. 813,680 55,151 DENTSPLY International Inc. 1,574,006 54,854 * CareFusion Corp. 2,050,724 54,201 * Illumina Inc. 1,363,198 53,028 * Alexion Pharmaceuticals Inc. 965,223 52,479 * Hologic Inc. 2,811,132 52,118 * Dendreon Corp. 1,427,653 52,067 * ResMed Inc. 816,930 51,998 Perrigo Co. 846,017 49,678 Beckman Coulter Inc. 755,780 47,463 * Watson Pharmaceuticals Inc. 1,098,898 45,901 * Covance Inc. 697,753 42,835 * Mettler-Toledo International Inc. 367,946 40,180 * Coventry Health Care Inc. 1,613,021 39,874 * Community Health Systems Inc. 1,013,281 37,420 Omnicare Inc. 1,300,797 36,800 *,^ IDEXX Laboratories Inc. 638,666 36,755 Universal Health Services Inc. Class B 992,147 34,814 * Amylin Pharmaceuticals Inc. 1,545,058 34,748 * Inverness Medical Innovations Inc. 861,754 33,565 * Kinetic Concepts Inc. 698,625 33,401 * Lincare Holdings Inc. 742,459 33,322 * King Pharmaceuticals Inc. 2,705,915 31,822 * Warner Chilcott PLC Class A 1,233,113 31,506 Patterson Cos. Inc. 999,790 31,043 * Endo Pharmaceuticals Holdings Inc. 1,277,919 30,274 * Charles River Laboratories International Inc. 718,148 28,230 * Health Net Inc. 1,132,981 28,177 Pharmaceutical Product Development Inc. 1,158,986 27,526 * Gen-Probe Inc. 534,951 26,748 * Myriad Genetics Inc. 1,048,688 25,221 Techne Corp. 385,745 24,568 * Abraxis Bioscience Inc. 87,429 4,524 Industrials (12.4%) * Delta Air Lines Inc. 8,496,512 123,964 Rockwell Collins Inc. 1,713,872 107,271 Goodrich Corp. 1,355,509 95,591 Dover Corp. 2,029,265 94,868 Rockwell Automation Inc. 1,550,576 87,390 Cooper Industries PLC 1,818,476 87,178 WW Grainger Inc. 688,450 74,435 Fastenal Co. 1,455,148 69,833 * McDermott International Inc. 2,508,892 67,539 Flowserve Corp. 608,818 67,134 Joy Global Inc. 1,115,090 63,114 Textron Inc. 2,955,148 62,738 * Jacobs Engineering Group Inc. 1,355,306 61,246 Masco Corp. 3,922,910 60,884 Roper Industries Inc. 992,311 57,395 Pitney Bowes Inc. 2,257,345 55,192 Iron Mountain Inc. 1,994,934 54,661 Bucyrus International Inc. Class A 818,857 54,036 Pall Corp. 1,274,278 51,596 Equifax Inc. 1,378,226 49,341 Manpower Inc. 854,963 48,836 AMETEK Inc. 1,175,209 48,724 RR Donnelley & Sons Co. 2,237,329 47,767 Robert Half International Inc. 1,562,965 47,561 * Stericycle Inc. 872,034 47,526 * URS Corp. 914,789 45,383 * Quanta Services Inc. 2,279,488 43,675 Dun & Bradstreet Corp. 566,553 42,163 Cintas Corp. 1,499,268 42,114 Avery Dennison Corp. 1,106,065 40,272 KBR Inc. 1,747,971 38,735 * Kansas City Southern 1,046,476 37,851 * Foster Wheeler AG 1,384,607 37,578 Pentair Inc. 1,018,097 36,265 * AGCO Corp. 1,007,818 36,150 Donaldson Co. Inc. 798,427 36,025 SPX Corp. 537,228 35,629 JB Hunt Transport Services Inc. 970,147 34,809 * AMR Corp. 3,622,981 33,005 * Owens Corning 1,253,168 31,881 * Shaw Group Inc. 911,926 31,389 * Navistar International Corp. 693,483 31,020 * Verisk Analytics Inc. Class A 1,096,824 30,930 * Alliant Techsystems Inc. 358,997 29,186 Harsco Corp. 875,535 27,965 * Aecom Technology Corp. 981,770 27,853 * Copart Inc. 779,097 27,736 * Terex Corp. 1,178,088 26,754 * Spirit Aerosystems Holdings Inc. Class A 1,142,587 26,714 MSC Industrial Direct Co. Class A 484,353 24,566 * IHS Inc. Class A 448,149 23,963 Ryder System Inc. 610,897 23,678 * Covanta Holding Corp. 1,350,721 22,503 * FTI Consulting Inc. 564,726 22,205 * WABCO Holdings Inc. 698,301 20,893 * Hertz Global Holdings Inc. 2,009,902 20,079 *,^ SunPower Corp. Class A 598,845 11,318 * SunPower Corp. Class B 457,651 7,661 Information Technology (15.6%) * Marvell Technology Group Ltd. 5,769,252 117,577 * Seagate Technology 5,427,488 99,106 * Micron Technology Inc. 9,262,757 96,240 * Western Digital Corp. 2,456,634 95,784 * Citrix Systems Inc. 1,994,510 94,679 * Salesforce.com Inc. 1,225,230 91,218 * Computer Sciences Corp. 1,661,326 90,526 * SanDisk Corp. 2,487,459 86,141 * Fiserv Inc. 1,677,479 85,149 Amphenol Corp. Class A 1,869,273 78,865 Altera Corp. 3,219,530 78,267 * Cree Inc. 1,099,462 77,204 Xilinx Inc. 3,017,757 76,953 * SAIC Inc. 4,334,202 76,715 * BMC Software Inc. 1,998,918 75,959 * Autodesk Inc. 2,504,042 73,669 * Flextronics International Ltd. 8,853,539 69,412 * McAfee Inc. 1,719,275 68,994 Linear Technology Corp. 2,431,959 68,776 Harris Corp. 1,435,695 68,181 Maxim Integrated Products Inc. 3,327,022 64,511 * Red Hat Inc. 2,046,320 59,896 * Akamai Technologies Inc. 1,866,542 58,628 KLA-Tencor Corp. 1,862,776 57,597 * Advanced Micro Devices Inc. 6,210,859 57,575 Microchip Technology Inc. 2,001,165 56,353 * VeriSign Inc. 2,096,131 54,520 * Teradata Corp. 1,865,698 53,900 * F5 Networks Inc. 863,951 53,142 * Lam Research Corp. 1,386,700 51,752 * Avnet Inc. 1,648,531 49,456 * FLIR Systems Inc. 1,654,098 46,646 * LSI Corp. 7,117,819 43,561 * ANSYS Inc. 966,897 41,712 * Sybase Inc. 888,545 41,424 * Equinix Inc. 425,297 41,398 Global Payments Inc. 883,420 40,240 Lender Processing Services Inc. 1,044,213 39,419 * Arrow Electronics Inc. 1,305,548 39,336 * Nuance Communications Inc. 2,278,108 37,908 * Trimble Navigation Ltd. 1,312,072 37,683 National Semiconductor Corp. 2,590,706 37,436 * MEMC Electronic Materials Inc. 2,436,912 37,358 * Hewitt Associates Inc. Class A 917,361 36,493 * Alliance Data Systems Corp. 569,721 36,456 Factset Research Systems Inc. 489,919 35,945 * Synopsys Inc. 1,588,649 35,538 * ON Semiconductor Corp. 4,403,065 35,224 * Dolby Laboratories Inc. Class A 584,647 34,301 Jabil Circuit Inc. 1,984,085 32,122 Broadridge Financial Solutions Inc. 1,491,574 31,890 * Lexmark International Inc. Class A 851,133 30,709 Tellabs Inc. 3,998,071 30,265 * AOL Inc. 1,174,621 29,694 Total System Services Inc. 1,826,963 28,610 * Ingram Micro Inc. 1,604,802 28,164 * Novellus Systems Inc. 1,057,403 26,435 * Brocade Communications Systems Inc. 4,564,248 26,062 * NCR Corp. 1,734,963 23,942 * IAC/InterActiveCorp 1,039,054 23,628 Intersil Corp. Class A 1,337,375 19,740 * Cadence Design Systems Inc. 2,929,808 19,512 * Avago Technologies Ltd. 903,922 18,585 DST Systems Inc. 433,532 17,970 Molex Inc. 831,095 17,337 Molex Inc. Class A 654,214 11,547 Materials (7.0%) Cliffs Natural Resources Inc. 1,480,290 105,027 United States Steel Corp. 1,562,525 99,252 Sigma-Aldrich Corp. 1,326,443 71,177 Lubrizol Corp. 744,148 68,253 * Owens-Illinois Inc. 1,836,749 65,278 Vulcan Materials Co. 1,366,931 64,574 Walter Energy Inc. 577,583 53,294 Ball Corp. 974,258 52,006 Allegheny Technologies Inc. 961,898 51,933 Airgas Inc. 805,526 51,247 Eastman Chemical Co. 792,397 50,460 Celanese Corp. Class A 1,564,920 49,843 Terra Industries Inc. 1,087,919 49,783 MeadWestvaco Corp. 1,865,053 47,652 * Crown Holdings Inc. 1,750,819 47,202 CF Industries Holdings Inc. 502,726 45,838 FMC Corp. 748,494 45,314 International Flavors & Fragrances Inc. 861,601 41,072 Martin Marietta Materials Inc. 485,833 40,591 Steel Dynamics Inc. 2,115,397 36,956 Nalco Holding Co. 1,506,371 36,650 Sealed Air Corp. 1,732,668 36,525 * Pactiv Corp. 1,442,338 36,318 Reliance Steel & Aluminum Co. 721,397 35,514 Albemarle Corp. 799,299 34,074 Bemis Co. Inc. 1,179,133 33,865 Sonoco Products Co. 1,089,924 33,559 Valspar Corp. 1,043,904 30,774 AK Steel Holding Corp. 1,191,847 27,246 Scotts Miracle-Gro Co. Class A 505,754 23,442 * Titanium Metals Corp. 1,275,584 21,162 Commercial Metals Co. 1,227,775 18,490 Greif Inc. Class A 266,058 14,612 Telecommunication Services (1.3%) * NII Holdings Inc. 1,811,689 75,475 Windstream Corp. 4,759,423 51,830 * SBA Communications Corp. Class A 1,146,737 41,363 * Level 3 Communications Inc. 17,869,870 28,949 Frontier Communications Corp. 3,403,780 25,324 * MetroPCS Communications Inc. 2,689,050 19,039 Telephone & Data Systems Inc. 510,312 17,274 Telephone & Data Systems Inc. - Special Common Shares 525,208 15,672 * United States Cellular Corp. 205,083 8,486 Utilities (6.1%) Questar Corp. 1,900,545 82,103 DTE Energy Co. 1,797,674 80,176 Wisconsin Energy Corp. 1,274,090 62,953 EQT Corp. 1,489,468 61,068 * NRG Energy Inc. 2,794,846 58,412 CenterPoint Energy Inc. 4,042,270 58,047 Northeast Utilities 1,912,135 52,851 Oneok Inc. 1,092,138 49,856 SCANA Corp. 1,274,772 47,919 NiSource Inc. 3,005,044 47,480 * Calpine Corp. 3,856,653 45,856 Allegheny Energy Inc. 1,847,856 42,501 MDU Resources Group Inc. 1,943,711 41,945 Pinnacle West Capital Corp. 1,104,047 41,656 Pepco Holdings Inc. 2,414,835 41,414 American Water Works Co. Inc. 1,902,742 41,404 NSTAR 1,163,971 41,228 OGE Energy Corp. 1,055,025 41,083 Alliant Energy Corp. 1,205,218 40,086 National Fuel Gas Co. 790,379 39,954 Integrys Energy Group Inc. 833,008 39,468 CMS Energy Corp. 2,502,724 38,692 DPL Inc. 1,305,541 35,498 TECO Energy Inc. 2,213,139 35,167 Energen Corp. 743,042 34,574 NV Energy Inc. 2,557,569 31,535 UGI Corp. 1,185,508 31,463 Aqua America Inc. 1,485,435 26,099 * Mirant Corp. 1,581,901 17,179 * RRI Energy Inc. 3,844,834 14,187 * Dynegy Inc. Class A 5,503,523 6,934 Total Common Stocks (Cost $19,422,842) Market Value Coupon Shares ($000) Temporary Cash Investments (0.8%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.183% 162,717,069 162,717 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.250% 8/25/10 1,000 999 4,5 Federal Home Loan Bank Discount Notes 0.195% 7/14/10 500 500 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 2,000 1,999 Total Temporary Cash Investments (Cost $166,215) Total Investments (100.6%) (Cost $19,589,057) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $79,939,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $83,317,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,498,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini S&P MidCap 400 Index June 2010 309 24,352 81 S&P MidCap 400 Index June 2010 56 22,067 3 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Mid-Cap Index Fund Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 21,715,414 - - Temporary Cash Investments 162,717 3,498 - Futures ContractsLiabilities 1 (253) - - Total 21,877,878 3,498 - 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $19,589,057,000. Net unrealized appreciation of investment securities for tax purposes was $2,292,572,000, consisting of unrealized gains of $4,087,692,000 on securities that had risen in value since their purchase and $1,795,120,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (16.5%) * priceline.com Inc. 57,340 14,622 Ross Stores Inc. 171,851 9,189 Nordstrom Inc. 223,885 9,146 Cablevision Systems Corp. Class A 338,856 8,180 Tiffany & Co. 170,475 8,096 * O'Reilly Automotive Inc. 188,497 7,862 Wynn Resorts Ltd. 101,387 7,688 * CarMax Inc. 304,427 7,647 International Game Technology 404,798 7,469 * Dollar Tree Inc. 121,130 7,173 Expedia Inc. 270,812 6,760 Family Dollar Stores Inc. 180,946 6,624 * Urban Outfitters Inc. 173,450 6,596 Polo Ralph Lauren Corp. Class A 77,560 6,596 * Discovery Communications Inc. Class A 185,452 6,266 * BorgWarner Inc. 160,189 6,116 DeVry Inc. 87,734 5,720 * Discovery Communications Inc. 194,404 5,717 * ITT Educational Services Inc. 50,758 5,709 * NVR Inc. 7,756 5,635 Scripps Networks Interactive Inc. Class A 124,322 5,514 Advance Auto Parts Inc. 129,978 5,449 PetSmart Inc. 169,516 5,418 * Chipotle Mexican Grill Inc. Class A 43,712 4,925 * GameStop Corp. Class A 215,333 4,718 * NetFlix Inc. 63,730 4,699 ^ Strayer Education Inc. 19,226 4,682 * MGM Mirage 364,221 4,371 Virgin Media Inc. 250,276 4,320 * Harman International Industries Inc. 90,538 4,235 Guess? Inc. 75,840 3,563 * LKQ Corp. 175,160 3,556 * Pulte Group Inc. 306,159 3,444 Burger King Holdings Inc. 129,784 2,759 * Goodyear Tire & Rubber Co. 205,076 2,592 DR Horton Inc. 196,023 2,470 * Toll Brothers Inc. 94,063 1,957 * Interpublic Group of Cos. Inc. 233,369 1,942 * Lamar Advertising Co. Class A 51,318 1,763 * Penn National Gaming Inc. 45,724 1,271 Wendy's/Arby's Group Inc. Class A 188,843 944 * Clear Channel Outdoor Holdings Inc. Class A 55,730 591 Consumer Staples (3.6%) Estee Lauder Cos. Inc. Class A 154,867 10,046 Mead Johnson Nutrition Co. 140,483 7,309 * Whole Foods Market Inc. 198,684 7,183 Dr Pepper Snapple Group Inc. 174,294 6,130 * Energizer Holdings Inc. 90,959 5,709 * Hansen Natural Corp. 104,040 4,513 * Dean Foods Co. 248,363 3,897 Flowers Foods Inc. 113,633 2,811 Hormel Foods Corp. 35,516 1,492 Energy (9.7%) * Cameron International Corp. 335,728 14,389 Consol Energy Inc. 301,665 12,869 * FMC Technologies Inc. 167,851 10,848 Range Resources Corp. 216,886 10,165 * Denbury Resources Inc. 517,881 8,737 * Petrohawk Energy Corp. 412,840 8,372 * Alpha Natural Resources Inc. 165,172 8,240 Massey Energy Co. 130,765 6,838 * Plains Exploration & Production Co. 191,160 5,733 Helmerich & Payne Inc. 144,823 5,515 * Concho Resources Inc. 105,459 5,311 * Oceaneering International Inc. 75,446 4,790 EXCO Resources Inc. 247,551 4,550 BJ Services Co. 201,371 4,309 * Dresser-Rand Group Inc. 113,543 3,568 Cabot Oil & Gas Corp. 92,461 3,403 * Quicksilver Resources Inc. 162,336 2,284 * Rowan Cos. Inc. 77,996 2,270 * Continental Resources Inc. 46,704 1,987 Patterson-UTI Energy Inc. 136,899 1,913 * CNX Gas Corp. 41,336 1,573 Tesoro Corp. 96,126 1,336 * Cobalt International Energy Inc. 91,506 1,245 * SandRidge Energy Inc. 137,540 1,059 Financials (5.0%) Host Hotels & Resorts Inc. 866,786 12,698 * IntercontinentalExchange Inc. 85,536 9,595 * CB Richard Ellis Group Inc. Class A 341,523 5,413 Eaton Vance Corp. 152,552 5,117 * Affiliated Managers Group Inc. 57,692 4,558 Regions Financial Corp. 572,082 4,491 * St. Joe Co. 127,128 4,113 SEI Investments Co. 183,501 4,031 Janus Capital Group Inc. 250,510 3,580 Jefferies Group Inc. 138,891 3,287 Brown & Brown Inc. 165,551 2,967 Greenhill & Co. Inc. 31,142 2,556 *,^ American International Group Inc. 58,228 1,988 Digital Realty Trust Inc. 34,903 1,892 * NASDAQ OMX Group Inc. 70,913 1,498 TFS Financial Corp. 63,445 847 Health Care (18.3%) * Intuitive Surgical Inc. 52,454 18,261 * Life Technologies Corp. 244,907 12,801 * Hospira Inc. 222,700 12,616 * Mylan Inc. 419,715 9,532 * Varian Medical Systems Inc. 170,912 9,457 * DaVita Inc. 140,247 8,892 * Waters Corp. 130,134 8,789 * Cerner Corp. 95,360 8,111 * Millipore Corp. 76,469 8,075 * Edwards Lifesciences Corp. 77,626 7,676 * Human Genome Sciences Inc. 247,967 7,489 * Henry Schein Inc. 124,316 7,322 * Vertex Pharmaceuticals Inc. 171,759 7,020 * Cephalon Inc. 102,608 6,955 DENTSPLY International Inc. 198,187 6,907 * Illumina Inc. 171,677 6,678 * Alexion Pharmaceuticals Inc. 121,528 6,608 * Hologic Inc. 354,016 6,563 * ResMed Inc. 102,987 6,555 Perrigo Co. 106,513 6,254 Beckman Coulter Inc. 95,134 5,974 * Watson Pharmaceuticals Inc. 138,504 5,785 * Covance Inc. 87,929 5,398 * Mettler-Toledo International Inc. 46,308 5,057 * Community Health Systems Inc. 127,515 4,709 * IDEXX Laboratories Inc. 80,610 4,639 * Amylin Pharmaceuticals Inc. 195,030 4,386 * Kinetic Concepts Inc. 88,198 4,217 * Lincare Holdings Inc. 93,417 4,193 * Warner Chilcott PLC Class A 155,733 3,979 Patterson Cos. Inc. 126,256 3,920 * CareFusion Corp. 129,072 3,411 * Gen-Probe Inc. 67,367 3,368 * Dendreon Corp. 90,208 3,290 * Myriad Genetics Inc. 132,401 3,184 Techne Corp. 48,529 3,091 * Endo Pharmaceuticals Holdings Inc. 104,597 2,478 Pharmaceutical Product Development Inc. 94,815 2,252 * Inverness Medical Innovations Inc. 54,289 2,115 * Abraxis Bioscience Inc. 11,010 570 Industrials (15.8%) * Delta Air Lines Inc. 1,070,565 15,620 Rockwell Collins Inc. 215,937 13,515 WW Grainger Inc. 86,777 9,382 Fastenal Co. 183,199 8,792 * McDermott International Inc. 315,893 8,504 Flowserve Corp. 76,762 8,465 Joy Global Inc. 140,570 7,956 * Jacobs Engineering Group Inc. 170,789 7,718 Roper Industries Inc. 125,111 7,236 Iron Mountain Inc. 251,179 6,882 Bucyrus International Inc. Class A 103,271 6,815 AMETEK Inc. 148,002 6,136 Robert Half International Inc. 196,761 5,987 * Stericycle Inc. 109,790 5,984 * Quanta Services Inc. 286,982 5,499 Dun & Bradstreet Corp. 71,331 5,308 * Kansas City Southern 131,748 4,765 * Foster Wheeler AG 174,289 4,730 * AGCO Corp. 126,830 4,549 Donaldson Co. Inc. 100,503 4,535 JB Hunt Transport Services Inc. 122,456 4,394 Goodrich Corp. 59,757 4,214 * AMR Corp. 457,456 4,167 * Shaw Group Inc. 115,162 3,964 * Navistar International Corp. 87,577 3,917 * Verisk Analytics Inc. Class A 138,530 3,907 * Alliant Techsystems Inc. 45,239 3,678 * Aecom Technology Corp. 123,987 3,518 * Copart Inc. 98,238 3,497 Pall Corp. 80,462 3,258 MSC Industrial Direct Co. Class A 60,937 3,091 Manpower Inc. 53,851 3,076 * IHS Inc. Class A 56,443 3,018 * Covanta Holding Corp. 169,933 2,831 * FTI Consulting Inc. 71,085 2,795 * WABCO Holdings Inc. 87,877 2,629 SPX Corp. 33,822 2,243 * Terex Corp. 96,378 2,189 * Spirit Aerosystems Holdings Inc. Class A 93,499 2,186 * Hertz Global Holdings Inc. 164,381 1,642 *,^ SunPower Corp. Class A 75,400 1,425 * SunPower Corp. Class B 57,683 966 Information Technology (23.1%) * Marvell Technology Group Ltd. 726,904 14,814 * Western Digital Corp. 309,587 12,071 * Salesforce.com Inc. 154,442 11,498 * SanDisk Corp. 313,428 10,854 * Fiserv Inc. 211,350 10,728 Amphenol Corp. Class A 235,575 9,939 Altera Corp. 405,715 9,863 * Cree Inc. 138,429 9,721 * BMC Software Inc. 251,944 9,574 * Autodesk Inc. 315,536 9,283 * McAfee Inc. 216,603 8,692 Linear Technology Corp. 306,431 8,666 Maxim Integrated Products Inc. 418,886 8,122 * Micron Technology Inc. 758,035 7,876 * Citrix Systems Inc. 163,386 7,756 * Red Hat Inc. 257,675 7,542 * Akamai Technologies Inc. 235,289 7,390 KLA-Tencor Corp. 234,762 7,259 * Advanced Micro Devices Inc. 781,950 7,249 * VeriSign Inc. 263,972 6,866 * Teradata Corp. 235,079 6,791 * F5 Networks Inc. 108,913 6,699 * Lam Research Corp. 174,612 6,517 * FLIR Systems Inc. 208,251 5,873 Harris Corp. 117,495 5,580 * ANSYS Inc. 121,680 5,249 * Sybase Inc. 111,849 5,214 * Equinix Inc. 53,508 5,209 Global Payments Inc. 111,201 5,065 Lender Processing Services Inc. 131,474 4,963 * Nuance Communications Inc. 286,829 4,773 * Trimble Navigation Ltd. 165,609 4,756 National Semiconductor Corp. 326,170 4,713 * MEMC Electronic Materials Inc. 306,730 4,702 * Alliance Data Systems Corp. 71,906 4,601 * Hewitt Associates Inc. Class A 115,416 4,591 Factset Research Systems Inc. 61,699 4,527 * Synopsys Inc. 200,527 4,486 * ON Semiconductor Corp. 555,727 4,446 * Dolby Laboratories Inc. Class A 73,596 4,318 Broadridge Financial Solutions Inc. 188,375 4,028 * Novellus Systems Inc. 133,046 3,326 * Brocade Communications Systems Inc. 576,273 3,291 * Flextronics International Ltd. 389,837 3,056 * Cadence Design Systems Inc. 368,516 2,454 * Avago Technologies Ltd. 113,836 2,341 DST Systems Inc. 54,601 2,263 * NCR Corp. 141,976 1,959 * LSI Corp. 313,533 1,919 Materials (5.6%) United States Steel Corp. 196,871 12,505 Sigma-Aldrich Corp. 167,015 8,962 Walter Energy Inc. 72,780 6,716 Celanese Corp. Class A 197,043 6,276 Terra Industries Inc. 136,979 6,268 * Crown Holdings Inc. 220,485 5,944 Martin Marietta Materials Inc. 61,210 5,114 Nalco Holding Co. 190,140 4,626 * Pactiv Corp. 181,507 4,570 AK Steel Holding Corp. 150,467 3,440 Steel Dynamics Inc. 172,997 3,022 Scotts Miracle-Gro Co. Class A 63,674 2,951 FMC Corp. 32,976 1,997 Reliance Steel & Aluminum Co. 31,712 1,561 * Titanium Metals Corp. 56,178 932 Commercial Metals Co. 54,062 814 Telecommunication Services (1.4%) * NII Holdings Inc. 228,355 9,513 * SBA Communications Corp. Class A 144,292 5,205 * MetroPCS Communications Inc. 338,248 2,395 * Level 3 Communications Inc. 1,124,191 1,821 Utilities (1.0%) EQT Corp. 187,524 7,688 * Calpine Corp. 485,692 5,775 * Dynegy Inc. Class A 242,718 306 Total Common Stocks (Cost $1,188,198) Market Value Coupon Shares ($000) Temporary Cash Investment (0.6%) Money Market Fund (0.6%) 1,2 Vanguard Market Liquidity Fund (Cost $7,744) 0.183% 7,744,013 7,744 Total Investments (100.6%) (Cost $1,195,942) Other Assets and Liabilities-Net (-0.6%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,430,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $4,567,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $1,195,942,000. Net unrealized appreciation of investment securities for tax purposes was $170,255,000, consisting of unrealized gains of $231,031,000 on securities that had risen in value since their purchase and $60,776,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Value Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (13.3%) Starwood Hotels & Resorts Worldwide Inc. 244,476 11,402 * Liberty Media Corp. - Interactive 741,186 11,347 Mattel Inc. 472,558 10,746 Genuine Parts Co. 208,581 8,810 Ltd Brands Inc. 357,461 8,801 Harley-Davidson Inc. 306,485 8,603 Whirlpool Corp. 97,104 8,472 H&R Block Inc. 438,343 7,802 Darden Restaurants Inc. 173,393 7,723 Hasbro Inc. 162,851 6,234 Wyndham Worldwide Corp. 233,503 6,008 *,^ Royal Caribbean Cruises Ltd. 181,776 5,997 * Autoliv Inc. 111,241 5,732 Newell Rubbermaid Inc. 363,037 5,518 Abercrombie & Fitch Co. 114,991 5,248 Gannett Co. Inc. 308,849 5,102 American Eagle Outfitters Inc. 244,037 4,520 * Mohawk Industries Inc. 76,106 4,139 Leggett & Platt Inc. 188,969 4,089 * Liberty Media Corp. - Starz 64,605 3,533 Washington Post Co. Class B 7,943 3,528 * Interpublic Group of Cos. Inc. 412,706 3,434 Lennar Corp. Class A 198,586 3,418 Foot Locker Inc. 204,322 3,073 * AutoNation Inc. 148,166 2,679 Brinker International Inc. 133,972 2,583 DR Horton Inc. 186,887 2,355 Virgin Media Inc. 127,907 2,208 * Hyatt Hotels Corp. Class A 49,732 1,937 * Toll Brothers Inc. 89,652 1,865 * Pulte Group Inc. 156,701 1,763 Wendy's/Arby's Group Inc. Class A 334,134 1,671 * Goodyear Tire & Rubber Co. 105,236 1,330 * Penn National Gaming Inc. 43,727 1,216 Weight Watchers International Inc. 45,274 1,156 * Lamar Advertising Co. Class A 26,367 906 Consumer Staples (5.8%) Bunge Ltd. 175,283 10,803 JM Smucker Co. 155,501 9,370 Tyson Foods Inc. Class A 380,834 7,293 Mead Johnson Nutrition Co. 133,671 6,955 Church & Dwight Co. Inc. 91,963 6,157 McCormick & Co. Inc. 154,930 5,943 Dr Pepper Snapple Group Inc. 166,070 5,841 * Ralcorp Holdings Inc. 74,011 5,016 SUPERVALU Inc. 277,202 4,624 * Constellation Brands Inc. Class A 258,716 4,253 * Smithfield Foods Inc. 194,480 4,034 Alberto-Culver Co. Class B 115,387 3,017 Hormel Foods Corp. 62,727 2,635 PepsiCo Inc. 1  Energy (6.2%) El Paso Corp. 916,762 9,938 * Newfield Exploration Co. 173,698 9,041 Pioneer Natural Resources Co. 150,759 8,491 * Nabors Industries Ltd. 370,343 7,270 * Pride International Inc. 228,144 6,869 Cimarex Energy Co. 109,175 6,483 * Kinder Morgan Management LLC 100,372 5,884 Arch Coal Inc. 212,384 4,853 Sunoco Inc. 152,870 4,542 BJ Services Co. 191,908 4,107 * Forest Oil Corp. 139,312 3,597 Tidewater Inc. 67,531 3,192 * Rowan Cos. Inc. 74,289 2,163 Cabot Oil & Gas Corp. 47,453 1,746 Tesoro Corp. 91,756 1,275 Patterson-UTI Energy Inc. 70,319 982 * SandRidge Energy Inc. 70,424 542 Financials (32.0%) Hartford Financial Services Group Inc. 546,419 15,529 Fifth Third Bancorp 987,717 13,423 HCP Inc. 383,216 12,646 Lincoln National Corp. 394,904 12,124 * Genworth Financial Inc. Class A 638,678 11,713 Unum Group 433,711 10,743 Discover Financial Services 709,614 10,573 Ventas Inc. 204,729 9,720 AvalonBay Communities Inc. 106,456 9,192 KeyCorp 1,148,577 8,901 New York Community Bancorp Inc. 525,575 8,693 Comerica Inc. 227,509 8,654 XL Capital Ltd. Class A 447,262 8,453 Plum Creek Timber Co. Inc. 212,846 8,282 Kimco Realty Corp. 525,205 8,214 ProLogis 618,615 8,166 Regions Financial Corp. 1,009,518 7,925 * SLM Corp. 620,429 7,768 People's United Financial Inc. 489,122 7,650 Health Care REIT Inc. 160,813 7,274 PartnerRe Ltd. 87,670 6,989 Willis Group Holdings PLC 220,069 6,886 Everest Re Group Ltd. 78,937 6,388 Legg Mason Inc. 210,917 6,047 * Arch Capital Group Ltd. 77,428 5,904 Cincinnati Financial Corp. 202,065 5,840 Federal Realty Investment Trust 79,990 5,824 Torchmark Corp. 108,225 5,791 SL Green Realty Corp. 100,954 5,782 Axis Capital Holdings Ltd. 176,933 5,531 Assurant Inc. 152,701 5,250 Marshall & Ilsley Corp. 651,669 5,246 AMB Property Corp. 191,274 5,210 Nationwide Health Properties Inc. 146,725 5,157 Huntington Bancshares Inc. 934,860 5,020 Reinsurance Group of America Inc. Class A 95,184 4,999 Liberty Property Trust 147,081 4,992 WR Berkley Corp. 189,152 4,935 Macerich Co. 126,702 4,854 Rayonier Inc. 103,899 4,720 RenaissanceRe Holdings Ltd. 81,591 4,631 * Markel Corp. 12,194 4,569 Assured Guaranty Ltd. 204,881 4,501 Transatlantic Holdings Inc. 84,085 4,440 Regency Centers Corp. 115,484 4,327 Fidelity National Financial Inc. Class A 286,223 4,242 ^ Realty Income Corp. 136,373 4,185 * First Horizon National Corp. 294,442 4,137 HCC Insurance Holdings Inc. 147,119 4,060 First American Corp. 118,426 4,008 Old Republic International Corp. 314,733 3,991 Cullen/Frost Bankers Inc. 70,550 3,937 Hospitality Properties Trust 161,362 3,865 Commerce Bancshares Inc. 92,215 3,794 Zions Bancorporation 171,724 3,747 White Mountains Insurance Group Ltd. 10,413 3,697 Duke Realty Corp. 292,971 3,633 UDR Inc. 199,604 3,521 *,^ American International Group Inc. 102,851 3,511 Raymond James Financial Inc. 128,719 3,442 Digital Realty Trust Inc. 61,717 3,345 Validus Holdings Ltd. 119,872 3,300 Weingarten Realty Investors 148,639 3,205 Federated Investors Inc. Class B 120,422 3,177 City National Corp. 57,188 3,086 Associated Banc-Corp 207,757 2,867 American Financial Group Inc. 98,700 2,808 * NASDAQ OMX Group Inc. 125,554 2,652 TCF Financial Corp. 164,906 2,629 BOK Financial Corp. 35,418 1,857 Mercury General Corp. 35,771 1,564 Capitol Federal Financial 29,069 1,089 TFS Financial Corp. 60,339 805 Health Care (4.5%) AmerisourceBergen Corp. Class A 376,609 10,892 * Humana Inc. 222,020 10,384 * Coventry Health Care Inc. 193,481 4,783 Omnicare Inc. 156,042 4,414 Universal Health Services Inc. Class B 119,050 4,178 * King Pharmaceuticals Inc. 324,656 3,818 * Vertex Pharmaceuticals Inc. 87,955 3,595 * Charles River Laboratories International Inc. 86,070 3,383 * Health Net Inc. 135,751 3,376 * CareFusion Corp. 122,900 3,248 * Dendreon Corp. 85,557 3,120 * Inverness Medical Innovations Inc. 51,676 2,013 * Endo Pharmaceuticals Holdings Inc. 53,710 1,272 Pharmaceutical Product Development Inc. 48,632 1,155 Industrials (9.0%) Dover Corp. 243,387 11,378 Rockwell Automation Inc. 185,966 10,481 Cooper Industries PLC 218,096 10,455 Textron Inc. 354,429 7,525 Goodrich Corp. 105,671 7,452 Masco Corp. 470,495 7,302 Pitney Bowes Inc. 270,792 6,621 Equifax Inc. 165,336 5,919 RR Donnelley & Sons Co. 268,388 5,730 * URS Corp. 109,710 5,443 Cintas Corp. 179,871 5,053 Avery Dennison Corp. 132,672 4,831 KBR Inc. 209,668 4,646 Pentair Inc. 122,164 4,351 * Owens Corning 150,395 3,826 Harsco Corp. 104,904 3,351 Pall Corp. 76,358 3,092 Manpower Inc. 51,246 2,927 Ryder System Inc. 73,228 2,838 SPX Corp. 32,192 2,135 * Terex Corp. 49,422 1,122 * Spirit Aerosystems Holdings Inc. Class A 47,939 1,121 * Hertz Global Holdings Inc. 84,206 841 Information Technology (8.3%) * Seagate Technology 650,962 11,887 * Computer Sciences Corp. 199,255 10,857 Xilinx Inc. 361,936 9,229 * SAIC Inc. 519,836 9,201 Microchip Technology Inc. 240,009 6,759 * Avnet Inc. 197,762 5,933 * Flextronics International Ltd. 690,221 5,411 * Arrow Electronics Inc. 156,606 4,719 * Micron Technology Inc. 388,954 4,041 * Citrix Systems Inc. 83,753 3,976 Jabil Circuit Inc. 238,095 3,855 * Lexmark International Inc. Class A 102,150 3,686 Tellabs Inc. 479,184 3,627 * AOL Inc. 140,779 3,559 Total System Services Inc. 218,916 3,428 * LSI Corp. 554,520 3,394 * Ingram Micro Inc. 192,337 3,376 Harris Corp. 60,230 2,860 * IAC/InterActiveCorp 124,553 2,832 Intersil Corp. Class A 160,245 2,365 Molex Inc. Class A 97,025 1,713 Molex Inc. 81,247 1,695 * NCR Corp. 72,859 1,005 Materials (8.4%) Cliffs Natural Resources Inc. 177,536 12,596 Lubrizol Corp. 89,244 8,186 * Owens-Illinois Inc. 220,292 7,829 Vulcan Materials Co. 163,936 7,744 Ball Corp. 116,870 6,239 Allegheny Technologies Inc. 115,392 6,230 Airgas Inc. 96,605 6,146 Eastman Chemical Co. 95,050 6,053 MeadWestvaco Corp. 223,730 5,716 CF Industries Holdings Inc. 60,307 5,499 International Flavors & Fragrances Inc. 103,345 4,926 Sealed Air Corp. 207,855 4,382 Albemarle Corp. 95,914 4,089 Bemis Co. Inc. 141,493 4,064 Sonoco Products Co. 130,793 4,027 Valspar Corp. 125,112 3,688 FMC Corp. 58,312 3,530 Reliance Steel & Aluminum Co. 56,214 2,767 Greif Inc. Class A 31,914 1,753 * Titanium Metals Corp. 99,347 1,648 Steel Dynamics Inc. 88,721 1,550 Commercial Metals Co. 95,627 1,440 Telecommunication Services (1.2%) Windstream Corp. 570,959 6,218 Frontier Communications Corp. 408,000 3,036 Telephone & Data Systems Inc. 65,536 2,218 Telephone & Data Systems Inc. - Special Common Shares 58,658 1,750 * Level 3 Communications Inc. 1,072,458 1,737 * United States Cellular Corp. 24,591 1,018 Utilities (11.2%) Questar Corp. 227,947 9,847 DTE Energy Co. 215,609 9,616 Wisconsin Energy Corp. 152,837 7,552 * NRG Energy Inc. 335,202 7,006 CenterPoint Energy Inc. 484,813 6,962 Northeast Utilities 229,384 6,340 Oneok Inc. 131,012 5,981 SCANA Corp. 152,923 5,748 NiSource Inc. 360,495 5,696 Allegheny Energy Inc. 221,687 5,099 MDU Resources Group Inc. 233,190 5,032 Pinnacle West Capital Corp. 132,417 4,996 Pepco Holdings Inc. 289,718 4,969 American Water Works Co. Inc. 228,282 4,968 NSTAR 139,644 4,946 OGE Energy Corp. 126,549 4,928 Alliant Energy Corp. 144,501 4,806 National Fuel Gas Co. 94,798 4,792 Integrys Energy Group Inc. 99,920 4,734 CMS Energy Corp. 300,216 4,641 DPL Inc. 156,612 4,258 TECO Energy Inc. 265,559 4,220 Energen Corp. 89,139 4,148 NV Energy Inc. 306,931 3,785 UGI Corp. 142,271 3,776 Aqua America Inc. 178,006 3,128 * Mirant Corp. 189,541 2,058 * RRI Energy Inc. 460,791 1,700 * Dynegy Inc. Class A 430,487 542 Total Common Stocks (Cost $1,144,812) Market Value Coupon Shares ($000) Temporary Cash Investment (0.6%) Money Market Fund (0.6%) 1,2 Vanguard Market Liquidity Fund (Cost $7,892) 0.183% 7,892,071 7,892 Total Investments (100.5%) (Cost $1,152,704) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,935,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $4,060,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2010, the cost of investment securities for tax purposes was $1,152,704,000. Net unrealized appreciation of investment securities for tax purposes was $166,514,000, consisting of unrealized gains of $200,460,000 on securities that had risen in value since their purchase and $33,946,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (15.8%) *,^ Sirius XM Radio Inc. 51,527,941 44,855 * Liberty Media Corp. - Capital 1,205,265 43,835 Tupperware Brands Corp. 848,647 40,922 * Big Lots Inc. 1,103,208 40,179 Jarden Corp. 1,191,660 39,670 Phillips-Van Heusen Corp. 689,667 39,559 * Aeropostale Inc. 1,345,311 38,785 RadioShack Corp. 1,671,463 37,825 * J Crew Group Inc. 802,241 36,823 * Career Education Corp. 1,155,364 36,556 Gentex Corp. 1,840,161 35,736 * DreamWorks Animation SKG Inc. Class A 905,501 35,668 * Hanesbrands Inc. 1,270,339 35,341 Chico's FAS Inc. 2,374,897 34,246 * WMS Industries Inc. 783,961 32,879 Williams-Sonoma Inc. 1,200,058 31,550 * TRW Automotive Holdings Corp. 1,102,002 31,495 * Dick's Sporting Goods Inc. 1,194,582 31,191 Service Corp. International 3,383,121 31,057 * Panera Bread Co. Class A 402,260 30,769 * Office Depot Inc. 3,668,110 29,272 * Warnaco Group Inc. 608,120 29,013 * Bally Technologies Inc. 696,273 28,227 Sotheby's 893,184 27,769 * Tempur-Pedic International Inc. 901,453 27,188 * Live Nation Entertainment Inc. 1,806,171 26,189 * Brink's Home Security Holdings Inc. 611,927 26,037 John Wiley & Sons Inc. Class A 588,354 25,464 Tractor Supply Co. 434,353 25,214 * Deckers Outdoor Corp. 171,719 23,697 * Fossil Inc. 623,695 23,538 * Carter's Inc. 758,201 22,860 * Dana Holding Corp. 1,858,927 22,084 Jones Apparel Group Inc. 1,139,981 21,682 * Lululemon Athletica Inc. 516,715 21,444 Polaris Industries Inc. 414,759 21,219 * Rent-A-Center Inc. 882,523 20,872 * Eastman Kodak Co. 3,582,776 20,744 Aaron's Inc. 620,987 20,704 * Cheesecake Factory Inc. 763,956 20,673 * Gymboree Corp. 398,735 20,587 * Dress Barn Inc. 776,356 20,309 * New York Times Co. Class A 1,822,664 20,286 Regal Entertainment Group Class A 1,130,611 19,865 *,^ Corinthian Colleges Inc. 1,110,886 19,540 * Collective Brands Inc. 855,119 19,445 Wolverine World Wide Inc. 662,265 19,312 Brunswick Corp. 1,178,703 18,824 * Tenneco Inc. 793,034 18,755 Hillenbrand Inc. 826,254 18,169 * Jack in the Box Inc. 764,838 18,012 * Valassis Communications Inc. 643,433 17,907 * Madison Square Garden Inc. Class A 822,880 17,881 KB Home 1,058,933 17,737 Dillard's Inc. Class A 746,336 17,614 * Capella Education Co. 189,553 17,598 MDC Holdings Inc. 502,014 17,375 *,^ Orient-Express Hotels Ltd. Class A 1,186,886 16,830 * OfficeMax Inc. 1,019,259 16,736 * HSN Inc. 565,479 16,648 Meredith Corp. 482,931 16,618 * Skechers U.S.A. Inc. Class A 450,066 16,346 * AnnTaylor Stores Corp. 785,177 16,253 Interactive Data Corp. 503,878 16,124 Men's Wearhouse Inc. 662,198 15,853 * Saks Inc. 1,842,931 15,849 * ArvinMeritor Inc. 1,163,987 15,539 Choice Hotels International Inc. 437,416 15,226 * Jo-Ann Stores Inc. 354,793 14,894 Pool Corp. 654,090 14,809 * Iconix Brand Group Inc. 954,043 14,654 Cooper Tire & Rubber Co. 767,803 14,604 Thor Industries Inc. 481,520 14,547 Matthews International Corp. Class A 405,290 14,388 Regis Corp. 762,906 14,251 Cracker Barrel Old Country Store Inc. 304,442 14,120 * Life Time Fitness Inc. 497,713 13,986 * Childrens Place Retail Stores Inc. 310,653 13,840 ^ Buckle Inc. 371,128 13,643 Cinemark Holdings Inc. 742,672 13,621 * Vail Resorts Inc. 338,916 13,587 *,^ Coinstar Inc. 415,037 13,489 * JOS A Bank Clothiers Inc. 244,154 13,343 *,^ Under Armour Inc. Class A 452,968 13,322 * Scientific Games Corp. Class A 934,715 13,161 Ryland Group Inc. 585,460 13,138 * PF Chang's China Bistro Inc. 293,420 12,949 * Gaylord Entertainment Co. 439,450 12,871 Bob Evans Farms Inc. 414,486 12,812 * Morningstar Inc. 259,713 12,490 * Timberland Co. Class A 557,913 11,906 Scholastic Corp. 417,744 11,697 ^ Barnes & Noble Inc. 537,123 11,613 * CEC Entertainment Inc. 303,483 11,560 Finish Line Inc. Class A 706,073 11,523 * Buffalo Wild Wings Inc. 228,837 11,009 *,^ Talbots Inc. 834,489 10,815 * American Public Education Inc. 231,158 10,772 *,^ Blue Nile Inc. 194,518 10,702 * Steven Madden Ltd. 218,105 10,644 CTC Media Inc. 609,928 10,503 * 99 Cents Only Stores 644,192 10,500 * Texas Roadhouse Inc. Class A 751,060 10,432 * Group 1 Automotive Inc. 323,467 10,306 * CROCS Inc. 1,144,635 10,038 American Greetings Corp. Class A 480,579 10,015 * Helen of Troy Ltd. 382,810 9,976 Unifirst Corp. 193,073 9,943 * Lions Gate Entertainment Corp. 1,570,487 9,800 * Hibbett Sports Inc. 382,466 9,783 * Sally Beauty Holdings Inc. 1,096,116 9,777 * True Religion Apparel Inc. 321,733 9,768 National CineMedia Inc. 562,746 9,713 International Speedway Corp. Class A 373,942 9,636 Columbia Sportswear Co. 179,999 9,455 Arbitron Inc. 354,549 9,452 *,^ Cabela's Inc. 538,876 9,425 * Liz Claiborne Inc. 1,264,907 9,398 * Genesco Inc. 302,990 9,396 Monro Muffler Brake Inc. 250,084 8,943 Brown Shoe Co. Inc. 572,756 8,866 * Penske Auto Group Inc. 612,052 8,826 * Ruby Tuesday Inc. 818,804 8,655 * La-Z-Boy Inc. 686,161 8,604 * Sonic Corp. 776,003 8,575 * Meritage Homes Corp. 403,581 8,475 * Charming Shoppes Inc. 1,543,888 8,430 * American Axle & Manufacturing Holdings Inc. 836,493 8,348 Belo Corp. Class A 1,211,206 8,260 * Steiner Leisure Ltd. 185,219 8,209 * Quiksilver Inc. 1,711,304 8,094 * Domino's Pizza Inc. 585,799 7,990 Cato Corp. Class A 371,601 7,967 * Ulta Salon Cosmetics & Fragrance Inc. 348,270 7,878 * DineEquity Inc. 199,165 7,873 Stage Stores Inc. 509,456 7,841 * Pinnacle Entertainment Inc. 803,029 7,821 * Papa John's International Inc. 301,931 7,763 * Lumber Liquidators Holdings Inc. 290,928 7,759 * Pier 1 Imports Inc. 1,213,879 7,732 * Interval Leisure Group Inc. 529,250 7,706 National Presto Industries Inc. 63,969 7,607 Callaway Golf Co. 859,173 7,578 * Boyd Gaming Corp. 745,956 7,370 * Federal Mogul Corp. 398,489 7,316 * RCN Corp. 476,182 7,181 Ethan Allen Interiors Inc. 348,045 7,180 Harte-Hanks Inc. 552,524 7,105 PEP Boys-Manny Moe & Jack 697,214 7,007 * Modine Manufacturing Co. 618,667 6,954 * Peet's Coffee & Tea Inc. 173,875 6,894 CKE Restaurants Inc. 617,502 6,836 ^ PetMed Express Inc. 304,110 6,742 Stewart Enterprises Inc. Class A 1,071,767 6,699 ^ NutriSystem Inc. 370,678 6,602 * Maidenform Brands Inc. 300,837 6,573 * hhgregg Inc. 255,733 6,455 * Citi Trends Inc. 196,645 6,379 * Standard Pacific Corp. 1,400,270 6,329 Ameristar Casinos Inc. 345,922 6,303 * Steak N Shake Co. 16,315 6,220 * Shutterfly Inc. 256,772 6,186 * Universal Technical Institute Inc. 269,345 6,146 * Lincoln Educational Services Corp. 242,902 6,145 * Bridgepoint Education Inc. 249,580 6,135 * Drew Industries Inc. 278,140 6,125 Fred's Inc. Class A 506,859 6,072 *,^ Fuel Systems Solutions Inc. 187,539 5,994 * Sonic Automotive Inc. Class A 534,797 5,883 * Wet Seal Inc. Class A 1,233,996 5,874 * Shuffle Master Inc. 715,081 5,857 * BJ's Restaurants Inc. 249,752 5,819 * Exide Technologies 1,010,197 5,809 * Zumiez Inc. 281,854 5,775 * Asbury Automotive Group Inc. 430,146 5,721 * Winnebago Industries 388,763 5,680 * Grand Canyon Education Inc. 212,965 5,567 * Knology Inc. 410,096 5,512 * Coldwater Creek Inc. 791,919 5,496 World Wrestling Entertainment Inc. Class A 307,191 5,314 * K12 Inc. 237,016 5,264 * California Pizza Kitchen Inc. 306,246 5,142 * Red Robin Gourmet Burgers Inc. 207,741 5,077 * DSW Inc. Class A 197,635 5,046 * Denny's Corp. 1,293,285 4,966 * Ascent Media Corp. Class A 179,105 4,881 Superior Industries International Inc. 303,431 4,879 * Jakks Pacific Inc. 372,015 4,855 Churchill Downs Inc. 128,180 4,807 * Pacific Sunwear Of California 884,417 4,696 * Volcom Inc. 228,398 4,458 * Warner Music Group Corp. 619,838 4,283 * RC2 Corp. 285,350 4,272 Big 5 Sporting Goods Corp. 272,200 4,143 * Universal Electronics Inc. 182,358 4,074 * Core-Mark Holding Co. Inc. 125,694 3,847 * HOT Topic Inc. 591,462 3,844 Christopher & Banks Corp. 480,558 3,844 Haverty Furniture Cos. Inc. 233,450 3,810 Oxford Industries Inc. 187,381 3,809 * iRobot Corp. 250,369 3,796 * K-Swiss Inc. Class A 360,406 3,770 * Retail Ventures Inc. 390,828 3,717 * AFC Enterprises Inc. 340,540 3,654 Marcus Corp. 280,354 3,642 * Beazer Homes USA Inc. 793,036 3,600 * Pre-Paid Legal Services Inc. 95,084 3,599 * Orbitz Worldwide Inc. 502,619 3,574 *,^ Overstock.com Inc. 213,718 3,473 * M/I Homes Inc. 234,782 3,440 * CKX Inc. 559,191 3,428 * EW Scripps Co. Class A 397,131 3,356 * Furniture Brands International Inc. 520,944 3,350 * Dolan Media Co. 301,561 3,278 * Mediacom Communications Corp. Class A 539,815 3,212 * America's Car-Mart Inc. 133,033 3,209 * Sinclair Broadcast Group Inc. Class A 629,964 3,200 * Dorman Products Inc. 165,579 3,144 *,^ Hovnanian Enterprises Inc. Class A 712,533 3,100 * Stein Mart Inc. 341,899 3,087 Bebe Stores Inc. 346,617 3,085 * Krispy Kreme Doughnuts Inc. 767,185 3,084 Speedway Motorsports Inc. 197,309 3,080 ^ Sturm Ruger & Co. Inc. 255,378 3,062 * Leapfrog Enterprises Inc. 466,452 3,055 *,^ Landry's Restaurants Inc. 151,270 2,711 * Smith & Wesson Holding Corp. 712,564 2,693 * Movado Group Inc. 237,285 2,677 Blyth Inc. 82,999 2,594 * Wonder Auto Technology Inc. 242,541 2,566 Ambassadors Group Inc. 226,965 2,508 *,^ Fuqi International Inc. 220,691 2,406 * Journal Communications Inc. Class A 558,196 2,344 Spartan Motors Inc. 416,722 2,334 Weyco Group Inc. 98,756 2,323 * Morgans Hotel Group Co. 355,346 2,278 * Unifi Inc. 624,567 2,273 Courier Corp. 136,480 2,253 * LIN TV Corp. Class A 381,584 2,194 * Sealy Corp. 612,471 2,144 Systemax Inc. 97,610 2,122 CSS Industries Inc. 102,673 2,064 * Martha Stewart Living Omnimedia Class A 354,585 1,979 * Isle of Capri Casinos Inc. 238,639 1,857 Gaiam Inc. Class A 211,162 1,753 * New York & Co. Inc. 355,110 1,701 * Kenneth Cole Productions Inc. Class A 128,687 1,648 * Build-A-Bear Workshop Inc. 215,675 1,536 * Borders Group Inc. 801,572 1,379 * Fisher Communications Inc. 93,430 1,317 * American Apparel Inc. 426,207 1,291 *,^ Brookfield Homes Corp. 142,028 1,241 * Outdoor Channel Holdings Inc. 187,627 1,236 * Zale Corp. 423,529 1,160 * Monarch Casino & Resort Inc. 128,323 1,096 *,^ Conn's Inc. 135,687 1,062 * 1-800-Flowers.com Inc. Class A 357,005 896 *,^ Raser Technologies Inc. 894,350 894 * Marine Products Corp. 147,445 885 Dover Downs Gaming & Entertainment Inc. 194,252 769 *,^ Jackson Hewitt Tax Service Inc. 381,199 762 *,^ Blockbuster Inc. Class A 1,390,092 351 * Blockbuster Inc. Class B 977,498 186 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 7,748  Consumer Staples (3.5%) * Green Mountain Coffee Roasters Inc. 466,341 45,151 Del Monte Foods Co. 2,640,967 38,558 Herbalife Ltd. 813,229 37,506 * NBTY Inc. 743,634 35,680 Corn Products International Inc. 999,542 34,644 * Central European Distribution Corp. 868,982 30,423 * BJ's Wholesale Club Inc. 740,995 27,409 Casey's General Stores Inc. 679,262 21,329 * TreeHouse Foods Inc. 458,656 20,121 Nu Skin Enterprises Inc. Class A 670,396 19,509 Ruddick Corp. 551,620 17,453 Universal Corp. 329,561 17,365 Lancaster Colony Corp. 263,473 15,534 * United Natural Foods Inc. 548,753 15,436 Sanderson Farms Inc. 260,610 13,971 * Rite Aid Corp. 8,305,143 12,458 * Fresh Del Monte Produce Inc. 594,786 12,044 Diamond Foods Inc. 282,367 11,871 * American Italian Pasta Co. 281,322 10,935 * Darling International Inc. 1,097,732 9,836 ^ Vector Group Ltd. 619,175 9,554 * Chiquita Brands International Inc. 598,083 9,408 * Winn-Dixie Stores Inc. 732,298 9,146 * Hain Celestial Group Inc. 517,502 8,979 J&J Snack Foods Corp. 197,228 8,573 * Heckmann Corp. 1,380,374 8,006 Tootsie Roll Industries Inc. 295,981 8,000 Lance Inc. 342,882 7,931 Andersons Inc. 232,302 7,777 WD-40 Co. 210,347 6,906 * Boston Beer Co. Inc. Class A 128,809 6,732 B&G Foods Inc. Class A 631,202 6,615 Weis Markets Inc. 161,970 5,889 * Elizabeth Arden Inc. 327,171 5,889 Cal-Maine Foods Inc. 171,758 5,821 Nash Finch Co. 171,649 5,776 * Alliance One International Inc. 1,130,941 5,756 * Central Garden and Pet Co. Class A 607,227 5,562 * Smart Balance Inc. 792,848 5,138 * Zhongpin Inc. 367,025 4,661 Pricesmart Inc. 198,142 4,607 * Prestige Brands Holdings Inc. 500,645 4,506 Spartan Stores Inc. 298,516 4,305 * Pantry Inc. 300,164 3,749 Coca-Cola Bottling Co. Consolidated 62,279 3,653 *,^ Great Atlantic & Pacific Tea Co. 468,124 3,591 *,^ American Oriental Bioengineering Inc. 836,539 3,413 Inter Parfums Inc. 201,660 2,989 *,^ American Dairy Inc. 145,307 2,783 * China-Biotics Inc. 148,915 2,667 Calavo Growers Inc. 145,508 2,654 * USANA Health Sciences Inc. 82,467 2,590 * Revlon Inc. Class A 162,360 2,411 * Central Garden and Pet Co. 239,422 2,363 Ingles Markets Inc. Class A 155,239 2,333 *,^ China Sky One Medical Inc. 143,766 2,259 Village Super Market Inc. Class A 69,475 1,947 Farmer Bros Co. 97,254 1,823 Arden Group Inc. 16,737 1,779 *,^ AgFeed Industries Inc. 393,240 1,726 National Beverage Corp. 153,757 1,710 Alico Inc. 48,958 1,236 * Susser Holdings Corp. 114,038 964 Energy (5.6%) * Whiting Petroleum Corp. 678,960 54,887 Core Laboratories NV 291,498 38,128 Southern Union Co. 1,491,007 37,827 * Atlas Energy Inc. 991,074 30,842 * Oil States International Inc. 664,544 30,130 St. Mary Land & Exploration Co. 835,464 29,083 * Atwood Oceanics Inc. 772,168 26,740 * Dril-Quip Inc. 421,603 25,650 * Unit Corp. 603,080 25,498 * Patriot Coal Corp. 1,145,544 23,438 * Superior Energy Services Inc. 1,044,353 21,952 * Brigham Exploration Co. 1,321,783 21,082 * SEACOR Holdings Inc. 256,985 20,728 * Mariner Energy Inc. 1,358,705 20,340 World Fuel Services Corp. 753,578 20,075 * Comstock Resources Inc. 622,809 19,805 * Exterran Holdings Inc. 792,876 19,164 Frontier Oil Corp. 1,397,137 18,861 Berry Petroleum Co. Class A 646,688 18,211 * Helix Energy Solutions Group Inc. 1,323,931 17,251 * Bristow Group Inc. 455,431 17,183 * Arena Resources Inc. 513,337 17,145 * Gran Tierra Energy Inc. 2,886,643 17,031 * Bill Barrett Corp. 546,816 16,793 * Rosetta Resources Inc. 699,597 16,476 CARBO Ceramics Inc. 261,884 16,326 Holly Corp. 570,540 15,924 * Key Energy Services Inc. 1,655,805 15,813 Lufkin Industries Inc. 198,632 15,722 * Swift Energy Co. 500,213 15,377 Overseas Shipholding Group Inc. 385,912 15,139 * McMoRan Exploration Co. 1,034,562 15,136 Penn Virginia Corp. 606,372 14,856 * Tetra Technologies Inc. 1,007,783 12,315 * Energy XXI Bermuda Ltd. 667,632 11,957 *,^ ATP Oil & Gas Corp. 608,298 11,442 *,^ Clean Energy Fuels Corp. 439,028 10,001 * Stone Energy Corp. 545,995 9,691 * Enbridge Energy Management LLC 185,860 9,488 * Complete Production Services Inc. 800,485 9,246 * Cal Dive International Inc. 1,242,685 9,109 * Global Industries Ltd. 1,369,419 8,792 * USEC Inc. 1,504,512 8,681 * Contango Oil & Gas Co. 169,288 8,659 * Carrizo Oil & Gas Inc. 373,934 8,582 *,^ BPZ Resources Inc. 1,153,165 8,476 * Gulfmark Offshore Inc. 311,517 8,271 * International Coal Group Inc. 1,751,839 8,006 * Northern Oil and Gas Inc. 492,574 7,807 * Parker Drilling Co. 1,552,175 7,652 * ION Geophysical Corp. 1,505,065 7,405 * Hercules Offshore Inc. 1,531,919 6,603 * Willbros Group Inc. 529,811 6,363 * Newpark Resources Inc. 1,184,258 6,217 * Petroleum Development Corp. 256,158 5,935 * James River Coal Co. 367,451 5,843 * Hornbeck Offshore Services Inc. 313,031 5,813 * Pioneer Drilling Co. 722,159 5,084 *,^ Goodrich Petroleum Corp. 324,145 5,070 * Tesco Corp. 426,515 4,977 * Rex Energy Corp. 427,345 4,867 General Maritime Corp. 657,790 4,730 * Crosstex Energy Inc. 527,630 4,585 RPC Inc. 393,325 4,378 * T-3 Energy Services Inc. 172,705 4,242 * Gulfport Energy Corp. 369,141 4,149 * Superior Well Services Inc. 306,348 4,099 * Venoco Inc. 316,224 4,057 * CVR Energy Inc. 460,453 4,029 *,^ Western Refining Inc. 710,870 3,910 W&T Offshore Inc. 457,175 3,840 * Petroquest Energy Inc. 752,368 3,784 * Matrix Service Co. 348,348 3,748 Gulf Island Fabrication Inc. 171,738 3,735 Vaalco Energy Inc. 755,499 3,732 * Clayton Williams Energy Inc. 105,731 3,699 * PHI Inc. 165,909 3,514 *,^ Delta Petroleum Corp. 2,393,511 3,375 * Harvest Natural Resources Inc. 443,633 3,341 *,^ GMX Resources Inc. 397,402 3,267 * Dawson Geophysical Co. 104,512 3,056 * OYO Geospace Corp. 63,821 3,051 * Seahawk Drilling Inc. 155,046 2,923 * Allis-Chalmers Energy Inc. 812,329 2,876 * Gastar Exploration Ltd. 569,412 2,767 * Oilsands Quest Inc. 3,722,958 2,752 *,^ Uranium Energy Corp. 722,883 2,328 * Basic Energy Services Inc. 297,843 2,296 * Warren Resources Inc. 889,740 2,242 * Cheniere Energy Inc. 711,209 2,198 * Endeavour International Corp. 1,479,947 1,880 * Bronco Drilling Co. Inc. 347,619 1,634 * Approach Resources Inc. 165,441 1,502 Delek US Holdings Inc. 178,344 1,298 Alon USA Energy Inc. 126,524 917 *,^ Sulphco Inc. 890,852 258 Financials (20.4%) * MSCI Inc. Class A 1,381,845 49,885 * AmeriCredit Corp. 1,781,282 42,323 * E*Trade Financial Corp. 24,911,351 41,104 Waddell & Reed Financial Inc. 1,139,419 41,065 Jones Lang LaSalle Inc. 558,661 40,721 Alexandria Real Estate Equities Inc. 589,882 39,876 Senior Housing Properties Trust 1,700,812 37,673 Mack-Cali Realty Corp. 1,050,125 37,017 First Niagara Financial Group Inc. 2,512,919 35,734 Camden Property Trust 856,894 35,672 Essex Property Trust Inc. 388,997 34,990 Developers Diversified Realty Corp. 2,769,721 33,707 Arthur J Gallagher & Co. 1,360,694 33,405 Chimera Investment Corp. 8,502,920 33,076 Aspen Insurance Holdings Ltd. 1,110,299 32,021 StanCorp Financial Group Inc. 656,573 31,273 Corporate Office Properties Trust SBI 777,756 31,211 Washington Federal Inc. 1,499,111 30,462 Highwoods Properties Inc. 949,578 30,130 Apollo Investment Corp. 2,347,176 29,880 Hanover Insurance Group Inc. 668,400 29,149 Valley National Bancorp 1,875,308 28,823 Bank of Hawaii Corp. 640,089 28,772 Apartment Investment & Management Co. 1,562,144 28,759 Taubman Centers Inc. 713,198 28,471 MFA Financial Inc. 3,743,468 27,552 HRPT Properties Trust 3,389,081 26,367 Ares Capital Corp. 1,749,266 25,959 BRE Properties Inc. 725,511 25,937 * SVB Financial Group 543,792 25,373 Allied World Assurance Co. Holdings Ltd. 563,112 25,256 National Retail Properties Inc. 1,100,789 25,131 Protective Life Corp. 1,142,495 25,123 Popular Inc. 8,537,966 24,845 FirstMerit Corp. 1,146,813 24,737 Platinum Underwriters Holdings Ltd. 665,669 24,683 Washington Real Estate Investment Trust 797,992 24,379 * ProAssurance Corp. 411,168 24,070 Fulton Financial Corp. 2,354,679 23,994 CBL & Associates Properties Inc. 1,748,595 23,956 Endurance Specialty Holdings Ltd. 642,317 23,862 Tanger Factory Outlet Centers 537,826 23,213 * Forest City Enterprises Inc. Class A 1,607,327 23,162 Entertainment Properties Trust 560,979 23,073 * Alleghany Corp. 78,683 22,881 Prosperity Bancshares Inc. 557,469 22,856 Omega Healthcare Investors Inc. 1,172,241 22,847 Westamerica Bancorporation 389,889 22,477 BioMed Realty Trust Inc. 1,311,959 21,700 LaSalle Hotel Properties 921,114 21,462 BancorpSouth Inc. 1,002,610 21,015 Home Properties Inc. 447,950 20,964 Brandywine Realty Trust 1,716,636 20,960 Equity Lifestyle Properties Inc. 385,242 20,757 Iberiabank Corp. 344,981 20,702 * Signature Bank 541,916 20,078 Douglas Emmett Inc. 1,298,258 19,954 Mid-America Apartment Communities Inc. 385,274 19,953 * Stifel Financial Corp. 364,035 19,567 Wilmington Trust Corp. 1,180,021 19,553 Trustmark Corp. 797,584 19,485 * Conseco Inc. 3,123,399 19,428 CapitalSource Inc. 3,450,300 19,287 American Campus Communities Inc. 696,913 19,277 Zenith National Insurance Corp. 498,839 19,116 American Capital Ltd. 3,751,787 19,059 Synovus Financial Corp. 5,771,512 18,988 Unitrin Inc. 665,998 18,681 Potlatch Corp. 531,318 18,617 Healthcare Realty Trust Inc. 793,058 18,470 * Knight Capital Group Inc. Class A 1,181,461 18,017 Montpelier Re Holdings Ltd. 1,062,943 17,868 Kilroy Realty Corp. 576,506 17,779 Whitney Holding Corp. 1,288,482 17,768 Erie Indemnity Co. Class A 410,503 17,705 Radian Group Inc. 1,105,832 17,295 * PHH Corp. 731,408 17,239 Northwest Bancshares Inc. 1,461,085 17,153 East West Bancorp Inc. 980,430 17,079 Umpqua Holdings Corp. 1,259,907 16,706 DiamondRock Hospitality Co. 1,632,113 16,501 Hancock Holding Co. 393,632 16,458 UMB Financial Corp. 404,522 16,424 Susquehanna Bancshares Inc. 1,656,253 16,248 Delphi Financial Group Inc. 643,450 16,189 NewAlliance Bancshares Inc. 1,275,135 16,092 Astoria Financial Corp. 1,102,024 15,979 Webster Financial Corp. 903,227 15,797 International Bancshares Corp. 683,757 15,720 *,^ Federal National Mortgage Assn. 14,852,269 15,595 *,^ MGIC Investment Corp. 1,420,650 15,585 Cash America International Inc. 391,151 15,443 Redwood Trust Inc. 985,901 15,203 Wintrust Financial Corp. 402,282 14,969 Max Capital Group Ltd. 646,778 14,869 * Sunstone Hotel Investors Inc. 1,312,044 14,656 DCT Industrial Trust Inc. 2,769,555 14,485 MB Financial Inc. 641,408 14,451 ^ United Bankshares Inc. 551,111 14,450 Glacier Bancorp Inc. 942,788 14,359 Post Properties Inc. 647,347 14,255 RLI Corp. 245,641 14,006 PS Business Parks Inc. 260,717 13,922 * MBIA Inc. 2,220,207 13,921 Extra Space Storage Inc. 1,096,963 13,909 Old National Bancorp 1,163,411 13,903 Franklin Street Properties Corp. 958,065 13,825 First Financial Bancorp 762,226 13,560 Argo Group International Holdings Ltd. 413,889 13,489 EastGroup Properties Inc. 348,800 13,164 First Midwest Bancorp Inc. 952,506 12,906 Sovran Self Storage Inc. 360,269 12,559 Tower Group Inc. 563,773 12,499 Hatteras Financial Corp. 483,699 12,465 FNB Corp. 1,522,931 12,351 * Portfolio Recovery Associates Inc. 223,905 12,286 American National Insurance Co. 107,564 12,213 National Health Investors Inc. 313,456 12,150 DuPont Fabros Technology Inc. 560,611 12,104 * Allied Capital Corp. 2,396,812 11,912 Capstead Mortgage Corp. 991,481 11,858 Selective Insurance Group 708,256 11,757 First Citizens BancShares Inc. Class A 58,491 11,626 First Financial Bankshares Inc. 222,574 11,474 Cathay General Bancorp 971,316 11,316 ^ CVB Financial Corp. 1,135,419 11,275 * KBW Inc. 418,947 11,270 Medical Properties Trust Inc. 1,069,721 11,211 * MF Global Holdings Ltd. 1,379,702 11,134 PrivateBancorp Inc. Class A 809,873 11,095 * Ocwen Financial Corp. 1,000,418 11,095 *,^ Federal Home Loan Mortgage Corp. 8,661,806 11,000 National Penn Bancshares Inc. 1,593,422 10,995 Colonial Properties Trust 840,966 10,832 * Ezcorp Inc. Class A 520,181 10,716 * Piper Jaffray Cos. 260,797 10,510 NBT Bancorp Inc. 458,201 10,470 Equity One Inc. 552,188 10,431 ^ Prospect Capital Corp. 854,638 10,384 Anworth Mortgage Asset Corp. 1,514,945 10,211 * Pico Holdings Inc. 270,752 10,069 Cousins Properties Inc. 1,209,733 10,053 Community Bank System Inc. 437,236 9,960 * Investment Technology Group Inc. 581,978 9,713 PacWest Bancorp 421,715 9,624 Lexington Realty Trust 1,477,597 9,619 Park National Corp. 152,525 9,504 * Riskmetrics Group Inc. 419,527 9,486 * optionsXpress Holdings Inc. 577,995 9,416 Inland Real Estate Corp. 1,015,235 9,289 * Investors Bancorp Inc. 688,442 9,087 Acadia Realty Trust 505,096 9,021 * Interactive Brokers Group Inc. 550,494 8,890 Hersha Hospitality Trust 1,687,074 8,739 Employers Holdings Inc. 587,987 8,732 * Texas Capital Bancshares Inc. 454,467 8,630 Provident Financial Services Inc. 724,618 8,623 Investors Real Estate Trust 955,659 8,620 * Forestar Group Inc. 455,911 8,608 Brookline Bancorp Inc. 788,697 8,392 Infinity Property & Casualty Corp. 181,094 8,229 * Alexander's Inc. 27,292 8,164 U-Store-It Trust 1,116,607 8,040 Horace Mann Educators Corp. 523,532 7,884 American Equity Investment Life Holding Co. 740,065 7,882 * National Financial Partners Corp. 552,569 7,791 * Dollar Financial Corp. 321,665 7,739 Columbia Banking System Inc. 375,523 7,627 * Navigators Group Inc. 193,088 7,594 LTC Properties Inc. 279,329 7,559 Government Properties Income Trust 289,807 7,538 * Enstar Group Ltd. 108,880 7,530 BlackRock Kelso Capital Corp. 755,248 7,522 American Capital Agency Corp. 292,593 7,490 Saul Centers Inc. 180,735 7,482 * Greenlight Capital Re Ltd. Class A 280,341 7,479 City Holding Co. 212,579 7,289 First Potomac Realty Trust 482,555 7,253 Nelnet Inc. Class A 382,264 7,095 ^ Pennsylvania Real Estate Investment Trust 566,738 7,067 * Hilltop Holdings Inc. 601,303 7,065 * World Acceptance Corp. 195,451 7,052 Sterling Bancshares Inc. 1,260,739 7,035 Fifth Street Finance Corp. 600,239 6,969 * First Cash Financial Services Inc. 319,190 6,885 First Commonwealth Financial Corp. 1,019,831 6,843 Home Bancshares Inc. 257,456 6,807 Chemical Financial Corp. 286,437 6,766 S&T Bancorp Inc. 314,761 6,578 Safety Insurance Group Inc. 170,531 6,424 Boston Private Financial Holdings Inc. 871,555 6,423 Bank of the Ozarks Inc. 180,101 6,338 * Pinnacle Financial Partners Inc. 418,946 6,330 MarketAxess Holdings Inc. 402,172 6,326 SCBT Financial Corp. 170,365 6,310 Trustco Bank Corp. 1,021,113 6,300 Harleysville Group Inc. 184,018 6,212 Independent Bank Corp. 251,867 6,211 * First Industrial Realty Trust Inc. 779,840 6,052 Sun Communities Inc. 237,588 5,987 * Credit Acceptance Corp. 145,091 5,984 Compass Diversified Holdings 391,533 5,975 *,^ iStar Financial Inc. 1,298,400 5,960 National Western Life Insurance Co. Class A 32,081 5,914 Evercore Partners Inc. Class A 195,037 5,851 Getty Realty Corp. 248,286 5,810 Cedar Shopping Centers Inc. 728,428 5,762 Oriental Financial Group Inc. 425,485 5,744 Meadowbrook Insurance Group Inc. 723,375 5,715 Flagstone Reinsurance Holdings Ltd. 497,310 5,699 Cohen & Steers Inc. 225,179 5,620 GFI Group Inc. 949,564 5,488 Walter Investment Management Corp. 341,261 5,460 Parkway Properties Inc. 289,517 5,437 United Fire & Casualty Co. 301,520 5,424 OneBeacon Insurance Group Ltd. Class A 312,599 5,392 * PMI Group Inc. 990,484 5,368 Universal Health Realty Income Trust 150,818 5,330 * United Community Banks Inc. 1,188,952 5,243 Simmons First National Corp. Class A 189,687 5,230 Maiden Holdings Ltd. 703,031 5,195 * Tejon Ranch Co. 170,169 5,194 *,^ GLG Partners Inc. 1,666,140 5,115 * Ashford Hospitality Trust Inc. 702,886 5,040 Hercules Technology Growth Capital Inc. 475,737 5,038 Amtrust Financial Services Inc. 355,627 4,961 WesBanco Inc. 302,352 4,916 * FelCor Lodging Trust Inc. 862,415 4,916 FBL Financial Group Inc. Class A 195,057 4,775 Flushing Financial Corp. 374,782 4,745 Community Trust Bancorp Inc. 172,377 4,670 Glimcher Realty Trust 916,264 4,645 Sandy Spring Bancorp Inc. 308,907 4,634 Ramco-Gershenson Properties Trust 411,445 4,633 Provident New York Bancorp 473,808 4,492 Duff & Phelps Corp. Class A 264,451 4,427 * Western Alliance Bancorp 771,405 4,389 SWS Group Inc. 379,929 4,381 Education Realty Trust Inc. 755,814 4,338 * Altisource Portfolio Solutions SA 192,847 4,320 Renasant Corp. 266,489 4,312 * Strategic Hotels & Resorts Inc. 1,002,852 4,262 * CNA Surety Corp. 236,954 4,215 * United America Indemnity Ltd. Class A 439,005 4,201 * Nara Bancorp Inc. 479,265 4,198 * Cardtronics Inc. 332,786 4,183 * eHealth Inc. 265,165 4,176 * Beneficial Mutual Bancorp Inc. 436,963 4,142 * AMERISAFE Inc. 252,400 4,132 StellarOne Corp. 304,392 4,070 * Citizens Inc. 586,530 4,053 Dime Community Bancshares 320,356 4,046 NorthStar Realty Finance Corp. 947,187 3,988 Kite Realty Group Trust 838,439 3,966 MVC Capital Inc. 291,684 3,958 American Physicians Capital Inc. 123,818 3,956 Suffolk Bancorp 128,320 3,941 Cardinal Financial Corp. 362,871 3,875 BGC Partners Inc. Class A 630,885 3,855 Danvers Bancorp Inc. 278,239 3,848 Northfield Bancorp Inc. 265,450 3,844 Bank Mutual Corp. 590,510 3,838 Lakeland Financial Corp. 200,993 3,829 CapLease Inc. 687,891 3,818 State Auto Financial Corp. 212,302 3,811 First Financial Corp. 131,177 3,799 ^ TowneBank 272,073 3,798 Arrow Financial Corp. 140,279 3,772 Calamos Asset Management Inc. Class A 261,774 3,754 * Phoenix Cos. Inc. 1,541,388 3,730 Univest Corp. of Pennsylvania 197,606 3,693 * FPIC Insurance Group Inc. 135,537 3,674 Southside Bancshares Inc. 169,506 3,656 Harleysville National Corp. 544,716 3,650 Tompkins Financial Corp. 99,921 3,645 Washington Trust Bancorp Inc. 192,369 3,586 Trico Bancshares 178,541 3,553 Union First Market Bankshares Corp. 232,561 3,512 SY Bancorp Inc. 154,023 3,504 * FBR Capital Markets Corp. 762,818 3,471 Bancfirst Corp. 81,734 3,425 1st Source Corp. 193,853 3,402 Berkshire Hills Bancorp Inc. 185,398 3,398 Westfield Financial Inc. 366,447 3,368 Oppenheimer Holdings Inc. Class A 130,561 3,331 * Broadpoint Gleacher Securities Inc. 817,998 3,272 Sterling Bancorp 323,333 3,249 First Financial Holdings Inc. 212,425 3,199 SeaBright Insurance Holdings Inc. 289,689 3,189 Capital Southwest Corp. 34,944 3,176 Stewart Information Services Corp. 229,352 3,165 GAMCO Investors Inc. 68,546 3,119 Camden National Corp. 97,086 3,117 * TradeStation Group Inc. 443,150 3,106 Cypress Sharpridge Investments Inc. 231,161 3,093 WSFS Financial Corp. 75,729 2,953 Presidential Life Corp. 295,312 2,944 Kearny Financial Corp. 276,207 2,881 Advance America Cash Advance Centers Inc. 494,758 2,879 First Busey Corp. 642,870 2,841 Wilshire Bancorp Inc. 255,830 2,822 Westwood Holdings Group Inc. 76,219 2,805 * International Assets Holding Corp. 185,755 2,781 Urstadt Biddle Properties Inc. Class A 173,574 2,744 First Bancorp 200,795 2,715 United Financial Bancorp Inc. 192,738 2,694 First Community Bancshares Inc. 212,592 2,630 CoBiz Financial Inc. 418,062 2,605 Great Southern Bancorp Inc. 115,903 2,601 Lakeland Bancorp Inc. 287,806 2,547 Republic Bancorp Inc. Class A 135,093 2,545 First Mercury Financial Corp. 195,282 2,545 ^ First BanCorp 1,055,418 2,544 Baldwin & Lyons Inc. 104,807 2,525 * NewStar Financial Inc. 391,440 2,497 * Avatar Holdings Inc. 113,864 2,475 NGP Capital Resources Co. 289,751 2,469 Heartland Financial USA Inc. 153,092 2,445 ViewPoint Financial Group 150,454 2,439 * First Marblehead Corp. 857,350 2,435 Oritani Financial Corp. 149,061 2,395 BankFinancial Corp. 258,579 2,371 Donegal Group Inc. Class A 159,668 2,317 Consolidated-Tomoka Land Co. 72,915 2,298 * LaBranche & Co. Inc. 436,770 2,297 ^ Life Partners Holdings Inc. 99,603 2,208 Winthrop Realty Trust 181,464 2,185 ESSA Bancorp Inc. 171,806 2,154 *,^ Ambac Financial Group Inc. 3,837,104 2,136 Abington Bancorp Inc. 258,728 2,044 Citizens & Northern Corp. 157,389 1,975 South Financial Group Inc. 2,855,374 1,974 Kansas City Life Insurance Co. 61,704 1,949 Capital City Bank Group Inc. 135,884 1,936 Student Loan Corp. 53,781 1,911 First Merchants Corp. 273,012 1,900 National Interstate Corp. 90,571 1,876 * Penson Worldwide Inc. 186,205 1,875 EMC Insurance Group Inc. 78,812 1,775 MainSource Financial Group Inc. 255,548 1,720 * RAIT Financial Trust 820,412 1,624 * Gramercy Capital Corp. 563,490 1,572 Southwest Bancorp Inc. 185,530 1,534 First Financial Northwest Inc. 221,955 1,516 Ames National Corp. 75,000 1,504 Rockville Financial Inc. 116,062 1,415 * Meridian Interstate Bancorp Inc. 133,076 1,384 Roma Financial Corp. 102,057 1,280 * Asset Acceptance Capital Corp. 201,376 1,271 * Grubb & Ellis Co. 533,281 1,173 Universal Insurance Holdings Inc. 229,404 1,161 Clifton Savings Bancorp Inc. 124,386 1,153 ^ CompuCredit Holdings Corp. 221,313 1,142 NASB Financial Inc. 41,617 962 * Sun Bancorp Inc. 213,604 842 Urstadt Biddle Properties Inc. 57,942 824 * Crawford & Co. Class B 180,487 735 * Crawford & Co. Class A 199,744 603 Teton Advisors Inc. Class B 910 2 CSF Holdings Inc. Contingent Litigation Rights 29,125  Health Care (11.7%) * OSI Pharmaceuticals Inc. 775,098 46,157 * Valeant Pharmaceuticals International 1,031,583 44,265 PerkinElmer Inc. 1,559,853 37,280 * Tenet Healthcare Corp. 6,423,329 36,741 * Mednax Inc. 621,436 36,161 * United Therapeutics Corp. 647,090 35,803 Teleflex Inc. 530,490 33,988 * VCA Antech Inc. 1,141,184 31,987 * BioMarin Pharmaceutical Inc. 1,344,977 31,432 * InterMune Inc. 644,946 28,745 * Health Management Associates Inc. Class A 3,318,100 28,536 * Salix Pharmaceuticals Ltd. 732,166 27,273 STERIS Corp. 783,960 26,388 * Bio-Rad Laboratories Inc. Class A 253,767 26,270 Owens & Minor Inc. 558,918 25,928 * LifePoint Hospitals Inc. 695,178 25,569 * Thoratec Corp. 759,230 25,396 * Onyx Pharmaceuticals Inc. 829,533 25,118 Cooper Cos. Inc. 603,198 23,452 * Healthsouth Corp. 1,246,446 23,309 * NuVasive Inc. 510,242 23,063 * AMERIGROUP Corp. 682,121 22,674 * Regeneron Pharmaceuticals Inc. 835,681 22,137 Hill-Rom Holdings Inc. 794,818 21,627 * Psychiatric Solutions Inc. 713,422 21,260 * Emergency Medical Services Corp. Class A 372,798 21,082 * Sirona Dental Systems Inc. 551,535 20,975 * Immucor Inc. 936,290 20,964 * Catalyst Health Solutions Inc. 501,729 20,762 *,^ Amedisys Inc. 373,380 20,618 * Magellan Health Services Inc. 469,390 20,409 * Varian Inc. 387,365 20,058 Medicis Pharmaceutical Corp. Class A 794,146 19,981 * Incyte Corp. Ltd. 1,425,266 19,897 * Brookdale Senior Living Inc. 950,131 19,791 * Auxilium Pharmaceuticals Inc. 630,131 19,635 * Haemonetics Corp. 342,140 19,553 * Nektar Therapeutics 1,244,126 18,923 * PSS World Medical Inc. 796,582 18,728 West Pharmaceutical Services Inc. 440,906 18,496 * American Medical Systems Holdings Inc. 993,764 18,464 * Parexel International Corp. 776,855 18,108 * HMS Holdings Corp. 351,513 17,924 * Dionex Corp. 236,586 17,692 * Cubist Pharmaceuticals Inc. 773,468 17,434 * Acorda Therapeutics Inc. 509,284 17,418 Masimo Corp. 655,361 17,400 * Allscripts-Misys Healthcare Solutions Inc. 872,551 17,067 * WellCare Health Plans Inc. 565,428 16,850 Chemed Corp. 301,408 16,391 * Alkermes Inc. 1,260,886 16,354 * Align Technology Inc. 845,558 16,353 * Centene Corp. 644,217 15,487 Quality Systems Inc. 248,518 15,269 * Eclipsys Corp. 760,900 15,127 * ev3 Inc. 898,568 14,251 * Volcano Corp. 585,456 14,145 * Viropharma Inc. 1,034,646 14,102 * Cepheid Inc. 781,916 13,668 * Isis Pharmaceuticals Inc. 1,248,690 13,636 * Seattle Genetics Inc. 1,140,395 13,616 * Savient Pharmaceuticals Inc. 890,126 12,862 * Bruker Corp. 877,394 12,854 * Impax Laboratories Inc. 701,846 12,549 * Integra LifeSciences Holdings Corp. 285,100 12,496 * Theravance Inc. 891,610 11,876 * Par Pharmaceutical Cos. Inc. 465,185 11,537 * Healthspring Inc. 653,192 11,496 Meridian Bioscience Inc. 541,362 11,028 * athenahealth Inc. 291,585 10,660 * Gentiva Health Services Inc. 371,847 10,516 Invacare Corp. 396,019 10,510 * Pharmasset Inc. 378,420 10,142 * inVentiv Health Inc. 448,638 10,076 * Martek Biosciences Corp. 444,110 9,997 PDL BioPharma Inc. 1,598,922 9,929 * AMAG Pharmaceuticals Inc. 279,407 9,754 * Kindred Healthcare Inc. 522,125 9,424 * Conmed Corp. 388,892 9,260 * Wright Medical Group Inc. 516,118 9,171 * Facet Biotech Corp. 335,010 9,042 *,^ Vivus Inc. 1,022,416 8,915 * Luminex Corp. 528,580 8,896 * Amsurg Corp. Class A 409,823 8,848 * Exelixis Inc. 1,434,755 8,709 * RehabCare Group Inc. 318,701 8,691 * Conceptus Inc. 408,882 8,161 * Genoptix Inc. 229,424 8,142 Landauer Inc. 124,483 8,119 * Alnylam Pharmaceuticals Inc. 474,964 8,084 * Abaxis Inc. 294,283 8,002 * Odyssey HealthCare Inc. 440,939 7,985 * MedAssets Inc. 378,414 7,947 * Halozyme Therapeutics Inc. 979,598 7,827 * Allos Therapeutics Inc. 1,042,670 7,747 * Celera Corp. 1,090,783 7,745 * Hanger Orthopedic Group Inc. 423,649 7,702 * Phase Forward Inc. 578,807 7,565 * Orthofix International NV 206,323 7,506 * PharMerica Corp. 409,570 7,462 * LHC Group Inc. 221,995 7,443 * Zoll Medical Corp. 281,903 7,431 Analogic Corp. 171,654 7,335 * Healthways Inc. 451,595 7,257 * Neogen Corp. 285,610 7,169 * Momenta Pharmaceuticals Inc. 477,371 7,146 * Universal American Corp. 459,849 7,082 * Cyberonics Inc. 369,352 7,077 * Affymetrix Inc. 950,351 6,976 *,^ Geron Corp. 1,225,475 6,961 * Bio-Reference Labs Inc. 156,631 6,887 * Greatbatch Inc. 309,246 6,553 * IPC The Hospitalist Co. Inc. 183,458 6,441 * Micromet Inc. 790,665 6,389 * Questcor Pharmaceuticals Inc. 769,515 6,333 * Insulet Corp. 416,354 6,283 * MWI Veterinary Supply Inc. 155,053 6,264 * SonoSite Inc. 194,539 6,247 * Enzon Pharmaceuticals Inc. 607,442 6,184 * ICU Medical Inc. 177,698 6,122 * DexCom Inc. 628,767 6,118 * Natus Medical Inc. 379,518 6,038 *,^ MannKind Corp. 904,863 5,936 *,^ Emeritus Corp. 287,744 5,856 * Immunogen Inc. 722,255 5,843 * Inspire Pharmaceuticals Inc. 932,548 5,819 * Affymax Inc. 247,953 5,810 * Omnicell Inc. 403,464 5,661 * Sun Healthcare Group Inc. 582,190 5,554 * Medicines Co. 705,164 5,528 * Rigel Pharmaceuticals Inc. 690,933 5,507 * Merit Medical Systems Inc. 355,794 5,426 * Quidel Corp. 362,584 5,272 Computer Programs & Systems Inc. 132,024 5,159 * Targacept Inc. 259,379 5,099 * Air Methods Corp. 148,382 5,045 *,^ Sequenom Inc. 774,428 4,887 * Angiodynamics Inc. 311,033 4,858 * Triple-S Management Corp. Class B 272,542 4,838 * Symmetry Medical Inc. 476,388 4,783 * ABIOMED Inc. 425,095 4,391 * Molina Healthcare Inc. 170,069 4,281 * Assisted Living Concepts Inc. Class A 128,236 4,211 * Lexicon Pharmaceuticals Inc. 2,804,086 4,150 * SurModics Inc. 197,753 4,141 * Almost Family Inc. 109,804 4,138 *,^ Cell Therapeutics Inc. 7,634,542 4,128 * Dyax Corp. 1,209,855 4,126 * Zymogenetics Inc. 718,993 4,120 *,^ Clinical Data Inc. 211,872 4,110 * Res-Care Inc. 333,873 4,003 *,^ Medivation Inc. 379,780 3,984 * Orthovita Inc. 918,183 3,911 * Arena Pharmaceuticals Inc. 1,239,859 3,844 * AMN Healthcare Services Inc. 435,399 3,831 * eResearchTechnology Inc. 550,114 3,801 * Corvel Corp. 106,108 3,793 Cantel Medical Corp. 188,818 3,748 * Cross Country Healthcare Inc. 369,533 3,736 *,^ Protalix BioTherapeutics Inc. 569,231 3,734 * Accuray Inc. 610,556 3,718 * Nabi Biopharmaceuticals 674,919 3,692 * OraSure Technologies Inc. 613,989 3,641 * XenoPort Inc. 365,370 3,383 *,^ Genomic Health Inc. 191,446 3,368 * Kendle International Inc. 188,717 3,299 * NPS Pharmaceuticals Inc. 647,753 3,265 * Arqule Inc. 561,947 3,237 * Medidata Solutions Inc. 211,991 3,222 National Healthcare Corp. 91,021 3,220 * Sunrise Senior Living Inc. 620,797 3,178 * RTI Biologics Inc. 724,577 3,137 * Kensey Nash Corp. 132,763 3,132 * Durect Corp. 1,038,946 3,127 * Emergent Biosolutions Inc. 184,513 3,098 * Somanetics Corp. 161,173 3,085 *,^ Cadence Pharmaceuticals Inc. 336,828 3,075 * Pozen Inc. 317,557 3,042 Atrion Corp. 21,121 3,021 * Pain Therapeutics Inc. 479,532 3,007 *,^ MAKO Surgical Corp. 220,977 2,979 * Vital Images Inc. 180,807 2,924 * Sangamo Biosciences Inc. 537,937 2,916 * MAP Pharmaceuticals Inc. 180,751 2,872 * Enzo Biochem Inc. 457,850 2,756 *,^ SIGA Technologies Inc. 408,115 2,706 * Stereotaxis Inc. 534,037 2,676 Ensign Group Inc. 150,530 2,609 * Cypress Bioscience Inc. 512,890 2,513 * Palomar Medical Technologies Inc. 230,069 2,499 * Albany Molecular Research Inc. 296,982 2,480 * Ligand Pharmaceuticals Inc. Class B 1,412,978 2,473 * IRIS International Inc. 242,025 2,471 * Synovis Life Technologies Inc. 154,180 2,394 * Medcath Corp. 223,608 2,341 * CryoLife Inc. 361,610 2,340 * Exactech Inc. 110,492 2,317 * Progenics Pharmaceuticals Inc. 423,538 2,257 * Orexigen Therapeutics Inc. 378,666 2,230 * Chindex International Inc. 171,189 2,022 * Opko Health Inc. 1,009,491 1,999 * Maxygen Inc. 300,019 1,971 *,^ Electro-Optical Sciences Inc. 265,145 1,967 * Alliance HealthCare Services Inc. 347,370 1,952 * XOMA Ltd. 3,364,871 1,922 * TomoTherapy Inc. 501,904 1,711 * Skilled Healthcare Group Inc. 273,259 1,686 *,^ Biospecifics Technologies Corp. 59,279 1,645 * Clarient Inc. 623,914 1,635 * ATS Medical Inc. 622,080 1,617 *,^ Osiris Therapeutics Inc. 217,443 1,609 * Myriad Pharmaceuticals Inc. 324,606 1,467 * CardioNet Inc. 190,944 1,461 * Cynosure Inc. Class A 129,791 1,459 *,^ OncoGenex Pharmaceutical Inc. 68,098 1,398 *,^ Cel-Sci Corp. 2,047,473 1,318 * Idenix Pharmaceuticals Inc. 439,073 1,238 * Akorn Inc. 775,608 1,187 *,^ Virtual Radiologic Corp. 93,933 1,033 * Caraco Pharmaceutical Laboratories Ltd. 155,457 931 * Hansen Medical Inc. 395,922 907 * Nighthawk Radiology Holdings Inc. 263,640 838 *,^ GTx Inc. 216,253 722 * KV Pharmaceutical Co. Class A 396,423 698 * Sucampo Pharmaceuticals Inc. Class A 101,019 361 * KV Pharmaceutical Co. Class B 53,281 112 Industrials (15.4%) * Oshkosh Corp. 1,194,748 48,196 * UAL Corp. 2,230,628 43,609 * Continental Airlines Inc. Class B 1,848,575 40,613 * BE Aerospace Inc. 1,282,252 39,045 IDEX Corp. 1,079,291 35,725 * Waste Connections Inc. 1,050,828 35,686 Hubbell Inc. Class B 693,044 34,950 Snap-On Inc. 770,920 33,412 Timken Co. 1,099,187 32,987 TransDigm Group Inc. 621,320 32,955 Carlisle Cos. Inc. 818,054 31,168 Lincoln Electric Holdings Inc. 568,194 30,870 Gardner Denver Inc. 695,444 30,627 * Corrections Corp. of America 1,542,147 30,627 Kennametal Inc. 1,086,957 30,565 Regal-Beloit Corp. 492,021 29,231 Landstar System Inc. 679,166 28,511 Lennox International Inc. 635,633 28,171 * Thomas & Betts Corp. 699,121 27,434 Nordson Corp. 403,713 27,420 Towers Watson & Co. Class A 565,723 26,872 Woodward Governor Co. 821,888 26,284 * Kirby Corp. 683,013 26,057 Graco Inc. 801,189 25,638 Wabtec Corp. 603,310 25,411 Acuity Brands Inc. 577,679 24,384 CLARCOR Inc. 672,084 23,180 Con-way Inc. 657,243 23,082 Manitowoc Co. Inc. 1,745,079 22,686 Toro Co. 456,934 22,467 Crane Co. 625,109 22,191 Baldor Electric Co. 591,007 22,104 * GrafTech International Ltd. 1,607,518 21,975 * EMCOR Group Inc. 880,165 21,678 Curtiss-Wright Corp. 608,887 21,189 Watsco Inc. 372,462 21,186 Trinity Industries Inc. 1,058,348 21,125 Valmont Industries Inc. 245,724 20,353 Brady Corp. Class A 651,537 20,276 * Esterline Technologies Corp. 397,237 19,635 UTi Worldwide Inc. 1,271,593 19,481 * Alaska Air Group Inc. 471,074 19,422 * Moog Inc. Class A 547,248 19,384 * Teledyne Technologies Inc. 457,281 18,872 * Tetra Tech Inc. 817,907 18,845 * United Stationers Inc. 319,081 18,778 * General Cable Corp. 693,855 18,734 * Hexcel Corp. 1,290,196 18,630 * WESCO International Inc. 536,608 18,626 Alexander & Baldwin Inc. 547,895 18,108 Actuant Corp. Class A 906,467 17,721 GATX Corp. 615,337 17,629 Knight Transportation Inc. 834,297 17,595 * Clean Harbors Inc. 315,354 17,521 * Genesee & Wyoming Inc. Class A 513,457 17,519 * JetBlue Airways Corp. 3,102,598 17,313 Brink's Co. 607,411 17,147 Belden Inc. 622,773 17,101 AO Smith Corp. 319,023 16,771 Kaydon Corp. 443,874 16,690 *,^ American Superconductor Corp. 561,637 16,231 *,^ USG Corp. 928,596 15,935 * US Airways Group Inc. 2,152,278 15,819 * Avis Budget Group Inc. 1,362,558 15,669 Triumph Group Inc. 222,441 15,591 * Atlas Air Worldwide Holdings Inc. 285,082 15,124 * EnerSys 611,439 15,078 Simpson Manufacturing Co. Inc. 526,446 14,614 Werner Enterprises Inc. 625,258 14,487 * Orbital Sciences Corp. 759,367 14,436 Granite Construction Inc. 464,406 14,034 * HUB Group Inc. Class A 497,362 13,916 * Insituform Technologies Inc. Class A 519,454 13,823 HNI Corp. 511,414 13,619 * Geo Group Inc. 686,322 13,603 Herman Miller Inc. 746,758 13,486 Mueller Industries Inc. 502,965 13,474 Deluxe Corp. 684,136 13,286 Briggs & Stratton Corp. 668,073 13,027 Heartland Express Inc. 787,553 12,995 Rollins Inc. 595,493 12,910 * AAR Corp. 520,053 12,908 * Middleby Corp. 222,894 12,837 Mine Safety Appliances Co. 456,483 12,763 Applied Industrial Technologies Inc. 508,395 12,634 * Old Dominion Freight Line Inc. 373,637 12,476 ABM Industries Inc. 585,009 12,402 Healthcare Services Group Inc. 551,892 12,357 Watts Water Technologies Inc. Class A 394,061 12,240 * SYKES Enterprises Inc. 535,318 12,227 Corporate Executive Board Co. 456,103 12,128 Barnes Group Inc. 620,602 12,071 * Beacon Roofing Supply Inc. 602,963 11,535 * II-VI Inc. 335,454 11,352 ESCO Technologies Inc. 351,422 11,179 * Resources Connection Inc. 576,302 11,048 * CoStar Group Inc. 261,149 10,843 * Korn/Ferry International 609,467 10,757 * Dollar Thrifty Automotive Group Inc. 332,151 10,672 Skywest Inc. 742,459 10,602 Forward Air Corp. 387,049 10,179 * DigitalGlobe Inc. 360,401 10,073 Otter Tail Corp. 453,064 9,949 Mueller Water Products Inc. Class A 2,056,021 9,828 * Armstrong World Industries Inc. 268,287 9,742 Arkansas Best Corp. 321,041 9,593 * RBC Bearings Inc. 290,055 9,244 *,^ Allegiant Travel Co. Class A 159,202 9,211 * TrueBlue Inc. 585,368 9,073 Universal Forest Products Inc. 232,801 8,968 * Griffon Corp. 716,350 8,926 American Science & Engineering Inc. 118,869 8,906 Robbins & Myers Inc. 371,615 8,852 * AirTran Holdings Inc. 1,707,850 8,676 Kaman Corp. 344,070 8,605 HEICO Corp. 161,319 8,318 Quanex Building Products Corp. 503,062 8,316 * Interline Brands Inc. 433,760 8,302 * Navigant Consulting Inc. 668,390 8,108 *,^ Genco Shipping & Trading Ltd. 381,576 8,055 Albany International Corp. 368,851 7,941 * Macquarie Infrastructure Co. LLC 573,231 7,922 * EnPro Industries Inc. 267,456 7,778 * Tutor Perini Corp. 356,844 7,761 Cubic Corp. 214,342 7,716 * Chart Industries Inc. 380,703 7,614 * MasTec Inc. 601,295 7,582 * GeoEye Inc. 255,221 7,529 CIRCOR International Inc. 226,436 7,520 Interface Inc. Class A 642,377 7,439 * Astec Industries Inc. 256,193 7,419 Franklin Electric Co. Inc. 247,045 7,409 * Ceradyne Inc. 326,033 7,398 Ameron International Corp. 116,688 7,339 * Mobile Mini Inc. 473,275 7,331 Badger Meter Inc. 190,016 7,318 McGrath Rentcorp 301,646 7,309 * EnerNOC Inc. 240,584 7,141 Knoll Inc. 624,844 7,030 * Layne Christensen Co. 260,099 6,947 * United Rentals Inc. 720,655 6,760 * Kforce Inc. 440,383 6,698 Administaff Inc. 308,102 6,575 Lindsay Corp. 157,763 6,533 Aircastle Ltd. 689,149 6,526 * Advisory Board Co. 207,005 6,521 * Cenveo Inc. 746,650 6,466 John Bean Technologies Corp. 368,047 6,456 * Orion Marine Group Inc. 356,971 6,443 EnergySolutions Inc. 1,000,857 6,436 Seaboard Corp. 4,953 6,434 G&K Services Inc. Class A 248,602 6,434 Heidrick & Struggles International Inc. 228,213 6,397 Comfort Systems USA Inc. 510,825 6,380 Raven Industries Inc. 216,291 6,378 * Kelly Services Inc. Class A 378,687 6,309 Tennant Co. 224,544 6,150 Bowne & Co. Inc. 535,676 5,978 Apogee Enterprises Inc. 372,474 5,889 Tredegar Corp. 338,705 5,785 *,^ Harbin Electric Inc. 267,078 5,766 Steelcase Inc. Class A 881,463 5,703 * School Specialty Inc. 250,918 5,698 * Polypore International Inc. 326,270 5,697 Viad Corp. 273,532 5,621 * Force Protection Inc. 932,120 5,611 * DynCorp International Inc. Class A 487,920 5,606 * Blount International Inc. 540,961 5,604 Ennis Inc. 344,261 5,601 * ICF International Inc. 225,439 5,600 Federal Signal Corp. 617,459 5,563 * ACCO Brands Corp. 726,146 5,562 AZZ Inc. 164,034 5,553 * Consolidated Graphics Inc. 133,860 5,543 * RSC Holdings Inc. 691,603 5,505 * Stanley Inc. 192,816 5,455 * SFN Group Inc. 677,393 5,426 NACCO Industries Inc. Class A 71,410 5,295 * Exponent Inc. 184,056 5,249 * Aerovironment Inc. 200,342 5,231 * Huron Consulting Group Inc. 255,771 5,192 Encore Wire Corp. 246,050 5,118 Gorman-Rupp Co. 201,008 5,114 * K-Tron International Inc. 34,014 5,101 * Hawaiian Holdings Inc. 687,769 5,069 * Argon ST Inc. 188,716 5,022 * Amerco Inc. 91,804 4,984 *,^ Energy Conversion Devices Inc. 608,682 4,766 * M&F Worldwide Corp. 154,420 4,725 * Taser International Inc. 785,685 4,604 * ATC Technology Corp. 267,367 4,588 * Dycom Industries Inc. 520,633 4,566 * Rush Enterprises Inc. Class A 341,918 4,517 *,^ GT Solar International Inc. 860,388 4,500 Sun Hydraulics Corp. 170,056 4,418 * Eagle Bulk Shipping Inc. 828,219 4,398 * American Reprographics Co. 484,033 4,342 * Marten Transport Ltd. 218,946 4,315 * Ladish Co. Inc. 212,066 4,275 HEICO Corp. Class A 103,776 4,118 TAL International Group Inc. 204,877 4,093 * MYR Group Inc. 250,931 4,093 Standex International Corp. 158,546 4,086 * Colfax Corp. 345,721 4,069 * CBIZ Inc. 617,244 4,055 * Gibraltar Industries Inc. 320,621 4,043 *,^ Capstone Turbine Corp. 3,137,384 3,985 * Team Inc. 239,397 3,972 * Waste Services Inc. 400,969 3,966 * LB Foster Co. Class A 135,905 3,926 ^ Titan International Inc. 446,849 3,901 AAON Inc. 172,388 3,899 * Columbus McKinnon Corp. 242,175 3,843 FreightCar America Inc. 159,059 3,843 * Fushi Copperweld Inc. 338,780 3,801 * US Ecology Inc. 232,938 3,750 Cascade Corp. 116,160 3,742 * Powell Industries Inc. 114,344 3,720 Great Lakes Dredge & Dock Corp. 703,267 3,692 * Michael Baker Corp. 107,026 3,690 Schawk Inc. Class A 200,741 3,639 * GenCorp Inc. 624,958 3,600 * Vicor Corp. 259,464 3,583 * 3D Systems Corp. 256,033 3,495 * Cornell Cos. Inc. 190,080 3,480 * CRA International Inc. 146,034 3,347 Applied Signal Technology Inc. 167,201 3,274 * American Commercial Lines Inc. 127,360 3,197 *,^ Broadwind Energy Inc. 712,695 3,186 * Sterling Construction Co. Inc. 199,039 3,129 *,^ Ener1 Inc. 644,685 3,049 * Standard Parking Corp. 184,042 3,022 * H&E Equipment Services Inc. 278,681 3,004 *,^ Evergreen Solar Inc. 2,620,304 2,961 Ampco-Pittsburgh Corp. 116,302 2,887 *,^ SmartHeat Inc. 263,159 2,826 Ducommun Inc. 132,859 2,791 * Metalico Inc. 465,854 2,790 * Pacer International Inc. 463,458 2,790 *,^ Energy Recovery Inc. 434,113 2,735 * Republic Airways Holdings Inc. 461,161 2,730 * Northwest Pipe Co. 123,524 2,699 Dynamic Materials Corp. 172,329 2,692 * FuelCell Energy Inc. 930,999 2,625 CDI Corp. 177,593 2,604 Houston Wire & Cable Co. 224,666 2,602 * Saia Inc. 181,442 2,518 * Titan Machinery Inc. 176,928 2,422 * Furmanite Corp. 463,744 2,407 * Tecumseh Products Co. Class A 195,143 2,394 American Woodmark Corp. 123,043 2,386 * Kadant Inc. 164,463 2,370 * Greenbrier Cos. Inc. 215,118 2,368 Kimball International Inc. Class B 339,767 2,361 * Pike Electric Corp. 246,714 2,299 * APAC Customer Services Inc. 380,376 2,187 * Sauer-Danfoss Inc. 160,938 2,137 Horizon Lines Inc. Class A 382,966 2,083 Aceto Corp. 328,046 1,981 * Patriot Transportation Holding Inc. 22,585 1,908 * Innerworkings Inc. 364,280 1,894 * Volt Information Sciences Inc. 179,326 1,831 * Fuel Tech Inc. 227,148 1,822 * Hill International Inc. 307,859 1,795 American Railcar Industries Inc. 127,888 1,555 * Universal Truckload Services Inc. 84,817 1,491 *,^ China Fire & Security Group Inc. 109,169 1,416 * Rush Enterprises Inc. Class B 109,842 1,351 Preformed Line Products Co. 34,794 1,327 *,^ TBS International PLC Class A 174,101 1,271 * Argan Inc. 81,262 1,056 * Odyssey Marine Exploration Inc. 740,998 971 Lawson Products Inc. 56,954 881 * Plug Power Inc. 1,117,776 774 * YRC Worldwide Inc. 1,340,041 729 *,^ Valence Technology Inc. 838,856 713 Standard Register Co. 127,783 684 * Tecumseh Products Co. Class B 31,723 377 Information Technology (17.3%) * Rovi Corp. 1,376,117 51,095 * 3Com Corp. 5,271,684 40,539 * Itron Inc. 535,772 38,881 * JDS Uniphase Corp. 2,912,764 36,497 * Skyworks Solutions Inc. 2,285,366 35,652 * CommScope Inc. 1,252,122 35,084 * MICROS Systems Inc. 1,063,896 34,981 * Polycom Inc. 1,126,924 34,461 * Atheros Communications Inc. 889,298 34,425 Solera Holdings Inc. 883,219 34,136 * Varian Semiconductor Equipment Associates Inc. 982,462 32,539 * Informatica Corp. 1,194,397 32,082 *,^ VistaPrint NV 547,071 31,320 * QLogic Corp. 1,530,243 31,064 *,^ WebMD Health Corp. 652,713 30,273 *,^ Rambus Inc. 1,337,887 29,233 * Atmel Corp. 5,754,868 28,947 * Parametric Technology Corp. 1,574,745 28,424 * Tech Data Corp. 671,667 28,143 Diebold Inc. 885,334 28,118 * Novell Inc. 4,630,301 27,736 * Silicon Laboratories Inc. 579,244 27,613 * PMC - Sierra Inc. 3,039,026 27,108 * Monster Worldwide Inc. 1,594,427 26,483 * Teradyne Inc. 2,336,104 26,094 National Instruments Corp. 778,753 25,971 Jack Henry & Associates Inc. 1,074,789 25,859 * Compuware Corp. 3,077,092 25,848 * TiVo Inc. 1,460,563 25,005 * TIBCO Software Inc. 2,264,849 24,438 * Cypress Semiconductor Corp. 2,080,498 23,926 * Vishay Intertechnology Inc. 2,301,514 23,545 * Zebra Technologies Corp. 785,189 23,242 * Concur Technologies Inc. 556,479 22,821 * Gartner Inc. 1,023,251 22,757 *,^ Sohu.com Inc. 410,716 22,425 * Genpact Ltd. 1,311,182 21,989 * Veeco Instruments Inc. 504,323 21,938 * International Rectifier Corp. 951,523 21,790 * Riverbed Technology Inc. 739,136 20,991 Plantronics Inc. 655,853 20,515 * VeriFone Holdings Inc. 1,015,086 20,515 * Netlogic Microsystems Inc. 691,864 20,362 * Convergys Corp. 1,641,614 20,126 * Arris Group Inc. 1,673,679 20,101 * GSI Commerce Inc. 723,349 20,015 ADTRAN Inc. 755,616 19,911 * Unisys Corp. 564,555 19,697 * CACI International Inc. Class A 401,596 19,618 * Plexus Corp. 528,539 19,043 * Microsemi Corp. 1,093,490 18,961 *,^ Ciena Corp. 1,221,865 18,621 * Anixter International Inc. 390,272 18,284 * Acxiom Corp. 1,003,352 18,000 * Benchmark Electronics Inc. 859,560 17,827 * Fairchild Semiconductor International Inc. Class A 1,655,648 17,633 * Sanmina-SCI Corp. 1,050,094 17,327 * Blackboard Inc. 412,729 17,194 * MercadoLibre Inc. 353,600 17,047 * RF Micro Devices Inc. 3,403,304 16,948 * Progress Software Corp. 536,585 16,865 * Blue Coat Systems Inc. 533,955 16,574 Fair Isaac Corp. 643,709 16,312 * Viasat Inc. 470,492 16,284 * InterDigital Inc. 575,232 16,026 * Cybersource Corp. 888,220 15,668 * Digital River Inc. 516,320 15,645 * Ariba Inc. 1,198,472 15,400 * Quest Software Inc. 845,081 15,034 Power Integrations Inc. 360,999 14,873 Blackbaud Inc. 589,971 14,861 * Tekelec 809,618 14,703 * Wright Express Corp. 483,497 14,563 * Mantech International Corp. Class A 297,878 14,545 MAXIMUS Inc. 235,607 14,356 * Semtech Corp. 820,869 14,308 * Emulex Corp. 1,077,201 14,305 * JDA Software Group Inc. 511,734 14,236 * TriQuint Semiconductor Inc. 2,030,491 14,213 * Hittite Microwave Corp. 322,024 14,159 * j2 Global Communications Inc. 603,481 14,121 * Finisar Corp. 891,415 14,004 * Cymer Inc. 366,149 13,657 * Integrated Device Technology Inc. 2,215,870 13,583 * Tessera Technologies Inc. 665,499 13,496 * Websense Inc. 584,437 13,308 Sapient Corp. 1,417,994 12,961 Syntel Inc. 332,684 12,798 *,^ Synaptics Inc. 454,327 12,544 * Cavium Networks Inc. 500,415 12,440 * MKS Instruments Inc. 627,591 12,295 * Rackspace Hosting Inc. 654,721 12,263 Earthlink Inc. 1,428,059 12,196 * SRA International Inc. Class A 582,284 12,106 * Netgear Inc. 462,612 12,074 * Comtech Telecommunications Corp. 376,907 12,057 * Taleo Corp. Class A 460,796 11,939 * Cabot Microelectronics Corp. 312,906 11,837 * SuccessFactors Inc. 621,162 11,827 * FormFactor Inc. 664,715 11,805 * Omnivision Technologies Inc. 676,616 11,624 * ValueClick Inc. 1,143,114 11,591 * FEI Co. 503,499 11,535 * Checkpoint Systems Inc. 521,127 11,527 * Lawson Software Inc. 1,728,724 11,427 * CommVault Systems Inc. 534,523 11,412 * Aruba Networks Inc. 824,400 11,261 * Amkor Technology Inc. 1,590,173 11,243 * Euronet Worldwide Inc. 609,734 11,237 * Littelfuse Inc. 290,830 11,054 * AsiaInfo Holdings Inc. 404,080 10,700 *,^ Take-Two Interactive Software Inc. 1,083,121 10,669 * Mentor Graphics Corp. 1,313,153 10,532 * Diodes Inc. 466,305 10,445 * Coherent Inc. 326,781 10,444 * MicroStrategy Inc. Class A 122,193 10,395 * L-1 Identity Solutions Inc. 1,158,395 10,345 * Ultimate Software Group Inc. 313,072 10,316 * Scansource Inc. 354,707 10,209 * Advent Software Inc. 223,049 9,981 * Infinera Corp. 1,161,568 9,897 * CSG Systems International Inc. 469,121 9,833 AVX Corp. 682,444 9,691 * Sonus Networks Inc. 3,666,367 9,569 * EchoStar Corp. Class A 471,093 9,554 * Net 1 UEPS Technologies Inc. 513,425 9,442 * ADC Telecommunications Inc. 1,290,304 9,432 * Intermec Inc. 664,887 9,428 * ACI Worldwide Inc. 454,508 9,367 Cognex Corp. 503,423 9,308 * Art Technology Group Inc. 2,037,602 8,986 * Monolithic Power Systems Inc. 395,003 8,809 * Insight Enterprises Inc. 613,155 8,805 * Verigy Ltd. 786,242 8,790 * Rofin-Sinar Technologies Inc. 387,457 8,764 * DealerTrack Holdings Inc. 513,042 8,763 * Entegris Inc. 1,736,587 8,752 * DG FastChannel Inc. 271,107 8,662 * TeleTech Holdings Inc. 497,909 8,504 * SolarWinds Inc. 391,515 8,480 United Online Inc. 1,131,260 8,462 * SAVVIS Inc. 508,661 8,393 * Tyler Technologies Inc. 444,346 8,327 * Netezza Corp. 647,425 8,281 Pegasystems Inc. 220,628 8,163 * ATMI Inc. 419,617 8,103 * Harmonic Inc. 1,279,461 8,073 * SYNNEX Corp. 271,140 8,015 * DTS Inc. 234,203 7,972 *,^ Palm Inc. 2,060,443 7,747 * Applied Micro Circuits Corp. 891,430 7,693 * Manhattan Associates Inc. 301,073 7,671 * TNS Inc. 343,685 7,664 * Volterra Semiconductor Corp. 303,325 7,613 * Brooks Automation Inc. 860,548 7,590 * Acme Packet Inc. 389,434 7,508 * Zoran Corp. 697,303 7,503 Park Electrochemical Corp. 261,049 7,503 * Quantum Corp. 2,845,889 7,485 * Advanced Energy Industries Inc. 449,864 7,450 Black Box Corp. 234,773 7,222 * Cirrus Logic Inc. 829,147 6,957 * Standard Microsystems Corp. 297,164 6,918 * Avid Technology Inc. 500,918 6,903 * Electronics for Imaging Inc. 590,944 6,873 *,^ OpenTable Inc. 178,973 6,824 * Kulicke & Soffa Industries Inc. 924,703 6,704 * Epicor Software Corp. 697,302 6,666 *,^ Constant Contact Inc. 283,352 6,579 * Brightpoint Inc. 840,821 6,331 * THQ Inc. 899,598 6,306 * Forrester Research Inc. 209,515 6,300 * SonicWALL Inc. 722,666 6,280 * Stratasys Inc. 256,414 6,251 * ArcSight Inc. 220,749 6,214 Micrel Inc. 581,696 6,201 * Global Cash Access Holdings Inc. 752,902 6,151 * Cogent Inc. 597,835 6,098 * Rogers Corp. 209,765 6,085 * Super Micro Computer Inc. 351,986 6,082 * RealNetworks Inc. 1,257,382 6,073 * Newport Corp. 482,935 6,037 *,^ STEC Inc. 502,493 6,020 * OSI Systems Inc. 210,278 5,898 MTS Systems Corp. 198,808 5,771 * Loral Space & Communications Inc. 163,172 5,731 NIC Inc. 717,937 5,650 * Lattice Semiconductor Corp. 1,537,091 5,641 * Netscout Systems Inc. 379,375 5,611 Heartland Payment Systems Inc. 299,192 5,565 * Bottomline Technologies Inc. 328,200 5,524 Sycamore Networks Inc. 266,009 5,349 *,^ Switch & Data Facilities Co. Inc. 299,080 5,312 * RightNow Technologies Inc. 296,877 5,302 * Adaptec Inc. 1,606,037 5,252 * FARO Technologies Inc. 203,797 5,248 * Infospace Inc. 471,529 5,210 *,^ China Security & Surveillance Technology Inc. 677,543 5,210 * Aviat Networks Inc. 785,669 5,209 * Synchronoss Technologies Inc. 268,853 5,208 *,^ Universal Display Corp. 441,334 5,195 * ModusLink Global Solutions Inc. 609,912 5,142 * Oplink Communications Inc. 276,757 5,131 * TTM Technologies Inc. 575,987 5,115 * EPIQ Systems Inc. 410,853 5,107 * Compellent Technologies Inc. 289,820 5,086 *,^ Ebix Inc. 317,162 5,065 * Radiant Systems Inc. 352,751 5,034 Methode Electronics Inc. 499,402 4,944 * Sourcefire Inc. 214,973 4,934 * Actel Corp. 349,964 4,847 * SMART Modular Technologies WWH Inc. 620,882 4,787 * Electro Scientific Industries Inc. 365,104 4,677 * Perficient Inc. 408,055 4,599 * IPG Photonics Corp. 304,850 4,512 * Imation Corp. 405,456 4,464 * comScore Inc. 263,145 4,392 * Silicon Graphics International Corp. 403,574 4,314 * Ixia 460,566 4,269 CTS Corp. 453,107 4,268 * Terremark Worldwide Inc. 604,976 4,241 * Vocus Inc. 246,452 4,202 * LoopNet Inc. 368,628 4,143 * TeleCommunication Systems Inc. Class A 565,001 4,141 * Internet Capital Group Inc. 490,102 4,141 * Move Inc. 1,978,550 4,135 * Anadigics Inc. 850,035 4,131 * S1 Corp. 696,573 4,110 * UTStarcom Inc. 1,470,896 4,104 * Sigma Designs Inc. 348,985 4,094 * Ultratech Inc. 300,488 4,087 Cohu Inc. 296,447 4,082 * Intevac Inc. 294,541 4,071 * ShoreTel Inc. 591,889 3,912 * Maxwell Technologies Inc. 315,183 3,905 * Supertex Inc. 146,557 3,750 * Power-One Inc. 883,025 3,726 * Kenexa Corp. 269,813 3,710 * 3PAR Inc. 370,382 3,704 * Echelon Corp. 411,020 3,687 * Extreme Networks 1,191,554 3,658 * Pericom Semiconductor Corp. 340,336 3,645 * Hughes Communications Inc. 130,176 3,625 * infoGROUP Inc. 460,993 3,596 * Internap Network Services Corp. 641,793 3,594 * Conexant Systems Inc. 1,054,953 3,587 *,^ Rosetta Stone Inc. 149,912 3,565 Daktronics Inc. 467,329 3,561 * Smith Micro Software Inc. 399,044 3,528 * Exar Corp. 492,999 3,476 * Multi-Fineline Electronix Inc. 134,026 3,453 Agilysys Inc. 307,406 3,434 * Symmetricom Inc. 584,666 3,409 * EMS Technologies Inc. 204,032 3,387 * Rudolph Technologies Inc. 391,171 3,352 * Digi International Inc. 312,962 3,330 * Silicon Storage Technology Inc. 1,088,677 3,310 * VASCO Data Security International Inc. 400,794 3,307 * Ciber Inc. 879,056 3,288 * Kopin Corp. 884,572 3,273 *,^ Rubicon Technology Inc. 160,560 3,243 * ExlService Holdings Inc. 193,426 3,226 * Interactive Intelligence Inc. 172,200 3,218 * Comverge Inc. 279,594 3,162 iGate Corp. 324,333 3,156 Electro Rent Corp. 240,245 3,154 * Mattson Technology Inc. 663,818 3,067 * Silicon Image Inc. 1,005,799 3,038 * NetSuite Inc. 207,596 3,018 * Knot Inc. 383,560 2,999 * Monotype Imaging Holdings Inc. 299,513 2,914 * Ness Technologies Inc. 460,725 2,907 Technitrol Inc. 550,520 2,907 Opnet Technologies Inc. 179,569 2,895 * Internet Brands Inc. Class A 310,283 2,861 * Seachange International Inc. 390,441 2,803 * Novatel Wireless Inc. 412,221 2,774 Cass Information Systems Inc. 87,933 2,739 * Anaren Inc. 190,018 2,706 * IXYS Corp. 311,729 2,662 * NCI Inc. Class A 87,947 2,659 * DivX Inc. 368,967 2,642 * Isilon Systems Inc. 303,805 2,616 * Airvana Inc. 335,614 2,571 * DSP Group Inc. 307,223 2,559 * Liquidity Services Inc. 221,081 2,551 Bel Fuse Inc. Class B 122,411 2,467 * DemandTec Inc. 347,250 2,413 * Cogo Group Inc. 339,405 2,372 * PROS Holdings Inc. 239,738 2,369 * Integral Systems Inc. 231,140 2,226 * Powerwave Technologies Inc. 1,766,232 2,208 * Symyx Technologies Inc. 456,526 2,050 * Double-Take Software Inc. 222,378 1,981 * China Information Security Technology Inc. 387,759 1,958 Renaissance Learning Inc. 117,982 1,915 * Dice Holdings Inc. 248,482 1,889 * Advanced Analogic Technologies Inc. 540,136 1,885 * BigBand Networks Inc. 529,159 1,868 * Limelight Networks Inc. 507,427 1,857 * Stamps.com Inc. 170,954 1,727 * Deltek Inc. 218,308 1,668 * FalconStor Software Inc. 474,479 1,651 * Trident Microsystems Inc. 945,803 1,646 *,^ Magma Design Automation Inc. 618,972 1,609 Marchex Inc. Class B 285,115 1,457 * CPI International Inc. 98,800 1,310 *,^ ICx Technologies Inc. 161,389 1,125 * TechTarget Inc. 165,906 868 *,^ China TransInfo Technology Corp. 118,022 796 * Opnext Inc. 299,086 706 Bel Fuse Inc. Class A 14,944 277 Materials (5.3%) Ashland Inc. 950,458 50,156 RPM International Inc. 1,724,063 36,792 * Domtar Corp. 560,311 36,090 Aptargroup Inc. 902,347 35,507 Compass Minerals International Inc. 435,235 34,919 Packaging Corp. of America 1,375,147 33,842 Cytec Industries Inc. 649,534 30,359 Temple-Inland Inc. 1,356,670 27,717 Royal Gold Inc. 583,495 26,963 * WR Grace & Co. 965,008 26,789 Huntsman Corp. 2,218,914 26,738 * Solutia Inc. 1,622,393 26,137 Cabot Corp. 855,289 26,001 Rock-Tenn Co. Class A 491,795 22,411 Silgan Holdings Inc. 357,547 21,535 Carpenter Technology Corp. 587,957 21,519 Olin Corp. 1,048,417 20,570 Sensient Technologies Corp. 653,295 18,985 *,^ Intrepid Potash Inc. 601,485 18,243 *,^ Hecla Mining Co. 3,182,318 17,407 NewMarket Corp. 162,476 16,733 * Rockwood Holdings Inc. 594,106 15,815 * Coeur d'Alene Mines Corp. 1,043,925 15,638 HB Fuller Co. 649,292 15,070 * Louisiana-Pacific Corp. 1,663,945 15,059 Schnitzer Steel Industries Inc. 286,113 15,030 Eagle Materials Inc. 556,041 14,757 Worthington Industries Inc. 845,744 14,623 * Allied Nevada Gold Corp. 835,189 13,839 * OM Group Inc. 408,236 13,831 Minerals Technologies Inc. 250,310 12,976 * Calgon Carbon Corp. 710,392 12,162 * RTI International Metals Inc. 400,452 12,146 * PolyOne Corp. 1,173,858 12,020 Arch Chemicals Inc. 334,725 11,511 Schweitzer-Mauduit International Inc. 232,872 11,075 * Century Aluminum Co. 802,654 11,045 Texas Industries Inc. 314,702 10,753 * Ferro Corp. 1,074,103 9,441 Balchem Corp. 373,929 9,217 Glatfelter 607,047 8,796 * Stillwater Mining Co. 645,264 8,376 AMCOL International Corp. 307,359 8,360 Innophos Holdings Inc. 284,779 7,945 Kaiser Aluminum Corp. 203,289 7,841 Koppers Holdings Inc. 273,361 7,742 A Schulman Inc. 313,915 7,681 * Clearwater Paper Corp. 151,919 7,482 * Horsehead Holding Corp. 579,522 6,862 Westlake Chemical Corp. 264,534 6,822 * Buckeye Technologies Inc. 515,682 6,745 Zep Inc. 288,216 6,306 Deltic Timber Corp. 140,838 6,204 * Brush Engineered Materials Inc. 269,523 6,083 Stepan Co. 105,946 5,921 Haynes International Inc. 161,373 5,734 * Wausau Paper Corp. 621,606 5,309 * Boise Inc. 789,830 4,842 * Spartech Corp. 410,952 4,808 Myers Industries Inc. 399,953 4,192 * Graphic Packaging Holding Co. 1,141,947 4,122 Olympic Steel Inc. 123,466 4,031 * Zoltek Cos. Inc. 389,963 3,759 * Headwaters Inc. 804,033 3,691 Innospec Inc. 315,901 3,589 * LSB Industries Inc. 215,771 3,288 Neenah Paper Inc. 195,468 3,096 AM Castle & Co. 229,688 3,004 *,^ ShengdaTech Inc. 396,031 2,966 * Bway Holding Co. 146,261 2,940 ^ Hawkins Inc. 116,898 2,829 * General Moly Inc. 819,677 2,721 *,^ China Green Agriculture Inc. 176,476 2,471 American Vanguard Corp. 271,724 2,215 * Landec Corp. 333,970 2,214 * United States Lime & Minerals Inc. 38,292 1,481 Telecommunication Services (1.1%) * tw telecom inc Class A 1,995,215 36,213 * NeuStar Inc. Class A 992,759 25,017 * Syniverse Holdings Inc. 880,284 17,139 * Leap Wireless International Inc. 826,444 13,521 * Cincinnati Bell Inc. 2,712,385 9,249 * AboveNet Inc. 177,137 8,986 * PAETEC Holding Corp. 1,751,511 8,197 NTELOS Holdings Corp. 424,095 7,545 Iowa Telecommunications Services Inc. 438,536 7,324 * Neutral Tandem Inc. 426,220 6,811 * Premiere Global Services Inc. 760,739 6,284 * Global Crossing Ltd. 400,260 6,064 Consolidated Communications Holdings Inc. 316,947 6,009 Atlantic Tele-Network Inc. 132,399 5,949 * Cogent Communications Group Inc. 565,837 5,890 Shenandoah Telecommunications Co. 298,880 5,619 Alaska Communications Systems Group Inc. 591,693 4,805 * Cbeyond Inc. 309,159 4,229 USA Mobility Inc. 301,624 3,822 * General Communication Inc. Class A 451,819 2,607 * ICO Global Communications Holdings Ltd. 1,978,944 2,375 * Vonage Holdings Corp. 1,454,916 1,964 * SureWest Communications 178,187 1,531 * TerreStar Corp. 921,446 1,216 * FiberTower Corp. 140,291 652 Utilities (3.4%) AGL Resources Inc. 1,033,391 39,941 ITC Holdings Corp. 677,829 37,281 Atmos Energy Corp. 1,236,262 35,320 Great Plains Energy Inc. 1,806,640 33,549 Westar Energy Inc. 1,455,827 32,465 Hawaiian Electric Industries Inc. 1,229,805 27,609 Piedmont Natural Gas Co. Inc. 976,712 26,938 Vectren Corp. 1,029,225 25,442 Nicor Inc. 603,913 25,316 WGL Holdings Inc. 671,010 23,250 IDACORP Inc. 636,175 22,024 Cleco Corp. 807,457 21,438 New Jersey Resources Corp. 560,903 21,068 Portland General Electric Co. 1,003,777 19,383 Southwest Gas Corp. 600,135 17,956 South Jersey Industries Inc. 398,126 16,717 Northwest Natural Gas Co. 354,326 16,512 Black Hills Corp. 519,244 15,759 Avista Corp. 731,851 15,157 Unisource Energy Corp. 477,867 15,024 PNM Resources Inc. 1,157,954 14,509 Allete Inc. 395,865 13,254 NorthWestern Corp. 480,783 12,890 * El Paso Electric Co. 591,312 12,181 MGE Energy Inc. 308,813 10,920 UIL Holdings Corp. 379,527 10,437 California Water Service Group 263,392 9,906 Laclede Group Inc. 282,525 9,527 Empire District Electric Co. 480,076 8,651 CH Energy Group Inc. 211,426 8,635 American States Water Co. 246,461 8,552 Ormat Technologies Inc. 273,344 7,692 SJW Corp. 185,119 4,706 Chesapeake Utilities Corp. 118,807 3,540 Central Vermont Public Service Corp. 155,641 3,139 Middlesex Water Co. 180,419 3,076 Connecticut Water Service Inc. 113,680 2,645 Consolidated Water Co. Ltd. 184,979 2,512 *,^ China Natural Gas Inc. 183,740 1,802 Total Common Stocks (Cost $16,992,961) Market Value Coupon Shares ($000) Temporary Cash Investments (2.4%) 1 Money Market Fund (2.4%) 2,3 Vanguard Market Liquidity Fund 0.183% 439,234,000 439,234 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.260% 9/1/10 2,000 1,998 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 2,000 1,999 Total Temporary Cash Investments (Cost $443,232) Total Investments (101.9%) (Cost $17,436,193) Other Assets and Liabilities-Net (-1.9%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $281,880,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.9%, respectively, of net assets. 2 Includes $323,510,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $3,997,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index June 2010 1,294 87,617 (123) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Small-Cap Index Fund Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 18,732,304  2 Temporary Cash Investments 439,234 3,997  Futures ContractsAssets 1 75   Futures ContractsLiabilities 1 (757) Total 19,170,856 3,997 2 1 Represents variation margin on the last day of the reporting period. Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2009  Transfers into out of Level 3 2 Balance as of March 31, 2010 2 D. At March 31, 2010, the cost of investment securities for tax purposes was $17,436,193,000. Net unrealized appreciation of investment securities for tax purposes was $1,739,344,000, consisting of unrealized gains of $3,593,130,000 on securities that had risen in value since their purchase and $1,853,786,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (18.7%) *,^ Sirius XM Radio Inc. 32,494,017 28,286 * Big Lots Inc. 695,743 25,339 Phillips-Van Heusen Corp. 434,888 24,945 * Aeropostale Inc. 848,433 24,460 * J Crew Group Inc. 505,921 23,222 Gentex Corp. 1,160,724 22,541 * Hanesbrands Inc. 801,220 22,290 Chico's FAS Inc. 1,497,719 21,597 * WMS Industries Inc. 494,328 20,732 * TRW Automotive Holdings Corp. 694,934 19,861 * Dick's Sporting Goods Inc. 752,955 19,660 * Panera Bread Co. Class A 253,678 19,404 * Warnaco Group Inc. 383,280 18,286 * Liberty Media Corp. - Capital 494,030 17,968 * Bally Technologies Inc. 438,836 17,790 Sotheby's 563,265 17,512 * Tempur-Pedic International Inc. 568,230 17,138 * Brink's Home Security Holdings Inc. 385,669 16,410 John Wiley & Sons Inc. Class A 371,033 16,058 Tractor Supply Co. 273,885 15,899 * Career Education Corp. 473,586 14,984 * Deckers Outdoor Corp. 108,149 14,925 * Fossil Inc. 393,326 14,844 * Lululemon Athletica Inc. 325,579 13,512 Polaris Industries Inc. 261,520 13,379 Aaron's Inc. 391,285 13,045 * Cheesecake Factory Inc. 481,856 13,039 * Gymboree Corp. 251,470 12,983 * Corinthian Colleges Inc. 700,567 12,323 * Office Depot Inc. 1,503,662 11,999 * Tenneco Inc. 499,708 11,818 * Madison Square Garden Inc. Class A 519,210 11,282 * Capella Education Co. 119,513 11,096 * Live Nation Entertainment Inc. 740,324 10,735 * OfficeMax Inc. 642,293 10,546 * AnnTaylor Stores Corp. 495,133 10,249 Pool Corp. 412,462 9,338 Thor Industries Inc. 303,584 9,171 Matthews International Corp. Class A 255,322 9,064 * Life Time Fitness Inc. 313,658 8,814 * Childrens Place Retail Stores Inc. 195,727 8,720 * Coinstar Inc. 261,749 8,507 * Eastman Kodak Co. 1,468,527 8,503 * JOS A Bank Clothiers Inc. 153,937 8,413 *,^ Under Armour Inc. Class A 285,439 8,395 * New York Times Co. Class A 747,605 8,321 * Scientific Games Corp. Class A 589,056 8,294 * PF Chang's China Bistro Inc. 185,109 8,169 * DreamWorks Animation SKG Inc. Class A 199,818 7,871 * Morningstar Inc. 163,654 7,870 Brunswick Corp. 483,583 7,723 * Valassis Communications Inc. 263,749 7,340 * CEC Entertainment Inc. 191,392 7,290 * Carter's Inc. 239,083 7,208 * Buffalo Wild Wings Inc. 144,231 6,939 * American Public Education Inc. 145,629 6,786 * Blue Nile Inc. 122,503 6,740 * Steven Madden Ltd. 137,419 6,706 CTC Media Inc. 384,464 6,621 * Texas Roadhouse Inc. Class A 473,481 6,577 * CROCS Inc. 721,252 6,325 * Hibbett Sports Inc. 241,125 6,168 * Sally Beauty Holdings Inc. 690,736 6,161 * True Religion Apparel Inc. 202,909 6,160 National CineMedia Inc. 354,817 6,124 Arbitron Inc. 223,556 5,960 Monro Muffler Brake Inc. 157,603 5,636 * Vail Resorts Inc. 138,738 5,562 * Penske Auto Group Inc. 385,547 5,560 * Sonic Corp. 488,405 5,397 * American Axle & Manufacturing Holdings Inc. 527,596 5,265 * Steiner Leisure Ltd. 116,634 5,169 * DineEquity Inc. 125,830 4,974 * Ulta Salon Cosmetics & Fragrance Inc. 219,289 4,960 * Papa John's International Inc. 190,430 4,896 * Lumber Liquidators Holdings Inc. 183,140 4,884 * Interval Leisure Group Inc. 333,424 4,855 Choice Hotels International Inc. 137,922 4,801 * RCN Corp. 300,798 4,536 * Dress Barn Inc. 171,473 4,486 * Peet's Coffee & Tea Inc. 109,463 4,340 ^ Buckle Inc. 116,859 4,296 ^ PetMed Express Inc. 192,558 4,269 NutriSystem Inc. 234,479 4,176 * Maidenform Brands Inc. 189,747 4,146 Ryland Group Inc. 184,525 4,141 * hhgregg Inc. 161,769 4,083 * Citi Trends Inc. 123,593 4,009 * Shutterfly Inc. 162,063 3,904 * Universal Technical Institute Inc. 169,776 3,874 * Lincoln Educational Services Corp. 153,026 3,872 * Drew Industries Inc. 175,385 3,862 *,^ Fuel Systems Solutions Inc. 118,440 3,785 * Shuffle Master Inc. 451,765 3,700 * Wet Seal Inc. Class A 776,945 3,698 * BJ's Restaurants Inc. 158,020 3,682 * HSN Inc. 124,817 3,675 * Exide Technologies 636,906 3,662 * Zumiez Inc. 178,192 3,651 * Skechers U.S.A. Inc. Class A 99,358 3,609 * Grand Canyon Education Inc. 134,558 3,517 * Saks Inc. 406,648 3,497 * Coldwater Creek Inc. 500,720 3,475 * Knology Inc. 258,175 3,470 * ArvinMeritor Inc. 256,580 3,425 * Talbots Inc. 263,280 3,412 * K12 Inc. 149,065 3,311 * California Pizza Kitchen Inc. 193,358 3,247 National Presto Industries Inc. 26,263 3,123 * Denny's Corp. 812,922 3,122 * Liz Claiborne Inc. 399,590 2,969 * Volcom Inc. 143,575 2,803 * Universal Electronics Inc. 115,262 2,575 * Pier 1 Imports Inc. 383,046 2,440 * HOT Topic Inc. 372,690 2,423 * iRobot Corp. 158,397 2,401 Callaway Golf Co. 271,379 2,394 * Retail Ventures Inc. 247,758 2,356 * 99 Cents Only Stores 142,042 2,315 * AFC Enterprises Inc. 214,669 2,303 * Pre-Paid Legal Services Inc. 60,059 2,273 * Orbitz Worldwide Inc. 317,963 2,261 * Modine Manufacturing Co. 194,638 2,188 *,^ Overstock.com Inc. 134,484 2,185 * CKX Inc. 352,931 2,163 * Lions Gate Entertainment Corp. 346,567 2,163 * Dolan Media Co. 190,400 2,070 * Mediacom Communications Corp. Class A 341,745 2,033 *,^ Hovnanian Enterprises Inc. Class A 449,044 1,953 * Krispy Kreme Doughnuts Inc. 482,467 1,940 * Meritage Homes Corp. 89,106 1,871 * Charming Shoppes Inc. 341,324 1,864 * Pinnacle Entertainment Inc. 177,317 1,727 * Smith & Wesson Holding Corp. 451,266 1,706 * Wonder Auto Technology Inc. 152,839 1,617 * Federal Mogul Corp. 88,045 1,617 * DSW Inc. Class A 62,368 1,592 Ambassadors Group Inc. 142,799 1,578 *,^ Fuqi International Inc. 139,356 1,519 * Pacific Sunwear Of California 279,342 1,483 * Morgans Hotel Group Co. 225,448 1,445 * LIN TV Corp. Class A 242,756 1,396 Systemax Inc. 61,483 1,337 * Martha Stewart Living Omnimedia Class A 223,412 1,247 * K-Swiss Inc. Class A 114,211 1,195 * Isle of Capri Casinos Inc. 149,309 1,162 Gaiam Inc. Class A 133,761 1,110 * M/I Homes Inc. 74,084 1,085 * New York & Co. Inc. 224,792 1,077 * Fisher Communications Inc. 59,522 839 * American Apparel Inc. 269,163 816 * Leapfrog Enterprises Inc. 103,742 680 Sturm Ruger & Co. Inc. 56,082 672 *,^ Raser Technologies Inc. 569,245 569 * 1-800-Flowers.com Inc. Class A 224,121 563 Spartan Motors Inc. 91,996 515 * Monarch Casino & Resort Inc. 52,542 449 * Outdoor Channel Holdings Inc. 59,298 391 * Marine Products Corp. 60,509 363 * Zale Corp. 94,306 258 *,^ Blockbuster Inc. Class A 936,171 236 * Blockbuster Inc. Class B 279,517 53 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,546  Consumer Staples (2.9%) * Green Mountain Coffee Roasters Inc. 294,102 28,475 Herbalife Ltd. 512,833 23,652 * NBTY Inc. 468,870 22,496 * BJ's Wholesale Club Inc. 303,716 11,234 Corn Products International Inc. 315,055 10,920 * United Natural Foods Inc. 346,060 9,735 * Rite Aid Corp. 5,237,081 7,856 Diamond Foods Inc. 177,888 7,478 * American Italian Pasta Co. 177,222 6,889 * Darling International Inc. 692,221 6,202 * TreeHouse Foods Inc. 101,350 4,446 * Boston Beer Co. Inc. Class A 81,224 4,245 * Alliance One International Inc. 712,916 3,629 Tootsie Roll Industries Inc. 121,105 3,273 * Smart Balance Inc. 501,310 3,248 * Zhongpin Inc. 232,101 2,948 Cal-Maine Foods Inc. 53,977 1,829 *,^ American Dairy Inc. 91,419 1,751 Calavo Growers Inc. 91,836 1,675 * USANA Health Sciences Inc. 51,445 1,616 * Revlon Inc. Class A 102,144 1,517 Coca-Cola Bottling Co. Consolidated 25,360 1,488 *,^ Great Atlantic & Pacific Tea Co. 191,940 1,472 *,^ China Sky One Medical Inc. 91,061 1,431 Arden Group Inc. 10,644 1,131 * China-Biotics Inc. 47,060 843 *,^ American Oriental Bioengineering Inc. 184,527 753 National Beverage Corp. 48,653 541 * Susser Holdings Corp. 24,891 210 Energy (7.1%) Core Laboratories NV 183,803 24,041 * Atlas Energy Inc. 624,976 19,449 St. Mary Land & Exploration Co. 526,582 18,330 * Atwood Oceanics Inc. 487,027 16,866 * Dril-Quip Inc. 265,673 16,164 * Patriot Coal Corp. 722,544 14,783 * Superior Energy Services Inc. 658,656 13,845 * Brigham Exploration Co. 833,776 13,299 * Comstock Resources Inc. 392,483 12,481 * Whiting Petroleum Corp. 149,789 12,109 * Exterran Holdings Inc. 500,011 12,085 Frontier Oil Corp. 881,290 11,897 * Arena Resources Inc. 323,687 10,811 * Gran Tierra Energy Inc. 1,821,488 10,747 * Bill Barrett Corp. 344,573 10,582 * Rosetta Resources Inc. 440,809 10,381 CARBO Ceramics Inc. 164,954 10,283 Holly Corp. 359,776 10,041 * Key Energy Services Inc. 1,044,172 9,972 * McMoRan Exploration Co. 652,369 9,544 * Tetra Technologies Inc. 635,438 7,765 *,^ ATP Oil & Gas Corp. 383,572 7,215 * Helix Energy Solutions Group Inc. 542,772 7,072 * Oil States International Inc. 146,608 6,647 World Fuel Services Corp. 237,635 6,331 * Clean Energy Fuels Corp. 276,881 6,307 * Complete Production Services Inc. 504,392 5,826 * Unit Corp. 133,101 5,627 * Contango Oil & Gas Co. 106,739 5,460 * Carrizo Oil & Gas Inc. 235,373 5,402 *,^ BPZ Resources Inc. 726,384 5,339 * Northern Oil and Gas Inc. 309,797 4,910 * SEACOR Holdings Inc. 56,653 4,570 * Hercules Offshore Inc. 965,162 4,160 * Willbros Group Inc. 333,598 4,007 * Cal Dive International Inc. 509,025 3,731 Lufkin Industries Inc. 43,879 3,473 * Pioneer Drilling Co. 455,497 3,207 *,^ Goodrich Petroleum Corp. 204,895 3,205 * Tesco Corp. 269,801 3,149 * Rex Energy Corp. 270,586 3,082 RPC Inc. 248,963 2,771 * Gulfport Energy Corp. 233,568 2,625 * Superior Well Services Inc. 193,748 2,592 * Venoco Inc. 198,678 2,549 * Matrix Service Co. 220,969 2,378 * Clayton Williams Energy Inc. 66,449 2,324 *,^ GMX Resources Inc. 249,584 2,052 * Dawson Geophysical Co. 65,802 1,924 * OYO Geospace Corp. 40,106 1,917 * Crosstex Energy Inc. 216,110 1,878 * Petroleum Development Corp. 81,045 1,878 * Seahawk Drilling Inc. 98,181 1,851 * International Coal Group Inc. 385,978 1,764 *,^ Uranium Energy Corp. 454,329 1,463 * Basic Energy Services Inc. 188,134 1,451 * Warren Resources Inc. 565,631 1,425 * Cheniere Energy Inc. 453,467 1,401 * Delta Petroleum Corp. 986,958 1,392 * T-3 Energy Services Inc. 54,420 1,337 * Hornbeck Offshore Services Inc. 69,303 1,287 * Endeavour International Corp. 937,526 1,191 * Bronco Drilling Co. Inc. 217,548 1,022 * Approach Resources Inc. 105,116 954 W&T Offshore Inc. 101,509 853 Vaalco Energy Inc. 166,467 822 Alon USA Energy Inc. 78,892 572 *,^ Sulphco Inc. 283,514 82 Financials (7.2%) * MSCI Inc. Class A 871,291 31,454 Jones Lang LaSalle Inc. 352,229 25,674 Taubman Centers Inc. 449,547 17,946 * AmeriCredit Corp. 730,207 17,350 * SVB Financial Group 342,958 16,002 Equity Lifestyle Properties Inc. 242,902 13,088 * Signature Bank 341,735 12,661 * Stifel Financial Corp. 229,546 12,338 * Knight Capital Group Inc. Class A 745,604 11,370 *,^ Federal National Mortgage Assn. 9,373,107 9,842 Cash America International Inc. 246,736 9,741 * Sunstone Hotel Investors Inc. 827,376 9,242 * Portfolio Recovery Associates Inc. 141,307 7,754 First Citizens BancShares Inc. Class A 36,857 7,326 * Forest City Enterprises Inc. Class A 507,244 7,309 PrivateBancorp Inc. Class A 510,972 7,000 *,^ Federal Home Loan Mortgage Corp. 5,462,212 6,937 * Ezcorp Inc. Class A 328,000 6,757 * Pico Holdings Inc. 171,309 6,371 Apartment Investment & Management Co. 344,677 6,346 * Investment Technology Group Inc. 368,379 6,148 * Riskmetrics Group Inc. 264,339 5,977 * optionsXpress Holdings Inc. 364,363 5,935 * Investors Bancorp Inc. 434,023 5,729 * Interactive Brokers Group Inc. 347,180 5,607 * Texas Capital Bancshares Inc. 286,594 5,442 East West Bancorp Inc. 309,215 5,387 * Alexander's Inc. 17,190 5,142 DuPont Fabros Technology Inc. 229,809 4,962 * Dollar Financial Corp. 203,159 4,888 * Greenlight Capital Re Ltd. Class A 177,067 4,724 * KBW Inc. 171,912 4,624 * First Cash Financial Services Inc. 200,830 4,332 Home Bancshares Inc. 162,322 4,292 MarketAxess Holdings Inc. 254,297 4,000 Radian Group Inc. 244,149 3,818 * Credit Acceptance Corp. 91,383 3,769 Cohen & Steers Inc. 142,128 3,548 * MGIC Investment Corp. 313,129 3,435 * Tejon Ranch Co. 107,570 3,283 * GLG Partners Inc. 1,055,815 3,241 PS Business Parks Inc. 57,573 3,074 * MBIA Inc. 489,970 3,072 Duff & Phelps Corp. Class A 167,122 2,798 Tower Group Inc. 124,581 2,762 * Forestar Group Inc. 143,598 2,711 * Nara Bancorp Inc. 302,373 2,649 * eHealth Inc. 166,927 2,629 * Beneficial Mutual Bancorp Inc. 276,079 2,617 * Citizens Inc. 369,463 2,553 First Financial Bankshares Inc. 49,170 2,535 Suffolk Bancorp 80,851 2,483 Cardinal Financial Corp. 229,618 2,452 Danvers Bancorp Inc. 175,061 2,421 Evercore Partners Inc. Class A 80,292 2,409 Calamos Asset Management Inc. Class A 165,507 2,373 Harleysville National Corp. 345,421 2,314 * Broadpoint Gleacher Securities Inc. 517,546 2,070 * Pinnacle Financial Partners Inc. 131,882 1,993 Westwood Holdings Group Inc. 48,000 1,766 * International Assets Holding Corp. 117,034 1,752 * Cardtronics Inc. 136,995 1,722 * United Community Banks Inc. 376,010 1,658 Saul Centers Inc. 39,856 1,650 * NewStar Financial Inc. 248,635 1,586 * Hilltop Holdings Inc. 133,039 1,563 ViewPoint Financial Group 94,374 1,530 Oritani Financial Corp. 93,567 1,504 *,^ Ambac Financial Group Inc. 2,425,844 1,351 * Strategic Hotels & Resorts Inc. 317,423 1,349 * First Industrial Realty Trust Inc. 172,886 1,342 GFI Group Inc. 209,200 1,209 Maiden Holdings Ltd. 155,956 1,153 * Gramercy Capital Corp. 358,056 999 GAMCO Investors Inc. 21,525 979 * Western Alliance Bancorp 171,259 974 NorthStar Realty Finance Corp. 208,425 877 * Meridian Interstate Bancorp Inc. 84,122 875 * FBR Capital Markets Corp. 168,381 766 * TradeStation Group Inc. 97,861 686 * First Marblehead Corp. 191,196 543 * Avatar Holdings Inc. 24,939 542 * Asset Acceptance Capital Corp. 83,791 529 * LaBranche & Co. Inc. 96,916 510 Consolidated-Tomoka Land Co. 15,906 501 ^ Life Partners Holdings Inc. 22,077 489 * Grubb & Ellis Co. 218,673 481 ^ CompuCredit Holdings Corp. 91,059 470 * Crawford & Co. Class B 115,201 469 Rockville Financial Inc. 36,803 449 Roma Financial Corp. 32,362 406 * Crawford & Co. Class A 125,796 380 Universal Insurance Holdings Inc. 50,847 257 Teton Advisors Inc. Class B 264 1 Health Care (17.8%) * OSI Pharmaceuticals Inc. 488,800 29,108 * Valeant Pharmaceuticals International 650,624 27,918 * Tenet Healthcare Corp. 4,051,594 23,175 * United Therapeutics Corp. 408,037 22,577 * VCA Antech Inc. 719,756 20,175 * BioMarin Pharmaceutical Inc. 848,214 19,823 * InterMune Inc. 406,766 18,130 * Salix Pharmaceuticals Ltd. 461,814 17,203 * Bio-Rad Laboratories Inc. Class A 160,037 16,567 * Thoratec Corp. 478,859 16,018 * Onyx Pharmaceuticals Inc. 523,207 15,843 * Healthsouth Corp. 785,665 14,692 * NuVasive Inc. 321,789 14,545 * Regeneron Pharmaceuticals Inc. 527,073 13,962 * Psychiatric Solutions Inc. 449,946 13,408 * Immucor Inc. 590,499 13,221 * Sirona Dental Systems Inc. 347,545 13,217 * Catalyst Health Solutions Inc. 316,200 13,084 *,^ Amedisys Inc. 235,397 12,999 * Varian Inc. 244,371 12,654 Medicis Pharmaceutical Corp. Class A 500,843 12,601 * Incyte Corp. Ltd. 898,342 12,541 * Auxilium Pharmaceuticals Inc. 397,404 12,383 * Haemonetics Corp. 215,640 12,324 * Nektar Therapeutics 784,720 11,936 * PSS World Medical Inc. 502,357 11,810 West Pharmaceutical Services Inc. 277,855 11,656 * American Medical Systems Holdings Inc. 627,143 11,652 * Parexel International Corp. 489,522 11,411 * HMS Holdings Corp. 221,716 11,305 * Dionex Corp. 149,165 11,155 * Cubist Pharmaceuticals Inc. 488,188 11,004 * Acorda Therapeutics Inc. 320,900 10,975 Masimo Corp. 412,967 10,964 * Allscripts-Misys Healthcare Solutions Inc. 550,168 10,761 Chemed Corp. 189,906 10,327 * Alkermes Inc. 795,098 10,312 * Align Technology Inc. 532,864 10,306 Quality Systems Inc. 156,698 9,628 * Eclipsys Corp. 479,788 9,538 * ev3 Inc. 567,201 8,996 * Volcano Corp. 369,168 8,919 * Cepheid Inc. 493,334 8,623 * Seattle Genetics Inc. 719,953 8,596 * Isis Pharmaceuticals Inc. 786,915 8,593 * Brookdale Senior Living Inc. 389,414 8,111 * Bruker Corp. 553,268 8,105 * Integra LifeSciences Holdings Corp. 179,844 7,883 * Theravance Inc. 562,146 7,488 * Par Pharmaceutical Cos. Inc. 293,409 7,277 * AMERIGROUP Corp. 215,241 7,155 Meridian Bioscience Inc. 341,381 6,954 * WellCare Health Plans Inc. 231,504 6,899 * athenahealth Inc. 184,476 6,744 * Emergency Medical Services Corp. Class A 117,464 6,643 * Pharmasset Inc. 239,496 6,418 * Martek Biosciences Corp. 279,839 6,299 * Wright Medical Group Inc. 325,547 5,785 * Facet Biotech Corp. 211,043 5,696 * Luminex Corp. 334,440 5,629 *,^ Vivus Inc. 644,814 5,623 * Exelixis Inc. 903,889 5,487 * Savient Pharmaceuticals Inc. 364,584 5,268 * Conceptus Inc. 258,920 5,168 * Genoptix Inc. 144,586 5,131 * Alnylam Pharmaceuticals Inc. 299,572 5,099 * Abaxis Inc. 185,542 5,045 * MedAssets Inc. 238,063 4,999 * Halozyme Therapeutics Inc. 617,064 4,930 * Celera Corp. 690,696 4,904 * Hanger Orthopedic Group Inc. 266,558 4,846 * Phase Forward Inc. 364,393 4,763 * Orthofix International NV 129,969 4,728 * PharMerica Corp. 257,636 4,694 * LHC Group Inc. 139,879 4,690 * Zoll Medical Corp. 177,608 4,682 * Healthways Inc. 284,816 4,577 * Neogen Corp. 179,905 4,516 * Cyberonics Inc. 233,646 4,477 * Affymetrix Inc. 599,024 4,397 * Bio-Reference Labs Inc. 99,045 4,355 * Gentiva Health Services Inc. 152,425 4,311 * IPC The Hospitalist Co. Inc. 115,421 4,052 * Micromet Inc. 500,596 4,045 * Questcor Pharmaceuticals Inc. 486,439 4,003 * Insulet Corp. 263,286 3,973 * MWI Veterinary Supply Inc. 97,754 3,949 * SonoSite Inc. 122,636 3,938 *,^ Enzon Pharmaceuticals Inc. 382,910 3,898 * ICU Medical Inc. 112,160 3,864 * DexCom Inc. 396,280 3,856 * Natus Medical Inc. 239,234 3,806 *,^ MannKind Corp. 569,519 3,736 *,^ Emeritus Corp. 182,039 3,704 * Inspire Pharmaceuticals Inc. 588,802 3,674 * Affymax Inc. 156,097 3,657 * Omnicell Inc. 255,525 3,585 * Medicines Co. 445,635 3,494 * Merit Medical Systems Inc. 224,544 3,424 * Centene Corp. 142,310 3,421 * Quidel Corp. 228,742 3,326 * Air Methods Corp. 93,806 3,189 * Allos Therapeutics Inc. 427,101 3,173 PDL BioPharma Inc. 504,645 3,134 * Viropharma Inc. 228,017 3,108 *,^ Sequenom Inc. 490,239 3,093 * AMAG Pharmaceuticals Inc. 88,365 3,085 * Symmetry Medical Inc. 301,870 3,031 * Momenta Pharmaceuticals Inc. 195,308 2,924 *,^ Geron Corp. 502,017 2,851 * ABIOMED Inc. 268,536 2,774 * SurModics Inc. 125,109 2,620 *,^ Cell Therapeutics Inc. 4,835,090 2,614 * Almost Family Inc. 69,302 2,612 * Zymogenetics Inc. 455,721 2,611 * Dyax Corp. 761,242 2,596 *,^ Medivation Inc. 239,727 2,515 * Orthovita Inc. 580,127 2,471 * Arena Pharmaceuticals Inc. 781,736 2,423 * Immunogen Inc. 297,173 2,404 * Corvel Corp. 67,195 2,402 * eResearchTechnology Inc. 346,596 2,395 Cantel Medical Corp. 119,522 2,373 * Accuray Inc. 387,511 2,360 *,^ Protalix BioTherapeutics Inc. 357,566 2,346 * Nabi Biopharmaceuticals 427,756 2,340 * Rigel Pharmaceuticals Inc. 284,188 2,265 * inVentiv Health Inc. 99,226 2,229 * XenoPort Inc. 230,426 2,134 * Genomic Health Inc. 120,269 2,116 * NPS Pharmaceuticals Inc. 407,874 2,056 * Kensey Nash Corp. 84,189 1,986 * Durect Corp. 657,831 1,980 * Emergent Biosolutions Inc. 116,810 1,961 * Somanetics Corp. 101,718 1,947 * Pozen Inc. 201,269 1,928 Atrion Corp. 13,274 1,899 * Pain Therapeutics Inc. 301,854 1,893 *,^ MAKO Surgical Corp. 139,918 1,886 * Vital Images Inc. 114,457 1,851 * Sangamo Biosciences Inc. 339,876 1,842 * MAP Pharmaceuticals Inc. 113,465 1,803 Landauer Inc. 27,528 1,795 * Enzo Biochem Inc. 287,981 1,734 *,^ SIGA Technologies Inc. 257,873 1,710 * Lexicon Pharmaceuticals Inc. 1,150,145 1,702 * Stereotaxis Inc. 338,810 1,697 * Clinical Data Inc. 87,168 1,691 * Cypress Bioscience Inc. 322,152 1,579 * AMN Healthcare Services Inc. 179,068 1,576 * Palomar Medical Technologies Inc. 144,702 1,571 * IRIS International Inc. 152,367 1,556 * Ligand Pharmaceuticals Inc. Class B 887,706 1,553 * Synovis Life Technologies Inc. 97,628 1,516 * CryoLife Inc. 228,205 1,476 * Exactech Inc. 69,984 1,468 * Greatbatch Inc. 68,542 1,452 * Progenics Pharmaceuticals Inc. 266,882 1,422 * Chindex International Inc. 109,240 1,290 *,^ Cadence Pharmaceuticals Inc. 137,896 1,259 * Maxygen Inc. 190,361 1,251 * Alliance HealthCare Services Inc. 218,831 1,230 * XOMA Ltd. 2,138,191 1,221 * OraSure Technologies Inc. 193,830 1,149 * TomoTherapy Inc. 317,215 1,082 * Kendle International Inc. 59,703 1,044 * Clarient Inc. 395,253 1,036 * ATS Medical Inc. 393,582 1,023 * Arqule Inc. 177,514 1,022 * Albany Molecular Research Inc. 121,681 1,016 * Myriad Pharmaceuticals Inc. 205,698 930 * CardioNet Inc. 120,715 923 * Orexigen Therapeutics Inc. 154,025 907 * OncoGenex Pharmaceutical Inc. 43,224 887 * Opko Health Inc. 417,979 828 * Idenix Pharmaceuticals Inc. 278,090 784 * Akorn Inc. 495,235 758 * Sunrise Senior Living Inc. 136,407 698 * Osiris Therapeutics Inc. 89,958 666 *,^ Virtual Radiologic Corp. 60,196 662 * Caraco Pharmaceutical Laboratories Ltd. 98,696 591 * Hansen Medical Inc. 250,516 574 *,^ GTx Inc. 137,735 460 * Sucampo Pharmaceuticals Inc. Class A 66,244 236 * KV Pharmaceutical Co. Class A 72,545 128 * KV Pharmaceutical Co. Class B 26,991 57 Industrials (15.7%) * Oshkosh Corp. 753,349 30,390 * UAL Corp. 1,406,577 27,499 IDEX Corp. 680,643 22,529 * Waste Connections Inc. 662,678 22,505 TransDigm Group Inc. 391,772 20,780 Gardner Denver Inc. 438,342 19,305 Landstar System Inc. 427,996 17,967 * Thomas & Betts Corp. 440,919 17,302 Towers Watson & Co. Class A 356,546 16,936 * Continental Airlines Inc. Class B 757,779 16,648 Woodward Governor Co. 518,008 16,566 * Kirby Corp. 430,449 16,422 Wabtec Corp. 380,518 16,027 * BE Aerospace Inc. 525,632 16,005 Acuity Brands Inc. 364,331 15,378 CLARCOR Inc. 423,871 14,619 Toro Co. 288,113 14,167 Valmont Industries Inc. 154,847 12,826 UTi Worldwide Inc. 802,027 12,287 * Tetra Tech Inc. 515,807 11,884 * General Cable Corp. 437,658 11,817 * Hexcel Corp. 814,208 11,757 Actuant Corp. Class A 571,624 11,175 Knight Transportation Inc. 525,738 11,088 * Clean Harbors Inc. 198,683 11,039 * Genesee & Wyoming Inc. Class A 323,478 11,037 *,^ American Superconductor Corp. 354,112 10,234 * US Airways Group Inc. 1,357,234 9,976 * Avis Budget Group Inc. 859,184 9,881 Manitowoc Co. Inc. 715,333 9,299 * Orbital Sciences Corp. 478,824 9,102 * HUB Group Inc. Class A 313,651 8,776 * Geo Group Inc. 432,412 8,570 Herman Miller Inc. 470,908 8,505 Heartland Express Inc. 496,649 8,195 Rollins Inc. 375,525 8,141 * Middleby Corp. 140,527 8,093 Mine Safety Appliances Co. 287,642 8,042 * Old Dominion Freight Line Inc. 235,347 7,858 Healthcare Services Group Inc. 347,753 7,786 * SYKES Enterprises Inc. 337,552 7,710 Corporate Executive Board Co. 287,384 7,642 * Beacon Roofing Supply Inc. 380,203 7,273 * II-VI Inc. 211,599 7,160 ESCO Technologies Inc. 221,578 7,048 * EMCOR Group Inc. 277,763 6,841 * CoStar Group Inc. 164,560 6,833 * Dollar Thrifty Automotive Group Inc. 209,211 6,722 Forward Air Corp. 243,983 6,417 * Teledyne Technologies Inc. 144,024 5,944 * Allegiant Travel Co. Class A 100,417 5,810 Graco Inc. 176,874 5,660 HEICO Corp. 109,050 5,623 American Science & Engineering Inc. 74,819 5,605 Robbins & Myers Inc. 235,094 5,600 * AirTran Holdings Inc. 1,076,966 5,471 * AAR Corp. 213,035 5,288 * Navigant Consulting Inc. 421,453 5,112 Baldor Electric Co. 130,546 4,882 Cubic Corp. 135,199 4,867 * GrafTech International Ltd. 355,223 4,856 * GeoEye Inc. 160,705 4,741 * Astec Industries Inc. 161,485 4,677 * Mobile Mini Inc. 298,961 4,631 Badger Meter Inc. 119,567 4,605 * Resources Connection Inc. 236,366 4,531 * EnerNOC Inc. 151,488 4,496 Knoll Inc. 395,395 4,448 * Esterline Technologies Corp. 87,609 4,331 * United Rentals Inc. 455,796 4,275 Mueller Industries Inc. 158,492 4,246 Administaff Inc. 194,255 4,145 * Advisory Board Co. 130,738 4,118 Lindsay Corp. 99,384 4,115 John Bean Technologies Corp. 232,612 4,080 * Orion Marine Group Inc. 225,675 4,073 * Cenveo Inc. 469,977 4,070 Heidrick & Struggles International Inc. 143,824 4,031 Raven Industries Inc. 136,671 4,030 * RBC Bearings Inc. 118,754 3,785 * TrueBlue Inc. 239,644 3,714 *,^ Harbin Electric Inc. 168,576 3,640 * Polypore International Inc. 205,455 3,587 * Force Protection Inc. 588,729 3,544 * ICF International Inc. 142,601 3,542 * DynCorp International Inc. Class A 307,747 3,536 * USG Corp. 204,728 3,513 AZZ Inc. 103,492 3,503 * RSC Holdings Inc. 435,701 3,468 * Stanley Inc. 121,647 3,441 * Korn/Ferry International 192,524 3,398 * Aerovironment Inc. 126,718 3,309 * Exponent Inc. 115,937 3,307 * Huron Consulting Group Inc. 161,438 3,277 Simpson Manufacturing Co. Inc. 116,285 3,228 * K-Tron International Inc. 21,449 3,217 * Hawaiian Holdings Inc. 433,749 3,197 *,^ Energy Conversion Devices Inc. 385,164 3,016 * M&F Worldwide Corp. 97,750 2,991 * Taser International Inc. 495,332 2,903 * ATC Technology Corp. 168,158 2,886 *,^ GT Solar International Inc. 544,084 2,846 * Marten Transport Ltd. 138,380 2,727 * MYR Group Inc. 158,295 2,582 Standex International Corp. 99,806 2,572 * CBIZ Inc. 389,833 2,561 *,^ Capstone Turbine Corp. 1,979,501 2,514 * Team Inc. 151,399 2,512 * LB Foster Co. Class A 85,486 2,470 AAON Inc. 108,794 2,461 * Powell Industries Inc. 72,312 2,352 Great Lakes Dredge & Dock Corp. 443,910 2,331 * Michael Baker Corp. 67,389 2,324 HEICO Corp. Class A 57,980 2,301 * GenCorp Inc. 393,666 2,268 * Vicor Corp. 163,408 2,257 * Cornell Cos. Inc. 119,308 2,185 * Kforce Inc. 138,997 2,114 *,^ Ener1 Inc. 408,257 1,931 * Standard Parking Corp. 116,243 1,909 Kaman Corp. 75,711 1,894 Viad Corp. 86,730 1,782 *,^ Genco Shipping & Trading Ltd. 84,076 1,775 * Blount International Inc. 170,582 1,767 * Metalico Inc. 292,714 1,753 *,^ Energy Recovery Inc. 274,325 1,728 Dynamic Materials Corp. 108,443 1,694 * FuelCell Energy Inc. 585,636 1,651 Houston Wire & Cable Co. 141,151 1,635 * Saia Inc. 114,309 1,587 * Fushi Copperweld Inc. 139,149 1,561 * Furmanite Corp. 293,806 1,525 * APAC Customer Services Inc. 241,666 1,390 * CRA International Inc. 60,091 1,377 Bowne & Co. Inc. 118,380 1,321 * Sterling Construction Co. Inc. 81,833 1,286 * ACCO Brands Corp. 160,719 1,231 * Innerworkings Inc. 230,711 1,200 * Patriot Transportation Holding Inc. 14,152 1,196 * Fuel Tech Inc. 142,656 1,144 * Hill International Inc. 196,086 1,143 * 3D Systems Corp. 80,889 1,104 * Amerco Inc. 20,227 1,098 Applied Signal Technology Inc. 52,519 1,028 * American Commercial Lines Inc. 40,314 1,012 Sun Hydraulics Corp. 37,537 975 *,^ Evergreen Solar Inc. 832,573 941 *,^ China Fire & Security Group Inc. 69,625 903 * Pacer International Inc. 146,741 883 * Titan Machinery Inc. 56,207 769 * Pike Electric Corp. 77,240 720 * Argan Inc. 51,305 667 * Northwest Pipe Co. 27,109 592 * Sauer-Danfoss Inc. 35,433 471 *,^ Valence Technology Inc. 528,691 449 * YRC Worldwide Inc. 812,189 442 * Universal Truckload Services Inc. 18,947 333 Standard Register Co. 52,828 283 * Plug Power Inc. 355,651 246 * Odyssey Marine Exploration Inc. 165,839 217 Lawson Products Inc. 12,729 197 Information Technology (26.0%) * Rovi Corp. 867,731 32,219 * Itron Inc. 337,870 24,519 * JDS Uniphase Corp. 1,836,906 23,016 * CommScope Inc. 789,799 22,130 * MICROS Systems Inc. 670,937 22,060 * Polycom Inc. 710,623 21,731 * Atheros Communications Inc. 560,747 21,707 Solera Holdings Inc. 556,981 21,527 * Varian Semiconductor Equipment Associates Inc. 619,533 20,519 * Informatica Corp. 753,200 20,231 * VistaPrint NV 344,814 19,741 * QLogic Corp. 965,066 19,591 *,^ WebMD Health Corp. 411,409 19,081 * Atmel Corp. 3,629,482 18,256 * Parametric Technology Corp. 992,663 17,918 * Silicon Laboratories Inc. 365,357 17,417 * Monster Worldwide Inc. 1,005,535 16,702 National Instruments Corp. 490,867 16,370 Jack Henry & Associates Inc. 677,456 16,300 * TiVo Inc. 920,649 15,761 * TIBCO Software Inc. 1,427,611 15,404 * Cypress Semiconductor Corp. 1,311,411 15,081 * Zebra Technologies Corp. 495,206 14,658 * Concur Technologies Inc. 350,906 14,391 * Gartner Inc. 645,432 14,354 * Sohu.com Inc. 259,050 14,144 * Genpact Ltd. 826,936 13,868 * Riverbed Technology Inc. 466,205 13,240 * VeriFone Holdings Inc. 640,222 12,939 Plantronics Inc. 413,603 12,937 * Netlogic Microsystems Inc. 436,329 12,841 * GSI Commerce Inc. 456,202 12,623 ADTRAN Inc. 476,256 12,549 * Unisys Corp. 355,954 12,419 * Plexus Corp. 333,001 11,998 * Rambus Inc. 548,063 11,975 * Microsemi Corp. 689,653 11,959 *,^ Ciena Corp. 770,677 11,745 * Anixter International Inc. 246,095 11,530 * Blackboard Inc. 260,486 10,852 * MercadoLibre Inc. 222,818 10,742 * Teradyne Inc. 957,570 10,696 * Blue Coat Systems Inc. 336,659 10,450 * Viasat Inc. 296,700 10,269 * InterDigital Inc. 362,498 10,099 * Cybersource Corp. 560,163 9,881 * Digital River Inc. 325,337 9,858 * Vishay Intertechnology Inc. 943,426 9,651 * Quest Software Inc. 532,880 9,480 Power Integrations Inc. 227,498 9,373 Blackbaud Inc. 372,019 9,371 * Wright Express Corp. 305,204 9,193 * Mantech International Corp. Class A 187,762 9,168 * Veeco Instruments Inc. 206,705 8,992 * TriQuint Semiconductor Inc. 1,281,696 8,972 * Hittite Microwave Corp. 202,870 8,920 * j2 Global Communications Inc. 380,170 8,896 * Finisar Corp. 562,166 8,832 * Cymer Inc. 230,895 8,612 * PMC - Sierra Inc. 958,279 8,548 * Tessera Technologies Inc. 419,731 8,512 Sapient Corp. 894,217 8,173 Syntel Inc. 209,967 8,077 *,^ Synaptics Inc. 286,504 7,910 * Cavium Networks Inc. 315,967 7,855 * MKS Instruments Inc. 396,230 7,762 * Rackspace Hosting Inc. 412,867 7,733 * SRA International Inc. Class A 366,992 7,630 * Comtech Telecommunications Corp. 237,916 7,611 * Taleo Corp. Class A 290,686 7,532 * Cabot Microelectronics Corp. 197,353 7,466 * SuccessFactors Inc. 391,652 7,457 * FormFactor Inc. 419,247 7,446 * ValueClick Inc. 721,708 7,318 * FEI Co. 317,503 7,274 * CommVault Systems Inc. 336,862 7,192 * Aruba Networks Inc. 520,166 7,105 * Euronet Worldwide Inc. 384,681 7,090 * Amkor Technology Inc. 1,002,699 7,089 * AsiaInfo Holdings Inc. 254,784 6,747 * Diodes Inc. 293,765 6,580 * Coherent Inc. 205,852 6,579 * MicroStrategy Inc. Class A 77,028 6,553 * Ultimate Software Group Inc. 197,459 6,506 * Scansource Inc. 223,892 6,444 * Arris Group Inc. 528,114 6,343 *,^ Advent Software Inc. 140,632 6,293 * Infinera Corp. 731,865 6,235 * CSG Systems International Inc. 296,002 6,204 * Net 1 UEPS Technologies Inc. 324,632 5,970 * Intermec Inc. 419,239 5,945 Cognex Corp. 317,468 5,870 * Semtech Corp. 336,529 5,866 * Compuware Corp. 679,294 5,706 * Art Technology Group Inc. 1,284,066 5,663 * Monolithic Power Systems Inc. 249,693 5,568 * Verigy Ltd. 495,314 5,538 * Rofin-Sinar Technologies Inc. 244,237 5,525 * DealerTrack Holdings Inc. 323,380 5,523 * DG FastChannel Inc. 170,851 5,459 * Websense Inc. 239,276 5,448 * TeleTech Holdings Inc. 315,144 5,383 * Progress Software Corp. 169,222 5,319 * SAVVIS Inc. 320,352 5,286 * Tyler Technologies Inc. 279,847 5,244 * Netezza Corp. 407,816 5,216 Pegasystems Inc. 138,997 5,143 * Harmonic Inc. 809,725 5,109 * DTS Inc. 147,655 5,026 * Netgear Inc. 189,624 4,949 *,^ Palm Inc. 1,297,949 4,880 * Ariba Inc. 377,522 4,851 * Applied Micro Circuits Corp. 560,988 4,841 * Manhattan Associates Inc. 189,800 4,836 * International Rectifier Corp. 209,899 4,807 * Volterra Semiconductor Corp. 191,066 4,796 * Brooks Automation Inc. 542,918 4,789 * Omnivision Technologies Inc. 277,688 4,771 * Acme Packet Inc. 245,220 4,728 * Quantum Corp. 1,794,629 4,720 * Advanced Energy Industries Inc. 283,014 4,687 * Cirrus Logic Inc. 522,803 4,386 * Standard Microsystems Corp. 187,376 4,362 * Constant Contact Inc. 178,999 4,156 * Forrester Research Inc. 132,338 3,979 * SonicWALL Inc. 457,206 3,973 * Stratasys Inc. 161,852 3,946 * ArcSight Inc. 139,614 3,930 * Fairchild Semiconductor International Inc. Class A 365,336 3,891 * Global Cash Access Holdings Inc. 474,394 3,876 * Cogent Inc. 378,013 3,856 * Super Micro Computer Inc. 222,786 3,850 * RealNetworks Inc. 794,245 3,836 * ACI Worldwide Inc. 186,021 3,834 * Sanmina-SCI Corp. 231,751 3,824 *,^ STEC Inc. 317,264 3,801 * OSI Systems Inc. 132,979 3,730 * Entegris Inc. 711,541 3,586 NIC Inc. 452,625 3,562 * Netscout Systems Inc. 239,538 3,543 Heartland Payment Systems Inc. 189,585 3,526 *,^ Switch & Data Facilities Co. Inc. 189,155 3,359 * RightNow Technologies Inc. 187,675 3,352 * ATMI Inc. 171,830 3,318 * FARO Technologies Inc. 128,855 3,318 * Synchronoss Technologies Inc. 169,784 3,289 * Universal Display Corp. 278,377 3,276 * L-1 Identity Solutions Inc. 365,416 3,263 * Oplink Communications Inc. 175,014 3,245 * Tekelec 178,466 3,241 * TTM Technologies Inc. 363,707 3,230 * EPIQ Systems Inc. 258,673 3,215 * Compellent Technologies Inc. 182,828 3,209 *,^ Ebix Inc. 200,453 3,201 * Radiant Systems Inc. 222,926 3,181 * TNS Inc. 140,622 3,136 * Sourcefire Inc. 136,047 3,122 * Sonus Networks Inc. 1,156,174 3,018 * Integrated Device Technology Inc. 489,892 3,003 * IPG Photonics Corp. 192,452 2,848 * comScore Inc. 165,612 2,764 * Terremark Worldwide Inc. 381,846 2,677 * Vocus Inc. 155,235 2,647 * LoopNet Inc. 233,038 2,619 * Internet Capital Group Inc. 309,851 2,618 * TeleCommunication Systems Inc. Class A 356,261 2,611 * Anadigics Inc. 536,445 2,607 * Move Inc. 1,246,839 2,606 * S1 Corp. 440,295 2,598 * Sigma Designs Inc. 219,651 2,576 * Ultratech Inc. 189,284 2,574 * Intevac Inc. 185,746 2,567 * ShoreTel Inc. 374,421 2,475 * Maxwell Technologies Inc. 198,560 2,460 * Supertex Inc. 92,577 2,369 * 3PAR Inc. 235,085 2,351 * Kenexa Corp. 170,772 2,348 * Power-One Inc. 556,424 2,348 * Pericom Semiconductor Corp. 215,663 2,310 * Hughes Communications Inc. 81,963 2,283 * Conexant Systems Inc. 665,334 2,262 Daktronics Inc. 294,309 2,243 * Smith Micro Software Inc. 252,554 2,233 * Multi-Fineline Electronix Inc. 84,909 2,187 * Digi International Inc. 197,501 2,101 * VASCO Data Security International Inc. 252,380 2,082 * Kopin Corp. 557,594 2,063 *,^ Rubicon Technology Inc. 101,511 2,051 * Interactive Intelligence Inc. 109,078 2,039 * ExlService Holdings Inc. 121,807 2,032 * Comverge Inc. 177,329 2,006 iGate Corp. 205,747 2,002 * NetSuite Inc. 131,459 1,911 * Knot Inc. 241,981 1,892 MTS Systems Corp. 62,885 1,826 * Internet Brands Inc. Class A 195,049 1,798 * Seachange International Inc. 247,196 1,775 * Ixia 189,192 1,754 * Novatel Wireless Inc. 260,303 1,752 Cass Information Systems Inc. 55,424 1,726 * Anaren Inc. 119,646 1,704 * NCI Inc. Class A 55,664 1,683 * IXYS Corp. 196,329 1,677 * DivX Inc. 233,980 1,675 * Zoran Corp. 153,893 1,656 * Isilon Systems Inc. 191,475 1,649 * China Security & Surveillance Technology Inc. 214,138 1,647 * Airvana Inc. 211,048 1,617 * Liquidity Services Inc. 138,891 1,603 * DemandTec Inc. 218,531 1,519 * Echelon Corp. 168,413 1,511 * PROS Holdings Inc. 151,628 1,498 * Kulicke & Soffa Industries Inc. 204,949 1,486 * Internap Network Services Corp. 264,388 1,481 * Perficient Inc. 129,364 1,458 * Powerwave Technologies Inc. 1,117,210 1,397 * Rudolph Technologies Inc. 160,949 1,379 Micrel Inc. 128,880 1,374 * Silicon Graphics International Corp. 128,045 1,369 * Rogers Corp. 46,447 1,347 * Symyx Technologies Inc. 290,448 1,304 * Lattice Semiconductor Corp. 339,198 1,245 * Double-Take Software Inc. 139,555 1,243 * China Information Security Technology Inc. 246,103 1,243 * Bottomline Technologies Inc. 72,787 1,225 * Dice Holdings Inc. 157,360 1,196 Opnet Technologies Inc. 73,672 1,188 * BigBand Networks Inc. 334,959 1,182 * Limelight Networks Inc. 320,340 1,172 * Infospace Inc. 104,499 1,155 * Stamps.com Inc. 106,698 1,078 * Actel Corp. 77,480 1,073 * EMS Technologies Inc. 64,159 1,065 * Deltek Inc. 138,407 1,057 * FalconStor Software Inc. 303,127 1,055 * Silicon Storage Technology Inc. 342,198 1,040 * Electro Scientific Industries Inc. 81,131 1,039 *,^ Magma Design Automation Inc. 392,715 1,021 * Imation Corp. 89,903 990 * Mattson Technology Inc. 210,796 974 * Monotype Imaging Holdings Inc. 94,611 921 * infoGROUP Inc. 101,925 795 * Advanced Analogic Technologies Inc. 223,856 781 * Exar Corp. 109,552 772 *,^ ICx Technologies Inc. 101,703 709 * Trident Microsystems Inc. 392,612 683 Technitrol Inc. 121,489 641 Renaissance Learning Inc. 36,804 597 Bel Fuse Inc. Class B 27,379 552 * Opnext Inc. 185,581 438 Bel Fuse Inc. Class A 2,884 53 Materials (2.8%) * WR Grace & Co. 608,254 16,885 * Solutia Inc. 1,022,632 16,475 * Intrepid Potash Inc. 379,002 11,495 Royal Gold Inc. 239,228 11,055 NewMarket Corp. 102,417 10,548 Schnitzer Steel Industries Inc. 180,378 9,475 * Allied Nevada Gold Corp. 526,693 8,727 * Calgon Carbon Corp. 447,988 7,669 * RTI International Metals Inc. 252,542 7,660 Silgan Holdings Inc. 112,692 6,787 Balchem Corp. 235,819 5,813 Cabot Corp. 188,785 5,739 * Hecla Mining Co. 1,004,445 5,494 * Horsehead Holding Corp. 364,693 4,318 Zep Inc. 182,117 3,985 * Brush Engineered Materials Inc. 170,542 3,849 Stepan Co. 66,699 3,728 Haynes International Inc. 102,031 3,625 * Stillwater Mining Co. 264,146 3,429 Deltic Timber Corp. 57,821 2,547 * Zoltek Cos. Inc. 246,343 2,375 * Headwaters Inc. 508,212 2,333 * LSB Industries Inc. 136,005 2,073 * Bway Holding Co. 92,629 1,862 * General Moly Inc. 518,762 1,722 * Landec Corp. 210,971 1,399 * Graphic Packaging Holding Co. 360,663 1,302 * United States Lime & Minerals Inc. 24,063 930 ^ Hawkins Inc. 25,882 626 Telecommunication Services (1.3%) * tw telecom inc Class A 1,258,416 22,840 * NeuStar Inc. Class A 626,141 15,779 * PAETEC Holding Corp. 1,103,292 5,163 * Neutral Tandem Inc. 268,664 4,293 * Global Crossing Ltd. 253,183 3,836 * Cogent Communications Group Inc. 356,463 3,711 Shenandoah Telecommunications Co. 189,287 3,559 Alaska Communications Systems Group Inc. 374,373 3,040 * Cbeyond Inc. 195,316 2,672 * Premiere Global Services Inc. 312,211 2,579 USA Mobility Inc. 190,422 2,413 * General Communication Inc. Class A 284,475 1,641 * ICO Global Communications Holdings Ltd. 1,258,177 1,510 * Vonage Holdings Corp. 927,499 1,252 * TerreStar Corp. 384,533 508 * FiberTower Corp. 58,593 272 Utilities (0.5%) ITC Holdings Corp. 427,472 23,511 Ormat Technologies Inc. 172,245 4,847 Consolidated Water Co. Ltd. 116,109 1,577 Total Common Stocks (Cost $4,980,854) Market Value Coupon Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (2.5%) 2,3 Vanguard Market Liquidity Fund 0.183% 145,023,178 145,023 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 1,000 1,000 Total Temporary Cash Investments (Cost $146,023) Total Investments (102.5%) (Cost $5,126,877) Other Assets and Liabilities-Net (-2.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $109,504,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $129,912,000 of collateral received for securities on loan. 4 Securities with a value of $1,000,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Small-Cap Growth Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) E-mini Russell 2000 Index June 2010 40 2,708 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,867,543  1 Temporary Cash Investments 145,023 1,000  Futures ContractsLiabilities 1 (12)   Total 6,012,554 1,000 1 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2009  Transfers into Level 3 1 Balance as of March 31, 2010 1 Small-Cap Growth Index Fund D. At March 31, 2010, the cost of investment securities for tax purposes was $5,126,877,000. Net unrealized appreciation of investment securities for tax purposes was $886,690,000, consisting of unrealized gains of $1,224,485,000 on securities that had risen in value since their purchase and $337,795,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Value Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.1%) Tupperware Brands Corp. 531,217 25,615 Jarden Corp. 745,781 24,827 RadioShack Corp. 1,046,187 23,675 Williams-Sonoma Inc. 751,168 19,748 Service Corp. International 2,117,723 19,441 * DreamWorks Animation SKG Inc. Class A 368,029 14,497 * Dana Holding Corp. 1,162,871 13,815 Jones Apparel Group Inc. 712,996 13,561 * Rent-A-Center Inc. 551,961 13,054 Regal Entertainment Group Class A 707,104 12,424 * Collective Brands Inc. 534,800 12,161 Wolverine World Wide Inc. 414,051 12,074 Hillenbrand Inc. 516,800 11,364 * Jack in the Box Inc. 479,033 11,281 KB Home 661,773 11,085 Dillard's Inc. Class A 466,372 11,006 MDC Holdings Inc. 313,769 10,860 * Orient-Express Hotels Ltd. Class A 741,821 10,519 Meredith Corp. 301,764 10,384 Interactive Data Corp. 314,992 10,080 Men's Wearhouse Inc. 413,941 9,910 * Liberty Media Corp. - Capital 263,822 9,595 * Jo-Ann Stores Inc. 221,800 9,311 * Iconix Brand Group Inc. 596,607 9,164 Cooper Tire & Rubber Co. 479,972 9,129 Regis Corp. 477,077 8,912 Cracker Barrel Old Country Store Inc. 190,423 8,832 Cinemark Holdings Inc. 464,522 8,519 * Dress Barn Inc. 315,530 8,254 * Gaylord Entertainment Co. 274,630 8,044 Bob Evans Farms Inc. 259,058 8,007 * Career Education Corp. 252,924 8,003 * Timberland Co. Class A 349,232 7,453 Scholastic Corp. 261,407 7,319 ^ Barnes & Noble Inc. 336,335 7,272 Finish Line Inc. Class A 442,242 7,217 * Carter's Inc. 237,108 7,149 * HSN Inc. 229,806 6,766 * Skechers U.S.A. Inc. Class A 182,736 6,637 * Group 1 Automotive Inc. 202,240 6,443 * Saks Inc. 749,000 6,441 * Office Depot Inc. 802,520 6,404 * ArvinMeritor Inc. 472,528 6,308 American Greetings Corp. Class A 300,142 6,255 * Helen of Troy Ltd. 239,061 6,230 Unifirst Corp. 120,534 6,208 International Speedway Corp. Class A 233,556 6,019 Columbia Sportswear Co. 112,912 5,931 *,^ Cabela's Inc. 336,544 5,886 * Genesco Inc. 189,158 5,866 * Live Nation Entertainment Inc. 395,068 5,728 Brown Shoe Co. Inc. 357,929 5,541 * Ruby Tuesday Inc. 511,736 5,409 * La-Z-Boy Inc. 430,125 5,394 Belo Corp. Class A 757,335 5,165 * Quiksilver Inc. 1,072,762 5,074 * Domino's Pizza Inc. 365,606 4,987 Cato Corp. Class A 232,158 4,977 Stage Stores Inc. 318,098 4,896 Choice Hotels International Inc. 136,525 4,752 * Boyd Gaming Corp. 467,551 4,619 * Eastman Kodak Co. 783,217 4,535 Ethan Allen Interiors Inc. 217,187 4,481 * New York Times Co. Class A 398,571 4,436 Harte-Hanks Inc. 344,846 4,435 PEP Boys-Manny Moe & Jack 436,642 4,388 CKE Restaurants Inc. 386,989 4,284 * 99 Cents Only Stores 261,836 4,268 Buckle Inc. 115,899 4,260 Stewart Enterprises Inc. Class A 668,772 4,180 Brunswick Corp. 257,885 4,118 Ryland Group Inc. 182,755 4,101 * Lions Gate Entertainment Corp. 638,318 3,983 * Standard Pacific Corp. 877,415 3,966 Ameristar Casinos Inc. 216,477 3,944 * Valassis Communications Inc. 140,744 3,917 * Steak N Shake Co. 10,228 3,900 * Bridgepoint Education Inc. 156,934 3,857 Fred's Inc. Class A 317,702 3,806 * Sonic Automotive Inc. Class A 334,822 3,683 * Asbury Automotive Group Inc. 269,383 3,583 * Winnebago Industries 242,635 3,545 * Meritage Homes Corp. 164,603 3,457 * Charming Shoppes Inc. 627,073 3,424 *,^ Talbots Inc. 260,656 3,378 World Wrestling Entertainment Inc. Class A 192,091 3,323 * Red Robin Gourmet Burgers Inc. 130,738 3,195 * Pinnacle Entertainment Inc. 325,833 3,174 Superior Industries International Inc. 190,163 3,058 * Ascent Media Corp. Class A 111,969 3,051 * Jakks Pacific Inc. 232,744 3,037 Churchill Downs Inc. 80,128 3,005 * Vail Resorts Inc. 74,153 2,973 * Federal Mogul Corp. 161,716 2,969 * Liz Claiborne Inc. 396,802 2,948 * Warner Music Group Corp. 386,631 2,672 * RC2 Corp. 178,371 2,670 Big 5 Sporting Goods Corp. 170,692 2,598 * Pier 1 Imports Inc. 378,783 2,413 Christopher & Banks Corp. 300,988 2,408 * Core-Mark Holding Co. Inc. 78,525 2,404 Oxford Industries Inc. 117,299 2,385 Haverty Furniture Cos. Inc. 146,077 2,384 Callaway Golf Co. 268,803 2,371 Marcus Corp. 175,415 2,279 * Beazer Homes USA Inc. 494,421 2,245 * Modine Manufacturing Co. 193,439 2,174 * EW Scripps Co. Class A 250,080 2,113 * Furniture Brands International Inc. 325,404 2,092 * America's Car-Mart Inc. 83,512 2,014 * Sinclair Broadcast Group Inc. Class A 396,134 2,012 * Dorman Products Inc. 103,420 1,964 * Stein Mart Inc. 214,993 1,941 Bebe Stores Inc. 217,920 1,940 Speedway Motorsports Inc. 124,166 1,938 * Landry's Restaurants Inc. 94,333 1,690 * Movado Group Inc. 148,559 1,676 National Presto Industries Inc. 14,004 1,665 Blyth Inc. 52,168 1,630 * DSW Inc. Class A 61,866 1,579 * Pacific Sunwear Of California 276,727 1,469 * Journal Communications Inc. Class A 346,742 1,456 Weyco Group Inc. 61,715 1,452 * Unifi Inc. 387,067 1,409 Courier Corp. 85,181 1,406 * Sealy Corp. 388,498 1,360 CSS Industries Inc. 64,671 1,300 Sturm Ruger & Co. Inc. 104,448 1,252 * Leapfrog Enterprises Inc. 189,719 1,243 * K-Swiss Inc. Class A 113,558 1,188 * M/I Homes Inc. 73,320 1,074 * Kenneth Cole Productions Inc. Class A 79,640 1,020 * Build-A-Bear Workshop Inc. 135,202 963 Spartan Motors Inc. 170,515 955 * Borders Group Inc. 499,756 860 *,^ Brookfield Homes Corp. 91,013 795 *,^ Conn's Inc. 84,183 659 *,^ Jackson Hewitt Tax Service Inc. 245,919 492 Dover Downs Gaming & Entertainment Inc. 123,427 489 * Zale Corp. 178,366 489 * Outdoor Channel Holdings Inc. 60,670 400 * Monarch Casino & Resort Inc. 28,371 242 * Marine Products Corp. 31,772 191 * Blockbuster Inc. Class B 275,988 52 Consumer Staples (4.0%) Del Monte Foods Co. 1,652,975 24,133 * Central European Distribution Corp. 543,688 19,035 Casey's General Stores Inc. 424,811 13,339 Nu Skin Enterprises Inc. Class A 419,050 12,194 Ruddick Corp. 344,757 10,908 Universal Corp. 206,177 10,863 Corn Products International Inc. 312,519 10,832 Lancaster Colony Corp. 164,977 9,727 Sanderson Farms Inc. 163,154 8,747 * TreeHouse Foods Inc. 186,425 8,178 * Fresh Del Monte Produce Inc. 372,522 7,544 * BJ's Wholesale Club Inc. 162,668 6,017 Vector Group Ltd. 387,729 5,983 * Chiquita Brands International Inc. 373,609 5,877 * Winn-Dixie Stores Inc. 459,171 5,735 * Hain Celestial Group Inc. 323,367 5,610 J&J Snack Foods Corp. 123,096 5,351 * Heckmann Corp. 861,996 5,000 Lance Inc. 214,207 4,955 Andersons Inc. 145,189 4,861 WD-40 Co. 131,416 4,314 B&G Foods Inc. Class A 396,749 4,158 * Elizabeth Arden Inc. 205,674 3,702 Weis Markets Inc. 100,945 3,670 Nash Finch Co. 107,097 3,604 * Central Garden and Pet Co. Class A 382,352 3,502 Pricesmart Inc. 123,988 2,883 * Prestige Brands Holdings Inc. 313,328 2,820 Spartan Stores Inc. 187,507 2,704 * Pantry Inc. 188,107 2,349 Inter Parfums Inc. 125,434 1,859 Cal-Maine Foods Inc. 53,786 1,823 Tootsie Roll Industries Inc. 64,808 1,752 * Central Garden and Pet Co. 148,630 1,467 Ingles Markets Inc. Class A 96,965 1,457 *,^ American Oriental Bioengineering Inc. 339,588 1,386 Village Super Market Inc. Class A 43,874 1,230 Farmer Bros Co. 60,490 1,134 *,^ AgFeed Industries Inc. 245,795 1,079 * China-Biotics Inc. 47,065 843 Coca-Cola Bottling Co. Consolidated 13,609 798 *,^ Great Atlantic & Pacific Tea Co. 101,735 780 Alico Inc. 30,612 773 National Beverage Corp. 47,855 532 * Susser Holdings Corp. 47,885 405 Energy (4.2%) Southern Union Co. 933,122 23,673 * Whiting Petroleum Corp. 276,266 22,333 * Mariner Energy Inc. 849,796 12,721 * Oil States International Inc. 270,109 12,247 Berry Petroleum Co. Class A 404,174 11,382 * Bristow Group Inc. 284,680 10,741 * Unit Corp. 244,966 10,357 * Swift Energy Co. 312,677 9,612 Overseas Shipholding Group Inc. 241,212 9,463 Penn Virginia Corp. 378,847 9,282 * SEACOR Holdings Inc. 104,376 8,419 * Energy XXI Bermuda Ltd. 417,083 7,470 Lufkin Industries Inc. 80,788 6,394 World Fuel Services Corp. 235,598 6,276 * Stone Energy Corp. 342,469 6,079 * Enbridge Energy Management LLC 116,370 5,941 * Global Industries Ltd. 855,567 5,493 * USEC Inc. 939,644 5,422 * Gulfmark Offshore Inc. 194,475 5,163 * Parker Drilling Co. 969,885 4,782 * ION Geophysical Corp. 939,548 4,623 * Newpark Resources Inc. 741,767 3,894 * Helix Energy Solutions Group Inc. 289,531 3,773 * James River Coal Co. 230,883 3,671 * International Coal Group Inc. 710,888 3,249 General Maritime Corp. 410,916 2,954 * CVR Energy Inc. 288,138 2,521 * Western Refining Inc. 445,245 2,449 * Hornbeck Offshore Services Inc. 127,550 2,369 * Petroquest Energy Inc. 470,333 2,366 Gulf Island Fabrication Inc. 107,217 2,332 * PHI Inc. 104,058 2,204 * Harvest Natural Resources Inc. 277,604 2,090 * Cal Dive International Inc. 271,465 1,990 * Petroleum Development Corp. 80,458 1,864 * Allis-Chalmers Energy Inc. 507,655 1,797 * Gastar Exploration Ltd. 355,670 1,729 * Oilsands Quest Inc. 2,325,630 1,719 W&T Offshore Inc. 186,997 1,571 Vaalco Energy Inc. 309,807 1,530 * T-3 Energy Services Inc. 54,646 1,342 * Crosstex Energy Inc. 117,081 1,017 Delek US Holdings Inc. 111,190 809 *,^ Delta Petroleum Corp. 529,361 746 *,^ Sulphco Inc. 281,835 82 Financials (33.6%) * E*Trade Financial Corp. 15,586,724 25,718 Waddell & Reed Financial Inc. 713,128 25,701 Alexandria Real Estate Equities Inc. 369,149 24,954 Senior Housing Properties Trust 1,064,403 23,577 Mack-Cali Realty Corp. 657,259 23,168 First Niagara Financial Group Inc. 1,572,735 22,364 Camden Property Trust 536,321 22,327 Essex Property Trust Inc. 243,451 21,898 Developers Diversified Realty Corp. 1,733,650 21,099 Arthur J Gallagher & Co. 851,736 20,910 Chimera Investment Corp. 5,321,807 20,702 Aspen Insurance Holdings Ltd. 694,984 20,043 StanCorp Financial Group Inc. 410,879 19,570 Corporate Office Properties Trust SBI 486,819 19,536 Washington Federal Inc. 938,371 19,068 Highwoods Properties Inc. 594,202 18,854 Apollo Investment Corp. 1,468,579 18,695 Hanover Insurance Group Inc. 417,810 18,221 Valley National Bancorp 1,173,951 18,044 Bank of Hawaii Corp. 400,786 18,015 MFA Financial Inc. 2,343,666 17,249 HRPT Properties Trust 2,120,841 16,500 Ares Capital Corp. 1,094,718 16,246 BRE Properties Inc. 454,304 16,241 Allied World Assurance Co. Holdings Ltd. 352,191 15,796 Protective Life Corp. 715,522 15,734 National Retail Properties Inc. 688,922 15,728 Popular Inc. 5,346,510 15,558 FirstMerit Corp. 717,681 15,480 Platinum Underwriters Holdings Ltd. 416,078 15,428 Washington Real Estate Investment Trust 499,346 15,255 * ProAssurance Corp. 257,156 15,054 Fulton Financial Corp. 1,473,551 15,015 CBL & Associates Properties Inc. 1,095,201 15,004 Endurance Specialty Holdings Ltd. 402,276 14,945 Tanger Factory Outlet Centers 336,437 14,521 Entertainment Properties Trust 350,859 14,431 * Alleghany Corp. 49,267 14,327 Prosperity Bancshares Inc. 349,137 14,315 Omega Healthcare Investors Inc. 734,225 14,310 Westamerica Bancorporation 243,931 14,063 BioMed Realty Trust Inc. 821,087 13,581 LaSalle Hotel Properties 576,988 13,444 BancorpSouth Inc. 627,178 13,146 Home Properties Inc. 280,551 13,130 Brandywine Realty Trust 1,075,166 13,128 Iberiabank Corp. 215,754 12,947 Mid-America Apartment Communities Inc. 241,027 12,483 Douglas Emmett Inc. 811,941 12,480 Wilmington Trust Corp. 737,688 12,223 Trustmark Corp. 498,461 12,177 * Conseco Inc. 1,954,364 12,156 CapitalSource Inc. 2,158,025 12,063 American Campus Communities Inc. 435,865 12,056 Zenith National Insurance Corp. 312,492 11,975 American Capital Ltd. 2,344,668 11,911 Synovus Financial Corp. 3,609,692 11,876 Unitrin Inc. 417,146 11,701 Apartment Investment & Management Co. 635,193 11,694 Potlatch Corp. 332,050 11,635 Healthcare Realty Trust Inc. 495,658 11,544 Montpelier Re Holdings Ltd. 664,231 11,166 Whitney Holding Corp. 805,767 11,112 Kilroy Realty Corp. 360,279 11,111 Erie Indemnity Co. Class A 256,757 11,074 * PHH Corp. 457,114 10,774 Northwest Bancshares Inc. 913,214 10,721 Umpqua Holdings Corp. 787,397 10,441 DiamondRock Hospitality Co. 1,020,082 10,313 Hancock Holding Co. 246,086 10,289 UMB Financial Corp. 253,138 10,277 Susquehanna Bancshares Inc. 1,035,088 10,154 Delphi Financial Group Inc. 402,138 10,118 NewAlliance Bancshares Inc. 798,278 10,074 Astoria Financial Corp. 688,753 9,987 Webster Financial Corp. 564,535 9,874 International Bancshares Corp. 427,370 9,825 Redwood Trust Inc. 615,930 9,498 Wintrust Financial Corp. 251,766 9,368 Max Capital Group Ltd. 404,512 9,300 * AmeriCredit Corp. 390,586 9,280 DCT Industrial Trust Inc. 1,731,169 9,054 MB Financial Inc. 401,369 9,043 ^ United Bankshares Inc. 344,389 9,030 Glacier Bancorp Inc. 589,354 8,976 Post Properties Inc. 405,298 8,925 RLI Corp. 153,582 8,757 Old National Bancorp 729,075 8,712 Extra Space Storage Inc. 685,552 8,693 Franklin Street Properties Corp. 598,735 8,640 First Financial Bancorp 476,210 8,472 Argo Group International Holdings Ltd. 259,249 8,449 EastGroup Properties Inc. 218,185 8,234 First Midwest Bancorp Inc. 595,545 8,070 Sovran Self Storage Inc. 225,060 7,846 Hatteras Financial Corp. 302,887 7,805 FNB Corp. 953,657 7,734 American National Insurance Co. 67,165 7,626 National Health Investors Inc. 195,892 7,593 * Allied Capital Corp. 1,497,703 7,444 Capstead Mortgage Corp. 619,697 7,412 Selective Insurance Group 443,073 7,355 * Forest City Enterprises Inc. Class A 502,645 7,243 Cathay General Bancorp 606,702 7,068 CVB Financial Corp. 709,770 7,048 Radian Group Inc. 450,261 7,042 Medical Properties Trust Inc. 669,261 7,014 * MF Global Holdings Ltd. 862,490 6,960 * Ocwen Financial Corp. 624,820 6,929 National Penn Bancshares Inc. 997,231 6,881 Colonial Properties Trust 525,917 6,774 * Piper Jaffray Cos. 162,898 6,565 NBT Bancorp Inc. 286,824 6,554 ^ Equity One Inc. 344,885 6,515 ^ Prospect Capital Corp. 534,179 6,490 Anworth Mortgage Asset Corp. 946,940 6,382 * MGIC Investment Corp. 576,702 6,326 Cousins Properties Inc. 755,730 6,280 Community Bank System Inc. 273,230 6,224 PacWest Bancorp 263,460 6,012 Lexington Realty Trust 922,820 6,008 Park National Corp. 95,276 5,937 Inland Real Estate Corp. 634,305 5,804 * MBIA Inc. 902,294 5,657 PS Business Parks Inc. 105,902 5,655 Acadia Realty Trust 315,510 5,635 Hersha Hospitality Trust 1,057,725 5,479 Employers Holdings Inc. 367,508 5,457 Investors Real Estate Trust 599,730 5,410 Provident Financial Services Inc. 452,476 5,384 East West Bancorp Inc. 306,302 5,336 Brookline Bancorp Inc. 494,272 5,259 Infinity Property & Casualty Corp. 113,660 5,165 Tower Group Inc. 229,114 5,079 U-Store-It Trust 697,471 5,022 Horace Mann Educators Corp. 327,181 4,927 American Equity Investment Life Holding Co. 462,292 4,923 * National Financial Partners Corp. 345,469 4,871 Columbia Banking System Inc. 234,474 4,762 * Navigators Group Inc. 120,606 4,743 LTC Properties Inc. 174,360 4,718 Government Properties Income Trust 181,110 4,711 * Enstar Group Ltd. 67,931 4,698 BlackRock Kelso Capital Corp. 471,675 4,698 American Capital Agency Corp. 182,886 4,682 First Financial Bankshares Inc. 90,420 4,661 City Holding Co. 132,781 4,553 First Potomac Realty Trust 302,649 4,549 Nelnet Inc. Class A 239,794 4,451 ^ Pennsylvania Real Estate Investment Trust 353,494 4,408 * World Acceptance Corp. 122,168 4,408 Sterling Bancshares Inc. 786,072 4,386 Fifth Street Finance Corp. 374,649 4,350 First Commonwealth Financial Corp. 638,445 4,284 Chemical Financial Corp. 179,596 4,242 S&T Bancorp Inc. 196,501 4,107 Safety Insurance Group Inc. 106,849 4,025 Boston Private Financial Holdings Inc. 544,539 4,013 Bank of the Ozarks Inc. 112,623 3,963 Trustco Bank Corp. 639,568 3,946 SCBT Financial Corp. 106,273 3,936 Harleysville Group Inc. 115,417 3,896 Independent Bank Corp. 157,294 3,879 Sun Communities Inc. 148,867 3,751 *,^ iStar Financial Inc. 816,766 3,749 Compass Diversified Holdings 244,328 3,728 National Western Life Insurance Co. Class A 20,023 3,691 Getty Realty Corp. 155,030 3,628 Cedar Shopping Centers Inc. 456,128 3,608 Oriental Financial Group Inc. 265,830 3,589 Flagstone Reinsurance Holdings Ltd. 312,501 3,581 Meadowbrook Insurance Group Inc. 452,694 3,576 Walter Investment Management Corp. 213,786 3,421 United Fire & Casualty Co. 189,458 3,408 Parkway Properties Inc. 180,418 3,388 * PMI Group Inc. 620,410 3,363 OneBeacon Insurance Group Ltd. Class A 194,861 3,361 Universal Health Realty Income Trust 94,356 3,335 Simmons First National Corp. Class A 118,529 3,268 * Ashford Hospitality Trust Inc. 438,226 3,142 Hercules Technology Growth Capital Inc. 296,311 3,138 Amtrust Financial Services Inc. 222,540 3,104 WesBanco Inc. 189,449 3,080 * FelCor Lodging Trust Inc. 539,262 3,074 Saul Centers Inc. 73,363 3,037 FBL Financial Group Inc. Class A 122,155 2,990 Flushing Financial Corp. 233,676 2,958 Community Trust Bancorp Inc. 107,552 2,914 Glimcher Realty Trust 573,094 2,906 Sandy Spring Bancorp Inc. 193,073 2,896 Ramco-Gershenson Properties Trust 256,788 2,891 * Hilltop Holdings Inc. 245,141 2,880 Provident New York Bancorp 297,071 2,816 SWS Group Inc. 237,898 2,743 Education Realty Trust Inc. 472,988 2,715 Renasant Corp. 167,295 2,707 * Altisource Portfolio Solutions SA 120,512 2,699 * Forestar Group Inc. 142,367 2,688 DuPont Fabros Technology Inc. 122,746 2,650 * CNA Surety Corp. 148,006 2,633 * United America Indemnity Ltd. Class A 273,866 2,621 * AMERISAFE Inc. 157,706 2,582 Dime Community Bancshares 201,130 2,540 StellarOne Corp. 189,869 2,539 Kite Realty Group Trust 526,226 2,489 MVC Capital Inc. 182,878 2,482 American Physicians Capital Inc. 77,478 2,475 * KBW Inc. 91,810 2,470 * First Industrial Realty Trust Inc. 318,102 2,468 BGC Partners Inc. Class A 393,750 2,406 Northfield Bancorp Inc. 166,141 2,406 Lakeland Financial Corp. 125,833 2,397 CapLease Inc. 431,047 2,392 Bank Mutual Corp. 367,801 2,391 First Financial Corp. 82,325 2,384 State Auto Financial Corp. 132,802 2,384 ^ TowneBank 170,673 2,383 Arrow Financial Corp. 87,508 2,353 * Phoenix Cos. Inc. 964,882 2,335 Univest Corp. of Pennsylvania 123,783 2,313 * FPIC Insurance Group Inc. 85,159 2,309 Southside Bancshares Inc. 106,096 2,288 Tompkins Financial Corp. 62,633 2,285 Washington Trust Bancorp Inc. 120,502 2,246 GFI Group Inc. 385,789 2,230 Trico Bancshares 111,859 2,226 SY Bancorp Inc. 96,500 2,195 Union First Market Bankshares Corp. 145,115 2,191 Bancfirst Corp. 51,421 2,155 Berkshire Hills Bancorp Inc. 116,475 2,135 1st Source Corp. 120,926 2,122 Maiden Holdings Ltd. 286,426 2,117 Westfield Financial Inc. 229,846 2,112 Oppenheimer Holdings Inc. Class A 81,929 2,090 Sterling Bancorp 202,849 2,039 First Financial Holdings Inc. 133,063 2,004 SeaBright Insurance Holdings Inc. 181,278 1,996 Capital Southwest Corp. 21,946 1,994 Stewart Information Services Corp. 143,829 1,985 * Pinnacle Financial Partners Inc. 130,561 1,973 Camden National Corp. 60,562 1,945 Cypress Sharpridge Investments Inc. 144,699 1,936 Presidential Life Corp. 185,648 1,851 WSFS Financial Corp. 47,258 1,843 Kearny Financial Corp. 173,558 1,810 Advance America Cash Advance Centers Inc. 309,369 1,801 * Western Alliance Bancorp 315,580 1,796 First Busey Corp. 401,956 1,777 Wilshire Bancorp Inc. 159,893 1,764 First Bancorp 125,421 1,696 United Financial Bancorp Inc. 120,861 1,690 * United Community Banks Inc. 372,545 1,643 First Community Bancshares Inc. 132,571 1,640 Great Southern Bancorp Inc. 72,847 1,635 Urstadt Biddle Properties Inc. Class A 103,219 1,632 CoBiz Financial Inc. 261,156 1,627 NorthStar Realty Finance Corp. 385,324 1,622 Republic Bancorp Inc. Class A 85,064 1,603 Lakeland Bancorp Inc. 179,683 1,590 ^ First BanCorp 658,421 1,587 First Mercury Financial Corp. 121,776 1,587 Baldwin & Lyons Inc. 65,601 1,580 NGP Capital Resources Co. 181,102 1,543 Heartland Financial USA Inc. 95,268 1,521 BankFinancial Corp. 162,414 1,489 Donegal Group Inc. Class A 99,394 1,442 * FBR Capital Markets Corp. 311,260 1,416 Winthrop Realty Trust 113,237 1,363 ESSA Bancorp Inc. 108,098 1,356 * Strategic Hotels & Resorts Inc. 314,679 1,337 Evercore Partners Inc. Class A 42,964 1,289 Abington Bancorp Inc. 161,030 1,272 * TradeStation Group Inc. 181,145 1,270 South Financial Group Inc. 1,789,859 1,237 Citizens & Northern Corp. 97,950 1,229 Kansas City Life Insurance Co. 38,824 1,226 ^ Capital City Bank Group Inc. 85,800 1,223 National Interstate Corp. 57,296 1,187 First Merchants Corp. 170,464 1,186 Student Loan Corp. 33,350 1,185 * Penson Worldwide Inc. 117,295 1,181 EMC Insurance Group Inc. 49,126 1,106 MainSource Financial Group Inc. 159,563 1,074 * RAIT Financial Trust 514,961 1,020 * Avatar Holdings Inc. 46,490 1,011 * First Marblehead Corp. 347,877 988 Southwest Bancorp Inc. 118,483 980 GAMCO Investors Inc. 21,321 970 First Financial Northwest Inc. 141,444 966 Ames National Corp. 47,892 960 * LaBranche & Co. Inc. 179,556 944 Consolidated-Tomoka Land Co. 29,437 928 * Cardtronics Inc. 73,078 919 ^ Life Partners Holdings Inc. 41,395 918 Clifton Savings Bancorp Inc. 77,186 716 NASB Financial Inc. 26,407 611 Urstadt Biddle Properties Inc. 41,528 591 * Sun Bancorp Inc. 134,219 529 Universal Insurance Holdings Inc. 96,481 488 Rockville Financial Inc. 37,756 460 Roma Financial Corp. 33,075 415 * Asset Acceptance Capital Corp. 44,054 278 * Grubb & Ellis Co. 121,675 268 CompuCredit Holdings Corp. 48,063 248 Teton Advisors Inc. Class B 324 1 Health Care (5.9%) PerkinElmer Inc. 975,794 23,321 * Mednax Inc. 388,958 22,633 Teleflex Inc. 332,131 21,280 * Health Management Associates Inc. Class A 2,076,210 17,855 STERIS Corp. 490,955 16,526 Owens & Minor Inc. 349,580 16,217 * LifePoint Hospitals Inc. 435,015 16,000 Cooper Cos. Inc. 377,270 14,668 Hill-Rom Holdings Inc. 497,113 13,526 * Magellan Health Services Inc. 293,733 12,772 * Impax Laboratories Inc. 438,954 7,849 * Healthspring Inc. 408,526 7,190 * AMERIGROUP Corp. 213,376 7,093 * Emergency Medical Services Corp. Class A 116,519 6,589 Invacare Corp. 247,450 6,567 * Centene Corp. 261,579 6,288 * Kindred Healthcare Inc. 326,034 5,885 * Conmed Corp. 242,857 5,782 * Viropharma Inc. 420,444 5,731 * Amsurg Corp. Class A 256,028 5,528 * RehabCare Group Inc. 199,113 5,430 * Odyssey HealthCare Inc. 276,708 5,011 Analogic Corp. 107,557 4,596 * Universal American Corp. 287,217 4,423 * Brookdale Senior Living Inc. 207,826 4,329 * inVentiv Health Inc. 182,930 4,109 * WellCare Health Plans Inc. 123,584 3,683 * Sun Healthcare Group Inc. 364,818 3,480 Landauer Inc. 50,786 3,312 Computer Programs & Systems Inc. 82,880 3,239 * Targacept Inc. 161,690 3,179 PDL BioPharma Inc. 499,322 3,101 * AMAG Pharmaceuticals Inc. 87,716 3,062 * Angiodynamics Inc. 194,325 3,035 * Triple-S Management Corp. Class B 169,812 3,014 * Savient Pharmaceuticals Inc. 194,685 2,813 * Molina Healthcare Inc. 106,660 2,685 * Greatbatch Inc. 125,812 2,666 * Assisted Living Concepts Inc. Class A 80,077 2,630 * Res-Care Inc. 208,887 2,505 * Cross Country Healthcare Inc. 231,997 2,346 * Gentiva Health Services Inc. 81,275 2,298 * Medidata Solutions Inc. 133,350 2,027 National Healthcare Corp. 57,248 2,025 * RTI Biologics Inc. 454,408 1,968 * Allos Therapeutics Inc. 227,434 1,690 Ensign Group Inc. 94,980 1,646 * Momenta Pharmaceuticals Inc. 104,573 1,565 *,^ Geron Corp. 268,362 1,524 * Medcath Corp. 141,170 1,478 * Immunogen Inc. 159,969 1,294 * Sunrise Senior Living Inc. 251,437 1,287 *,^ Electro-Optical Sciences Inc. 167,609 1,244 * Rigel Pharmaceuticals Inc. 152,917 1,219 * OraSure Technologies Inc. 190,558 1,130 * Skilled Healthcare Group Inc. 171,803 1,060 * Kendle International Inc. 59,841 1,046 * Arqule Inc. 180,881 1,042 * Biospecifics Technologies Corp. 37,241 1,033 * Cynosure Inc. Class A 82,565 928 * Lexicon Pharmaceuticals Inc. 609,243 902 * Clinical Data Inc. 46,157 895 * AMN Healthcare Services Inc. 94,678 833 *,^ Cel-Sci Corp. 1,288,499 829 *,^ Cadence Pharmaceuticals Inc. 75,151 686 * Nighthawk Radiology Holdings Inc. 170,129 541 * Albany Molecular Research Inc. 64,414 538 * Orexigen Therapeutics Inc. 84,274 496 * Opko Health Inc. 229,076 454 *,^ Osiris Therapeutics Inc. 47,126 349 * KV Pharmaceutical Co. Class A 190,276 335 Industrials (15.2%) Hubbell Inc. Class B 433,829 21,878 Snap-On Inc. 482,548 20,914 Timken Co. 688,031 20,648 Carlisle Cos. Inc. 512,164 19,513 Lincoln Electric Holdings Inc. 355,524 19,316 * Corrections Corp. of America 965,438 19,174 Kennametal Inc. 680,480 19,135 Regal-Beloit Corp. 307,934 18,294 Lennox International Inc. 397,781 17,630 Nordson Corp. 252,503 17,150 Con-way Inc. 411,023 14,435 Crane Co. 390,698 13,870 Curtiss-Wright Corp. 381,419 13,273 Watsco Inc. 232,833 13,244 Trinity Industries Inc. 662,201 13,218 Brady Corp. Class A 407,696 12,687 * Alaska Air Group Inc. 294,738 12,152 * Moog Inc. Class A 342,834 12,143 * United Stationers Inc. 199,437 11,737 * WESCO International Inc. 335,329 11,639 Alexander & Baldwin Inc. 342,741 11,328 GATX Corp. 385,459 11,043 * JetBlue Airways Corp. 1,941,911 10,836 Brink's Co. 379,669 10,718 Belden Inc. 389,580 10,698 AO Smith Corp. 199,318 10,478 Kaydon Corp. 277,955 10,451 Graco Inc. 325,478 10,415 Triumph Group Inc. 139,114 9,750 * Atlas Air Worldwide Holdings Inc. 178,142 9,450 * EnerSys 383,193 9,450 Werner Enterprises Inc. 391,452 9,070 Baldor Electric Co. 240,222 8,984 * GrafTech International Ltd. 653,668 8,936 * Continental Airlines Inc. Class B 404,595 8,889 Granite Construction Inc. 290,490 8,779 * Insituform Technologies Inc. Class A 325,244 8,655 * BE Aerospace Inc. 281,188 8,562 HNI Corp. 320,255 8,528 Deluxe Corp. 428,332 8,318 Briggs & Stratton Corp. 418,287 8,157 * Esterline Technologies Corp. 161,536 7,985 Applied Industrial Technologies Inc. 318,624 7,918 ABM Industries Inc. 366,848 7,777 Watts Water Technologies Inc. Class A 246,168 7,646 Barnes Group Inc. 388,281 7,552 * EMCOR Group Inc. 275,279 6,780 Skywest Inc. 464,379 6,631 *,^ USG Corp. 377,144 6,472 * DigitalGlobe Inc. 225,063 6,291 Otter Tail Corp. 283,872 6,234 Mueller Water Products Inc. Class A 1,283,947 6,137 * Armstrong World Industries Inc. 167,586 6,085 Arkansas Best Corp. 200,442 5,989 Simpson Manufacturing Co. Inc. 214,046 5,942 * Teledyne Technologies Inc. 142,906 5,898 Universal Forest Products Inc. 145,317 5,598 * Griffon Corp. 447,546 5,576 Quanex Building Products Corp. 314,500 5,199 * Interline Brands Inc. 270,945 5,186 Manitowoc Co. Inc. 381,836 4,964 Albany International Corp. 230,418 4,961 * Macquarie Infrastructure Co. LLC 357,441 4,940 * Tutor Perini Corp. 223,503 4,861 * EnPro Industries Inc. 166,826 4,851 * MasTec Inc. 379,916 4,791 * Chart Industries Inc. 237,820 4,756 CIRCOR International Inc. 141,870 4,711 Interface Inc. Class A 400,645 4,639 Franklin Electric Co. Inc. 154,163 4,623 * Ceradyne Inc. 203,563 4,619 Ameron International Corp. 73,294 4,609 McGrath Rentcorp 188,387 4,565 * Layne Christensen Co. 162,508 4,341 Mueller Industries Inc. 157,170 4,211 Aircastle Ltd. 429,651 4,069 Seaboard Corp. 3,112 4,043 EnergySolutions Inc. 626,636 4,029 G&K Services Inc. Class A 155,352 4,021 Comfort Systems USA Inc. 320,222 4,000 * Kelly Services Inc. Class A 236,305 3,937 Tennant Co. 140,516 3,849 Apogee Enterprises Inc. 234,421 3,706 Tredegar Corp. 212,058 3,622 Steelcase Inc. Class A 551,794 3,570 * School Specialty Inc. 157,143 3,569 Kaman Corp. 140,380 3,511 Ennis Inc. 215,539 3,507 Federal Signal Corp. 386,246 3,480 * Consolidated Graphics Inc. 83,886 3,474 * SFN Group Inc. 424,773 3,402 * Korn/Ferry International 191,499 3,380 NACCO Industries Inc. Class A 44,687 3,314 *,^ Genco Shipping & Trading Ltd. 154,865 3,269 Encore Wire Corp. 153,626 3,195 Gorman-Rupp Co. 125,488 3,192 * Argon ST Inc. 117,739 3,133 * Dycom Industries Inc. 325,226 2,852 * AAR Corp. 113,716 2,822 * Eagle Bulk Shipping Inc. 517,511 2,748 * Rush Enterprises Inc. Class A 207,260 2,738 * American Reprographics Co. 302,555 2,714 * Ladish Co. Inc. 132,720 2,676 TAL International Group Inc. 127,998 2,557 * Colfax Corp. 216,226 2,545 * Gibraltar Industries Inc. 201,658 2,543 * Waste Services Inc. 250,806 2,480 ^ Titan International Inc. 279,776 2,442 Bowne & Co. Inc. 217,663 2,429 * Resources Connection Inc. 126,107 2,417 FreightCar America Inc. 99,917 2,414 * Columbus McKinnon Corp. 151,706 2,408 Cascade Corp. 72,772 2,344 * US Ecology Inc. 145,337 2,340 Schawk Inc. Class A 125,817 2,281 * ACCO Brands Corp. 296,588 2,272 * Kforce Inc. 138,157 2,101 * Amerco Inc. 37,331 2,027 * RBC Bearings Inc. 63,561 2,026 * Broadwind Energy Inc. 445,991 1,994 * TrueBlue Inc. 127,826 1,981 * H&E Equipment Services Inc. 175,371 1,890 Ampco-Pittsburgh Corp. 72,730 1,805 Sun Hydraulics Corp. 69,443 1,804 Viad Corp. 86,398 1,775 *,^ SmartHeat Inc. 164,633 1,768 * Blount International Inc. 169,426 1,755 Ducommun Inc. 83,084 1,746 * Republic Airways Holdings Inc. 288,389 1,707 CDI Corp. 111,037 1,628 American Woodmark Corp. 76,982 1,493 * Greenbrier Cos. Inc. 135,152 1,488 * Kadant Inc. 103,240 1,488 * Tecumseh Products Co. Class A 120,426 1,478 Kimball International Inc. Class B 212,231 1,475 Horizon Lines Inc. Class A 240,818 1,310 Aceto Corp. 208,787 1,261 * Volt Information Sciences Inc. 114,335 1,167 * Northwest Pipe Co. 50,792 1,110 * 3D Systems Corp. 80,068 1,093 Applied Signal Technology Inc. 51,942 1,017 * American Commercial Lines Inc. 39,997 1,004 American Railcar Industries Inc. 80,425 978 *,^ Evergreen Solar Inc. 827,405 935 * Rush Enterprises Inc. Class B 75,618 930 * Pacer International Inc. 147,780 890 * Sauer-Danfoss Inc. 65,192 866 Preformed Line Products Co. 21,858 834 * Fushi Copperweld Inc. 73,601 826 *,^ TBS International PLC Class A 111,475 814 * Titan Machinery Inc. 56,253 770 * CRA International Inc. 32,343 741 * Pike Electric Corp. 76,418 712 * Sterling Construction Co. Inc. 43,257 680 * Universal Truckload Services Inc. 35,288 620 * Odyssey Marine Exploration Inc. 304,525 399 Lawson Products Inc. 22,705 351 * Tecumseh Products Co. Class B 21,340 253 * Plug Power Inc. 344,789 239 Standard Register Co. 27,697 148 Information Technology (8.9%) * 3Com Corp. 3,298,572 25,366 * Skyworks Solutions Inc. 1,430,294 22,313 * Tech Data Corp. 420,309 17,611 Diebold Inc. 554,408 17,608 * Novell Inc. 2,898,727 17,363 * Convergys Corp. 1,026,710 12,588 * CACI International Inc. Class A 251,202 12,271 * Acxiom Corp. 627,095 11,250 * Benchmark Electronics Inc. 538,366 11,166 * RF Micro Devices Inc. 2,126,985 10,592 * Compuware Corp. 1,251,364 10,511 Fair Isaac Corp. 402,317 10,195 MAXIMUS Inc. 147,452 8,984 * Emulex Corp. 673,558 8,945 * JDA Software Group Inc. 320,247 8,909 * International Rectifier Corp. 387,548 8,875 * PMC - Sierra Inc. 951,509 8,487 Earthlink Inc. 893,409 7,630 * Checkpoint Systems Inc. 325,557 7,201 * Fairchild Semiconductor International Inc. Class A 672,429 7,161 * Lawson Software Inc. 1,080,574 7,143 * Sanmina-SCI Corp. 426,728 7,041 * Littelfuse Inc. 181,844 6,912 * Take-Two Interactive Software Inc. 677,789 6,676 * Mentor Graphics Corp. 820,857 6,583 * Rambus Inc. 292,466 6,390 * Arris Group Inc. 523,583 6,288 AVX Corp. 426,105 6,051 * Tekelec 328,810 5,971 * EchoStar Corp. Class A 294,429 5,971 * ADC Telecommunications Inc. 806,547 5,896 * Teradyne Inc. 511,079 5,709 * Integrated Device Technology Inc. 903,533 5,539 * Insight Enterprises Inc. 383,091 5,501 United Online Inc. 708,257 5,298 * SolarWinds Inc. 244,396 5,294 * Progress Software Corp. 167,711 5,271 * Vishay Intertechnology Inc. 502,974 5,145 * SYNNEX Corp. 169,372 5,007 * Ariba Inc. 374,466 4,812 * Veeco Instruments Inc. 110,369 4,801 Park Electrochemical Corp. 163,434 4,697 Black Box Corp. 146,563 4,508 * Avid Technology Inc. 312,896 4,312 * Electronics for Imaging Inc. 368,898 4,290 *,^ OpenTable Inc. 112,505 4,290 * Epicor Software Corp. 435,321 4,162 * Brightpoint Inc. 526,872 3,967 * THQ Inc. 563,786 3,952 * Newport Corp. 302,089 3,776 * Loral Space & Communications Inc. 101,812 3,576 Sycamore Networks Inc. 165,949 3,337 * Adaptec Inc. 1,004,942 3,286 * Aviat Networks Inc. 491,685 3,260 * L-1 Identity Solutions Inc. 361,742 3,230 * ModusLink Global Solutions Inc. 381,551 3,217 * Semtech Corp. 179,506 3,129 Methode Electronics Inc. 313,021 3,099 * Zoran Corp. 283,115 3,046 * SMART Modular Technologies WWH Inc. 388,348 2,994 * Sonus Networks Inc. 1,143,668 2,985 * Websense Inc. 127,844 2,911 * Kulicke & Soffa Industries Inc. 376,890 2,732 CTS Corp. 283,112 2,667 * Netgear Inc. 101,272 2,643 * UTStarcom Inc. 919,768 2,566 Cohu Inc. 186,089 2,562 * Omnivision Technologies Inc. 148,393 2,549 Micrel Inc. 236,669 2,523 * Rogers Corp. 85,443 2,479 * Lattice Semiconductor Corp. 626,873 2,301 * Extreme Networks 746,254 2,291 * Bottomline Technologies Inc. 133,778 2,252 *,^ Rosetta Stone Inc. 93,649 2,227 Agilysys Inc. 192,457 2,150 * Symmetricom Inc. 365,094 2,129 * Infospace Inc. 192,188 2,124 * Ciber Inc. 551,999 2,065 * ACI Worldwide Inc. 99,657 2,054 * Actel Corp. 142,364 1,972 Electro Rent Corp. 149,644 1,965 * Entegris Inc. 380,345 1,917 * Electro Scientific Industries Inc. 149,213 1,911 * Silicon Image Inc. 628,068 1,897 * Ness Technologies Inc. 289,069 1,824 * Imation Corp. 165,519 1,822 MTS Systems Corp. 62,388 1,811 * ATMI Inc. 91,874 1,774 * TNS Inc. 75,338 1,680 *,^ China Security & Surveillance Technology Inc. 212,966 1,638 * DSP Group Inc. 191,279 1,593 * Cogo Group Inc. 210,744 1,473 * infoGROUP Inc. 187,001 1,459 * Perficient Inc. 128,652 1,450 * Exar Corp. 200,734 1,415 * Integral Systems Inc. 145,266 1,399 * Silicon Graphics International Corp. 126,993 1,358 Technitrol Inc. 222,233 1,173 * EMS Technologies Inc. 64,556 1,072 * Silicon Storage Technology Inc. 343,424 1,044 * Mattson Technology Inc. 209,867 970 * Ixia 100,878 935 Marchex Inc. Class B 179,650 918 * Monotype Imaging Holdings Inc. 94,179 916 Bel Fuse Inc. Class B 45,281 912 * CPI International Inc. 62,090 823 * Echelon Corp. 91,131 817 * Internap Network Services Corp. 141,967 795 * Rudolph Technologies Inc. 85,340 731 Opnet Technologies Inc. 40,114 647 Renaissance Learning Inc. 36,395 591 * TechTarget Inc. 104,050 544 * China TransInfo Technology Corp. 74,436 502 * Advanced Analogic Technologies Inc. 122,503 428 * Trident Microsystems Inc. 205,399 357 Bel Fuse Inc. Class A 11,025 204 Materials (7.9%) Ashland Inc. 594,633 31,379 RPM International Inc. 1,078,978 23,025 * Domtar Corp. 350,785 22,594 Aptargroup Inc. 564,905 22,229 Compass Minerals International Inc. 272,478 21,861 Packaging Corp. of America 860,750 21,183 Cytec Industries Inc. 406,473 18,999 Temple-Inland Inc. 848,937 17,344 Huntsman Corp. 1,388,503 16,732 Rock-Tenn Co. Class A 307,429 14,010 Carpenter Technology Corp. 367,742 13,459 Olin Corp. 655,928 12,869 Sensient Technologies Corp. 408,599 11,874 Cabot Corp. 347,544 10,565 * Rockwood Holdings Inc. 371,393 9,887 * Coeur d'Alene Mines Corp. 652,491 9,774 * Louisiana-Pacific Corp. 1,041,675 9,427 HB Fuller Co. 406,160 9,427 Eagle Materials Inc. 347,410 9,220 Worthington Industries Inc. 528,608 9,140 * OM Group Inc. 255,089 8,642 Minerals Technologies Inc. 156,736 8,125 * PolyOne Corp. 733,932 7,516 Arch Chemicals Inc. 209,195 7,194 Schweitzer-Mauduit International Inc. 145,887 6,938 * Century Aluminum Co. 502,199 6,910 Texas Industries Inc. 196,895 6,728 Silgan Holdings Inc. 111,691 6,727 * Ferro Corp. 673,534 5,920 Royal Gold Inc. 127,728 5,902 Glatfelter 380,856 5,519 * Hecla Mining Co. 995,396 5,445 AMCOL International Corp. 192,045 5,224 Innophos Holdings Inc. 177,862 4,962 Kaiser Aluminum Corp. 127,068 4,901 Koppers Holdings Inc. 170,731 4,835 A Schulman Inc. 195,877 4,793 * Clearwater Paper Corp. 94,966 4,677 Westlake Chemical Corp. 165,199 4,261 * Buckeye Technologies Inc. 323,210 4,228 * Wausau Paper Corp. 388,047 3,314 * Boise Inc. 493,010 3,022 * Spartech Corp. 256,399 3,000 Myers Industries Inc. 250,618 2,627 Olympic Steel Inc. 77,379 2,527 Innospec Inc. 197,369 2,242 Neenah Paper Inc. 122,605 1,942 AM Castle & Co. 143,139 1,872 *,^ ShengdaTech Inc. 248,636 1,862 * Stillwater Mining Co. 140,852 1,828 *,^ China Green Agriculture Inc. 109,788 1,537 American Vanguard Corp. 171,309 1,396 Deltic Timber Corp. 31,087 1,369 * Graphic Packaging Holding Co. 360,960 1,303 ^ Hawkins Inc. 47,344 1,146 Telecommunication Services (0.8%) * Syniverse Holdings Inc. 550,600 10,720 * Leap Wireless International Inc. 518,066 8,476 * Cincinnati Bell Inc. 1,694,968 5,780 * AboveNet Inc. 111,097 5,636 NTELOS Holdings Corp. 265,001 4,714 Iowa Telecommunications Services Inc. 273,682 4,571 Consolidated Communications Holdings Inc. 198,725 3,768 Atlantic Tele-Network Inc. 82,612 3,712 * Premiere Global Services Inc. 167,228 1,381 * SureWest Communications 112,101 963 * TerreStar Corp. 200,133 264 * FiberTower Corp. 30,798 143 Utilities (6.2%) AGL Resources Inc. 646,785 24,998 Atmos Energy Corp. 773,867 22,109 Great Plains Energy Inc. 1,130,985 21,002 Westar Energy Inc. 911,239 20,321 Hawaiian Electric Industries Inc. 769,560 17,277 Piedmont Natural Gas Co. Inc. 611,290 16,859 Vectren Corp. 644,586 15,934 Nicor Inc. 378,182 15,853 WGL Holdings Inc. 419,708 14,543 IDACORP Inc. 397,897 13,775 Cleco Corp. 504,972 13,407 New Jersey Resources Corp. 351,032 13,185 Portland General Electric Co. 628,163 12,130 Southwest Gas Corp. 375,992 11,250 South Jersey Industries Inc. 248,810 10,448 Northwest Natural Gas Co. 221,554 10,324 Black Hills Corp. 324,644 9,853 Avista Corp. 457,535 9,476 Unisource Energy Corp. 298,698 9,391 PNM Resources Inc. 723,939 9,071 Allete Inc. 247,656 8,292 NorthWestern Corp. 300,419 8,054 * El Paso Electric Co. 370,298 7,628 MGE Energy Inc. 193,045 6,826 UIL Holdings Corp. 237,250 6,524 California Water Service Group 164,554 6,189 Laclede Group Inc. 176,421 5,949 Empire District Electric Co. 301,092 5,426 CH Energy Group Inc. 131,910 5,387 American States Water Co. 154,444 5,359 SJW Corp. 115,911 2,947 Chesapeake Utilities Corp. 74,267 2,213 Central Vermont Public Service Corp. 97,880 1,974 Middlesex Water Co. 112,972 1,926 Connecticut Water Service Inc. 71,487 1,664 *,^ China Natural Gas Inc. 114,691 1,125 Total Common Stocks (Cost $5,328,763) Market Value Coupon Shares ($000) Temporary Cash Investments (1.2%) 1 Money Market Fund (1.2%) 2,3 Vanguard Market Liquidity Fund 0.183% 71,354,000 71,354 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.320% 9/7/10 750 749 Total Temporary Cash Investments (Cost $72,102) Total Investments (101.0%) (Cost $5,400,865) Other Assets and Liabilities-Net (-1.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,483,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $47,290,000 of collateral received for securities on loan. 4 Securities with a value of $749,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index June 2010 174 11,782 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Small-Cap Value Index Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,899,626  1 Temporary Cash Investments 71,354 749  Futures ContractsLiabilities 1 (90)   Total 5,970,890 749 1 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of December 31, 2009  Transfers into Level 3 1 Balance as of March 31, 2010 1 D. At March 31, 2010, the cost of investment securities for tax purposes was $5,400,865,000. Net unrealized appreciation of investment securities for tax purposes was $570,865,000, consisting of unrealized gains of $988,876,000 on securities that had risen in value since their purchase and $418,011,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 VANGUARD INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
